Exhibit 10.1

 

Execution Version

 

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

EQUITABLE PRODUCTION COMPANY

 

AS SELLER,

 

AND

 

PINE MOUNTAIN OIL AND GAS, INC.

 

AS PURCHASER,

 

Dated as of April 13, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 PURCHASE AND SALE

1

Section 1.1

Purchase and Sale

1

Section 1.2

Combined Assets

1

Section 1.3

Excluded Assets

3

Section 1.4

Certain Definitions

3

Section 1.5

Effective Time; Proration of Costs and Revenues

8

Section 1.6

Back-In Interests

9

Section 1.7

Pre-Effective Time Interests and Assets

9

Section 1.8

Intentions of the Parties

10

 

 

 

ARTICLE 2 PURCHASE PRICE

10

Section 2.1

Purchase Price

10

Section 2.2

Adjustments to Purchase Price

11

Section 2.3

Effect of Purchase Price Adjustments

12

Section 2.4

Allocation of Purchase Price

12

 

 

 

ARTICLE 3 TITLE MATTERS

12

Section 3.1

Title

12

Section 3.2

Definition of Defensible Title

13

Section 3.3

Definition of Permitted Encumbrances

14

Section 3.4

Notice of Asserted Title Defects; Defect Adjustments

15

Section 3.5

Consents to Assignment and Preferential Rights to Purchase

19

Section 3.6

Casualty or Condemnation Loss

20

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER

20

Section 4.1

Disclaimers

20

Section 4.2

Seller

22

Section 4.3

Liability for Brokers’ Fees

23

Section 4.4

Consents, Approvals or Waivers

23

Section 4.5

Litigation

23

Section 4.6

Taxes

23

Section 4.7

Environmental Laws

24

Section 4.8

Compliance with Laws

24

Section 4.9

Contracts

24

Section 4.10

Payments for Production

24

Section 4.11

Production Imbalances

24

Section 4.12

Permits, etc.

24

Section 4.13

Outstanding Capital Commitments

25

Section 4.14

Plugging and Abandonment

25

Section 4.15

Condition of Equipment, etc.

25

Section 4.16

Payments of Royalties and Expenses

25

 

i

--------------------------------------------------------------------------------


 

Section 4.17

Suspense

26

Section 4.18

Absence of Certain Events

26

Section 4.19

Information

26

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER

26

Section 5.1

Existence and Qualification

26

Section 5.2

Power

26

Section 5.3

Authorization and Enforceability

26

Section 5.4

No Conflicts

26

Section 5.5

Liability for Brokers’ Fees

27

Section 5.6

Consents, Approvals or Waivers

27

Section 5.7

Litigation

27

Section 5.8

Financing

27

Section 5.9

Qualification

27

Section 5.10

No Top Leases

27

Section 5.11

Independent Investigation

27

Section 5.12

Seller Information

28

 

 

 

ARTICLE 6 COVENANTS OF THE PARTIES

28

Section 6.1

Access

28

Section 6.2

Indemnity Regarding Access

28

Section 6.3

Pre-Closing Notifications

28

Section 6.4

Confidentiality; Public Announcements

29

Section 6.5

Governmental Reviews

30

Section 6.6

Tax Matters

30

Section 6.7

Further Assurances

32

Section 6.8

Assumption of Obligations

32

Section 6.9

Like-Kind Exchange

32

Section 6.10

Operation of Assets

32

Section 6.11

Financial Information

33

Section 6.12

No Merger of Interests

33

Section 6.13

Waiver of Condition for Pittston Litigation

34

 

 

 

ARTICLE 7 CONDITIONS TO CLOSING

35

Section 7.1

Conditions of Seller to Closing

35

Section 7.2

Conditions of Purchaser to Closing

36

 

 

 

ARTICLE 8 CLOSING

37

Section 8.1

Time and Place of Closing

37

Section 8.2

Closing Deliveries of Seller

37

Section 8.3

Closing Deliveries of Purchaser

38

Section 8.4

Closing Payment and Post-Closing Purchase Price Adjustments

39

 

 

 

ARTICLE 9 TERMINATION AND AMENDMENT

40

Section 9.1

Termination

40

Section 9.2

Effect of Termination

41

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 INDEMNIFICATIONS; LIMITATIONS

41

Section 10.1

Indemnification

41

Section 10.2

Indemnification Actions

43

Section 10.3

Limitation on Actions

45

 

 

 

ARTICLE 11 MISCELLANEOUS

46

Section 11.1

Receipts

46

Section 11.2

Property Costs and Gathering Charges

47

Section 11.3

Counterparts

47

Section 11.4

Notices

47

Section 11.5

[Intentionally Omitted]

48

Section 11.6

Expenses

48

Section 11.7

[Intentionally Omitted]

48

Section 11.8

Governing Law; Jurisdiction; Court Proceedings

48

Section 11.9

Records

48

Section 11.10

Captions

48

Section 11.11

Waivers

48

Section 11.12

Assignment

49

Section 11.13

Entire Agreement

49

Section 11.14

Amendment

49

Section 11.15

No Third Person Beneficiaries

49

Section 11.16

References

49

Section 11.17

Construction

50

Section 11.18

Limitation on Damages

50

Section 11.19

Attorney’s Fees

50

Section 11.20

EPC Lease

50

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

 

Leases

Exhibit A-2

 

Wells

Exhibit A-3

 

Contracts

Exhibit A-4

 

Water Disposal Wells; Other Excluded Assets

Exhibit A-5

 

Delinquent Liens for Current Taxes or Assessments

Exhibit A-6

 

Delinquent Liens Arising in the Ordinary Course of Business

Exhibit A-7

 

Calls on Production Under Existing Contracts

Exhibit B

 

Form of Conveyance

Exhibit C

 

Form of New Lease

Exhibit D

 

Form of Operating Agreement

Exhibit E

 

Form of Settlement Agreement

Exhibit F

 

Form of Termination Agreement

Exhibit G

 

Permitted Encumbrances

Exhibit H

 

Seller Guaranty

Exhibit I

 

Purchaser Guaranty

Exhibit J

 

Form of EPC Lease

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.4

 

Allocated Values

Schedule 4.2(d)

 

Conflicts (Seller)

Schedule 4.4

 

Consents, Approvals or Waivers (Seller)

Schedule 4.5A

 

Litigation

Schedule 4.5B

 

Litigation

Schedule 4.6

 

Taxes and Assessments

Schedule 4.8

 

Compliance with Laws

Schedule 4.9

 

Contracts

Schedule 4.10

 

Payments for Production

Schedule 4.11

 

Production Imbalances

Schedule 4.12

 

Governmental Permits

Schedule 4.13

 

Outstanding Capital Commitments

Schedule 4.14

 

Plugged or Abandoned Wells

Schedule 4.15

 

Condition of Equipment, etc.

Schedule 4.17

 

Suspense Funds

Schedule 4.18

 

Casualty Events

Schedule 6.10

 

Operation of Assets and Expenses Associated Therewith

 

iv

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

Defined Term

 

Section

 

 

 

Adjusted Purchase Price

 

Section 2.2

Affiliate

 

Section 1.4(a)

Agreed Interest Rate

 

Section 1.4(b)

Agreement

 

Preamble

Allocated Value

 

Section 2.4

AMI

 

Section 1.4(c)

Asserted Title Defect

 

Section 3.2

Asserted Title Defect Amount

 

Section 3.4(c)

Assets

 

Section 1.7

Business Day

 

Section 1.4(d)

Chosen Court

 

Section 11.8

Claim

 

Section 10.2(b)

Claim Notice

 

Section 10.2(b)

Closing

 

Section 8.1

Closing Date

 

Section 8.1

Closing Payment

 

Section 8.4(a)

Code

 

Section 2.4

Combined Assets

 

Section 1.2

Company

 

Section 1.4(e)

Consents

 

Section 4.4

Contracts

 

Section 1.2(b)(ii)

Contribution Agreement

 

Section 7.1(c)

Conveyance

 

Section 8.2(a)

Conveyed Lease Interests

 

Section 1.2(a)

Damages

 

Section 10.1(d)

Defensible Title

 

Section 3.2

Earned

 

Section 1.5(b)

Effective Time

 

Section 2.2(a)

Encumbrance

 

Section 3.2

Environmental Laws

 

Section 4.7

EPC Lease

 

Section 1.4(f)

Equipment

 

Section 1.2(b)(iv)

Event

 

Section 4.1(d)

Exchange Act

 

Section 1.4(f)

Excluded Assets

 

Section 1.3

Execution Date

 

Preamble

Existing JOA

 

Section 1.4(h)

Exploration Agreement

 

Section 1.4(i)

Exploration Agreement PMOG Area

 

Section 1.4(j)

Future Well

 

Section 1.4(k)

Gas Retention Percentage

 

Section 1.4(l)

Gathering Agreement

 

Section 1.4(m)

 

v

--------------------------------------------------------------------------------


 

Gathering Assets

 

Section 1.4(n)

Gathering Charges

 

Section 1.4(o)

Governmental Authority

 

Section 1.4(p)

Governmental Permits

 

Section 4.12

Hydrocarbons

 

Section 1.4(q)

Incurred

 

Section 1.5(b)

Indemnified Person

 

Section 10.2(a)

Indemnifying Person

 

Section 10.2(a)

LACT

 

Section 1.4(r)

Laws

 

Section 1.4(s)

Leases

 

Section 1.2(a)

Letter of Intent

 

Section 11.13

Like-Kind Exchange

 

Section 6.9

Material Adverse Effect

 

Section 4.1(d)

New Lease

 

Section 1.7

Non-PM Assets

 

Section 1.4(t)

Operating Agreement

 

Section 8.2(e)

Original Lease

 

Section 1.4(u)

Party; Parties

 

Preamble

Party Lawsuit

 

Section 7.1(e)

Permitted Encumbrances

 

Section 3.3

Person

 

Section 1.4(v)

Pittston

 

Section 6.13(a)

Pittston Claims

 

Section 6.13(a)

Pittston Litigation

 

Section 7.1(e)(ii)

PM Assets

 

Section 1.4(w)

PM Undeveloped Lease Interests

 

Section 1.4(x)

PM Wells

 

Section 1.4(y)

Pre-Closing Taxable Period

 

Section 6.6(c)

Pre-Effective Time Interests

 

Section 1.7

Preferential Rights

 

Section 4.4

Production Taxes

 

Section 1.4(z)

Properties

 

Section 1.2(b)(i)

Property Costs

 

Section 1.5(c)

Proration Unit

 

Section 1.4(aa)

Purchaser Indemnified Persons

 

Section 10.1

Purchase Price

 

Section 2.1

Purchaser

 

Preamble

Purchaser Successors

 

Section 1.2(a)

Records

 

Section 1.4(bb)

Review Well

 

Section 1.4(cc)

Scheduled Transfer Requirements

 

Section 4.4(a)

SEC

 

Section 1.4(dd)

Securities Act

 

Section 1.4(ee)

Seller

 

Preamble

Seller Indemnified Persons

 

Section 10.1

 

vi

--------------------------------------------------------------------------------


 

Seller’s knowledge

 

Section 4.1(c)

Statements of Revenues and Expenses

 

Section 6.11

Straddle Taxable Period

 

Section 6.6(c)

Tax

 

Section 1.4(ff)

Tax Return

 

Section 1.4(gg)

Termination Agreement

 

Section 8.2(g)

Termination Date

 

Section 9.1

Title Arbitrator

 

Section 3.4(f)

Title Claim Date

 

Section 3.4(a)

Title Defect

 

Section 3.2

Transaction Documents

 

Section 11.13

Transfer Taxes

 

Section 1.4(hh)

Undeveloped Lease Interests

 

Section 1.4(ii)

Well Location

 

Section 1.4(jj)

Wells

 

Section 1.2(a)

 

vii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of April 13, 2007,
(the “Execution Date”) is by and between Equitable Production Company, a
corporation organized under the Laws of the Commonwealth of Pennsylvania
(“Seller”), and Pine Mountain Oil and Gas, Inc., a corporation organized under
the Laws of the Commonwealth of Virginia (“Purchaser”).  Seller and Purchaser
are sometimes referred to herein, collectively, as the “Parties” and,
individually, as a “Party.”

 

RECITALS:

 

WHEREAS, Seller is the owner of certain interests in oil and gas properties that
are defined and described herein; and

 

WHEREAS, Seller desires to sell and Purchaser desires to purchase a portion of
Seller’s right, title and interest in and to such properties on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 


ARTICLE 1
PURCHASE AND SALE


 

Section 1.1            Purchase and Sale.  On the terms and conditions contained
in this Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to
purchase and accept from Seller the Assets.  Seller further agrees to transfer
to Purchaser and Purchaser agrees to accept from Seller the Pre-Effective Time
Interests as contemplated by Section 1.7 hereof.

 

Section 1.2            Combined Assets.  “Combined Assets” means the following:

 


(A)   AN UNDIVIDED ONE-HALF (½) OF ALL OF SELLER’S INTEREST IN AND TO THOSE
LEASES IDENTIFIED ON EXHIBIT A-1 ATTACHED HERETO (INCLUDING WITHOUT LIMITATION,
IN ACCORDANCE WITH SECTION 11.20, SELLER’S INTEREST AS LESSEE UNDER THE EPC
LEASE, BUT FOR THE AVOIDANCE OF DOUBT, EXCLUDING ITS INTEREST AS LESSOR
THEREUNDER) (SUCH UNDIVIDED ONE-HALF (½) INTEREST IN SUCH LEASES, THE “LEASES”),
PROVIDED THAT, WITH RESPECT TO EACH OF THE WELLBORES OF THE WELLS IDENTIFIED ON
EXHIBIT A-2 ATTACHED HERETO (COLLECTIVELY, THE “WELLS”) AND THE PRORATION UNIT
CURRENTLY EXISTING OR TO BE FORMED THEREFOR, SUCH INTEREST SHALL BE REDUCED OR
INCREASED TO THE EXTENT NECESSARY TO CAUSE:  (I) EFFECTIVE AS OF THE EFFECTIVE
TIME:  (A) PURCHASER AND ALL PERSONS HOLDING ANY WORKING INTEREST IN SUCH WELL
AND THE PRORATION UNIT CURRENTLY EXISTING OR THAT WAS FORMED PREVIOUSLY HELD BY
PURCHASER OR ANY OF ITS AFFILIATES (ALL SUCH PERSONS, “PURCHASER SUCCESSORS”),
TO COLLECTIVELY HOLD, THE INTEREST IN THE WELLBORE OF SUCH WELL SPECIFIED UNDER
THE COLUMN TITLED “PURCHASER EFFECTIVE TIME INTEREST” ON EXHIBIT A-2 AND THE
SAME INTEREST IN THE PRORATION UNIT CURRENTLY EXISTING OR


 


1

--------------------------------------------------------------------------------



 


TO BE FORMED FOR SUCH WELL; AND (B) SELLER TO HOLD THE INTEREST IN THE WELLBORE
OF SUCH WELL SPECIFIED UNDER THE COLUMN TITLED “SELLER EFFECTIVE TIME INTEREST”
ON EXHIBIT A-2 AND THE SAME INTEREST IN THE PRORATION UNIT CURRENTLY EXISTING OR
TO BE FORMED FOR SUCH WELL; AND (II) EFFECTIVE AS OF THE CLOSING:  (A) PURCHASER
AND ALL PURCHASER SUCCESSORS TO COLLECTIVELY HOLD THE INTEREST IN THE WELLBORE
OF SUCH WELL SPECIFIED UNDER THE COLUMN TITLED “PURCHASER CLOSING INTEREST” ON
EXHIBIT A-2 AND THE SAME INTEREST IN THE PRORATION UNIT CURRENTLY EXISTING OR TO
BE FORMED FOR SUCH WELL; AND (B) SELLER TO HOLD THE INTEREST IN THE WELLBORE OF
SUCH WELL SPECIFIED UNDER THE COLUMN TITLED “SELLER CLOSING INTEREST” ON
EXHIBIT A-2 AND THE SAME INTEREST IN THE PRORATION UNIT CURRENTLY EXISTING OR TO
BE FORMED FOR SUCH WELL (THE INTERESTS TO BE TRANSFERRED TO PURCHASER DESCRIBED
IN THIS SECTION 1.2(A), THE “CONVEYED LEASE INTERESTS”);


 


(B)   THAT PORTION OF SELLER’S RIGHT, TITLE AND INTEREST CORRESPONDING TO THE
CONVEYED LEASE INTERESTS IN AND TO THE FOLLOWING:


 

(I)            ALL POOLED, COMMUNITIZED OR UNITIZED ACREAGE, INCLUDING ACREAGE
IN UNITS FORMED OR PRESCRIBED BY REGULATORY ORDER, ASSOCIATED WITH THE LEASES OR
WELLS (THAT PORTION OF SELLER’S RIGHT, TITLE AND INTEREST IN SUCH ACREAGE
CORRESPONDING TO THE CONVEYED LEASE INTERESTS, TOGETHER WITH THE CONVEYED LEASE
INTERESTS, THE “PROPERTIES”), AND ALL TENEMENTS, HEREDITAMENTS AND APPURTENANCES
ASSOCIATED THEREWITH;

 

(II)           ALL CONTRACTS LISTED ON EXHIBIT A-3 (THAT PORTION OF SELLER’S
RIGHT, TITLE AND INTEREST IN SUCH CONTRACTS CORRESPONDING TO THE PROPERTIES, THE
“CONTRACTS”);

 

(III)          ALL EASEMENTS, LICENSES, SERVITUDES, RIGHTS-OF-WAY, SURFACE
LEASES AND OTHER SURFACE RIGHTS APPURTENANT TO, AND USED OR HELD FOR USE
PRIMARILY IN CONNECTION WITH, THE PROPERTIES OR OTHER COMBINED ASSETS, BUT
EXCLUDING ANY OF THE FOREGOING TO THE EXTENT THAT (1) TRANSFER IS RESTRICTED BY
THIRD-PARTY AGREEMENT OR APPLICABLE LAW, (2) SELLER IS UNABLE TO OBTAIN, USING
COMMERCIALLY REASONABLE EFFORTS, A WAIVER OF, OR OTHERWISE SATISFY, SUCH
TRANSFER RESTRICTION (PROVIDED THAT SELLER SHALL NOT BE REQUIRED TO PROVIDE
CONSIDERATION OR UNDERTAKE OBLIGATIONS TO OR FOR THE BENEFIT OF THE HOLDERS OF
SUCH RIGHTS IN ORDER TO OBTAIN ANY NECESSARY CONSENT OR WAIVER), AND (3) THE
FAILURE TO OBTAIN SUCH WAIVER OR SATISFY SUCH TRANSFER RESTRICTION WOULD CAUSE A
TERMINATION OF SUCH INSTRUMENT OR A MATERIAL IMPAIRMENT OF THE RIGHTS
THEREUNDER; AND

 

(IV)          ALL EQUIPMENT, MACHINERY, FIXTURES, WELL LINES, PIPELINES AND
OTHER TANGIBLE PERSONAL PROPERTY AND IMPROVEMENTS LOCATED ON THE PROPERTIES OR
USED OR HELD FOR USE PRIMARILY IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF
THE PROPERTIES OR OTHER COMBINED ASSETS, BUT EXCLUDING ANY SUCH ITEMS AT AND
DOWNSTREAM OF ANY WELLSITE METERING EQUIPMENT ASSOCIATED WITH ANY WELL
(INCLUDING SUCH WELLSITE METERING EQUIPMENT AND ANY GATHERING LINES, PIPELINES,
WELL LINES AND COMPRESSORS DOWNSTREAM OF SUCH WELLSITE METERING EQUIPMENT), AND
ANY SUCH ITEMS INCLUDED IN THE EXCLUDED ASSETS (THAT PORTION OF SELLER’S RIGHT,

 

2

--------------------------------------------------------------------------------


 

TITLE AND INTEREST IN SUCH EQUIPMENT, MACHINERY, FIXTURES AND OTHER TANGIBLE
PERSONAL PROPERTY AND IMPROVEMENTS CORRESPONDING TO THE PROPERTIES, AND SUBJECT
TO SUCH EXCLUSIONS, THE “EQUIPMENT”).

 

Section 1.3            Excluded Assets.  Notwithstanding anything to the
contrary contained herein, the Combined Assets shall not include, and the
following are excepted, reserved and excluded from the transactions contemplated
hereby (collectively, the “Excluded Assets”):

 


(A)   ALL WATER DISPOSAL WELLS, AND ANY TRANSFER FACILITY, LOADOUT FACILITY OR
OTHER FACILITY ASSOCIATED WITH SUCH WATER DISPOSAL WELLS, LOCATED ON THE LEASES
OR USED IN CONNECTION WITH THE DISPOSAL OF PRODUCED WATER DERIVED FROM OR
OTHERWISE ATTRIBUTABLE TO ANY OF THE WELLS, INCLUDING THOSE WATER DISPOSAL WELLS
AND ASSOCIATED FACILITIES DESCRIBED ON EXHIBIT A-4;


 


(B)   (I) COMPUTERS AND PERIPHERAL EQUIPMENT RELATED TO SUCH COMPUTERS;
(II) COMMUNICATION AND TELECOMMUNICATION EQUIPMENT INCLUDING BUT NOT LIMITED TO
RADIOS, TOWERS, AND NETWORKING EQUIPMENT; (III) CUSTOM APPLICATIONS AND
DATABASES; (IV) MEASUREMENT AND DATA COLLECTION DEVICES; AND (V) SOFTWARE AND
ASSOCIATED LICENSES, INCLUDING BUT NOT LIMITED TO ANY SOFTWARE RELATING TO THE
SCADA SYSTEM, ENERTIA, ALTRA, FLOW-CAL, TALON, ARIES, PRODUCTION ACCESS,
PRE-DRILL MANAGER, GEOGRAPHIX, SYNERGY, AND CYGNET;


 


(C)   ALL RIGHTS AND ALL OBLIGATIONS OF SELLER WITH RESPECT TO ANY REFUND OR
PAYMENT OF TAXES OR OTHER COSTS OR EXPENSES BORNE BY SELLER OR SELLER’S
PREDECESSORS IN INTEREST AND TITLE ATTRIBUTABLE TO THE ASSETS AND THE PERIOD
PRIOR TO THE EFFECTIVE TIME;


 


(D)   ALL RIGHTS AND ALL OBLIGATIONS OF SELLER WITH RESPECT TO THE CLAIMS AND
CAUSES OF ACTION RELATING TO THE ASSETS THAT ACCRUED OR AROSE PRIOR TO THE
EFFECTIVE TIME (OTHER THAN CLAIMS OR CAUSES OF ACTION FOR PROCEEDS TO WHICH
PURCHASER IS ENTITLED UNDER SECTION 1.5(B));


 


(E)   SELLER’S AREA-WIDE BONDS, PERMITS AND LICENSES (INCLUDING ALL FEDERAL
COMMUNICATIONS COMMISSION LICENSES) OR OTHER PERMITS, LICENSES OR AUTHORIZATIONS
USED IN THE CONDUCT OF SELLER’S BUSINESS GENERALLY;


 


(F)    THE GATHERING ASSETS;


 


(G)   ALL FEE MINERAL INTERESTS IN HYDROCARBONS; AND


 


(H)   THOSE OTHER ASSETS AND INTERESTS IDENTIFIED ON EXHIBIT A-4.


 

Section 1.4            Certain Definitions.  As used herein:

 


(A)   “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH SUCH
PERSON, WITH CONTROL IN SUCH CONTEXT MEANING (I) THE POWER TO DIRECT THE VOTE OF
MORE THAN FIFTY PERCENT (50%) OF THE VOTING SHARES OR OTHER SECURITIES OF SUCH
PERSON THROUGH OWNERSHIP, PURSUANT


 


3

--------------------------------------------------------------------------------



 


TO A WRITTEN AGREEMENT, OR OTHERWISE OR (II) THE POWER TO DIRECT THE MANAGEMENT
AND POLICIES OF A PERSON THROUGH OWNERSHIP OF VOTING SHARES OR OTHER SECURITIES,
PURSUANT TO A WRITTEN AGREEMENT, OR OTHERWISE.  FOR THE PURPOSES OF THIS
AGREEMENT, THE COMPANY SHALL NOT BE CONSIDERED AN AFFILIATE OF EITHER PARTY OR
SUCH PARTY’S AFFILIATES.


 


(B)   “AGREED INTEREST RATE” MEANS THE LESSER OF (I) FIVE PERCENT (5%) PER ANNUM
AND (II) THE MAXIMUM RATE ALLOWED BY APPLICABLE LAWS.


 


(C)   “AMI” HAS THE MEANING SET FORTH IN THE OPERATING AGREEMENT.


 


(D)   “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY, OR A DAY ON
WHICH BANKS ARE CLOSED FOR BUSINESS IN PITTSBURGH, PENNSYLVANIA OR FORT WORTH,
TEXAS.


 


(E)   “COMPANY” MEANS NORA GATHERING, LLC, A LIMITED LIABILITY COMPANY ORGANIZED
UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(F)    “EPC LEASE” MEANS A HYDROCARBONS LEASE IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT “J”.


 


(G)   “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(H)   “EXISTING JOA” MEANS THE COALBED METHANE GAS OPERATING AGREEMENT DATED AS
OF AUGUST 1, 1994 AND THE CONVENTIONAL GAS (NON-COALBED GAS) OPERATING AGREEMENT
DATED AS OF AUGUST 1, 1994.


 


(I)    “EXPLORATION AGREEMENT” MEANS THE COALBED GAS EXPLORATION AND DEVELOPMENT
AGREEMENT DATED AS OF APRIL 5, 1988, TOGETHER WITH AND AS AMENDED, SUPPLEMENTED
AND MODIFIED FROM TIME TO TIME BY VARIOUS AMENDMENTS AND SUPPLEMENTAL AGREEMENTS
THERETO, INCLUDING (I) THE AMENDMENT TO COALBED GAS EXPLORATION AND DEVELOPMENT
AGREEMENT DATED AS OF DECEMBER 12, 1990, (II) THE SECOND AMENDMENT TO COALBED
GAS EXPLORATION AND DEVELOPMENT AGREEMENT DATED AS OF AUGUST 26, 1994, (III) THE
THIRD AMENDMENT TO COALBED GAS EXPLORATION AND DEVELOPMENT AGREEMENT DATED AS OF
JUNE 10, 1996, (IV) THE FOURTH AMENDMENT TO COALBED GAS EXPLORATION AND
DEVELOPMENT AGREEMENT DATED AS OF JULY 10, 1997, AND (V) THE FIFTH AMENDMENT TO
COALBED GAS EXPLORATION AND DEVELOPMENT AGREEMENT DATED AS OF DECEMBER 31, 1998.


 


(J)    “EXPLORATION AGREEMENT PMOG AREA” MEANS THE AREAS COVERED BY THE
EXPLORATION AGREEMENT UNDER WHICH PMOG OR ANY OF ITS AFFILIATES HOLDS, OR LEASES
FROM THIRD PERSONS NOT AFFILIATED WITH SELLER, THE MINERAL INTEREST.


 


(K)   “FUTURE WELL” SHALL MEAN A WELL TO BE DRILLED IN THE FUTURE UPON A WELL
LOCATION, WHICH (FOR THE PURPOSES OF DETERMINING DEFENSIBLE TITLE THERETO AND
ANY TITLE DEFECTS ASSOCIATED THEREWITH PURSUANT TO THIS AGREEMENT) SHALL BE
TREATED AS IF SUCH WELL HAD BEEN DRILLED AND COMPLETED AND WAS IN EXISTENCE AS
OF THE DATE OF THIS AGREEMENT.


 


(L)    “GAS RETENTION PERCENTAGE” HAS THE MEANING SET FORTH IN THE GATHERING
AGREEMENT.


 


4

--------------------------------------------------------------------------------



 


(M)  “GATHERING AGREEMENT” HAS THE MEANING SET FORTH IN THE CONTRIBUTION
AGREEMENT.


 


(N)   “GATHERING ASSETS” HAS THE MEANING SET FORTH IN THAT CERTAIN CONTRIBUTION
AGREEMENT OF EVEN DATE HEREWITH BETWEEN SELLER, EQUITABLE GATHERING EQUITY, LLC,
PURCHASER AND THE COMPANY.


 


(O)   “GATHERING CHARGES” MEANS THE GATHERING RATE (AS DEFINED IN THE GATHERING
AGREEMENT) AND ALL OTHER CHARGES SET FORTH IN THE GATHERING AGREEMENT, EXCEPT
THE GAS RETENTION PERCENTAGE, CHARGEABLE IN CONNECTION WITH HYDROCARBONS
PRODUCED FROM THE ASSETS FOR THE GATHERING SERVICES PROVIDED BY SELLER OR ITS
AFFILIATES THROUGH THE GATHERING ASSETS, WHICH CHARGES SHALL BE DETERMINED AS IF
THE GATHERING AGREEMENT WAS IN PLACE EFFECTIVE AS OF THE EFFECTIVE TIME.


 


(P)   “GOVERNMENTAL AUTHORITY” MEANS ANY GOVERNMENT AND/OR ANY POLITICAL
SUBDIVISION THEREOF, INCLUDING DEPARTMENTS, COURTS, COMMISSIONS, BOARDS,
BUREAUS, MINISTRIES, AGENCIES OR OTHER INSTRUMENTALITIES.


 


(Q)   “HYDROCARBONS” MEANS ALL OIL, GAS, COALBED METHANE GAS AND OTHER
ASSOCIATED HYDROCARBONS.


 


(R)    “LACT” MEANS LEASE AUTOMATIC CUSTODY TRANSFER.


 


(S)   “LAWS” MEANS ALL LAWS, STATUTES, RULES, REGULATIONS, ORDINANCES, ORDERS,
REQUIREMENTS AND CODES OF GOVERNMENTAL AUTHORITIES.


 


(T)    “NON-PM ASSETS” MEANS ALL ASSETS OTHER THAN THE PM ASSETS.


 


(U)   “ORIGINAL LEASE” MEANS THAT CERTAIN AGREEMENT, DATED AS OF JULY 25, 1972,
BETWEEN THE PITTSTON COMPANY (THE PREDECESSOR IN INTEREST TO PURCHASER), AS
LESSOR, AND PHILADELPHIA OIL COMPANY (THE PREDECESSOR IN INTEREST TO SELLER), AS
LESSEE (TOGETHER WITH AND AS AMENDED, SUPPLEMENTED AND MODIFIED FROM TIME TO
TIME BY VARIOUS AMENDMENTS AND SUPPLEMENTAL AGREEMENTS THERETO, INCLUDING
(I) THE SUPPLEMENTAL AGREEMENT, DATED AS OF JANUARY 19, 1976, BETWEEN THE
PITTSTON COMPANY AND PHILADELPHIA OIL COMPANY, (II) THE SUPPLEMENTAL AGREEMENT
II, DATED AS OF AUGUST 24, 1978, BETWEEN THE PITTSTON COMPANY AND PHILADELPHIA
OIL COMPANY, (III) THE SUPPLEMENTAL AGREEMENT III, DATED AS OF JANUARY 1, 1986,
BETWEEN THE PITTSTON COMPANY AND PHILADELPHIA OIL COMPANY, (IV) THE FIRST
AMENDMENT TO SUPPLEMENTAL AGREEMENT III, DATED AS OF AUGUST 26, 1994, AND
EFFECTIVE AUGUST 1, 1994 BETWEEN PURCHASER AND EQUITABLE RESOURCES
EXPLORATION, INC., (V) THE SUPPLEMENTAL AGREEMENT IV, DATED AS OF FEBRUARY 3,
1997, BETWEEN PURCHASER AND EQUITABLE RESOURCES ENERGY COMPANY — EASTERN REGION,
(VI) THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF JANUARY 1, 1986, BETWEEN THE
PITTSTON COMPANY AND EQUITABLE RESOURCES ENERGY COMPANY, (VII) THE AMENDMENT TO
THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF JANUARY 1, 1987, BETWEEN PURCHASER
AND EQUITABLE RESOURCES ENERGY COMPANY, (VIII) THE SECOND AMENDMENT TO THE
ADDITIONAL ACREAGE AGREEMENT, DATED AS OF APRIL 11, 1988, AND EFFECTIVE
JANUARY 1, 1988 BETWEEN PURCHASER AND EQUITABLE RESOURCES EXPLORATION, INC.,
(IX) THE THIRD AMENDMENT TO THE ADDITIONAL ACREAGE


 


5

--------------------------------------------------------------------------------



 


AGREEMENT, DATED AS OF FEBRUARY 26, 1993, AND EFFECTIVE JANUARY 1, 1993 BETWEEN
PURCHASER AND EQUITABLE RESOURCES EXPLORATION, INC., (X) THE FOURTH AMENDMENT TO
THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF AUGUST 26, 1994, BETWEEN PURCHASER
AND EQUITABLE RESOURCES EXPLORATION, INC., (XI) THE FIFTH AMENDMENT TO THE
ADDITIONAL ACREAGE AGREEMENT, DATED AS OF MARCH 21, 1995, AND EFFECTIVE
JANUARY 1, 1995 BETWEEN PURCHASER AND EQUITABLE RESOURCES EXPLORATION, INC.,
(XII) THE SIXTH AMENDMENT TO THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF
JUNE 10, 1996, AND EFFECTIVE DECEMBER 31, 1995 BETWEEN PURCHASER AND EQUITABLE
RESOURCES EXPLORATION, INC., (XIII) THE SEVENTH AMENDMENT TO THE ADDITIONAL
ACREAGE AGREEMENT, EFFECTIVE AS OF DECEMBER 31, 1996, BETWEEN PURCHASER AND
EQUITABLE RESOURCES ENERGY COMPANY, (XIV) THE EIGHTH AMENDMENT TO THE ADDITIONAL
ACREAGE AGREEMENT, DATED AS OF DECEMBER 29, 1997, AND EFFECTIVE DECEMBER 31,
1997 BETWEEN PURCHASER AND EQUITABLE RESOURCES ENERGY COMPANY, (XV) THE NINTH
AMENDMENT TO THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF NOVEMBER 25, 1999,
AND EFFECTIVE DECEMBER 31, 1999 BETWEEN PURCHASER AND SELLER,  AND (XVI) THE
TENTH AMENDMENT TO THE ADDITIONAL ACREAGE AGREEMENT, DATED AS OF MAY 3, 2005,
AND EFFECTIVE AS OF JANUARY 1, 2000, BETWEEN PURCHASER AND SELLER.


 


(V)   “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, ESTATE, GOVERNMENTAL AUTHORITY OR ANY OTHER ENTITY.


 


(W)  “PM ASSETS” MEANS ALL PM UNDEVELOPED LEASE INTERESTS AND ALL PM WELLS.


 


(X)    “PM UNDEVELOPED LEASE INTERESTS” MEANS ALL UNDEVELOPED LEASE INTERESTS IN
WHICH PURCHASER OR ITS AFFILIATES POSSESSED OR HAS THE RIGHT TO POSSESS ANY PART
OF THE WORKING INTEREST OR LESSOR INTEREST AS OF THE EXECUTION DATE.  FOR
AVOIDANCE OF DOUBT, UNDEVELOPED LEASE INTERESTS UNDER THE ORIGINAL LEASE AND ANY
PORTION OF THE EXPLORATION AGREEMENT PMOG AREA THAT CONSTITUTES AN UNDEVELOPED
LEASE INTEREST SHALL BE DEEMED TO BE PM UNDEVELOPED LEASE INTERESTS FOR ALL
PURPOSES OF THIS AGREEMENT.


 


(Y)   “PM WELLS” MEANS ALL WELLS IN WHICH PURCHASER OR ITS AFFILIATES POSSESSED
OR HAS THE RIGHT TO POSSESS ANY PART OF THE WORKING INTEREST OR LESSOR INTEREST
AS OF THE EXECUTION DATE.  FOR THE AVOIDANCE OF DOUBT, THE WELLS LISTED UNDER
“PM WELLS” ON EXHIBIT A-2 SHALL BE DEEMED PM WELLS FOR ALL PURPOSES OF THIS
AGREEMENT.


 


(Z)    “PRODUCTION TAXES” MEANS AD VALOREM, PROPERTY, SEVERANCE, PRODUCTION AND
SIMILAR TAXES BASED UPON OR MEASURED BY THE OWNERSHIP OR OPERATION OF THE ASSETS
OR THE PRODUCTION OF HYDROCARBONS THEREFROM, BUT EXCLUDING ANY OTHER TAXES


 


(AA)         “PRORATION UNIT” MEANS, FOR ANY WELL (I) THE ACREAGE UNIT SIZE AS
SHOWN IN THE POOLING OR UNIT DESIGNATION FOR SUCH WELL FILED IN THE REAL
PROPERTY RECORDS IN THE COUNTY IN WHICH SUCH WELL IS LOCATED, OR IF NO SUCH
DESIGNATION IS FILED, AS PERMITTED WITH THE STATE REGULATORY AGENCY (OR AS SHOWN
ON THE ISSUED WELL PERMIT) FOR SUCH WELL; PROVIDED THAT IF NO SUCH ACREAGE SIZE
IS PROVIDED PURSUANT TO ANY OF THE FOREGOING, THEN “PRORATION UNIT” MEANS, FOR
ANY WELL, THE MINIMUM ACREAGE UNIT SIZE PERMITTED BY APPLICABLE LAW FOR SUCH
WELL AND (II) THE PRODUCING INTERVAL OR TARGETED PRODUCING INTERVAL FOR SUCH
WELL.


 


6

--------------------------------------------------------------------------------



 


(BB)         “RECORDS” MEANS ALL LEASE FILES, LAND FILES, WELL FILES, GAS AND
OIL SALES CONTRACT FILES, GAS PROCESSING FILES, DIVISION ORDER FILES, ABSTRACTS,
TITLE OPINIONS, LAND SURVEYS, GEOLOGIC AND GEOPHYSICAL DATA (EXCLUDING
INTERPRETATIONS THEREOF) AND FILES AND ALL OTHER BOOKS, RECORDS, DATA, FILES,
MAPS AND ACCOUNTING RECORDS TO THE EXTENT RELATING PRIMARILY TO THE PROPERTIES
OR OTHER COMBINED ASSETS, EXCLUDING HOWEVER, (A) ANY RECORD TO THE EXTENT THAT: 
(1) DISCLOSURE OF SUCH RECORD IS RESTRICTED BY THIRD-PARTY AGREEMENT OR
APPLICABLE LAW, (2) SELLER IS UNABLE TO OBTAIN, USING COMMERCIALLY REASONABLE
EFFORTS, A WAIVER OF, OR OTHERWISE SATISFY, SUCH DISCLOSURE RESTRICTION
(PROVIDED THAT SELLER SHALL NOT BE REQUIRED TO PROVIDE CONSIDERATION OR
UNDERTAKE OBLIGATIONS TO OR FOR THE BENEFIT OF THE HOLDERS OF SUCH RIGHTS IN
ORDER TO OBTAIN ANY NECESSARY CONSENT OR WAIVER) AND (3) THE FAILURE TO OBTAIN
SUCH WAIVER OR SATISFY SUCH DISCLOSURE RESTRICTION WOULD CAUSE A TERMINATION OF
SUCH INSTRUMENT OR A MATERIAL IMPAIRMENT OF THE RIGHTS THEREUNDER; (B) COMPUTER
SOFTWARE; (C) ALL LEGAL RECORDS AND LEGAL FILES OF SELLER (OTHER THAN (X) TITLE
OPINIONS AND (Y) CONTRACTS) AND ALL OTHER WORK PRODUCT OF AND ATTORNEY-CLIENT
COMMUNICATIONS WITH ANY OF SELLER’S LEGAL COUNSEL; (D) RECORDS RELATING TO THE
SALE OF THE ASSETS, INCLUDING BIDS RECEIVED FROM AND RECORDS OF NEGOTIATIONS
WITH THIRD PERSONS; (E) ANY OTHER RECORDS TO THE EXTENT CONSTITUTING EXCLUDED
ASSETS; AND (F) CONTRACTS AND AGREEMENTS OF NO FURTHER FORCE AND EFFECT AS OF
THE EFFECTIVE TIME.


 


(CC)         “REVIEW WELL” SHALL MEAN A WELL OR A FUTURE WELL, AS THE CONTEXT
REQUIRES.


 


(DD)         “SEC” MEANS THE U.S. SECURITIES AND EXCHANGE COMMISSION.


 


(EE)         “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY SUCCESSOR STATUTE THERETO AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER.


 


(FF)           “TAX” MEANS ALL TAXES, INCLUDING INCOME TAX, SURTAX, REMITTANCE
TAX, PRESUMPTIVE TAX, NET WORTH TAX, PRODUCTION TAX, PIPELINE TRANSPORTATION
TAX, VALUE ADDED TAX, WITHHOLDING TAX, GROSS RECEIPTS TAX, WINDFALL PROFITS TAX,
PROFITS TAX, SEVERANCE TAX, PERSONAL PROPERTY TAX, REAL PROPERTY TAX, SALES TAX,
SERVICE TAX, TRANSFER TAX, USE TAX, EXCISE TAX, PREMIUM TAX, CUSTOMS DUTIES,
STAMP TAX, MOTOR VEHICLE TAX, ENTERTAINMENT TAX, INSURANCE TAX, CAPITAL STOCK
TAX, FRANCHISE TAX, OCCUPATION TAX, PAYROLL TAX, EMPLOYMENT TAX, SOCIAL
SECURITY, UNEMPLOYMENT TAX, DISABILITY TAX, ALTERNATIVE OR ADD-ON MINIMUM TAX,
ESTIMATED TAX, AND ANY OTHER ASSESSMENTS, DUTIES, FEES, OR LEVIES IMPOSED BY A
GOVERNMENTAL AUTHORITY, TOGETHER WITH ANY INTEREST, FINE OR PENALTY THEREON, OR
ADDITION THERETO.


 


(GG)         “TAX RETURN” MEANS ANY RETURN, DECLARATION, REPORT, CLAIM FOR
REFUND, OR INFORMATION RETURN OR STATEMENT RELATING TO TAXES, INCLUDING ANY
SCHEDULE OR ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT THEREOF, REQUIRED TO
BE FILED WITH ANY GOVERNMENTAL AUTHORITY.


 


(HH)         “TRANSFER TAXES” MEANS ALL TRANSFER, SALES, USE, DOCUMENTARY, STAMP
DUTY, CONVEYANCE AND OTHER SIMILAR TAXES, DUTIES, FEES OR CHARGES.


 


7

--------------------------------------------------------------------------------



 


(II)           “UNDEVELOPED LEASE INTERESTS” MEANS ANY LEASE, ACREAGE, AREA
(INCLUDING THE EXPLORATION AGREEMENT PMOG AREA) OR PORTION THEREOF INCLUDED IN
THE PROPERTIES THAT IS NOT INCLUDED IN A PRORATION UNIT CORRESPONDING TO A WELL.


 


(JJ)           “WELL LOCATION” SHALL MEAN EACH LEASE/TRACT LOCATION IDENTIFIED
ON EXHIBIT A-2.


 


SECTION 1.5          EFFECTIVE TIME; PRORATION OF COSTS AND REVENUES.


 


(A)   TITLE AND INTEREST IN AND TO THE COMBINED ASSETS SHALL BE TRANSFERRED FROM
SELLER TO PURCHASER AT THE CLOSING, BUT CERTAIN FINANCIAL BENEFITS AND BURDENS
IN RESPECT OF THE ASSETS SHALL BE TRANSFERRED EFFECTIVE AS OF THE EFFECTIVE
TIME, AS DESCRIBED BELOW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
FINANCIAL BENEFITS AND BURDENS IN RESPECT OF THE PRE-EFFECTIVE TIME INTERESTS
PRIOR TO THE EFFECTIVE TIME SHALL NOT BE MODIFIED OR CHANGED FROM THE MANNER IN
WHICH SUCH BENEFITS AND BURDENS WERE TREATED IN THE PERIOD PRIOR TO THE
EFFECTIVE TIME BY THE PROVISIONS OF THIS SECTION 1.5.


 


(B)   PURCHASER SHALL BE ENTITLED TO ALL PRODUCTION OF HYDROCARBONS FROM OR
ATTRIBUTABLE TO THE ASSETS ON AND AFTER THE EFFECTIVE TIME (AND ALL PRODUCTS AND
PROCEEDS ATTRIBUTABLE THERETO), AND TO ALL OTHER INCOME, PROCEEDS, RECEIPTS AND
CREDITS EARNED WITH RESPECT TO THE ASSETS ON AND AFTER THE EFFECTIVE TIME, AND
SHALL BE RESPONSIBLE FOR (AND ENTITLED TO ANY REFUNDS WITH RESPECT TO) ALL
PROPERTY COSTS INCURRED ON AND AFTER THE EFFECTIVE TIME (PROVIDED THAT
PURCHASER’S ENTITLEMENT TO PRODUCTION, INCOME, PROCEEDS, RECEIPTS, AND CREDITS
EARNED WITH RESPECT TO, AND RESPONSIBILITY FOR AND ENTITLEMENT TO REFUNDS WITH
RESPECT TO PROPERTY COSTS RELATING TO, CERTAIN OF THE ASSETS SHALL BE ADJUSTED
AS OF CLOSING IN THE MANNER DESCRIBED IN SECTION 2.2).  SELLER SHALL BE ENTITLED
TO ALL PRODUCTION OF HYDROCARBONS FROM OR ATTRIBUTABLE TO THE ASSETS PRIOR TO
THE EFFECTIVE TIME (AND ALL PRODUCTS AND PROCEEDS ATTRIBUTABLE THERETO), AND TO
ALL OTHER INCOME, PROCEEDS, RECEIPTS AND CREDITS EARNED WITH RESPECT TO THE
ASSETS PRIOR TO THE EFFECTIVE TIME, AND SHALL BE RESPONSIBLE FOR (AND ENTITLED
TO ANY REFUNDS WITH RESPECT TO) ALL PROPERTY COSTS INCURRED PRIOR TO THE
EFFECTIVE TIME (PROVIDED THAT SELLER’S ENTITLEMENT TO PRODUCTION, INCOME,
PROCEEDS, RECEIPTS, AND CREDITS EARNED WITH RESPECT TO, AND RESPONSIBILITY FOR
AND ENTITLEMENT TO REFUNDS WITH RESPECT TO PROPERTY COSTS RELATING TO, CERTAIN
OF THE ASSETS SHALL BE ADJUSTED AS OF CLOSING IN THE MANNER DESCRIBED IN
SECTION 2.2).  “EARNED” AND “INCURRED”, AS USED IN THIS AGREEMENT, SHALL BE
INTERPRETED IN ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (AS PUBLISHED BY THE FINANCIAL ACCOUNTING STANDARDS BOARD) AND
COUNCIL OF PETROLEUM ACCOUNTANTS SOCIETIES (COPAS) STANDARDS.


 


(C)   “PROPERTY COSTS” MEANS ALL OPERATING EXPENSES (INCLUDING COSTS OF
INSURANCE AND PRODUCTION TAXES), CAPITAL EXPENDITURES INCURRED IN THE OWNERSHIP
AND OPERATION OF THE ASSETS IN THE ORDINARY COURSE OF BUSINESS, AND OVERHEAD
COSTS CHARGED TO THE ASSETS UNDER THE APPLICABLE OPERATING AGREEMENT OR IF NONE,
CHARGED TO THE ASSETS ON THE SAME BASIS AS SELLER HAS HISTORICALLY CHARGED UNDER
THE EXISTING JOA.  “PROPERTY COSTS” AS USED HEREIN SHALL NOT INCLUDE THE
GATHERING CHARGES.


 


8

--------------------------------------------------------------------------------



 


(D)   FOR PURPOSES OF ALLOCATING PRODUCTION (AND ACCOUNTS RECEIVABLE WITH
RESPECT THERETO), UNDER THIS SECTION 1.5, (I) LIQUID HYDROCARBONS SHALL BE
DEEMED TO BE “FROM OR ATTRIBUTABLE TO” THE ASSETS WHEN THEY PASS THROUGH THE
PIPELINE FLANGE CONNECTING INTO THE STORAGE FACILITIES LOCATED ON THE LEASES OR,
IF THERE ARE NO SUCH STORAGE FACILITIES, WHEN THEY PASS THROUGH THE LACT METERS
OR SIMILAR METERS AT THE POINT OF ENTRY INTO THE PIPELINES THROUGH WHICH THEY
ARE TRANSPORTED FROM THE LEASES, AND (II) GASEOUS HYDROCARBONS SHALL BE DEEMED
TO BE “FROM OR ATTRIBUTABLE TO” THE ASSETS WHEN THEY PASS THROUGH THE DELIVERY
POINT SALES METERS OR SIMILAR METERS AT THE POINT OF ENTRY INTO THE PIPELINES
THROUGH WHICH THEY ARE TRANSPORTED FROM THE LEASES.  SELLER SHALL UTILIZE
REASONABLE INTERPOLATIVE PROCEDURES TO ARRIVE AT AN ALLOCATION OF PRODUCTION
WHEN EXACT METER READINGS ARE NOT AVAILABLE.  PRODUCTION TAXES, SURFACE USE
FEES, INSURANCE PREMIUMS AND OTHER PROPERTY COSTS THAT ARE PAID PERIODICALLY
SHALL BE PRORATED BASED ON THE NUMBER OF DAYS IN THE APPLICABLE PERIOD FALLING
BEFORE, OR AT AND AFTER, THE EFFECTIVE TIME, EXCEPT THAT PRODUCTION TAXES
MEASURED BY UNITS OF PRODUCTION SHALL BE PRORATED BASED ON THE AMOUNT OF
HYDROCARBONS ACTUALLY PRODUCED, PURCHASED OR SOLD, AS APPLICABLE, BEFORE, OR AT
AND AFTER, THE EFFECTIVE TIME.  IN EACH CASE, PURCHASER SHALL BE RESPONSIBLE FOR
THE PORTION ALLOCATED TO THE PERIOD ON AND AFTER THE EFFECTIVE TIME AND SELLER
SHALL BE RESPONSIBLE FOR THE PORTION ALLOCATED TO THE PERIOD BEFORE THE
EFFECTIVE TIME.


 

Section 1.6            Back-In Interests.  Purchaser acknowledges and agrees
that any and all existing back-in rights of the Purchaser or its Affiliates to
an additional or increased working interest in the Wells listed in Exhibit A-2
to which Purchaser was entitled pursuant to the Existing JOA shall be
extinguished in full, and any liabilities or rights associated with such back-in
rights shall cease to exist and shall no longer be enforceable.

 

Section 1.7            Pre-Effective Time Interests and Assets.  Immediately
prior to the Closing, Purchaser and Seller are the owners of certain working
interests relating to lands subject to the Original Lease and the Exploration
Agreement.  As part of this Agreement and the transactions contemplated hereby
(as well as other transactions between the Parties and their Affiliates), the
Parties desire to enter into a new lease agreement in substantially the form
attached hereto as Exhibit C (the “New Lease”), effective as of the Closing
Date, with Purchaser as the lessor and Seller as the lessee, and to terminate
the Original Lease, the Exploration Agreement and certain related agreements,
effective as of the Closing Date.  In addition to the working interests in the
Leases and Review Wells and the related assets that Purchaser is purchasing from
Seller under this Agreement (as such working interests are more particularly
described in the column titled “Conveyed Working Interest” on Exhibit A-2 and
the corresponding undivided interests in the Combined Assets associated
therewith, the “Assets”). For purposes of clarification, the Parties acknowledge
that each Party may currently own some of the interests that will be conveyed or
cross conveyed under the Conveyance and that the Conveyance is intended to
stipulate and clarify as of the Closing the interests that each of the Parties
will own as of the Closing.  In order to reflect Purchaser’s pre-Effective Time
working interests in the Wells drilled under the Original Lease and/or the
Exploration Agreement, Seller, as the lessee under the New Lease, will enter
into such conveyances (including the Conveyance) with Purchaser to confirm the
pre-Effective Time working interests of Purchaser in such Wells and related
assets that will be subject to the New Lease (as such pre-Effective Time working
interests are more particularly described in the column titled “Purchaser
Pre-Effective Time

 

9

--------------------------------------------------------------------------------


 

Working Interest” on Exhibit A-2 and the corresponding undivided interests
included in the Combined Assets associated therewith, the “Pre-Effective Time
Interests”).  The Parties acknowledge that the Assets and the Pre-Effective Time
Interests together constitute the Combined Assets and the term “Assets” as
defined in this Agreement shall be the Combined Assets excluding the
Pre-Effective Time Interests, and upon Closing, Purchaser and all Purchaser
Successors shall collectively hold the interest in each Review Well identified
on Exhibit A-2 as the “Purchaser Closing Interest” for such Review Well and the
same interest in the Proration Unit for such Review Well, and Seller shall hold
the interest in each Review Well identified on Exhibit A-2 as the “Seller
Closing Interest” for such Review Well and the same interest in the Proration
Unit for such Review Well.  Further, the parties acknowledge that certain
existing wells drilled by PMOG or its predecessors upon the lands covered by the
Original Lease were excluded under the Original Lease and are being excluded
under the New Lease (as more particularly described therein), and such excluded
wells shall not be part of the Combined Assets, Assets or Pre-Effective Time
Interests.

 

Section 1.8            Intentions of the Parties.  The Parties acknowledge that
it is their intent that (a) Seller transfer to Purchaser and Purchaser accept as
of the Effective Time an undivided one-half (1/2) of Seller’s interest existing
as of the Closing Date in all leases (including without limitation Seller’s
interest as lessee under the EPC Lease, but for the avoidance of doubt,
excluding its interest as lessor thereunder) included in Buchanan, Russell and
Dickenson Counties, Virginia (excluding any interests in the lands and
properties excluded from the AMI) and (b) pursuant to the Conveyance, Purchaser
shall cross convey to Seller such interest in such leases (but excluding its
interest as lessor under the Original Lease or the New Lease), such that the
respective interests of the Parties in such leases as lessees thereunder shall
be equal as of the Effective Time, whether or not such leases are included in or
accurately described on Exhibit A-1.  The Parties further acknowledge and agree
that it is their intent that, notwithstanding anything herein to the contrary,
to the extent that there are any Wells in which both Seller and Purchaser
currently have a working interest that exist upon any Leases or within the AMI
and that are not described on Exhibit A-2, the respective interests of the
Parties in such Wells shall be the same interests as the Parties have in such
Wells as of the date hereof; provided, however, if any such Well has been
drilled by Seller upon the Leases or within the AMI on or after the Effective
Time, then the Parties agree that their respective interests in such Wells and
the Proration Units therefor as of the Effective Time shall be equal.

 


ARTICLE 2
PURCHASE PRICE


 

Section 2.1            Purchase Price.  The purchase price for the Assets (the
“Purchase Price”) shall be Two Hundred and Sixty-Two Million Dollars
(US$262,000,000), adjusted as provided in Section 2.2.

 

10

--------------------------------------------------------------------------------


 

Section 2.2            Adjustments to Purchase Price.  The Purchase Price shall
be adjusted as follows:

 


(A)   DECREASED BY THE AGGREGATE AMOUNT OF THE FOLLOWING PROCEEDS RECEIVED BY
SELLER ATTRIBUTABLE TO THE ASSETS ON AND AFTER 12:01 A.M. LOCAL TIME WHERE THE
ASSETS ARE LOCATED ON JUNE 1, 2006 (THE “EFFECTIVE TIME”):


 

(I)            PROCEEDS FROM THE SALE OF HYDROCARBONS PRODUCED FROM OR
ATTRIBUTABLE TO THE ASSETS (LESS ANY ROYALTIES, OVERRIDING ROYALTIES NET PROFITS
INTERESTS AND OTHER SIMILAR BURDENS PAYABLE OUT OF THE PRODUCTION OF
HYDROCARBONS FROM THE ASSETS OR THE PROCEEDS THEREOF WHICH ARE NOT INCLUDED IN
“PROPERTY COSTS”); AND

 

(II)           ANY OTHER PROCEEDS RECEIVED BY SELLER ATTRIBUTABLE TO THE ASSETS;

 


(B)   DECREASED IN ACCORDANCE WITH SECTION 3.4;


 


(C)   DECREASED IN ACCORDANCE WITH SECTION 3.5;


 


(D)   INCREASED BY THE AMOUNT OF ALL PROPERTY COSTS ATTRIBUTABLE TO THE ASSETS
ON AND AFTER THE EFFECTIVE TIME WHICH ARE INCURRED AND PAID BY SELLER EXCLUDING,
HOWEVER, ANY AMOUNTS DEDUCTED PURSUANT TO SECTION 2.2(A)(I) ABOVE;


 


(E)   [INTENTIONALLY OMITTED].


 


(F)    INCREASED BY THE AMOUNT OF THE GATHERING CHARGES ATTRIBUTABLE TO THE
ASSETS ON AND AFTER THE EFFECTIVE TIME;


 


(G)   DECREASED BY SIX HUNDRED THOUSAND DOLLARS (US$600,000) TO REPRESENT AN
ADJUSTMENT (I) TO THE GATHERING RATE PAID BY PURCHASER IN CONNECTION WITH
GATHERING SERVICES ON THE GATHERING ASSETS PROVIDED BY SELLER AND ITS AFFILIATES
PRIOR TO THE EFFECTIVE TIME, (II) FOR CERTAIN PRE-EFFECTIVE TIME CAPITAL
EXPENDITURES AND (III) FOR THE PARTIES’ AGREEMENT REGARDING RESOLUTION OF THE
PITTSTON LITIGATION; AND


 


(H)   DECREASED BY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE (I) AGGREGATE
AMOUNT PAID BY PURCHASER FOR GATHERING SERVICES ON THE GATHERING ASSETS PROVIDED
BY SELLER AND ITS AFFILIATES FOR THE PERIOD FROM (AND INCLUDING) THE EFFECTIVE
TIME UNTIL THE CLOSING WITH RESPECT TO THE PRE-EFFECTIVE TIME INTERESTS, AND
(II) THE AGGREGATE AMOUNT THAT WOULD HAVE BEEN PAID BY PURCHASER FOR GATHERING
SERVICES ON THE GATHERING ASSETS PROVIDED BY SELLER AND ITS AFFILIATES FOR THE
PERIOD FROM (AND INCLUDING) THE EFFECTIVE TIME UNTIL THE CLOSING WITH RESPECT TO
THE PRE-EFFECTIVE TIME INTERESTS IF PURCHASER WOULD HAVE BEEN CHARGED THE
GATHERING CHARGES FOR SUCH SERVICES.


 

The Purchase Price, adjusted as set forth in this Section 2.2, shall be the
“Adjusted Purchase Price.”

 

11

--------------------------------------------------------------------------------


 

Section 2.3            Effect of Purchase Price Adjustments.  The adjustment
described in Section 2.2(a) shall serve to satisfy, up to the amount of the
adjustment, Purchaser’s entitlement under Section 1.5 to Hydrocarbon production
from or attributable to the Assets between the Effective Time and the Closing
and to other income, proceeds, receipts and credits earned with respect to the
Assets between the Effective Time and the Closing, and Purchaser shall not have
any separate rights to receive any production or income, proceeds, receipts and
credits with respect to which an adjustment has been made.  Similarly, the
adjustment described in Section 2.2(d) shall serve to satisfy, up to the amount
of the adjustment, Purchaser’s obligation under Section 1.5 to pay Property
Costs attributable to the ownership and operation of the Assets which are
incurred between the Effective Time and the Closing, and Purchaser shall not be
separately obligated to pay for any Property Costs with respect to which an
adjustment has been made.

 

Section 2.4            Allocation of Purchase Price.  Schedule 2.4 sets forth
the agreed allocation of the unadjusted Purchase Price among the Assets, which
has been made in accordance with Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury regulations thereunder.  The
“Allocated Value” for any Asset shall equal the portion of the unadjusted
Purchase Price allocated to such Asset on Schedule 2.4, increased or decreased
as described in this Section 2.4.  Any adjustments to the Purchase Price other
than the adjustments provided for in Section 2.2(b) and Section 2.2(c) shall be
applied on a pro rata basis to the amounts set forth on Schedule 2.4 for all
Assets.  After all such adjustments are made, any adjustments to the Purchase
Price pursuant to Section 2.2(b) and Section 2.2(c) shall be applied to the
amounts set forth in Schedule 2.4 for the particular affected Assets.  Seller
and Purchaser have accepted such Allocated Values for purposes of this Agreement
and the transactions contemplated hereby, however, neither Seller nor Purchaser
make any representation or warranty as to the accuracy of such Allocated
Values.  Seller and Purchaser agree (a) that the Allocated Values shall be used
by Seller and Purchaser as the basis for reporting asset values and other items
for purposes of all applicable Tax returns, and (b) that neither they nor their
Affiliates will take positions inconsistent with the Allocated Values in notices
to Governmental Authorities, in audit or other proceedings with respect to
Taxes, in notices to preferential purchaser right holders, or in other documents
or notices relating to the transactions contemplated by this Agreement.

 


ARTICLE 3
TITLE MATTERS


 


SECTION 3.1          TITLE.


 


(A)   THE CONVEYANCE SHALL CONTAIN A SPECIAL WARRANTY OF TITLE AGAINST EVERY
PERSON LAWFULLY CLAIMING OR TO CLAIM THE INTEREST TO BE CONVEYED BY SELLER TO
PURCHASER OR ANY PART THEREOF BY, THROUGH AND UNDER SELLER AND ITS AFFILIATES,
BUT NOT OTHERWISE, SUBJECT TO PERMITTED ENCUMBRANCES, BUT SHALL OTHERWISE BE
WITHOUT WARRANTY OF TITLE, EXPRESS, IMPLIED OR STATUTORY, EXCEPT THAT THE
CONVEYANCE SHALL TRANSFER TO PURCHASER ALL RIGHTS OR ACTIONS ON TITLE WARRANTIES
GIVEN OR MADE BY SELLER’S PREDECESSORS (OTHER THAN AFFILIATES OF SELLER), TO THE
EXTENT SELLER MAY LEGALLY TRANSFER SUCH RIGHTS.


 


12

--------------------------------------------------------------------------------



 


(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 3.1(A) AND THE
CONVEYANCE, SECTION 3.4 SHALL PROVIDE PURCHASER’S EXCLUSIVE REMEDY IN RESPECT OF
ASSERTED TITLE DEFECTS REPORTED IN ACCORDANCE WITH THIS ARTICLE 3, AND,
PURCHASER SHALL NOT BE ENTITLED TO MAKE ANY CLAIMS AGAINST SELLER OR ANY OF ITS
AFFILIATES UNDER SELLER’S SPECIAL WARRANTY OF TITLE IN THE CONVEYANCE AGAINST
ANY SUCH ASSERTED TITLE DEFECT.  EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN
(INCLUDING PURCHASER’S RIGHTS WITH RESPECT TO ANY BREACH OF SELLER’S COVENANT
UNDER SECTION 6.10(F) AND PURCHASER’S RIGHTS UNDER THIS ARTICLE 3) AND EXCEPT
UNDER THE SPECIAL WARRANTY OF TITLE SET FORTH IN THE CONVEYANCE, PURCHASER SHALL
NOT BE ENTITLED TO MAKE ANY CLAIMS AGAINST SELLER OR ANY OF ITS AFFILIATES WITH
RESPECT TO ANY TITLE DEFECTS TO THE EXTENT THAT SUCH TITLE DEFECTS PERTAIN TO
THE PM ASSETS (PROVIDED THAT IF SUCH TITLE DEFECTS AFFECT BOTH THE PM ASSETS AND
THE OTHER ASSETS, THEN PURCHASER SHALL BE ENTITLED TO ANY AND ALL OF ITS RIGHTS
AND REMEDIES WITH RESPECT TO SUCH TITLE DEFECTS INSOFAR AND ONLY INSOFAR AS SUCH
TITLE DEFECTS AFFECT SUCH OTHER ASSETS).


 

Section 3.2            Definition of Defensible Title.  As used in this
Agreement, the term “Defensible Title” means that title of Seller with respect
to the Assets which, subject to Permitted Encumbrances:

 


(A)   ENTITLES SELLER TO RECEIVE THROUGHOUT THE DURATION OF THE PRODUCTIVE LIFE
OF ANY REVIEW WELL (AFTER SATISFACTION OF ALL ROYALTIES, OVERRIDING ROYALTIES,
NONPARTICIPATING ROYALTIES, NET PROFITS INTERESTS OR OTHER SIMILAR BURDENS ON OR
MEASURED BY PRODUCTION OF HYDROCARBONS), NOT LESS THAN THE “CONVEYED NET REVENUE
INTEREST” SHARE SHOWN IN EXHIBIT A-2 FOR SUCH REVIEW WELL OF ALL HYDROCARBONS
PRODUCED AND SOLD FROM SUCH REVIEW WELL, AS APPLICABLE, EXCEPT (SOLELY TO THE
EXTENT THAT SUCH ACTIONS DO NOT CAUSE A BREACH OF SELLER’S COVENANTS UNDER
SECTION 6.10 HEREOF) DECREASES IN CONNECTION WITH THOSE OPERATIONS IN WHICH,
FROM OR AFTER THE DATE OF THIS AGREEMENT, SELLER MAY BE A NONCONSENTING
CO-OWNER, DECREASES RESULTING FROM THE ESTABLISHMENT OR AMENDMENT OF POOLS OR
UNITS FROM AND AFTER THE DATE OF THIS AGREEMENT, AND DECREASES REQUIRED TO ALLOW
OTHER WORKING INTEREST OWNERS TO MAKE UP PAST UNDERPRODUCTION OR PIPELINES TO
MAKE UP PAST UNDERDELIVERIES;


 


(B)   OBLIGATES SELLER TO BEAR A PERCENTAGE OF THE COSTS AND EXPENSES FOR THE
MAINTENANCE AND DEVELOPMENT OF, AND OPERATIONS RELATING TO, A REVIEW WELL NOT
GREATER THAN THE “CONVEYED WORKING INTEREST” SHOWN IN EXHIBIT A-2 FOR SUCH
REVIEW WELL WITHOUT INCREASE THROUGHOUT THE PRODUCTIVE LIFE OF SUCH REVIEW WELL,
AS APPLICABLE, EXCEPT AS STATED IN EXHIBIT A-2, RESPECTIVELY, AND EXCEPT
INCREASES RESULTING FROM CONTRIBUTION REQUIREMENTS WITH RESPECT TO DEFAULTING
CO-OWNERS UNDER APPLICABLE OPERATING AGREEMENTS AND INCREASES THAT ARE
ACCOMPANIED BY AT LEAST A PROPORTIONATE INCREASE IN SELLER’S NET REVENUE
INTEREST; AND


 


(C)   IS FREE AND CLEAR OF ALL ENCUMBRANCES.


 

As used in this Agreement, the term “Encumbrance” means any lien, charge,
encumbrance, irregularity or other defect (including a discrepancy or error in
net revenue interest or working interest as set forth in Exhibit A-2 for a
Review Well).  The term “Title Defect” means, with respect to any Asset that is
a Non-PM Asset, any Encumbrance that would cause

 

13

--------------------------------------------------------------------------------


 

Seller not to have Defensible Title to such Non-PM Asset, and with respect to
any Asset that is a PM Asset, the term “Title Defect” means any Encumbrance
created by, through or under Seller or any of its Affiliates that would cause
Seller not to have Defensible Title to such PM Asset.  The term “Asserted Title
Defect” means a Title Defect reported by Purchaser pursuant to Section 3.4
hereof.

 

Section 3.3            Definition of Permitted Encumbrances.  As used herein,
the term “Permitted Encumbrances” means any or all of the following:

 


(A)   LESSORS’ ROYALTIES AND ANY OVERRIDING ROYALTIES, REVERSIONARY INTERESTS
AND OTHER BURDENS ON PRODUCTION OF HYDROCARBONS TO THE EXTENT THAT THEY DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REDUCE THE “CONVEYED NET REVENUE INTEREST”
BELOW THAT SHOWN IN EXHIBIT A-2 WITH RESPECT TO ANY REVIEW WELL OR INCREASE THE
“CONVEYED WORKING INTEREST” ABOVE THAT SHOWN IN EXHIBIT A-2 WITH RESPECT TO ANY
REVIEW WELL WITHOUT AT LEAST A PROPORTIONATE INCREASE IN THE NET REVENUE
INTEREST FOR SUCH REVIEW WELL;


 


(B)   ALL CONTRACTS, TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REDUCE THE “CONVEYED NET REVENUE INTEREST” BELOW THAT SHOWN IN
EXHIBIT A-2 WITH RESPECT TO ANY REVIEW WELL OR INCREASE THE “CONVEYED WORKING
INTEREST” ABOVE THAT SHOWN IN EXHIBIT A-2 WITH RESPECT TO ANY REVIEW WELL
WITHOUT AT LEAST A PROPORTIONATE INCREASE IN THE NET REVENUE INTEREST FOR SUCH
REVIEW WELL;


 


(C)   PREFERENTIAL RIGHTS;


 


(D)   THIRD-PARTY CONSENT REQUIREMENTS AND SIMILAR RESTRICTIONS WITH RESPECT TO
WHICH WAIVERS OR CONSENTS ARE OBTAINED BY SELLER FROM THE APPROPRIATE PARTIES
PRIOR TO THE CLOSING DATE OR THE APPROPRIATE TIME PERIOD FOR ASSERTING THE RIGHT
HAS EXPIRED OR WHICH ARE EXPRESSLY NOT REQUIRED TO BE SATISFIED PRIOR TO A
TRANSFER;


 


(E)   LIENS FOR CURRENT TAXES OR ASSESSMENTS NOT YET DELINQUENT OR, IF
DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS AND LISTED ON
EXHIBIT A-5;


 


(F)    MATERIALMAN’S, MECHANIC’S, REPAIRMAN’S, EMPLOYEE’S, CONTRACTOR’S,
OPERATOR’S AND OTHER SIMILAR LIENS OR CHARGES ARISING IN THE ORDINARY COURSE OF
BUSINESS FOR AMOUNTS NOT YET DELINQUENT (INCLUDING ANY AMOUNTS BEING WITHHELD AS
PROVIDED BY LAW), OR IF DELINQUENT, BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
ACTIONS AND LISTED ON EXHIBIT A-6;


 


(G)   ALL RIGHTS TO CONSENT, BY REQUIRED NOTICES TO, FILINGS WITH, OR OTHER
ACTIONS BY GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE SALE OR CONVEYANCE OF
OIL AND GAS LEASES, LICENSES, CONCESSIONS, PRODUCTION SHARING AGREEMENTS OR
INTERESTS THEREIN IF THEY ARE CUSTOMARILY OBTAINED SUBSEQUENT TO THE SALE OR
CONVEYANCE;


 


(H)   RIGHTS OF REASSIGNMENT ARISING UPON FINAL INTENTION TO ABANDON OR RELEASE
THE LEASES INCLUDED IN THE PRORATION UNIT FOR SUCH REVIEW WELL;

 

14

--------------------------------------------------------------------------------


 


(I)    EASEMENTS, RIGHTS-OF-WAY, SERVITUDES, PERMITS AND OTHER RIGHTS IN RESPECT
OF SURFACE AND SUBSURFACE OPERATIONS NOT INVOLVING THE EXTRACTION OF
HYDROCARBONS TO THE EXTENT THAT THEY DO NOT, INDIVIDUALLY OR IN THE AGGREGATE
(I) REDUCE THE “CONVEYED NET REVENUE INTEREST” BELOW THAT SHOWN IN EXHIBIT A-2
WITH RESPECT TO ANY REVIEW WELL, (II) INCREASE THE “CONVEYED WORKING INTEREST”
ABOVE THAT SHOWN IN EXHIBIT A-2 WITH RESPECT TO ANY REVIEW WELL WITHOUT AT LEAST
A PROPORTIONATE INCREASE IN THE “CONVEYED NET REVENUE INTEREST” FOR SUCH REVIEW
WELL, OR (III) MATERIALLY DETRACT FROM THE VALUE OF, OR MATERIALLY INTERFERE
WITH THE USE, OWNERSHIP OR OPERATION OF, ANY REVIEW WELL SUBJECT THERETO OR
AFFECTED THEREBY (AS CURRENTLY USED, OWNED AND OPERATED) AND WHICH WOULD BE
ACCEPTED BY A REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND
OPERATING OIL AND GAS PROPERTIES IN THE APPALACHIAN BASIN;


 


(J)    CALLS ON PRODUCTION UNDER EXISTING CONTRACTS THAT ARE LISTED ON
EXHIBIT A-7;


 


(K)   ALL RIGHTS RESERVED TO OR VESTED IN ANY GOVERNMENTAL AUTHORITY TO CONTROL
OR REGULATE ANY OF THE WELLS OR UNDEVELOPED LEASE INTERESTS IN ANY MANNER AND
ALL OBLIGATIONS AND DUTIES UNDER ALL APPLICABLE LAWS OR UNDER ANY FRANCHISE,
GRANT, LICENSE OR PERMIT ISSUED BY ANY SUCH GOVERNMENTAL AUTHORITY;


 


(L)    ANY ENCUMBRANCE WHICH IS DISCHARGED BY SELLER AT OR PRIOR TO CLOSING;


 


(M)  ANY RIGHTS RELATED TO COAL, COAL SEAMS OR COAL MINING, WHETHER STATUTORY OR
OTHERWISE, OTHER THAN RIGHTS TO EXPLORE FOR, DEVELOP AND PRODUCE COALBED METHANE
AND ASSOCIATED HYDROCARBONS AND RIGHTS ATTENDANT THERETO;


 


(N)   ANY MATTERS SHOWN ON EXHIBIT G; AND


 


(O)   ANY OTHER ENCUMBRANCES WHICH DO NOT, INDIVIDUALLY OR IN THE AGGREGATE,
(I) REDUCE THE “CONVEYED NET REVENUE INTEREST” BELOW THAT SHOWN IN EXHIBIT A-2
WITH RESPECT TO ANY REVIEW WELL, (II) INCREASE THE “CONVEYED WORKING INTEREST”
ABOVE THAT SHOWN IN EXHIBIT A-2 WITH RESPECT TO ANY REVIEW WELL WITHOUT AT LEAST
A PROPORTIONATE INCREASE IN THE NET REVENUE INTEREST FOR SUCH REVIEW WELL, OR
(III) MATERIALLY DETRACT FROM THE VALUE OF OR MATERIALLY INTERFERE WITH THE USE,
OWNERSHIP OR OPERATION OF THE REVIEW WELLS SUBJECT THERETO OR AFFECTED THEREBY
(AS CURRENTLY USED, OWNED OR OPERATED) AND WHICH WOULD BE ACCEPTED BY A
REASONABLY PRUDENT PURCHASER ENGAGED IN THE BUSINESS OF OWNING AND OPERATING OIL
AND GAS PROPERTIES IN THE APPALACHIAN BASIN.


 


SECTION 3.4          NOTICE OF ASSERTED TITLE DEFECTS; DEFECT ADJUSTMENTS.


 


(A)   TO ASSERT A CLAIM OF A TITLE DEFECT PRIOR TO CLOSING, PURCHASER MUST
DELIVER A CLAIM NOTICE TO SELLER ON OR BEFORE 5:00 P.M. EDT ON APRIL 25, 2007
(THE “TITLE CLAIM DATE”), EXCEPT AS OTHERWISE PROVIDED UNDER SECTION 3.5 OR
SECTION 3.6; PROVIDED THAT PURCHASER AGREES TO FURNISH SELLER AT THE END OF
EVERY WEEK PERIOD FOLLOWING THE EXECUTION OF THIS AGREEMENT AND PRIOR TO THE
TITLE CLAIM DATE WITH A CLAIM NOTICE IF ANY OFFICER OF PURCHASER OR ITS
AFFILIATES DISCOVERS OR LEARNS OF ANY TITLE DEFECT DURING SUCH PERIOD.  EACH
SUCH NOTICE SHALL BE IN WRITING AND SHALL INCLUDE (I) A DESCRIPTION OF THE
ASSERTED TITLE DEFECT(S), (II) THE WELLS AND/OR UNDEVELOPED LEASE INTERESTS
AFFECTED,

 

15

--------------------------------------------------------------------------------


 


(III) THE ALLOCATED VALUES OF THE WELLS AND/OR UNDEVELOPED LEASE INTERESTS
SUBJECT TO SUCH ASSERTED TITLE DEFECT(S), (IV) SUPPORTING DOCUMENTS REASONABLY
NECESSARY FOR SELLER (AS WELL AS ANY TITLE ATTORNEY OR EXAMINER HIRED BY
SELLER) TO VERIFY THE EXISTENCE OF SUCH ASSERTED TITLE DEFECT(S) AND (V) THE
AMOUNT BY WHICH PURCHASER REASONABLY BELIEVES THE ALLOCATED VALUES OF THOSE
WELLS AND/OR UNDEVELOPED LEASE INTERESTS ARE REDUCED BY SUCH ASSERTED TITLE
DEFECT(S) AND THE COMPUTATIONS AND INFORMATION UPON WHICH PURCHASER’S BELIEF IS
BASED.  SUBJECT TO PURCHASER’S RIGHTS UNDER THE SPECIAL WARRANTY OF TITLE
DESCRIBED IN SECTION 3.1(A) AND ITS RIGHTS WITH RESPECT TO ANY BREACH OF
SELLER’S COVENANT UNDER SECTION 6.10(F), PURCHASER SHALL BE DEEMED TO HAVE
WAIVED ALL TITLE DEFECTS OF WHICH SELLER HAS NOT BEEN GIVEN NOTICE ON OR BEFORE
THE TITLE CLAIM DATE.


 


(B)   IN THE EVENT THAT PURCHASER NOTIFIES SELLER OF A TITLE DEFECT BEFORE THE
TITLE CLAIM DATE, SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
ATTEMPT, AT ITS SOLE COST, TO CURE OR REMOVE ANY ASSERTED TITLE DEFECTS OF WHICH
IT HAS BEEN NOTIFIED BY PURCHASER.  IF SELLER SO ELECTS TO CURE OR REMOVE ANY
ASSERTED TITLE DEFECT, PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
COOPERATE WITH SELLER’S EFFORTS TO CURE OR REMOVE SUCH ASSERTED TITLE DEFECT. 
IF PRIOR TO CLOSING, SELLER HAS BEEN UNABLE TO CURE OR REMOVE ANY ASSERTED TITLE
DEFECT, THEN SELLER AND PURCHASER MUTUALLY SHALL ELECT TO HAVE ONE OF THE
FOLLOWING OPTIONS APPLY:


 

(I)            REMOVE THE INTERESTS IN SUCH WELL OR UNDEVELOPED LEASE INTEREST
INCLUDED IN THE ASSETS THAT IS SUBJECT TO SUCH ASSERTED TITLE DEFECT AND THOSE
OTHER ASSETS PRIMARILY RELATED TO SUCH INTEREST IN SUCH WELL OR UNDEVELOPED
LEASE INTEREST FROM THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  SUCH
REMOVED ASSETS SHALL NOT BE ASSIGNED AT THE CLOSING, SHALL BECOME “EXCLUDED
ASSETS” FOR ALL PURPOSES HEREUNDER AND THE PURCHASE PRICE SHALL BE REDUCED BY AN
AMOUNT EQUAL TO THE ALLOCATED VALUE FOR SUCH ASSETS, PROVIDED THAT IF ANY
ASSERTED TITLE DEFECT IS CURED AT ANY TIME PRIOR TO ONE HUNDRED EIGHTY (180)
DAYS AFTER CLOSING, WITHIN FIVE (5) DAYS OF SELLER’S NOTICE TO PURCHASER OF SUCH
EVENT, THE PARTIES SHALL CONDUCT A SUBSEQUENT CLOSING (IN ACCORDANCE WITH THE
SAME TERMS HEREOF) FOR THE PURCHASE AND SALE OF THE EXCLUDED ASSET THAT WAS
SUBJECT TO SUCH CURED ASSERTED TITLE DEFECT.

 

(II)           ASSIGN THE ASSET SUBJECT TO THE ASSERTED TITLE DEFECT TO
PURCHASER AT CLOSING, AND DEFEND, INDEMNIFY AND HOLD THE PURCHASER INDEMNIFIED
PERSONS AND PURCHASER SUCCESSORS HARMLESS FROM AND AGAINST ALL DAMAGES THAT
ARISE OUT OF OR THAT ANY SUCH PERSON MAY SUFFER AS A RESULT OF SUCH ASSERTED
TITLE DEFECT PURSUANT TO A FORM OF INDEMNITY AGREEMENT MUTUALLY AGREEABLE TO THE
PARTIES.

 

(III)          ASSIGN THE ASSET SUBJECT TO THE ASSERTED TITLE DEFECT TO
PURCHASER AT CLOSING, AND REDUCE THE PURCHASE PRICE IN ACCORDANCE WITH
SECTION 3.4(C).

 

Provided that, if Seller and Purchaser are unable to mutually agree on one of
the foregoing options, then the Parties shall be deemed to have chosen the
option under subsection (i) above.

 

16

--------------------------------------------------------------------------------


 


(C)   THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT (THE “ASSERTED TITLE
DEFECT AMOUNT”) EQUAL TO THE REDUCTION IN THE ALLOCATED VALUE FOR THE INTEREST
IN SUCH WELL OR UNDEVELOPED LEASE INTEREST INCLUDED IN THE ASSETS THAT IS
SUBJECT TO AN UNCURED ASSERTED TITLE DEFECT, WHICH REDUCTION IS CAUSED BY SUCH
UNCURED ASSERTED TITLE DEFECT AS DETERMINED PURSUANT TO SECTION 3.4(E); PROVIDED
THAT NO REDUCTION SHALL BE MADE IN THE PURCHASE PRICE WITH RESPECT TO ANY
ASSERTED TITLE DEFECT FOR WHICH AN ELECTION HAS BEEN MADE PURSUANT TO
SECTION 3.4(B)(II).


 


(D)   EXCEPT FOR PURCHASER’S RIGHTS UNDER THE SPECIAL WARRANTY OF TITLE
DESCRIBED IN SECTION 3.1(A) AND ITS RIGHTS WITH RESPECT TO ANY BREACH OF
SELLER’S COVENANT UNDER SECTION 6.10(F), SECTION 3.4(C) SHALL, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, BE THE EXCLUSIVE RIGHT AND REMEDY OF
PURCHASER AGAINST SELLER OR ITS AFFILIATES WITH RESPECT TO ANY TITLE DEFECT
ATTRIBUTABLE TO THE COMBINED ASSETS.


 


(E)   THE ASSERTED TITLE DEFECT AMOUNT RESULTING FROM AN ASSERTED TITLE DEFECT
SHALL BE DETERMINED AS FOLLOWS:


 

(I)            IF PURCHASER AND SELLER AGREE ON THE ASSERTED TITLE DEFECT
AMOUNT, THAT AMOUNT SHALL BE THE ASSERTED TITLE DEFECT AMOUNT;

 

(II)           IF THE ASSERTED TITLE DEFECT IS AN ENCUMBRANCE WHICH IS
UNDISPUTED AND LIQUIDATED IN AMOUNT, THEN THE ASSERTED TITLE DEFECT AMOUNT SHALL
BE THE AMOUNT NECESSARY TO BE PAID TO REMOVE THE ASSERTED TITLE DEFECT FROM THE
AFFECTED WELL OR UNDEVELOPED LEASE INTEREST;

 

(III)          IF THE ASSERTED TITLE DEFECT REPRESENTS A DISCREPANCY BETWEEN
(A) THE ACTUAL NET REVENUE INTEREST INCLUDED IN THE ASSETS FOR ANY WELL OR
UNDEVELOPED LEASE INTEREST AND (B) THE “CONVEYED NET REVENUE INTEREST” STATED ON
EXHIBIT A-2 FOR SUCH REVIEW WELL, THEN THE ASSERTED TITLE DEFECT AMOUNT SHALL BE
THE PRODUCT OF THE ALLOCATED VALUE FOR THE INTEREST IN THE AFFECTED WELL OR
UNDEVELOPED LEASE INTEREST INCLUDED IN THE ASSETS MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NET REVENUE INTEREST DECREASE AND THE DENOMINATOR OF
WHICH IS THE NET REVENUE INTEREST STATED ON EXHIBIT A-2 FOR SUCH INTEREST;
PROVIDED THAT IF THE ASSERTED TITLE DEFECT DOES NOT AFFECT A REVIEW WELL
THROUGHOUT THE LIFE OF SUCH REVIEW WELL, THE ASSERTED TITLE DEFECT AMOUNT
DETERMINED UNDER THIS SECTION 3.4(E)(III) SHALL BE REDUCED ACCORDINGLY;

 

(IV)          IF THE ASSERTED TITLE DEFECT REPRESENTS AN ENCUMBRANCE OF A TYPE
NOT DESCRIBED IN SUBSECTIONS (I), (II) OR (III) ABOVE, THE ASSERTED TITLE DEFECT
AMOUNT SHALL BE DETERMINED BY TAKING INTO ACCOUNT THE ALLOCATED VALUE OF THE
INTEREST IN THE REVIEW WELL INCLUDED IN THE ASSETS SO AFFECTED, THE PORTION OF
SUCH INTEREST IN THE REVIEW WELL AFFECTED BY THE ASSERTED TITLE DEFECT, THE
LEGAL EFFECT OF THE ASSERTED TITLE DEFECT, THE POTENTIAL ECONOMIC EFFECT OF THE
ASSERTED TITLE DEFECT OVER THE LIFE OF THE AFFECTED REVIEW WELL, THE VALUES
PLACED UPON THE ASSERTED TITLE DEFECT BY PURCHASER AND SELLER AND SUCH OTHER
FACTORS AS ARE NECESSARY TO MAKE A PROPER EVALUATION; AND

 

17

--------------------------------------------------------------------------------


 

(V)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARTICLE 3,
(A) EXCEPT FOR ADJUSTMENTS REQUIRED BY SECTION 3.6, THE AGGREGATE ASSERTED TITLE
DEFECT AMOUNTS ATTRIBUTABLE TO ALL ASSERTED TITLE DEFECTS UPON ANY GIVEN
INTEREST IN A REVIEW WELL INCLUDED IN THE ASSETS SHALL NOT EXCEED THE ALLOCATED
VALUE OF SUCH INTEREST IN THE REVIEW WELL AND (B) EXCEPT FOR ADJUSTMENTS
REQUIRED BY SECTION 3.5 OR SECTION 3.6, THERE SHALL BE NO PURCHASE PRICE
ADJUSTMENT FOR ASSERTED TITLE DEFECTS UNLESS AND UNTIL THE AGGREGATE ASSERTED
TITLE DEFECT AMOUNTS FOR ALL INTERESTS IN THE REVIEW WELLS INCLUDED IN THE
ASSETS FOR WHICH CLAIM NOTICES WERE TIMELY DELIVERED PURSUANT TO
SECTION 3.4(A) EXCEED TWO MILLION SIX HUNDRED TWENTY THOUSAND DOLLARS
(US$2,620,000.00), AND THEN ONLY TO THE EXTENT THAT THE AGGREGATE ASSERTED TITLE
DEFECT AMOUNTS EXCEED TWO MILLION SIX HUNDRED TWENTY THOUSAND DOLLARS
(US$2,620,000.00);

 

(VI)          IF AN ASSERTED TITLE DEFECT OF THE TYPE NOT DESCRIBED IN
SUBSECTIONS (I), (II) OR (III) ABOVE IS REASONABLY SUSCEPTIBLE OF BEING CURED,
THE ASSERTED TITLE DEFECT AMOUNT DETERMINED UNDER SUBSECTION (IV) ABOVE SHALL
NOT BE GREATER THAN THE LESSER OF (1) THE REASONABLE COST AND EXPENSE OF CURING
SUCH ASSERTED TITLE DEFECT OR (2) THE SHARE OF SUCH CURATIVE WORK COST AND
EXPENSE WHICH IS ALLOCATED TO SUCH INTEREST IN SUCH REVIEW WELL INCLUDED IN THE
ASSETS PURSUANT TO SUBSECTION (VII) BELOW; AND

 

(VII)         THE ASSERTED TITLE DEFECT AMOUNT WITH RESPECT TO A REVIEW WELL
SHALL BE DETERMINED WITHOUT DUPLICATION OF ANY COSTS OR LOSSES (I) INCLUDED IN
ANOTHER ASSERTED TITLE DEFECT AMOUNT HEREUNDER, OR (II) INCLUDED IN A CASUALTY
LOSS UNDER SECTION 3.6.  TO THE EXTENT THAT THE COST TO CURE ANY ASSERTED TITLE
DEFECT WILL RESULT IN THE CURING OF ALL OR A PART OF ONE OR MORE OTHER ASSERTED
TITLE DEFECTS, SUCH COST OF CURE SHALL BE ALLOCATED FOR PURPOSES OF
SECTION 3.4(E)(VI) AMONG THE INTERESTS IN THE REVIEW WELLS SO AFFECTED ON A FAIR
AND REASONABLE BASIS.

 


(F)    SELLER AND PURCHASER SHALL ATTEMPT TO AGREE ON ALL ASSERTED TITLE DEFECTS
AND ASSERTED TITLE DEFECT AMOUNTS BY TWO (2) BUSINESS DAYS PRIOR TO THE CLOSING
DATE.  IF SELLER AND PURCHASER ARE UNABLE TO AGREE BY THAT DATE, THE AVERAGE OF
SELLER’S AND PURCHASER’S ESTIMATES WITH RESPECT TO THE ASSERTED TITLE DEFECT
AMOUNTS FOR THE ASSERTED TITLE DEFECTS SHALL BE USED TO DETERMINE THE CLOSING
PAYMENT PURSUANT TO SECTION 8.4(A), AND ALL ASSERTED TITLE DEFECTS AND ASSERTED
TITLE DEFECT AMOUNTS IN DISPUTE SHALL BE EXCLUSIVELY AND FINALLY RESOLVED BY
ARBITRATION PURSUANT TO THIS SECTION 3.4(F).  DURING THE TEN (10) BUSINESS DAY
PERIOD FOLLOWING THE CLOSING DATE, ASSERTED TITLE DEFECTS AND ASSERTED TITLE
DEFECT AMOUNTS IN DISPUTE SHALL BE SUBMITTED TO AN ATTORNEY WITH AT LEAST TEN
(10) YEARS OF EXPERIENCE IN OIL AND GAS TITLES IN SOUTHWESTERN VIRGINIA AS
SELECTED BY MUTUAL AGREEMENT OF PURCHASER AND SELLER (THE “TITLE ARBITRATOR”). 
THE ARBITRATION PROCEEDING SHALL BE HELD IN PITTSBURGH, PENNSYLVANIA AND SHALL
BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION IN EFFECT AS OF THE DATE HEREOF, TO THE EXTENT SUCH
RULES DO NOT CONFLICT WITH THE TERMS OF THIS SECTION 3.4(F).  THE TITLE
ARBITRATOR’S DETERMINATION SHALL BE MADE WITHIN TWENTY (20) DAYS AFTER
SUBMISSION OF THE MATTERS IN DISPUTE AND SHALL BE FINAL AND BINDING

 

18

--------------------------------------------------------------------------------


 


UPON BOTH PARTIES, WITHOUT RIGHT OF APPEAL.  IN MAKING HIS DETERMINATION, THE
TITLE ARBITRATOR SHALL BE BOUND BY THE RULES SET FORTH IN SECTION 3.4(E) AND MAY
CONSIDER SUCH OTHER MATTERS AS IN THE OPINION OF THE TITLE ARBITRATOR ARE
NECESSARY OR HELPFUL TO MAKE A PROPER DETERMINATION.  ADDITIONALLY, WITH THE
PRIOR WRITTEN CONSENT OF PURCHASER AND SELLER, THE TITLE ARBITRATOR MAY CONSULT
WITH AND ENGAGE DISINTERESTED THIRD PARTIES TO ADVISE THE TITLE ARBITRATOR,
INCLUDING TITLE ATTORNEYS FROM OTHER STATES AND PETROLEUM ENGINEERS.  IN NO
EVENT SHALL ANY ASSERTED TITLE DEFECT AMOUNT EXCEED THE ESTIMATE GIVEN BY
PURCHASER IN ITS CLAIM NOTICE DELIVERED IN ACCORDANCE WITH SECTION 3.4(A).  THE
TITLE ARBITRATOR SHALL ACT AS AN EXPERT FOR THE LIMITED PURPOSE OF DETERMINING
THE SPECIFIC DISPUTED ASSERTED TITLE DEFECTS AND ASSERTED TITLE DEFECT AMOUNTS
SUBMITTED BY EITHER PARTY AND MAY NOT AWARD DAMAGES, INTEREST OR PENALTIES TO
EITHER PARTY WITH RESPECT TO ANY MATTER.  SELLER AND PURCHASER SHALL EACH BEAR
ITS OWN LEGAL FEES AND OTHER COSTS OF PRESENTING ITS CASE.  EACH PARTY SHALL
BEAR ONE-HALF OF THE COSTS AND EXPENSES OF THE TITLE ARBITRATOR.


 

Section 3.5            Consents to Assignment and Preferential Rights to
Purchase.

 


(A)   SELLER WILL USE REASONABLE EFFORTS, CONSISTENT WITH INDUSTRY PRACTICES IN
TRANSACTIONS OF THIS TYPE, TO IDENTIFY, WITH RESPECT TO ALL ASSETS, THE NAMES
AND ADDRESSES OF ALL PARTIES HOLDING PREFERENTIAL RIGHTS AND CONSENTS APPLICABLE
TO THE TRANSACTIONS CONTEMPLATED HEREBY.  IN ATTEMPTING TO IDENTIFY THE NAMES
AND ADDRESSES OF SUCH PARTIES HOLDING SUCH PREFERENTIAL RIGHTS AND CONSENTS,
SELLER SHALL IN NO EVENT BE OBLIGATED TO GO BEYOND ITS OWN RECORDS.  SELLER WILL
REQUEST, FROM THE PARTIES SO IDENTIFIED (AND FROM ANY PARTIES IDENTIFIED BY
PURCHASER PRIOR TO CLOSING WHO HAVE PREFERENTIAL RIGHTS OR FROM WHOM A CONSENT
MAY BE REQUIRED), IN ACCORDANCE WITH THE DOCUMENTS CREATING SUCH RIGHTS,
EXECUTION OF WAIVERS OF PREFERENTIAL RIGHTS OR CONSENTS SO IDENTIFIED.  SELLER
SHALL HAVE NO OBLIGATION OTHER THAN TO IDENTIFY SUCH PREFERENTIAL RIGHTS AND
CONSENTS AND TO SO REQUEST SUCH EXECUTION OF WAIVERS OF PREFERENTIAL RIGHTS AND
CONSENTS (INCLUDING, WITHOUT LIMITATION, SELLER SHALL HAVE NO OBLIGATION TO
ASSURE THAT SUCH WAIVERS OF PREFERENTIAL RIGHTS AND CONSENTS ARE OBTAINED).


 


(B)   WITH RESPECT TO PREFERENTIAL RIGHTS BUT NOT CONSENTS, IF A PERSON FROM
WHOM A WAIVER OF A PREFERENTIAL RIGHT IS REQUESTED REFUSES TO GIVE SUCH WAIVER
PRIOR TO CLOSING, THE INTEREST IN THE ASSET SUBJECT TO SUCH PREFERENTIAL RIGHT
WILL BE EXCLUDED FROM THE TRANSACTION CONTEMPLATED HEREBY, SUCH INTEREST IN SUCH
ASSET WILL BECOME AN “EXCLUDED ASSET” FOR ALL PURPOSES HEREUNDER (EXCEPT IN THE
CASE OF ANY SUBSEQUENT TRANSFER OF SUCH INTEREST IN SUCH ASSET TO PURCHASER
PURSUANT TO THE FOLLOWING SENTENCE) AND THE PURCHASE PRICE WILL BE ADJUSTED
DOWNWARD BY THE ALLOCATED VALUE (PROPORTIONATELY REDUCED TO THE EXCLUDED
INTEREST) FOR SUCH INTEREST IN SUCH ASSET.  IF WITHIN NINETY (90) DAYS FOLLOWING
CLOSING SUCH HOLDER DOES WAIVE ITS PREFERENTIAL RIGHT, THEN PURCHASER AGREES
THAT, WITHIN FIVE (5) DAYS FOLLOWING SELLER’S NOTICE THEREOF, THE PARTIES HERETO
WILL CONDUCT A SUBSEQUENT CLOSING (IN ACCORDANCE WITH SAME TERMS HEREOF) FOR THE
PURCHASE AND SALE OF SUCH EXCLUDED ASSET.


 


(C)   IF (I) AN ASSET IS SUBJECT TO A CONSENT THAT PROHIBITS THE TRANSFER OF
SUCH ASSET WITHOUT COMPLIANCE WITH THE PROVISIONS OF SUCH CONSENT, (II) THE
FAILURE TO COMPLY WITH OR OBTAIN SUCH CONSENT WILL RESULT IN A TERMINATION OR
OTHER MATERIAL IMPAIRMENT OF ANY RIGHTS IN RELATION TO SUCH ASSET AND (III) SUCH
CONSENT IS NOT OBTAINED OR COMPLIED WITH PRIOR TO THE CLOSING, THEN


 


19

--------------------------------------------------------------------------------



 


UNLESS OTHERWISE AGREED TO BY PURCHASER AND SELLER, THE ASSET OR PORTION THEREOF
AFFECTED BY SUCH CONSENT WILL BE EXCLUDED FROM THE TRANSACTIONS CONTEMPLATED
HEREBY, SUCH ASSET WILL BECOME AN “EXCLUDED ASSET” FOR ALL PURPOSES HEREUNDER
(EXCEPT IN THE CASE OF ANY SUBSEQUENT TRANSFER OF SUCH ASSET TO PURCHASER
PURSUANT TO THE FOLLOWING SENTENCE), AND THE PURCHASE PRICE WILL BE ADJUSTED
DOWNWARD BY THE ALLOCATED VALUE FOR SUCH EXCLUDED ASSET OR IF NO ALLOCATED VALUE
WAS GIVEN FOR SUCH EXCLUDED ASSET, THEN A VALUE DERIVED FROM THE ALLOCATED VALUE
OF THE ASSETS TO WHICH SUCH EXCLUDED ASSET RELATES.  IF, WITHIN NINETY (90) DAYS
FOLLOWING CLOSING, SUCH CONSENT IS OBTAINED OR OTHERWISE COMPLIED WITH, THEN
PURCHASER AGREES THAT, WITHIN FIVE (5) DAYS FOLLOWING SELLER’S NOTICE THEREOF,
THE PARTIES HERETO WILL CONDUCT A SUBSEQUENT CLOSING (IN ACCORDANCE WITH THE
SAME TERMS HEREOF) FOR THE PURCHASE AND SALE OF SUCH EXCLUDED ASSET.


 


(D)   TO THE EXTENT THAT THE CONSENT OF PMOG WITH RESPECT TO THE ASSIGNMENT OF
THE ASSETS CONTEMPLATED HEREBY IS REQUIRED UNDER ANY AGREEMENT OR ARRANGEMENT,
AS OF THE CLOSING, PMOG HEREBY IRREVOCABLY GRANTS SUCH CONSENT.


 

Section 3.6            Casualty or Condemnation Loss.  Subject to the provisions
of Section 7.1(f) and Section 7.2(f) hereof, if, after the date of this
Agreement but prior to the Closing Date, any portion of the Assets is destroyed
by fire or other casualty or is taken in condemnation or under right of eminent
domain, Purchaser shall nevertheless be required to close and the Parties
mutually shall elect prior to Closing one of the following options:  (i) to have
Seller cause the Assets affected by any casualty to be repaired or restored, at
Seller’s sole cost, as promptly as reasonably practicable (which work may extend
after the Closing Date), (ii) to have Seller indemnify Purchaser through a
document reasonably acceptable to Seller and Purchaser against any costs or
expenses that Purchaser reasonably incurs to repair the Assets subject to any
casualty or (iii) to treat such casualty or taking as an Asserted Title Defect
with respect to the affected Assets under Section 3.4; provided that in the
event that the Purchase Price is adjusted pursuant to Section 3.4(b)(iii), then
in no event shall such Asserted Title Defect be subject to the provisions of
Section 3.4(e)(v) hereof; and provided further that if the Parties are unable to
mutually elect one of the foregoing options, then the Parties shall be deemed to
have chosen the option under subsection (iii) above.  In each case, Seller shall
retain all rights to insurance and other claims against third parties with
respect to the casualty or taking except to the extent the Parties otherwise
agree in writing.

 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


 


SECTION 4.1          DISCLAIMERS.


 


(A)   EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3, ARTICLE 4, IN THE CERTIFICATE
DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 8.2(B) OR IN THE CONVEYANCE,
(I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE COMBINED ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
(II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION WITH RESPECT TO THE COMBINED
ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY MADE OR COMMUNICATED (ORALLY OR
IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION
OR ADVICE THAT MAY


 


20

--------------------------------------------------------------------------------



 


HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).


 


(B)   EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3, ARTICLE 4, IN THE
CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 8.2(B) OR IN THE
CONVEYANCE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE COMBINED ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY
INFORMATION PROVIDED BY SELLER WITH RESPECT TO THE COMBINED ASSETS, OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE COMBINED ASSETS, (III) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE COMBINED ASSETS,
(IV) ANY ESTIMATES OF THE VALUE OF THE COMBINED ASSETS OR FUTURE REVENUES
GENERATED BY THE COMBINED ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
COMBINED ASSETS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING
QUANTITIES, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE COMBINED ASSETS, OR (VII) ANY OTHER MATERIALS OR
INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES
OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT,
SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 3,
ARTICLE 4, IN THE CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO
SECTION 8.2(B) AND IN THE CONVEYANCE, PURCHASER HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, PURCHASER IS RECEIVING
EQUIPMENT AND ALL OTHER TANGIBLE PROPERTY IN ITS PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS.


 


(C)   ANY REPRESENTATION “TO THE KNOWLEDGE OF SELLER” OR “TO SELLER’S KNOWLEDGE”
IS LIMITED TO MATTERS WITHIN THE ACTUAL CONSCIOUS AWARENESS OF TED O’BRIEN,
LESTER ZITKUS, MIKE CANICH, JOHN CENTOFANTI, KEN KIRK, RICK CRITES AND PHIL
ELLIOTT.


 


(D)   INCLUSION OF A MATTER ON A SCHEDULE ATTACHED HERETO WITH RESPECT TO A
REPRESENTATION OR WARRANTY THAT ADDRESSES MATTERS HAVING A MATERIAL ADVERSE
EFFECT SHALL NOT BE DEEMED AN INDICATION THAT SUCH MATTER DOES, OR MAY, HAVE A
MATERIAL ADVERSE


 


21

--------------------------------------------------------------------------------



 


EFFECT.  MATTERS MAY BE DISCLOSED ON A SCHEDULE FOR PURPOSES OF INFORMATION
ONLY.  AS USED HEREIN, “MATERIAL ADVERSE EFFECT” MEANS ANY CHANGE, INACCURACY,
CIRCUMSTANCE, EVENT, RESULT, OCCURRENCE, CONDITION OR AN ACT (EACH, AN “EVENT”)
THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON THE OWNERSHIP, OPERATION OR VALUE OF THE ASSETS, TAKEN AS A WHOLE OR THE
ABILITY OF SELLER OR PURCHASER, AS APPLICABLE, TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY OR MEET ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
DOCUMENTS TO BE EXECUTED HEREUNDER; PROVIDED, HOWEVER, THAT “MATERIAL ADVERSE
EFFECT” SHALL NOT INCLUDE EVENTS RESULTING FROM GENERAL CHANGES IN HYDROCARBON
PRICES; GENERAL CHANGES IN THE HYDROCARBON EXPLORATION AND PRODUCTION INDUSTRY
OR GENERAL ECONOMIC OR POLITICAL CONDITIONS; CIVIL UNREST, INSURRECTION OR
SIMILAR DISORDERS; OR CHANGES IN LAWS.


 


(E)   SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 4.1, AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, SELLER REPRESENTS AND WARRANTS TO
PURCHASER THE MATTERS SET OUT IN THE REMAINDER OF THIS ARTICLE 4.


 


SECTION 4.2          SELLER.


 


(A)   EXISTENCE AND QUALIFICATION.  SELLER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA AND IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN
THE COMMONWEALTH OF VIRGINIA.


 


(B)   POWER.  SELLER HAS THE CORPORATE POWER TO ENTER INTO AND PERFORM THIS
AGREEMENT (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING) AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND
SUCH DOCUMENTS).


 


(C)   AUTHORIZATION AND ENFORCEABILITY.  THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY SELLER (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY SELLER AT CLOSING) AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF SELLER.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY SELLER (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND
DELIVERED BY SELLER AT CLOSING SHALL BE DULY EXECUTED AND DELIVERED BY
SELLER) AND THIS AGREEMENT CONSTITUTES (AND AT THE CLOSING SUCH DOCUMENTS SHALL
CONSTITUTE) THE VALID AND BINDING OBLIGATIONS OF SELLER, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS AND REMEDIES OF
CREDITORS GENERALLY, AS WELL AS TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(D)   NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY SELLER (AND ALL DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY SELLER AT
CLOSING), AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (AND BY SUCH DOCUMENTS) SHALL NOT (I) VIOLATE ANY PROVISION OF THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF SELLER, (II) RESULT IN DEFAULT (WITH
DUE NOTICE OR LAPSE OF TIME OR BOTH) OR THE CREATION OF


 


22

--------------------------------------------------------------------------------



 


ANY LIEN OR ENCUMBRANCE OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION UNDER ANY NOTE, BOND, MORTGAGE, INDENTURE, LICENSE OR AGREEMENT
TO WHICH SELLER IS A PARTY OR BY WHICH IT IS BOUND, (III) VIOLATE ANY JUDGMENT,
ORDER, RULING, OR DECREE APPLICABLE TO SELLER AS A PARTY IN INTEREST, OR
(IV) VIOLATE ANY LAWS APPLICABLE TO SELLER OR ANY OF THE ASSETS, EXCEPT ANY
MATTERS DESCRIBED IN CLAUSES (II), (III), OR (IV) ABOVE WHICH WOULD NOT HAVE A
MATERIAL ADVERSE OR AS SET FORTH ON SCHEDULE 4.2(D).


 

Section 4.3            Liability for Brokers’ Fees.  Purchaser shall not
directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Seller or its Affiliates, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
to an intermediary in connection with the negotiation, execution or delivery of
this Agreement or any agreement or transaction contemplated hereby.

 

Section 4.4            Consents, Approvals or Waivers.  Except (a) for
preferential rights (collectively “Preferential Rights”) to purchase and all
Lease or other provisions restricting assignment without consent (“Consents”)
which would be applicable to the transactions contemplated hereby that are set
forth on Schedule 4.4 (the “Scheduled Transfer Requirements”), (b) as would not,
individually or in the aggregate, have a Material Adverse Effect, and (c) for
approvals customarily obtained from a Governmental Authority post-Closing,
neither the execution and delivery of this Agreement (nor any documents required
to be executed by Seller at Closing), nor the consummation of the transactions
contemplated hereby nor thereby, nor the compliance with the terms hereof nor
thereof (in each case) by Seller will (i) conflict with or result in a violation
of any provision of, or constitute (with or without the giving of notice or the
passage of time or both) a default under, or give rise to (with or without the
giving of notice or the passage of time or both) any right of termination,
cancellation, or acceleration under, any bond, debenture, note, mortgage or
indenture, or any lease, contract, agreement, or other instrument or obligation
to which Seller is a party or by which Seller or any of the Assets may be bound,
or (ii) violate any applicable Law binding upon Seller or the Assets.  Except
for the (x) Scheduled Transfer Requirements, and (y) for approvals customarily
obtained from a Governmental Authority post-Closing, the execution of this
Agreement by Seller and the consummation of the transactions contemplated hereby
by Seller will not require any material consent, approval or waiver of any
Governmental Authority or other third Person, or create a right in favor of any
Person to purchase all or any material part of the Assets.

 

Section 4.5            Litigation.  Except as disclosed on Schedule 4.5A or
Schedule 4.5B and except for the Party Lawsuit, there are no actions, suits or
proceedings pending, or to Seller’s knowledge, threatened in writing, by or
before any Governmental Authority or arbitrator with respect to the Assets or
Seller’s or any of its Affiliates’ ownership, operation or use thereof.  To
Seller’s knowledge, no written notice from any third Person (including any
Governmental Authority) claiming material Damages or any material breach of duty
or care has been received by Seller or any of its Affiliates relating to the
Assets or Seller’s or any of its Affiliates’ ownership, operation or use
thereof, except for the suits, actions and proceedings set forth in Schedule
4.5A or Schedule 4.5B and the Party Lawsuit.

 

Section 4.6            Taxes.  Except as disclosed on Schedule 4.6: (i) all
material Tax Returns required to be filed with respect to the Assets have been
duly and timely filed; (ii) each such Tax

 

23

--------------------------------------------------------------------------------


 

Return is in all material respects true, correct and complete; (iii) all
material Taxes owed with respect to the Assets have been timely paid in full;
(iv) there are no Encumbrances for Taxes on any of the Assets other than
Permitted Encumbrances; (v) there is no outstanding dispute or claim concerning
any material Taxes with respect to the Assets, and, to Seller’s knowledge, no
assessment, deficiency or adjustment has been asserted or proposed with respect
thereto; and (vi) to Seller’s knowledge, all of the Assets have been properly
listed and described on the property tax rolls for the taxing units in which
such Assets are located and no portion of the Assets constitutes omitted
property for property tax purposes.

 

Section 4.7            Environmental Laws.  To Seller’s knowledge, Seller and
its Affiliates have complied in all respects with, and the operation of the
Assets has been in compliance in all respects with, all applicable Laws relating
to the environment (“Environmental Laws”), except such failures to comply as,
individually or in the aggregate, would not have a Material Adverse Effect. 
Except for contamination that would not, individually or in the aggregate, have
a Material Adverse Effect, to Seller’s knowledge, there has been no
contamination of groundwater, surface water or soil resulting from activities
relating to the Assets, which requires remediation under applicable
Environmental Laws.

 

Section 4.8            Compliance with Laws.  Except with respect to
Environmental Laws, which are addressed in Section 4.7, and except as disclosed
on Schedule 4.8, to Seller’s knowledge, Seller and its Affiliates have complied
in all respects with, and the Assets have been operated and maintained in
compliance in all respects with, all applicable Laws, except such failures to
comply as would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 4.9            Contracts.  Neither Seller, nor, to the knowledge of
Seller, any other Person is in default under any Contract or any contract or
other agreement otherwise affecting the Assets, except as disclosed on
Schedule 4.5A, Schedule 4.5B or Schedule 4.9 and except for such defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 4.10         Payments for Production.  Except as disclosed on Schedule
4.10, all proceeds from the sale of Hydrocarbons attributable to the Assets are
currently being paid in full to Seller (after Tax withholdings or similar
deductions required by the terms of the Contracts or applicable Law).  Further,
Seller is not obligated by virtue of a take or pay payment, advance payment or
other similar payment (other than royalties and similar arrangements established
in the Leases and reflected in the net revenue interests set forth in
Exhibit A-2 or except as is otherwise reflected in such exhibits), to deliver
Hydrocarbons, or proceeds from the sale thereof, attributable to the Properties
included in the Assets at some future time without receiving payment therefor at
or after the time of delivery.

 

Section 4.11         Production Imbalances.  Except as set forth in
Schedule 4.11, as of the Effective Time and as of the date of this Agreement,
Seller has no production imbalances with co-owners of the Properties included in
the Assets as a result of past production in excess of the share to which it is
entitled.

 

Section 4.12         Permits, etc..  To Seller’s knowledge, except as disclosed
on Schedule 4.12, Seller has obtained and is maintaining all material federal,
state and local governmental

 

24

--------------------------------------------------------------------------------


 

licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Permits”) that are presently necessary or required
for the ownership and operation of the Assets as currently owned and operated.
To Seller’s knowledge, except as disclosed in Schedule 4.12, (a) the Assets have
been operated in all material respects in accordance with the conditions and
provisions of such Governmental Permits, and (b) no written notices of material
violation of such Governmental Permits have been received by Seller or its
Affiliates.

 

Section 4.13         Outstanding Capital Commitments.  As of the date hereof,
there are no outstanding authorities for expenditures or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time other than (a) those reflected in the
capital budget included as Schedule 4.13 and (b) those of which an officer of
Purchaser is aware because of the Purchaser’s ownership of working interests
included in the Pre-Effective Time Interests.

 

Section 4.14         Plugging and Abandonment.  Except as set forth in Schedule
4.14, from the Effective Time through the date of this Agreement, Seller has not
abandoned, and is not in the process of abandoning, any Wells included in the
Assets (nor has it removed, nor is it in the process of removing, any material
items of personal property located upon the Properties included in the Assets,
except those replaced by items of substantially equivalent suitability and
value).  Except as set forth in Schedule 4.14 or as otherwise would not have a
Material Adverse Effect, there are no Wells included in the Assets that:

 


(A)           SELLER IS CURRENTLY REQUIRED BY LAW OR BY CONTRACT TO PLUG AND
ABANDON AS OF THE DATE HEREOF;


 


(B)           FORMERLY PRODUCED BUT ARE CURRENTLY SHUT IN OR TEMPORARILY
ABANDONED; OR


 


(C)           HAVE BEEN PLUGGED AND ABANDONED BUT HAVE NOT BEEN PLUGGED IN
ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF EACH GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER SUCH PROPERTIES.


 

Section 4.15         Condition of Equipment, etc..  Except as set forth in
Schedule 4.15, to the knowledge of Seller, all Wells, fixtures, facilities and
Equipment included in the Assets (other than the PM Wells) have been maintained
in all material respects in a state of adequate repair consistent with industry
standards in the Appalachian Basin and are otherwise generally adequate for the
normal operation thereof.

 

Section 4.16         Payments of Royalties and Expenses.  Except as set forth on
Schedule 4.5A or Schedule 4.5B, to Seller’s knowledge, royalties, overriding
royalties, compensatory royalties and other payments due from or in respect of
production from the Properties included in the Non-PM Assets and all Property
Costs attributable to the Assets have been properly and correctly paid or
provided for in all material respects by Seller.

 

25

--------------------------------------------------------------------------------


 

Section 4.17         Suspense.  Schedule 4.17 sets forth, by Well, the amount of
money held in suspense by Seller out of the collected proceeds from the sale of
Hydrocarbons attributable to the Assets.

 

Section 4.18         Absence of Certain Events.  Except as disclosed on Schedule
4.18 or as contemplated by this Agreement, since the Effective Time, there has
not been any damage, destruction or loss, whether covered by insurance or not,
with respect to the Assets that has had or is reasonably likely to have a
Material Adverse Effect.

 

Section 4.19         Information.  To Seller’s knowledge, Seller has complied in
all material respects with Purchaser’s requests for supporting documentation and
information relating to the transactions contemplated by this Agreement to the
extent Seller has such documentation or information in Seller’s or its
Affiliates’ possession or control.

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to Seller the following:

 

Section 5.1            Existence and Qualification.  Purchaser is a corporation
organized, validly existing and in good standing under the Laws of the
Commonwealth of Virginia.

 

Section 5.2            Power.  Purchaser has the corporate power to enter into
and perform this Agreement (and all documents required to be executed and
delivered by Purchaser at Closing) and to consummate the transactions
contemplated by this Agreement (and such documents).

 

Section 5.3            Authorization and Enforceability.  The execution,
delivery and performance of this Agreement by Purchaser (and all documents
required to be executed and delivered by Purchaser at Closing), and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate action on the part of
Purchaser.  This Agreement has been duly executed and delivered by Purchaser
(and all documents required to be executed and delivered by Purchaser at Closing
will be duly executed and delivered by Purchaser) and this Agreement constitutes
(and at the Closing such documents will constitute) the valid and binding
obligations of Purchaser, enforceable in accordance with their terms except as
such enforceability may be limited by applicable bankruptcy or other similar
Laws affecting the rights and remedies of creditors generally, as well as to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).

 

Section 5.4            No Conflicts.  The execution, delivery and performance of
this Agreement by Purchaser (and all documents required to be executed and
delivered by Purchaser at Closing), and the consummation of the transactions
contemplated by this Agreement and (by such documents) will not (a) violate any
provision of the certificate of incorporation or bylaws of Purchaser, (b) result
in a default (with due notice or lapse of time or both) or the creation of any
lien or encumbrance or give rise to any right of termination, cancellation or
acceleration under

 

26

--------------------------------------------------------------------------------


 

any note, bond, mortgage, indenture, license or agreement to which Purchaser is
a party or by which it is bound, (c) violate any judgment, order, ruling, or
regulation applicable to Purchaser as a party in interest, or (d) violate any
Law applicable to Purchaser or any of its assets, except any matters described
in clauses (b), (c) or (d) above which would not have a material adverse effect
on Purchaser’s ability to consummate the transactions contemplated hereby.

 

Section 5.5            Liability for Brokers’ Fees.  Seller shall not directly
or indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser or its Affiliates, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation to an
intermediary in connection with the negotiation, execution or delivery of this
Agreement or any agreement or transaction contemplated hereby.

 

Section 5.6            Consents, Approvals or Waivers.  Neither the execution
and delivery of this Agreement (nor any documents required to be executed by
Purchaser at Closing), nor the consummation of the transactions contemplated
hereby and thereby, nor the compliance with the terms hereof and thereof (in
each case, by Purchaser), will (a) be subject to obtaining any consent,
approval, or waiver from any Governmental Authority or other third Person, or
(b) except as would not, individually or in the aggregate, have a material
adverse effect on Purchaser’s ability to consummate the transactions
contemplated hereby, violate any applicable Law binding upon Purchaser.

 

Section 5.7            Litigation.  Except for the Party Lawsuit, there are no
actions, suits or proceedings pending, or to Purchaser’s knowledge, threatened
in writing by or before any Governmental Authority or arbitrator against
Purchaser which are reasonably likely to impair Purchaser’s ability to
consummate the transactions contemplated hereby.

 

Section 5.8            Financing.  Purchaser has sufficient cash, available
lines of credit or other sources of immediately available funds (in United
States dollars) to enable it to pay the Closing Payment to Seller at the
Closing.

 

Section 5.9            Qualification.  Purchaser is, or as of the Closing will
be, qualified under applicable Laws to receive the assignment of the Assets.

 

Section 5.10         No Top Leases.  Since 1972, none of Purchaser, its
Affiliates, or any of its or their predecessors in interest under the Original
Lease has previously granted any rights to explore for and develop Hydrocarbons
that are exclusively granted to Seller as lessee under the New Lease, except
such rights granted to Seller, its Affiliates or any of its or their
predecessors in interest pursuant to the Original Lease or under the Exploration
Agreement.

 

Section 5.11         Independent Investigation.  Subject to Seller’s
representations and warranties set forth in Article 3 and Article 4 hereof (or
in any certificate furnished or to be furnished to Purchaser pursuant to this
Agreement) and in the Conveyance, Purchaser acknowledges and affirms that it has
made (or will make prior to Closing) all such reviews and inspections of the
Assets as Purchaser has deemed necessary or appropriate.  Except for the
representations and warranties expressly made by Seller in Article 3 and
Article 4 of this Agreement (or in any certificate furnished or to be furnished
to Purchaser pursuant to this

 

27

--------------------------------------------------------------------------------


 

Agreement) and in the Conveyance, Purchaser acknowledges that there are no
representations or warranties, express or implied, as to the Assets or prospects
thereof, and that in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Purchaser has relied solely
upon its own independent investigation, verification, analysis and evaluation.

 

Section 5.12         Seller Information.  To the knowledge of the officers of
Purchaser, as of the execution date of this Agreement, Seller has complied in
all material respects with Purchaser’s requests for supporting documentation and
information relating to the transactions contemplated by this Agreement.

 


ARTICLE 6
COVENANTS OF THE PARTIES


 

Section 6.1            Access.  Seller will give Purchaser and its
representatives access to the Assets and access to and the right to copy, at
Purchaser’s expense, the Records in Seller’s possession, for the purpose of
conducting an investigation of the Assets, but only to the extent that Seller
may do so without violating any obligations to any third Person; provided that
Seller shall use its commercially reasonable efforts to obtain all consents and
waivers from such third Persons if necessary to permit Purchaser’s access to the
Assets and Records.  Such access by Purchaser shall be limited to Seller’s
normal business hours, and Purchaser’s investigation shall be conducted in a
manner that minimizes interference with the operation of the Assets.  Purchaser
at its option may conduct a Phase I environmental audit of any or all of the
Assets, to the extent Seller has authority to permit such an audit, provided
that neither Purchaser nor its representatives shall conduct any testing or
sampling on or with respect to the Assets prior to Closing.

 

Section 6.2            Indemnity Regarding Access.  Purchaser agrees to
indemnify, defend and hold harmless Seller, its Affiliates, the other owners of
interests in the Assets (other than Purchaser or its Affiliate), and all such
Persons’ directors, officers, employees, agents and representatives from and
against any and all Damages directly attributable to access to the Assets prior
to the Closing by Purchaser, its Affiliates, or its or their directors,
officers, employees, agents or representatives in connection with Purchaser’s
due diligence activities with respect to the transactions contemplated hereby,
even if caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any Indemnified Person but
excluding any Damages to the extent caused by the gross negligence or willful
misconduct of any Indemnified Person.

 

Section 6.3            Pre-Closing Notifications.  Until the Closing,

 


(A)   PURCHASER SHALL NOTIFY SELLER PROMPTLY AFTER ANY OFFICER OF PURCHASER
OBTAINS ACTUAL KNOWLEDGE THAT (I) ANY REPRESENTATION OR WARRANTY OF SELLER
CONTAINED IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE
IN ANY MATERIAL RESPECT AS OF THE CLOSING DATE OR (II) ANY COVENANT OR AGREEMENT
TO BE PERFORMED OR OBSERVED BY SELLER


 


28

--------------------------------------------------------------------------------



 


PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN SO PERFORMED OR OBSERVED IN ANY
MATERIAL RESPECT.


 


(B)   SELLER SHALL NOTIFY PURCHASER PROMPTLY AFTER ANY OFFICER OF SELLER OBTAINS
ACTUAL KNOWLEDGE THAT (I) ANY REPRESENTATION OR WARRANTY OF PURCHASER CONTAINED
IN THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT OR WILL BE UNTRUE IN ANY
MATERIAL RESPECT AS OF THE CLOSING DATE OR (II) ANY COVENANT OR AGREEMENT TO BE
PERFORMED OR OBSERVED BY PURCHASER PRIOR TO OR ON THE CLOSING DATE HAS NOT BEEN
SO PERFORMED OR OBSERVED IN A MATERIAL RESPECT.


 

If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if
curable) be cured by the Closing and the other Party has not terminated this
Agreement pursuant to Section 9.1, then such breach shall be considered not to
have occurred for all purposes of this Agreement; provided that any costs or
expenses arising out of or relating to such cure shall be borne solely by the
Party who committed the breach (notwithstanding anything to the contrary herein,
including the Purchase Price adjustments set forth in Section 2.2).

 

Section 6.4            Confidentiality; Public Announcements.  Until the
Closing, the Parties shall keep confidential and cause their Affiliates and
their respective officers, directors, employees and representatives to keep
confidential all information relating to this Agreement and the Assets, except
as required by applicable Laws, administrative process or the applicable
rules of any stock exchange to which such Party or its Affiliates are subject,
and except for information which is available to the public on the date hereof
or thereafter becomes available to the public other than as a result of a breach
of this Section 6.4 by such Party or any such other Person.  Until the Closing,
no Party shall make any press release or other public announcement regarding the
existence of this Agreement (or any documents contemplated by this Agreement),
the contents hereof or thereof or the transactions contemplated hereby or
thereby without the prior written consent of the other Party; provided, however,
the foregoing shall not restrict disclosures by Purchaser or Seller (a) that are
mutually agreed to in writing, (b) that are required by applicable securities or
other Laws or the applicable rules of any stock exchange having jurisdiction
over the disclosing Party or its Affiliates, or (c) to Governmental Authorities
and third Persons holding Preferential Rights or Consents that may be applicable
to the transactions contemplated by this Agreement (or any documents
contemplated by this Agreement), as reasonably necessary to obtain waivers of
such rights or such consents.  The Parties agree to negotiate a reasonable and
customary post-Closing press release.  Notwithstanding the foregoing, at no time
(before or after the Closing) shall either Party or its Affiliates disclose the
specific development plans for the properties included within the AMI except
(i) with the prior written consent of the other Party, (ii) to suppliers and
other Persons bound by similar confidentiality provisions as is reasonably
necessary to conduct operations within the AMI, (iii) that are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates,
(iv) as is reasonably necessary to Governmental Authorities, (v) to prospective
purchasers bound by similar confidentiality

 

29

--------------------------------------------------------------------------------


 

provisions, (vi) to the disclosing Party’s Affiliates and such Party’s
representatives bound by similar confidentiality provisions, (vii) to the
disclosing Party’s lenders or financials advisors, or (viii) information which
is available to the public on the date hereof or thereafter becomes available to
the public other than as a result of a breach of this Section 6.4 by such Party
or any such other Person; provided that the disclosing Party shall be
responsible for any breach by the parties listed under subsections (ii), (v),
(vi) or (vii) above of the confidentiality provisions set forth in this
sentence.

 

Section 6.5            Governmental Reviews.  Seller and Purchaser shall each in
a timely manner (a) make all required filings, if any, and prepare applications
to and conduct negotiations, with each Governmental Authority as to which such
filings, applications or negotiations are necessary or appropriate in the
consummation of the transactions contemplated hereby, and (b) provide such
information as the other may reasonably request in order to make such filings,
prepare such applications and conduct such negotiations.  Each Party shall
cooperate with and use all reasonable efforts to assist the other with respect
to such filings, applications and negotiations.

 

Section 6.6            Tax Matters.  The provisions of this Section 6.6 shall
apply to all Taxes except to the extent that Production Taxes are dealt with in
Section 1.5.

 


(A)   EFFECTIVE TIME FOR TAX PURPOSES.   NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE PARTIES SHALL TREAT THE SALE OF THE ASSETS HEREUNDER AS
OCCURRING AS OF THE CLOSING FOR ALL TAX PURPOSES.


 


(B)   TRANSFER TAXES.  SELLER AND PURCHASER SHALL EACH PAY ANY TRANSFER TAXES
IMPOSED ON IT BY LAW AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, BUT, NOTWITHSTANDING SUCH REQUIREMENT AT LAW, EACH OF SELLER AND
PURCHASER SHALL BEAR ONE-HALF OF THE TOTAL OF ALL SUCH TRANSFER TAXES. 
ACCORDINGLY, IF EITHER PARTY IS REQUIRED AT LAW TO PAY MORE THAN ITS ONE-HALF OF
ANY SUCH TRANSFER TAXES, THE OTHER PARTY SHALL PROMPTLY REIMBURSE SUCH FIRST
PARTY FOR AMOUNTS IN EXCESS OF SUCH ONE-HALF.  SELLER AND PURCHASER SHALL TIMELY
FILE THEIR OWN TRANSFER TAX RETURNS AS REQUIRED BY LAW AND SHALL NOTIFY THE
OTHER PARTY WHEN SUCH FILINGS HAVE BEEN MADE.  SELLER AND PURCHASER SHALL
COOPERATE AND CONSULT WITH EACH OTHER PRIOR TO FILING SUCH TRANSFER TAX RETURNS
TO ENSURE THAT ALL SUCH RETURNS ARE FILED IN A CONSISTENT MANNER.


 


(C)   PREPARATION OF TAX RETURNS.   WITH RESPECT TO ANY TAX RETURN COVERING A
TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING DATE (A “PRE-CLOSING TAXABLE
PERIOD”) THAT IS REQUIRED TO BE FILED AFTER THE CLOSING DATE WITH RESPECT TO THE
ASSETS, SELLER SHALL CAUSE SUCH TAX RETURN TO BE PREPARED (IN A MANNER
CONSISTENT WITH PRACTICES FOLLOWED IN PRIOR TAXABLE PERIODS EXCEPT AS REQUIRED
BY A CHANGE IN LAW OR FACT) AND SHALL CAUSE SUCH TAX RETURN TO BE EXECUTED AND
DULY AND TIMELY FILED WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY AND SHALL PAY
ALL TAXES SHOWN AS DUE ON SUCH TAX RETURN.  WITH RESPECT TO ANY TAX RETURN
COVERING A TAXABLE PERIOD BEGINNING ON OR BEFORE THE CLOSING DATE AND ENDING
AFTER THE CLOSING DATE (A “STRADDLE TAXABLE PERIOD”) THAT IS REQUIRED TO BE
FILED AFTER THE CLOSING DATE WITH RESPECT TO THE ASSETS, PURCHASER SHALL CAUSE
SUCH TAX RETURN TO BE PREPARED (IN A MANNER CONSISTENT WITH PRACTICES FOLLOWED
IN PRIOR TAXABLE PERIODS EXCEPT


 


30

--------------------------------------------------------------------------------



 


AS REQUIRED BY A CHANGE IN LAW OR FACT) AND SHALL CAUSE SUCH TAX RETURN TO BE
EXECUTED AND DULY AND TIMELY FILED WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY
AND, SUBJECT TO SELLER’S PAYMENT TO PURCHASER OF A PORTION OF SUCH TAX PURSUANT
TO SECTION 6.6(D), SHALL PAY ALL TAXES SHOWN AS DUE ON SUCH TAX RETURN.


 


(D)   LIABILITY FOR TAXES.   SELLER SHALL BE RESPONSIBLE FOR AND INDEMNIFY
PURCHASER AGAINST, AND SELLER SHALL BE ENTITLED TO ALL REFUNDS OR CREDITS OF,
ANY TAX WITH RESPECT TO THE ASSETS THAT IS ATTRIBUTABLE TO A PRE-CLOSING TAXABLE
PERIOD OR TO THAT PORTION OF A STRADDLE TAXABLE PERIOD THAT ENDS ON THE CLOSING
DATE.  WITH RESPECT TO A STRADDLE TAXABLE PERIOD, PURCHASER AND SELLER SHALL
DETERMINE THE TAX ATTRIBUTABLE TO THE PORTION OF THE STRADDLE TAXABLE PERIOD
THAT ENDS ON THE CLOSING DATE BY AN INTERIM CLOSING OF THE BOOKS WITH RESPECT TO
THE ASSETS AS OF THE CLOSING DATE, EXCEPT FOR AD VALOREM TAXES WHICH SHALL BE
PRORATED ON A DAILY BASIS TO THE CLOSING DATE, AND SELLER SHALL PAY TO PURCHASER
AN AMOUNT EQUAL TO THE TAX SO DETERMINED TO BE ATTRIBUTABLE TO THAT PORTION OF A
STRADDLE TAXABLE PERIOD THAT ENDS ON THE CLOSING DATE WITHIN FIVE (5) DAYS PRIOR
TO THE DUE DATE FOR THE PAYMENT OF SUCH TAX, TO THE EXTENT NOT PREVIOUSLY PAID
BY SELLER.  PURCHASER SHALL BE RESPONSIBLE FOR AND INDEMNIFY SELLER AGAINST, AND
PURCHASER SHALL BE ENTITLED TO ALL REFUNDS AND CREDITS OF, ALL TAXES WITH
RESPECT TO THE ASSETS THAT ARE ATTRIBUTABLE TO THAT PORTION OF ANY STRADDLE
TAXABLE PERIOD BEGINNING AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING,
SELLER SHALL BE ENTITLED TO THE GENERAL ABATEMENT OF PROPERTY TAXES ISSUED BY
DICKENSON COUNTY IN THE AMOUNT OF ONE HUNDRED THOUSAND DOLLARS (US$100,000) PER
YEAR FOR A PERIOD OF FIVE (5) YEARS.


 


(E)   TAX PROCEEDINGS.  WITH RESPECT TO ANY TAX FOR WHICH SELLER IS RESPONSIBLE,
SELLER SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE, TO CONTROL (IN THE
CASE OF A PRE-CLOSING TAXABLE PERIOD) OR PARTICIPATE IN (IN THE CASE OF A
STRADDLE TAXABLE PERIOD) THE PROSECUTION, SETTLEMENT OR COMPROMISE OF ANY
PROCEEDING INVOLVING SUCH TAX, INCLUDING THE DETERMINATION OF THE VALUE OF
PROPERTY FOR PURPOSES OF REAL AND PERSONAL PROPERTY AD VALOREM TAXES.  PURCHASER
SHALL TAKE SUCH ACTION IN CONNECTION WITH ANY SUCH PROCEEDING AS SELLER SHALL
REASONABLY REQUEST FROM TIME TO TIME TO IMPLEMENT THE PRECEDING SENTENCE,
INCLUDING THE EXECUTION OF POWERS OF ATTORNEY.  NOTWITHSTANDING THE FOREGOING,
NEITHER SELLER NOR PURCHASER SHALL SETTLE ANY PROCEEDING WITH RESPECT TO ANY
ISSUE THAT COULD ADVERSELY AFFECT THE OTHER PARTY IN A TAXABLE PERIOD (OR
PORTION THEREOF) BEGINNING AFTER THE CLOSING DATE WITHOUT SUCH OTHER PARTY’S
PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. 
PURCHASER SHALL GIVE WRITTEN NOTICE TO SELLER OF ITS RECEIPT OF ANY NOTICE OF
ANY AUDIT, EXAMINATION, CLAIM OR ASSESSMENT FOR ANY TAX WHICH COULD RESULT IN
ANY SUCH PROCEEDING WITHIN TWENTY (20) DAYS AFTER ITS RECEIPT OF SUCH NOTICE.


 


(F)    ASSISTANCE AND COOPERATION.  SELLER SHALL GRANT TO PURCHASER (OR ITS
DESIGNEES) ACCESS AT ALL REASONABLE TIMES TO ALL OF THE INFORMATION, BOOKS AND
RECORDS RELATING TO THE ASSETS WITHIN THE POSSESSION OF SELLER (INCLUDING
WORKPAPERS AND CORRESPONDENCE WITH GOVERNMENTAL AUTHORITIES), AND SHALL AFFORD
PURCHASER (OR ITS DESIGNEES) THE RIGHT (AT PURCHASER’S EXPENSE) TO TAKE EXTRACTS
THEREFROM AND TO MAKE COPIES THEREOF, TO THE EXTENT REASONABLY NECESSARY TO
PERMIT PURCHASER (OR ITS DESIGNEES) TO PREPARE TAX RETURNS AND TO CONDUCT
NEGOTIATIONS WITH GOVERNMENTAL AUTHORITIES.  PURCHASER SHALL GRANT TO SELLER (OR


 


31

--------------------------------------------------------------------------------



 


ITS DESIGNEES) ACCESS AT ALL REASONABLE TIMES TO ALL OF THE INFORMATION, BOOKS
AND RECORDS RELATING TO THE ASSETS WITHIN THE POSSESSION OF PURCHASER (INCLUDING
WORKPAPERS AND CORRESPONDENCE WITH GOVERNMENTAL AUTHORITIES), AND SHALL AFFORD
SELLER (OR ITS DESIGNEES) THE RIGHT (AT SELLER’S EXPENSE) TO TAKE EXTRACTS
THEREFROM AND TO MAKE COPIES THEREOF, TO THE EXTENT REASONABLY NECESSARY TO
PERMIT SELLER (OR ITS DESIGNEES) TO PREPARE TAX RETURNS AND TO CONDUCT
NEGOTIATIONS WITH GOVERNMENTAL AUTHORITIES.  AFTER THE CLOSING DATE, SELLER AND
PURCHASER WILL PRESERVE ALL INFORMATION, RECORDS OR DOCUMENTS RELATING TO
LIABILITIES FOR TAXES WITH RESPECT TO THE ASSETS UNTIL SIX (6) MONTHS AFTER THE
EXPIRATION OF ANY APPLICABLE STATUTE OF LIMITATIONS (INCLUDING EXTENSIONS
THEREOF) WITH RESPECT TO THE ASSESSMENT OF SUCH TAXES.


 

Section 6.7            Further Assurances.  After Closing, Seller and Purchaser
each agrees to take such further actions and to execute, acknowledge and deliver
all such further documents as are reasonably requested by the other Party for
carrying out the purposes of this Agreement, or of any document delivered
pursuant to this Agreement.

 

Section 6.8            Assumption of Obligations.  By the consummation of the
transactions contemplated by this Agreement at Closing, and without limiting the
indemnification obligations of either Party under this Agreement, from and after
Closing, Purchaser agrees to assume and pay, perform and discharge all
obligations of Seller accruing under the Leases and Contracts with respect to
the Assets.

 

Section 6.9            Like-Kind Exchange.  Seller may elect to structure this
transaction as a like-kind exchange pursuant to section 1031 of the Code, and
the regulations promulgated thereunder, with respect to any or all of the Assets
(a “Like-Kind Exchange”) at any time prior to the date of Closing.  In order to
effect a Like-Kind Exchange, Purchaser shall cooperate and do all acts as may be
reasonably required or requested by Seller with regard to effecting the
Like-Kind Exchange, including, but not limited to, permitting such Seller to
assign its rights (but not its obligations) under this Agreement to a qualified
intermediary of Seller’s choice in accordance with Treasury Regulation
§1.1031(k)-1(g)(4) or executing additional escrow instructions, documents,
agreements, or instruments to effect an exchange; provided, however,
(a) Purchaser shall incur no expense or liability in connection with such
Like-Kind Exchange, (b) Purchaser shall not be required to take title to any
asset other than the Assets in connection with the Like-Kind Exchange,
(c) Seller’s liability hereunder (including its indemnification obligations
under Article 10) shall not be alleviated, amended or altered in any manner as a
result of any Like-Kind Exchange, and (d) Purchaser’s possession of the Assets
will not be delayed by reason of any Like-Kind Exchange.

 

Section 6.10         Operation of Assets.  Except as set forth on Schedule 6.10,
until the Closing, Seller (a) will operate the Non-PM Assets and its business
with respect thereto in the ordinary course, (b) will not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, commit to any operation, or series of related operations
with respect to the Assets, requiring future capital expenditures by Purchaser
as the owner of the Assets in excess of those amounts reflected in the capital
budget previously provided by Seller to Purchaser, or terminate, materially
amend, execute or extend any material Contracts affecting the Assets, (c) will
maintain insurance coverage on the Assets in the amounts

 

32

--------------------------------------------------------------------------------


 

and of the types presently in force, (d) will use its commercially reasonable
efforts to maintain in full force and effect all Leases included in the Non-PM
Assets, (e) will maintain all material Governmental Permits affecting the
Assets, (f) will not transfer, farmout, sell, hypothecate, encumber or otherwise
dispose of any Assets, except for (1) sales and dispositions of Hydrocarbon
production in the ordinary course of business consistent with past practices or
(2) transfers, farmouts, sales, or other similar dispositions of Assets, in one
or more transactions, not exceeding Five Hundred Thousand Dollars (US$500,000)
of consideration (in any form), in the aggregate, and (g) will not commit to do
any of the foregoing. Purchaser’s approval of any action restricted by this
Section 6.10 shall be considered granted within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s written notice) of Seller’s written notice to Purchaser
requesting such consent unless Purchaser notifies Seller to the contrary in
writing during that period. In the event of an emergency, Seller may take such
action as a prudent operator would take and shall notify Purchaser of such
action promptly thereafter.  Purchaser acknowledges that Seller may own an
undivided interest in certain Assets, and Purchaser agrees that the acts or
omissions of the other working interest owners who are not affiliated with
Seller shall not constitute a violation of the provisions of this Section 6.10
nor shall any action required by a vote of working interest owners constitute
such a violation so long as Seller has voted its interest in a manner consistent
with the provisions of this Section 6.10.

 


SECTION 6.11         FINANCIAL INFORMATION.  SELLER SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO (A) ASSIST PURCHASER AND PURCHASER’S ACCOUNTANTS, AT THE
SOLE COST AND EXPENSE OF PURCHASER, IN THE PREPARATION OF EITHER (I) IF RELIEF
IS GRANTED BY THE SEC, STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES AND
ALL NOTES THERETO RELATED TO THE ASSETS OR (II) IF SUCH RELIEF IS NOT GRANTED BY
THE SEC, THE FINANCIAL STATEMENTS REQUIRED BY THE SEC (SUCH FINANCIAL STATEMENTS
SET FORTH IN THE FOREGOING CLAUSES (I) AND (II), AS APPLICABLE, THE “STATEMENTS
OF REVENUES AND EXPENSES”) IN EACH CASE OF CLAUSES (I) AND (II), THAT WILL BE
REQUIRED OF PURCHASER OR ANY OF ITS AFFILIATES IN CONNECTION WITH REPORTS,
REGISTRATION STATEMENTS AND OTHER FILINGS TO BE MADE BY PURCHASER OR ANY OF ITS
AFFILIATES RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH THE
SEC PURSUANT TO THE SECURITIES ACT, OR THE EXCHANGE ACT, IN SUCH FORM THAT SUCH
STATEMENTS AND THE NOTES THERETO CAN BE AUDITED, AND (B) COOPERATE WITH
PURCHASER TO PROVIDE TO PURCHASER ACCESS TO SUCH FINANCIAL INFORMATION AS IS
REASONABLY RELATED TO THE PREPARATION OF THE STATEMENTS OF REVENUES AND
EXPENSES; PROVIDED THAT IN NO EVENT SHALL SELLER BE OBLIGATED TO PREPARE OR
PROVIDE FINANCIAL INFORMATION, RECORDS OR FINANCIAL STATEMENTS OTHER THAN THOSE
KEPT BY IT IN ITS ORDINARY COURSE OF BUSINESS.


 


SECTION 6.12       NO MERGER OF INTERESTS.


 


(A)           THE INTERESTS OF PURCHASER AS LESSEE AND LESSOR UNDER THE NEW
LEASE SHALL AT ALL TIMES BE SEPARATE AND APART AND SHALL IN NO EVENT BE MERGED,
NOTWITHSTANDING THE FACT THAT THE LEASED INTEREST CREATED THEREBY, OR ANY
INTEREST THEREIN, MAY BE HELD DIRECTLY OR INDIRECTLY BY OR FOR THE ACCOUNT OF
THE SAME PERSON WHO OWNS THE FEE MINERAL TITLE TO THE HYDROCARBONS SUBJECT TO
THE NEW LEASE OR ANY PORTION THEREOF; AND NO SUCH MERGER SHALL OCCUR BY THE
OPERATION OF LAW OR OTHERWISE UNLESS AND UNTIL ALL PERSONS DIRECTLY HOLDING ANY
OF THE INTERESTS OF LESSEE AND LESSOR THEREUNDER JOIN IN THE EXECUTION OF A
WRITTEN INSTRUMENT EFFECTING SUCH MERGER OF INTERESTS.

 

33

--------------------------------------------------------------------------------



 


(B)           THE INTERESTS OF SELLER AS LESSEE AND LESSOR UNDER THE EPC LEASE
SHALL AT ALL TIMES BE SEPARATE AND APART AND SHALL IN NO EVENT BE MERGED,
NOTWITHSTANDING THE FACT THAT THE LEASED INTEREST CREATED THEREBY, OR ANY
INTEREST THEREIN, MAY BE HELD DIRECTLY OR INDIRECTLY BY OR FOR THE ACCOUNT OF
THE SAME PERSON WHO OWNS THE FEE MINERAL TITLE TO THE HYDROCARBONS SUBJECT TO
THE EPC LEASE OR ANY PORTION THEREOF; AND NO SUCH MERGER SHALL OCCUR BY THE
OPERATION OF LAW OR OTHERWISE UNLESS AND UNTIL ALL PERSONS DIRECTLY HOLDING ANY
OF THE INTERESTS OF LESSEE AND LESSOR THEREUNDER JOIN IN THE EXECUTION OF A
WRITTEN INSTRUMENT EFFECTING SUCH MERGER OF INTERESTS.


 


(C)           UPON A DETERMINATION BY A COURT OF COMPETENT JURISDICTION THAT ANY
OF SECTION 6.12(A) OF THIS AGREEMENT, SECTION 6.12(B) OF THIS AGREEMENT, OR
SECTION 22(B) OF THE EPC LEASE, IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED, THEN (I) ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT, THE
NEW LEASE, AND THE EPC LEASE SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT,
(III) THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT, THE
NEW LEASE AND/OR THE EPC LEASE TO GIVE EFFECT TO THE ORIGINAL ECONOMIC AND LEGAL
INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END
THAT THE INTENTIONS OF THE PARTIES AS DESCRIBED IN SECTIONS 6.12(A) AND
6.12(B) OF THIS AGREEMENT AND SECTION 22(B) OF THE EPC LEASE ARE FULFILLED TO
THE EXTENT POSSIBLE, AND (III) IF THE PARTIES ARE UNABLE TO AGREE ON SUCH
MODIFICATIONS TO THIS AGREEMENT, THE NEW LEASE AND/OR THE EPC LEASE, AND THE
ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
THE NEW LEASE, AND/OR THE EPC LEASE IS AFFECTED IN ANY MANNER MATERIALLY ADVERSE
TO EITHER PARTY, THEN THIS AGREEMENT, THE NEW LEASE AND THE EPC LEASE SHALL BE
INTERPRETED TO GIVE EFFECT TO THE ORIGINAL ECONOMIC AND LEGAL INTENT OF THE
PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE NEW LEASE AND THE EPC LEASE ARE
FULFILLED TO THE EXTENT POSSIBLE.


 


(D)           IT IS FURTHER AGREED THAT, UPON A DETERMINATION BY A COURT OF
COMPETENT JURISDICTION THAT SECTION 6.12(B) OF THIS AGREEMENT AND/OR
SECTION 22(B) OF THE EPC LEASE IS INVALID, ILLEGAL OR INCAPABLE OF BEING
ENFORCED, AND THAT AS A RESULT, NO INTEREST OF THE LESSEE UNDER THE EPC LEASE
WAS CONVEYED TO PURCHASER PURSUANT TO THE CONVEYANCE, SUCH OCCURRENCE SHALL NOT
BE A BREACH OF SELLER’S WARRANTY OF TITLE MADE TO PURCHASER IN SUCH CONVEYANCE.


 


SECTION 6.13       WAIVER OF CONDITION FOR PITTSTON LITIGATION.


 


(A)           ON OR BEFORE THE DATE HEREOF, PMOG SHALL REQUEST THAT PITTSTON
COAL COMPANY (“PITTSTON”) ASSIGN ALL OF ITS CLAIMS AGAINST EPC RAISED OR THAT
COULD HAVE BEEN RAISED IN THE PITTSTON LITIGATION (THE “PITTSTON CLAIMS”), AND
IF SUCH ASSIGNMENT IS SO MADE, PMOG SHALL CAUSE THE PITTSTON LITIGATION TO BE
DISMISSED WITH PREJUDICE.


 


(B)           IF PITTSTON DOES NOT ASSIGN THE PITTSTON CLAIMS TO PMOG AS
CONTEMPLATED BY SECTION 6.13(A), THEN WITHIN EIGHT (8) DAYS OF THE EXECUTION
HEREOF, PMOG SHALL (I) DELIVER TO PITTSTON A RELEASE OF ALL CLAIMS BY PMOG WITH
RESPECT TO OR OTHERWISE RELATING TO THE PITTSTON CLAIMS AND (II) REQUEST
PITTSTON TO RELEASE EPC WITH RESPECT TO THE PITTSTON CLAIMS AND DISMISS THE
PITTSTON LITIGATION WITH PREJUDICE.


 


34

--------------------------------------------------------------------------------



 


(C)           PURCHASER AGREES THAT IF THE CONDITIONS SET FORTH IN
SECTION 7.1(E)(II) AND SECTION 7.2(E)(II) ARE NOT SATISFIED PRIOR TO CLOSING AND
IF SELLER DESIRES TO UNCONDITIONALLY WAIVE THE SATISFACTION OF ITS CONDITION
UNDER SECTION 7.1(E)(II), THEN PURCHASER SHALL ALSO UNCONDITIONALLY WAIVE THE
SATISFACTION OF ITS CONDITION UNDER SECTION 7.2(E)(II).


 


ARTICLE 7
CONDITIONS TO CLOSING


 

Section 7.1            Conditions of Seller to Closing.  The obligations of
Seller to proceed to consummate the transactions contemplated by this Agreement
are subject, at the option of Seller, to the satisfaction on or prior to Closing
of each of the following conditions:

 


(A)   REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF PURCHASER SET
FORTH IN ARTICLE 5 SHALL BE TRUE AND CORRECT (DISREGARDING ANY MATERIALITY
QUALIFIERS) AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN REPRESENTATIONS AND
WARRANTIES THAT REFER TO A SPECIFIED DATE, WHICH NEED ONLY BE TRUE AND CORRECT,
DISREGARDING ANY MATERIALITY QUALIFIERS, ON AND AS OF SUCH SPECIFIED DATE),
EXCEPT FOR SUCH BREACHES, IF ANY, THAT IN THE AGGREGATE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT;


 


(B)   PERFORMANCE.  PURCHASER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL
RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY IT UNDER
THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE AND ALL DELIVERIES CONTEMPLATED
BY SECTION 8.3 SHALL HAVE BEEN MADE (OR PURCHASER SHALL BE READY, WILLING AND
ABLE TO IMMEDIATELY MAKE SUCH DELIVERIES);


 


(C)   GATHERING SYSTEM TRANSACTION. THE TRANSACTIONS CONTEMPLATED BY THAT
CERTAIN CONTRIBUTION AGREEMENT OF EVEN DATE HEREWITH AMONG SELLER, EQUITABLE
GATHERING EQUITY, LLC, PURCHASER AND THE COMPANY (THE “CONTRIBUTION AGREEMENT”)
SHALL HAVE CLOSED (OR PURCHASER SHALL BE READY, WILLING AND ABLE TO
SIMULTANEOUSLY CLOSE SUCH TRANSACTIONS WITH THE TRANSACTION CONTEMPLATED
HEREBY);


 


(D)   NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION, OR OTHER PROCEEDING
(EXCLUDING ANY SUCH MATTER INITIATED BY SELLER OR ANY OF ITS AFFILIATES) SHALL
BE PENDING OR THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR BODY OF COMPETENT
JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR RECOVER SUBSTANTIAL DAMAGES FROM SELLER OR ANY
AFFILIATE OF SELLER RESULTING THEREFROM;


 


(E)   LITIGATION.


 

(I)            SELLER AND PURCHASER SHALL HAVE COME TO A MUTUALLY AGREEABLE
SETTLEMENT OF ALL ONGOING LITIGATION AND CLAIMS BETWEEN SELLER AND PURCHASER, OR
THEIR RESPECTIVE AFFILIATES IN THE ACTION STYLED AS PINE MOUNTAIN OIL &
GAS, INC. V. EQUITABLE PRODUCTION COMPANY, USDC WD VA, ABINGDON DIVISION, CA
NO. 1:05CV095 (INCLUDING THE RELATED SEPTEMBER 22, 2005 ARBITRATION PROCEEDING)
(THE “PARTY LAWSUIT”), AND SELLER SHALL HAVE RECEIVED A SETTLEMENT AGREEMENT
EXECUTED

 

35

--------------------------------------------------------------------------------


 

BY PURCHASER (ON BEHALF OF ITSELF AND ITS AFFILIATES) IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT E; AND

 

(II)           PITTSTON AND SELLER SHALL HAVE ENTERED INTO A MUTUALLY AGREEABLE
SETTLEMENT OF ALL ONGOING LITIGATION AND CLAIMS BETWEEN SELLER AND PITTSTON, OR
THEIR RESPECTIVE AFFILIATES, AND SELLER SHALL HAVE RECEIVED A MUTUAL RELEASE
EXECUTED BY PITTSTON (ON BEHALF OF ITSELF AND ITS AFFILIATES) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SELLER WHICH SHALL INCLUDE, WITHOUT
LIMITATION, A DISMISSAL BY PITTSTON AND ITS AFFILIATES OF ALL CLAIMS RELATING TO
PITTSTON COAL COMPANY V. EQUITABLE PRODUCTION COMPANY, HENRICO COUNTY CIRCUIT
COURT, VA, CA NO. CL06-1454 REMOVED TO U.S. DISTRICT COURT, E.D. VIRGINIA, CA
NO. 3:06CV494 (THE “PITTSTON LITIGATION”); AND

 


(F)    ASSERTED TITLE DEFECTS/CASUALTIES.  THE SUM OF ALL ASSERTED TITLE DEFECT
AMOUNTS FOR ASSERTED TITLE DEFECTS PROPERLY REPORTED UNDER SECTION 3.4(A), PLUS
THE DAMAGES RESULTING FROM ANY CASUALTY LOSS OCCURRING ON OR AFTER THE EFFECTIVE
TIME TO ALL OR ANY PORTION OF THE ASSETS, SHALL BE LESS THAN TEN PERCENT (10%)
OF THE UNADJUSTED PURCHASE PRICE.


 

Section 7.2            Conditions of Purchaser to Closing.  The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject, at the option of Purchaser, to the satisfaction on or prior to Closing
of each of the following conditions:

 


(A)   REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH
IN ARTICLE 4 SHALL BE TRUE AND CORRECT (DISREGARDING ANY MATERIALITY QUALIFIERS,
INCLUDING MATERIAL ADVERSE EFFECT) AS OF THE DATE OF THIS AGREEMENT AND AS OF
THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN
REPRESENTATIONS AND WARRANTIES THAT REFER TO A SPECIFIED DATE, WHICH NEED ONLY
BE TRUE AND CORRECT, DISREGARDING ANY MATERIALITY QUALIFIERS, INCLUDING MATERIAL
ADVERSE EFFECT, ON AND AS OF SUCH SPECIFIED DATE), EXCEPT FOR SUCH BREACHES, IF
ANY, THAT IN THE AGGREGATE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(B)   PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL
RESPECTS, ALL COVENANTS AND AGREEMENTS TO BE PERFORMED OR OBSERVED BY IT UNDER
THIS AGREEMENT PRIOR TO OR ON THE CLOSING DATE AND ALL DELIVERIES CONTEMPLATED
BY SECTION 8.2 SHALL HAVE BEEN MADE (OR SELLER SHALL BE READY, WILLING AND ABLE
TO IMMEDIATELY MAKE SUCH DELIVERIES);


 


(C)   GATHERING SYSTEM TRANSACTION. THE TRANSACTIONS CONTEMPLATED BY THE
CONTRIBUTION AGREEMENT SHALL HAVE CLOSED (OR SELLER AND ITS AFFILIATES SHALL BE
READY, WILLING AND ABLE TO SIMULTANEOUSLY CLOSE SUCH TRANSACTIONS WITH THE
TRANSACTIONS CONTEMPLATED HEREBY);


 


(D)   NO ACTION.  ON THE CLOSING DATE, NO SUIT, ACTION, OR OTHER PROCEEDING
(EXCLUDING ANY SUCH MATTER INITIATED BY PURCHASER OR ANY OF ITS
AFFILIATES) SHALL BE PENDING OR THREATENED BEFORE ANY GOVERNMENTAL AUTHORITY OR
BODY OF COMPETENT


 


36

--------------------------------------------------------------------------------



 


JURISDICTION SEEKING TO ENJOIN OR RESTRAIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR RECOVER SUBSTANTIAL DAMAGES FROM PURCHASER OR
ANY AFFILIATE OF PURCHASER RESULTING THEREFROM;


 


(E)   LITIGATION.


 

(I)            SELLER AND PURCHASER SHALL HAVE COME TO A MUTUALLY AGREEABLE
SETTLEMENT OF ALL ONGOING LITIGATION AND CLAIMS BETWEEN SELLER AND PURCHASER, OR
THEIR RESPECTIVE AFFILIATES IN THE ACTION STYLED AS PINE MOUNTAIN OIL &
GAS, INC. V. EQUITABLE PRODUCTION COMPANY, USDC WD VA, ABINGDON DIVISION, CA
NO. 1:05CV095 (INCLUDING THE RELATED SEPTEMBER 22, 2005 ARBITRATION PROCEEDING),
AND PURCHASER SHALL HAVE RECEIVED A SETTLEMENT AGREEMENT EXECUTED BY SELLER (ON
BEHALF OF ITSELF AND ITS AFFILIATES) IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS EXHIBIT E; AND

 

(II)           PITTSTON AND SELLER SHALL HAVE ENTERED INTO A MUTUALLY AGREEABLE
SETTLEMENT OF ALL ONGOING LITIGATION AND CLAIMS BETWEEN SELLER AND PITTSTON, OR
THEIR RESPECTIVE AFFILIATES, AND SELLER SHALL HAVE RECEIVED A MUTUAL RELEASE
EXECUTED BY PITTSTON (ON BEHALF OF ITSELF AND ITS AFFILIATES) IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SELLER WHICH SHALL INCLUDE, WITHOUT
LIMITATION, A DISMISSAL BY PITTSTON AND ITS AFFILIATES OF ALL CLAIMS RELATING TO
THE PITTSTON LITIGATION; AND

 


(F)    ASSERTED TITLE DEFECTS/CASUALTIES.  THE SUM OF ALL ASSERTED TITLE DEFECT
AMOUNTS FOR ASSERTED TITLE DEFECTS PROPERLY REPORTED UNDER SECTION 3.4(A), PLUS
THE DAMAGES RESULTING FROM ANY CASUALTY LOSS OCCURRING ON OR AFTER THE DATE
EFFECTIVE TIME TO ALL OR ANY PORTION OF THE ASSETS, SHALL BE LESS THAN TEN
PERCENT (10%) OF THE UNADJUSTED PURCHASE PRICE.


 


ARTICLE 8
CLOSING


 

Section 8.1            Time and Place of Closing.  The consummation of the
purchase and sale of the Assets as contemplated by this Agreement (the
“Closing”) shall, (i) unless otherwise agreed to in writing by Purchaser and
Seller or otherwise provided in this Agreement, take place at the offices of
Seller located at 225 North Shore Drive, Pittsburgh, Pennsylvania 15212, at
10:00 a.m., local time, on May 4, 2007, (ii) if all conditions in Article 7 to
be satisfied prior to Closing have not yet been satisfied or waived, as soon
thereafter as such conditions have been satisfied or waived, subject to the
provisions of Article 9.  For the avoidance of doubt, each Closing subsequent to
the initial Closing pursuant to Section 3.4 or Section 3.5 shall constitute a
Closing for purposes of this Agreement and, as such, the conditions to Closing
set forth in Section 7.1 and Section 7.2, the actions required at Closing by
Section 8.2 and Section 8.3, and the adjustments required by Section 2.2 and
Section 8.4 shall apply with respect to each such Closing.  The date on which a
Closing occurs is referred to herein as the “Closing Date.”

 

Section 8.2            Closing Deliveries of Seller.  At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Purchaser of

 

37

--------------------------------------------------------------------------------


 

its obligations pursuant to Section 8.3, Seller shall deliver or cause to be
delivered to Purchaser, among other things, the following:

 


(A)   DULY EXECUTED CONVEYANCES OF THE COMBINED ASSETS IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT B (THE “CONVEYANCE”), IN SUFFICIENT DUPLICATE
ORIGINALS TO ALLOW RECORDING IN ALL APPROPRIATE JURISDICTIONS AND OFFICES;


 


(B)   A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF SELLER,
DATED AS OF THE CLOSING, CERTIFYING ON BEHALF OF SELLER THAT THE CONDITIONS SET
FORTH IN SECTION 7.1(A) AND SECTION 7.1(B) HAVE BEEN FULFILLED;


 


(C)   A CERTIFICATION OF NON-FOREIGN STATUS IN THE FORM PRESCRIBED BY U.S.
TREASURY REGULATION § 1.1445-2(B)(2) WITH RESPECT TO SELLER;


 


(D)   THE NEW LEASE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF SELLER,
DATED AS OF THE CLOSING;


 


(E)   AN OPERATING AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
SELLER, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT D (THE “OPERATING AGREEMENT”);


 


(F)    THE SETTLEMENT AGREEMENT SPECIFIED IN SECTION 7.2(E);


 


(G)   A TERMINATION AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER
OF SELLER, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT F (THE “TERMINATION AGREEMENT”);


 


(H)   A GUARANTY AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
EQT INVESTMENTS, LLC, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT H; AND


 


(I)    THE EPC LEASE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF SELLER,
DATED AS OF THE CLOSING.


 

Section 8.3            Closing Deliveries of Purchaser.  At the Closing, upon
the terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Seller of its obligations pursuant to Section 8.2,
Purchaser shall deliver or cause to be delivered to Seller, among other things,
the following:

 


(A)   A WIRE TRANSFER OF THE CLOSING PAYMENT IN SAME-DAY FUNDS;


 


(B)   A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
PURCHASER, DATED AS OF THE CLOSING, CERTIFYING ON BEHALF OF PURCHASER THAT THE
CONDITIONS SET FORTH IN SECTION 7.2(A) AND SECTION 7.2(B) HAVE BEEN FULFILLED;


 


(C)   THE NEW LEASE DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
PURCHASER, DATED AS OF THE CLOSING;

 

38

--------------------------------------------------------------------------------


 


(D)   THE OPERATING AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER
OF PURCHASER, DATED AS OF THE CLOSING;


 


(E)   THE SETTLEMENT AGREEMENT SPECIFIED IN SECTION 7.1(E);


 


(F)    THE TERMINATION AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE
OFFICER OF PURCHASER, DATED AS OF THE CLOSING; AND


 


(G)   A GUARANTY AGREEMENT DULY EXECUTED BY AN AUTHORIZED CORPORATE OFFICER OF
RANGE RESOURCES CORPORATION, DATED AS OF THE CLOSING, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT I.


 


SECTION 8.4          CLOSING PAYMENT AND POST-CLOSING PURCHASE PRICE
ADJUSTMENTS.


 


(A)   NOT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, SELLER
SHALL PREPARE IN GOOD FAITH AND DELIVER TO PURCHASER, USING AND BASED UPON THE
BEST INFORMATION AVAILABLE TO SELLER, A PRELIMINARY SETTLEMENT STATEMENT
ESTIMATING THE ADJUSTED PURCHASE PRICE AFTER GIVING EFFECT TO ALL PURCHASE PRICE
ADJUSTMENTS SET FORTH IN SECTION 2.2 (TOGETHER WITH ALL REASONABLE BACK-UP AND
SUPPORT INFORMATION FOR SUCH STATEMENT) AND PROVIDING THE ACCOUNT INFORMATION
FOR THE ACCOUNT INTO WHICH THE CLOSING PAYMENT IS TO BE DEPOSITED BY PURCHASER. 
PURCHASER SHALL REVIEW SUCH PRELIMINARY SETTLEMENT STATEMENT AND DISCUSS WITH
SELLER ANY CHANGES NECESSARY THERETO.  THE PARTIES SHALL USE THEIR REASONABLE
EFFORTS EXERCISED IN GOOD FAITH TO AGREE UPON SUCH PRELIMINARY SETTLEMENT
STATEMENT AS OF CLOSING.  THE ESTIMATE SET FORTH IN THE PRELIMINARY SETTLEMENT
STATEMENT MUTUALLY AGREED TO BY THE PARTIES IN ACCORDANCE WITH THIS
SECTION 8.4(A) SHALL CONSTITUTE THE DOLLAR AMOUNT TO BE PAID BY PURCHASER TO
SELLER AT THE CLOSING (THE “CLOSING PAYMENT”).


 


(B)   AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING BUT NOT LATER THAN THE
ONE HUNDRED AND TWENTIETH (120TH) DAY FOLLOWING THE CLOSING DATE, SELLER SHALL
PREPARE IN GOOD FAITH AND DELIVER TO PURCHASER A STATEMENT SETTING FORTH THE
FINAL CALCULATION OF THE ADJUSTED PURCHASE PRICE AND SHOWING THE CALCULATION OF
EACH ADJUSTMENT, BASED, TO THE EXTENT POSSIBLE ON ACTUAL CREDITS, CHARGES,
RECEIPTS AND OTHER ITEMS ATTRIBUTABLE TO THE PERIOD OF TIME FROM AND AFTER THE
EFFECTIVE TIME (TOGETHER WITH REASONABLE BACK-UP AND SUPPORT INFORMATION FOR
SUCH STATEMENT).  AS SOON AS REASONABLY PRACTICABLE BUT NOT LATER THAN THE
THIRTIETH (30TH) DAY FOLLOWING RECEIPT OF SELLER’S STATEMENT HEREUNDER,
PURCHASER SHALL DELIVER TO SELLER A WRITTEN REPORT CONTAINING ANY CHANGES THAT
PURCHASER PROPOSES BE MADE TO SUCH STATEMENT.  THE PARTIES SHALL UNDERTAKE TO
AGREE ON THE FINAL STATEMENT OF THE ADJUSTED PURCHASE PRICE NO LATER THAN ONE
HUNDRED AND EIGHTY (180) DAYS AFTER THE CLOSING DATE.  IN THE EVENT THAT THE
PARTIES CANNOT REACH AGREEMENT WITHIN SUCH PERIOD OF TIME, EITHER PARTY MAY
REFER THE REMAINING MATTERS IN DISPUTE TO ERNST & YOUNG LLP, OR IF ERNST & YOUNG
LLP IS UNABLE OR UNWILLING TO PERFORM UNDER THIS SECTION 8.4(B), SUCH OTHER
NATIONALLY-RECOGNIZED INDEPENDENT ACCOUNTING FIRM AS MAY BE ACCEPTED BY
PURCHASER AND SELLER, FOR REVIEW AND FINAL DETERMINATION.  THE ACCOUNTING FIRM
SHALL CONDUCT THE ARBITRATION PROCEEDINGS IN PITTSBURGH, PENNSYLVANIA IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION IN EFFECT AS OF THE

 

39

--------------------------------------------------------------------------------


 


DATE HEREOF, TO THE EXTENT SUCH RULES DO NOT CONFLICT WITH THE TERMS OF THIS
SECTION 8.4(B).  THE ACCOUNTING FIRM’S DETERMINATION SHALL BE MADE WITHIN THIRTY
(30) DAYS AFTER SUBMISSION OF THE MATTERS IN DISPUTE AND SHALL BE FINAL AND
BINDING ON BOTH PARTIES, WITHOUT RIGHT OF APPEAL.  IN DETERMINING THE PROPER
AMOUNT OF ANY ADJUSTMENT TO THE PURCHASE PRICE, THE ACCOUNTING FIRM SHALL NOT
INCREASE THE PURCHASE PRICE MORE THAN THE INCREASE PROPOSED BY SELLER NOR
DECREASE THE PURCHASE PRICE MORE THAN THE DECREASE PROPOSED BY PURCHASER, AS
APPLICABLE.  THE ACCOUNTING FIRM SHALL ACT AS AN EXPERT FOR THE LIMITED PURPOSE
OF DETERMINING THE SPECIFIC DISPUTED MATTERS SUBMITTED BY EITHER PARTY AND MAY
NOT AWARD DAMAGES OR PENALTIES TO EITHER PARTY WITH RESPECT TO ANY MATTER. 
SELLER AND PURCHASER SHALL EACH BEAR ITS OWN LEGAL FEES AND OTHER COSTS OF
PRESENTING ITS CASE.  EACH PARTY SHALL BEAR ONE-HALF OF THE COSTS AND EXPENSES
OF THE ACCOUNTING FIRM.  WITHIN TEN (10) DAYS AFTER THE EARLIER OF (I) THE
EXPIRATION OF PURCHASER’S THIRTY (30) DAY REVIEW PERIOD WITHOUT DELIVERY OF ANY
WRITTEN REPORT OR (II) THE DATE ON WHICH THE PARTIES OR THE ACCOUNTING FIRM, AS
APPLICABLE, FINALLY DETERMINE THE ADJUSTED PURCHASE PRICE, (X) PURCHASER SHALL
PAY TO SELLER THE AMOUNT BY WHICH THE ADJUSTED PURCHASE PRICE EXCEEDS THE
CLOSING PAYMENT OR (Y) SELLER SHALL PAY TO PURCHASER THE AMOUNT BY WHICH THE
CLOSING PAYMENT EXCEEDS THE ADJUSTED PURCHASE PRICE, AS APPLICABLE.  ANY
POST-CLOSING PAYMENT PURSUANT TO THIS SECTION 8.4 SHALL BEAR INTEREST FROM THE
CLOSING DATE TO THE DATE OF PAYMENT AT THE AGREED INTEREST RATE.


 


ARTICLE 9
TERMINATION AND AMENDMENT


 

Section 9.1            Termination.  This Agreement may be terminated at any
time prior to Closing:  (i) by the mutual prior written consent of Seller and
Purchaser; (ii) by either Purchaser or Seller, if the Closing has not occurred
on or before sixty (60) days after the date hereof (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 9.1 shall not be available (A) to Seller, if any breach of this
Agreement by Seller has been the principal cause of, or resulted in, the failure
of the Closing to occur on or before the Termination Date or (B) to Purchaser,
if any breach of this Agreement by Purchaser has been the principal cause of, or
resulted in, the failure of the Closing to occur on or before the Termination
Date; (iii) by Seller, if (A) any of the representations and warranties of
Purchaser contained in this Agreement shall not be true and correct in all
material respects (provided that any such representation or warranty that is
already qualified by a materiality standard or a material adverse effect
qualification shall not be further qualified); or (B) Purchaser shall have
failed to fulfill in any material respect any of its obligations under this
Agreement; and, in the case of each of clauses (A) and (B) of this subsection
(iii), Seller shall have given Purchaser written notice of such
misrepresentation, breach of warranty or failure, if curable, and such
misrepresentation, breach of warranty or failure has not been cured by the
Termination Date; or (iv) by Purchaser, if (A) any of the representations and
warranties of Seller contained in this Agreement shall not be true and correct
in all material respects (provided that any such representation or warranty that
is already qualified by a materiality or Material Adverse Effect qualification
shall not be further qualified); or (B) Seller shall have failed to fulfill in
any material respect any of its obligations under this Agreement, and, in the
case of each of clauses (A) and (B) of this subsection (iv), Purchaser shall
have given Seller written notice of such misrepresentation, breach of warranty
or

 

40

--------------------------------------------------------------------------------


 

failure, if curable, and such misrepresentation, breach of warranty or failure
has not been cured by the Termination Date.

 

Section 9.2            Effect of Termination.  If this Agreement is terminated
pursuant to Section 9.1, this Agreement shall become void and of no further
force or effect except for the provisions of Section 4.3, Section 5.5,
Section 6.2, Section 6.4 (other than the last sentence thereof), Section 11.8,
Section 11.17, Section 11.18 and Section 11.19, which shall continue in full
force and effect.  Notwithstanding anything to the contrary in this Agreement,
the termination of this Agreement under Section 9.1 shall not relieve any Party
from liability for Damages resulting from any willful or negligent breach by
such Party of this Agreement in any material respect.

 


ARTICLE 10
INDEMNIFICATIONS; LIMITATIONS


 


SECTION 10.1       INDEMNIFICATION.


 


(A)   FROM AND AFTER CLOSING, PURCHASER SHALL INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE SELLER INDEMNIFIED PERSONS FROM AND AGAINST ALL DAMAGES INCURRED OR
SUFFERED BY ANY SELLER INDEMNIFIED PERSON:


 

(I)            CAUSED BY, ARISING OUT OF OR RESULTING FROM THE OWNERSHIP, USE OR
OPERATION OF THE ASSETS FROM AND AFTER THE CLOSING,

 

(II)           CAUSED BY, ARISING OUT OF OR RESULTING FROM PURCHASER’S BREACH OF
ANY OF PURCHASER’S COVENANTS OR AGREEMENTS CONTAINED IN ARTICLE 6, OR

 

(III)          CAUSED BY, ARISING OUT OF OR RESULTING FROM ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY PURCHASER CONTAINED IN ARTICLE 5 OF THIS
AGREEMENT OR IN THE CERTIFICATE DELIVERED BY PURCHASER AT CLOSING PURSUANT TO
SECTION 8.3(B),

 

except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person, and excepting in each case Damages
against which Seller would be required to indemnify Purchaser under
Section 10.1(b) at the time the Claim Notice is presented by Purchaser.  The
term “Seller Indemnified Persons” as used herein means Seller and its Affiliates
and their respective directors, officers, employees, stockholders, members,
agents, consultants, advisors and other representatives (including legal
counsel, accountants and financial advisors).

 


(B)   FROM AND AFTER CLOSING, SELLER SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS
THE PURCHASER INDEMNIFIED PERSONS AGAINST AND FROM ALL DAMAGES INCURRED OR
SUFFERED BY ANY PURCHASER INDEMNIFIED PERSON:

 

41

--------------------------------------------------------------------------------



 

(I)            CAUSED BY, ARISING OUT OF OR RESULTING FROM THE OWNERSHIP, USE OR
OPERATION OF THE ASSET BEFORE THE CLOSING,

 

(II)           CAUSED BY, ARISING OUT OF OR RESULTING FROM SELLER’S BREACH OF
ANY OF SELLER’S COVENANTS OR AGREEMENTS CONTAINED IN ARTICLE 6,

 

(III)          CAUSED BY, ARISING OUT OF OR RESULTING FROM ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY SELLER CONTAINED IN ARTICLE 4 OF THIS
AGREEMENT OR IN THE CERTIFICATE DELIVERED BY SELLER AT CLOSING PURSUANT TO
SECTION 8.2(B),

 

(IV)          CAUSED BY, ARISING OUT OF OR RESULTING FROM THE CLAIMS, SUITS,
PROCEEDINGS AND ACTIONS DESCRIBED IN SCHEDULE 4.5A HERETO; OR

 

(V)           CAUSED BY, ARISING OUT OF OR RESULTING FROM THE EXCLUDED ASSETS,

 

except to the extent such Damages are caused in whole or in part by the
negligence (whether sole, joint, or concurrent), strict liability, or other
legal fault of any Indemnified Person.  Notwithstanding the foregoing, Seller
shall not be required under this Section 10.1(b) to indemnify, defend or hold
harmless the Purchaser Indemnified Person from Property Costs and Gathering
Charges accruing from and after the Effective Time and attributable to the
Assets.  The term “Purchaser Indemnified Persons” as used herein means Purchaser
and its Affiliates and their respective directors, officers, employees,
stockholders, members, agents, consultants, advisors and other representatives
(including legal counsel, accountants and financial advisors). Notwithstanding
anything to the contrary contained herein, Purchaser’s rights to indemnification
shall be limited to the Assets conveyed to Purchaser at the Closing, and shall
not extend to any Pre-Effective Time Interests owned by Purchaser prior to the
Closing.

 


(C)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, FROM
AND AFTER CLOSING, THIS SECTION 10.1 CONTAINS THE PARTIES’ EXCLUSIVE REMEDY
AGAINST EACH OTHER WITH RESPECT TO BREACHES OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF THE PARTIES CONTAINED IN ARTICLE 4, ARTICLE 5 AND
ARTICLE 6 (EXCLUDING SECTION 6.2, WHICH SHALL BE SEPARATELY ENFORCEABLE BY THE
INJURED PARTY PURSUANT TO WHATEVER RIGHTS AND REMEDIES ARE AVAILABLE TO IT
OUTSIDE OF THIS ARTICLE 10) AND THE AFFIRMATIONS OF SUCH REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THE CERTIFICATE DELIVERED BY
EACH PARTY AT CLOSING PURSUANT TO SECTION 8.2(B) OR SECTION 8.3(B), AS
APPLICABLE.  EXCEPT FOR (I) THE REMEDIES CONTAINED IN THIS SECTION 10.1,
(II) ANY OTHER REMEDIES AVAILABLE TO THE PARTIES AT LAW OR IN EQUITY FOR
BREACHES OF PROVISIONS OF THIS AGREEMENT OTHER THAN ARTICLE 4, ARTICLE 5 AND
ARTICLE 6 (EXCLUDING SECTION 6.2), AND (III) THE REMEDIES AVAILABLE AT LAW OR IN
EQUITY IN CONNECTION WITH ANY OTHER DOCUMENT DELIVERED BY A PARTY IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, FROM AND AFTER
CLOSING, SELLER AND PURCHASER EACH RELEASES, REMISES, AND FOREVER DISCHARGES THE
OTHER AND ITS AFFILIATES AND ALL SUCH PERSONS’ STOCKHOLDERS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES FROM ANY AND ALL
SUITS,


 


42

--------------------------------------------------------------------------------



 


LEGAL OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS,
LIABILITIES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY,
KNOWN OR UNKNOWN, WHICH SUCH PARTIES MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED
ON, RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT), STRICT LIABILITY,
OR OTHER LEGAL FAULT OF ANY RELEASED PERSON.


 


(D)   “DAMAGES” SHALL MEAN THE AMOUNT OF ANY ACTUAL LIABILITY, LOSS, COST,
EXPENSE, CLAIM, AWARD, OR JUDGMENT INCURRED OR SUFFERED BY ANY INDEMNIFIED
PERSON ARISING OUT OF OR RESULTING FROM THE INDEMNIFIED MATTER, WHETHER
ATTRIBUTABLE TO PERSONAL INJURY OR DEATH, PROPERTY DAMAGE, CONTRACT CLAIMS,
TORTS OR OTHERWISE INCLUDING REASONABLE FEES AND EXPENSES OF ATTORNEYS,
CONSULTANTS, ACCOUNTANTS, OR OTHER AGENTS AND EXPERTS REASONABLY INCIDENT TO
MATTERS INDEMNIFIED AGAINST, AND THE COSTS OF INVESTIGATION AND/OR MONITORING OF
SUCH MATTERS, AND THE COSTS OF ENFORCEMENT OF THE INDEMNITY; PROVIDED, HOWEVER,
THAT PURCHASER AND SELLER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT FOR, AND “DAMAGES” SHALL NOT INCLUDE (EXCEPT TO THE EXTENT THAT SUCH
DAMAGES ARE AWARDED TO AN UNAFFILIATED THIRD PERSON ) (I) LOSS OF PROFITS OR
OTHER CONSEQUENTIAL DAMAGES SUFFERED BY THE PARTY CLAIMING INDEMNIFICATION, OR
ANY PUNITIVE DAMAGES OR (II) IN THE EVENT THE INDEMNIFIED PERSON TAKES ANY
ACTION THAT EXCEEDS THE SCOPE OF THE OPERATING AUTHORITY GRANTED TO IT UNDER THE
OPERATING AGREEMENT, ANY LIABILITY, LOSS, COST, EXPENSE, CLAIM, AWARD OR
JUDGMENT TO THE EXTENT AND ONLY TO THE EXTENT INCREASED BY SUCH ACTION.


 


(E)   THE INDEMNITY TO WHICH EACH PARTY IS ENTITLED UNDER THIS AGREEMENT SHALL
BE FOR THE BENEFIT OF AND EXTEND TO THE INDEMNIFIED PERSONS AFFILIATED WITH SUCH
PARTY AS DESCRIBED ABOVE IN THIS SECTION 10.1.  ANY CLAIM FOR INDEMNITY UNDER
THIS AGREEMENT BY ANY SUCH INDEMNIFIED PERSON OTHER THAN A PARTY MUST BE BROUGHT
AND ADMINISTERED BY THE APPLICABLE PARTY TO THIS AGREEMENT.  NO INDEMNIFIED
PERSON OTHER THAN SELLER AND PURCHASER SHALL HAVE ANY RIGHTS AGAINST EITHER
SELLER OR PURCHASER UNDER THE TERMS OF THIS SECTION 10.1 OR OTHERWISE UNDER THIS
AGREEMENT, EXCEPT AS MAY BE EXERCISED ON ITS BEHALF BY PURCHASER OR SELLER, AS
APPLICABLE, PURSUANT TO THIS SECTION 10.1(E).  EACH OF SELLER AND PURCHASER MAY
ELECT TO EXERCISE OR NOT EXERCISE INDEMNIFICATION RIGHTS UNDER THIS AGREEMENT ON
BEHALF OF THE OTHER INDEMNIFIED PERSONS AFFILIATED WITH IT IN ITS SOLE
DISCRETION AND SHALL HAVE NO LIABILITY TO ANY SUCH OTHER INDEMNIFIED PERSON FOR
ANY ACTION OR INACTION UNDER THIS AGREEMENT.


 


(F)    FOR THE SOLE PURPOSES OF THE INDEMNITIES SET FORTH IN THIS SECTION 10.1,
IN DETERMINING A BREACH OR INACCURACY OF ANY PARTY’S REPRESENTATIONS OR
WARRANTIES AND IN CALCULATING THE AMOUNT OF DAMAGES INCURRED, ARISING OUT OF OR
RELATING TO ANY SUCH BREACH OR INACCURACY OF A REPRESENTATION OR WARRANTY, ANY
REFERENCES TO “MATERIAL ADVERSE EFFECT” OR OTHER MATERIALITY QUALIFICATIONS (OR
CORRELATIVE TERMS) SHALL BE DISREGARDED.


 

Section 10.2         Indemnification Actions.  All claims for indemnification
under Section 10.1 shall be asserted and resolved as follows:

 


(A)   FOR PURPOSES OF THIS AGREEMENT, THE TERM “INDEMNIFYING PERSON” WHEN USED
IN CONNECTION WITH PARTICULAR DAMAGES SHALL MEAN THE PERSON HAVING AN OBLIGATION
TO


 


43

--------------------------------------------------------------------------------



 


INDEMNIFY ANOTHER PERSON OR PERSONS WITH RESPECT TO SUCH DAMAGES PURSUANT TO
THIS AGREEMENT, AND THE TERM “INDEMNIFIED PERSON” WHEN USED IN CONNECTION WITH
PARTICULAR DAMAGES SHALL MEAN A PERSON HAVING THE RIGHT TO BE INDEMNIFIED WITH
RESPECT TO SUCH DAMAGES PURSUANT TO THIS AGREEMENT.


 


(B)   TO MAKE CLAIM FOR INDEMNIFICATION UNDER SECTION 10.1, AN INDEMNIFIED
PERSON SHALL NOTIFY THE INDEMNIFYING PERSON OF ITS CLAIM, INCLUDING THE SPECIFIC
DETAILS OF AND SPECIFIC BASIS UNDER THIS AGREEMENT FOR ITS CLAIM (THE “CLAIM
NOTICE”).  IN THE EVENT THAT THE CLAIM FOR INDEMNIFICATION IS BASED UPON A CLAIM
BY A THIRD PERSON AGAINST THE INDEMNIFIED PERSON (A “CLAIM”), THE INDEMNIFIED
PERSON SHALL PROVIDE ITS CLAIM NOTICE PROMPTLY AFTER THE INDEMNIFIED PERSON HAS
ACTUAL KNOWLEDGE OF THE CLAIM AND SHALL ENCLOSE A COPY OF ALL PAPERS (IF
ANY) SERVED WITH RESPECT TO THE CLAIM; PROVIDED THAT THE FAILURE OF ANY
INDEMNIFIED PERSON TO GIVE NOTICE OF A CLAIM AS PROVIDED IN THIS SECTION 10.2
SHALL NOT RELIEVE THE INDEMNIFYING PERSON OF ITS OBLIGATIONS UNDER SECTION 10.1
EXCEPT TO THE EXTENT (AND ONLY TO THE EXTENT OF SUCH INCREMENTAL DAMAGES
INCURRED) SUCH FAILURE RESULTS IN INSUFFICIENT TIME BEING AVAILABLE TO PERMIT
THE INDEMNIFYING PERSON TO EFFECTIVELY DEFEND AGAINST THE CLAIM OR OTHERWISE
PREJUDICES THE INDEMNIFYING PERSON’S ABILITY TO DEFEND AGAINST THE CLAIM.  IN
THE EVENT THAT THE CLAIM FOR INDEMNIFICATION IS BASED UPON AN INACCURACY OR
BREACH OF A REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT, THE CLAIM NOTICE
SHALL SPECIFY THE REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT THAT WAS
INACCURATE OR BREACHED.


 


(C)   IN THE CASE OF A CLAIM FOR INDEMNIFICATION BASED UPON A CLAIM, THE
INDEMNIFYING PERSON SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT OF THE CLAIM
NOTICE TO NOTIFY THE INDEMNIFIED PERSON WHETHER OR NOT IT AGREES TO INDEMNIFY
AND DEFEND THE INDEMNIFIED PERSON AGAINST SUCH CLAIM UNDER THIS ARTICLE 10.  THE
INDEMNIFIED PERSON IS AUTHORIZED, PRIOR TO AND DURING SUCH THIRTY (30) DAY
PERIOD, TO FILE ANY MOTION, ANSWER, OR OTHER PLEADING THAT IT SHALL DEEM
NECESSARY OR APPROPRIATE TO PROTECT ITS INTERESTS OR THOSE OF THE INDEMNIFYING
PERSON AND THAT IS NOT PREJUDICIAL TO THE INDEMNIFYING PERSON.


 


(D)   IF THE INDEMNIFYING PERSON AGREES TO INDEMNIFY THE INDEMNIFIED PERSON, IT
SHALL HAVE THE RIGHT AND OBLIGATION TO DILIGENTLY DEFEND, AT ITS SOLE COST AND
EXPENSE, THE CLAIM.  THE INDEMNIFYING PERSON SHALL HAVE FULL CONTROL OF SUCH
DEFENSE AND PROCEEDINGS, INCLUDING ANY COMPROMISE OR SETTLEMENT THEREOF.  IF
REQUESTED BY THE INDEMNIFYING PERSON, THE INDEMNIFIED PERSON AGREES TO COOPERATE
IN CONTESTING ANY CLAIM, WHICH THE INDEMNIFYING PERSON ELECTS TO CONTEST
(PROVIDED, HOWEVER, THAT THE INDEMNIFIED PERSON SHALL NOT BE REQUIRED TO BRING
ANY COUNTERCLAIM OR CROSS-COMPLAINT AGAINST ANY PERSON).  THE INDEMNIFIED PERSON
MAY PARTICIPATE IN, BUT NOT CONTROL, AT ITS SOLE COST AND EXPENSE, ANY DEFENSE
OR SETTLEMENT OF ANY CLAIM CONTROLLED BY THE INDEMNIFYING PERSON PURSUANT TO
THIS SECTION 10.2(D).  AN INDEMNIFYING PERSON SHALL NOT, WITHOUT THE WRITTEN
CONSENT OF THE INDEMNIFIED PERSON, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, SETTLE ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WITH RESPECT THERETO THAT (I) DOES NOT RESULT IN A FINAL RESOLUTION OF THE
INDEMNIFIED PERSON’S LIABILITY WITH RESPECT TO THE CLAIM (INCLUDING, IN THE CASE
OF A SETTLEMENT, AN UNCONDITIONAL WRITTEN RELEASE OF THE INDEMNIFIED PERSON FROM
ALL LIABILITY IN RESPECT OF SUCH CLAIM) OR (II) MAY MATERIALLY AND


 


44

--------------------------------------------------------------------------------



 


ADVERSELY AFFECT THE INDEMNIFIED PERSON (OTHER THAN AS A RESULT OF MONEY DAMAGES
COVERED BY THE INDEMNITY).


 


(E)   IF THE INDEMNIFYING PERSON DOES NOT AGREE TO INDEMNIFY THE INDEMNIFIED
PERSON WITHIN THE THIRTY (30) DAY PERIOD SPECIFIED IN SECTION 10.2(C), FAILS TO
GIVE NOTICE TO THE INDEMNIFIED PARTY WITHIN SUCH THIRTY (30) DAY PERIOD
REGARDING ITS ELECTION, OR IF THE INDEMNIFYING PARTY AGREES TO INDEMNIFY, BUT
FAILS TO DILIGENTLY DEFEND OR SETTLE THE CLAIM, THEN THE INDEMNIFIED PERSON
SHALL HAVE THE RIGHT TO DEFEND AGAINST THE CLAIM (AT THE SOLE COST AND EXPENSE
OF THE INDEMNIFYING PERSON, IF THE INDEMNIFIED PERSON IS ENTITLED TO
INDEMNIFICATION HEREUNDER), WITH COUNSEL OF THE INDEMNIFIED PERSON’S CHOOSING;
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY SHALL MAKE NO SETTLEMENT,
COMPROMISE, ADMISSION, OR ACKNOWLEDGMENT THAT WOULD GIVE RISE TO LIABILITY ON
THE PART OF ANY INDEMNIFYING PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


(F)    IN THE CASE OF A CLAIM FOR INDEMNIFICATION NOT BASED UPON A CLAIM, THE
INDEMNIFYING PERSON SHALL HAVE THIRTY (30) DAYS FROM ITS RECEIPT OF THE CLAIM
NOTICE TO (I) CURE THE DAMAGES COMPLAINED OF, (II) AGREE TO INDEMNIFY THE
INDEMNIFIED PERSON FOR SUCH DAMAGES, OR (III) DISPUTE THE CLAIM FOR SUCH
DAMAGES. IF SUCH INDEMNIFYING PERSON DOES NOT RESPOND TO SUCH CLAIM NOTICE
WITHIN SUCH THIRTY (30) DAY PERIOD, SUCH PERSON WILL BE DEEMED TO DISPUTE THE
CLAIM FOR DAMAGES.


 


SECTION 10.3       LIMITATION ON ACTIONS.


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES IN ARTICLE 4 AND
ARTICLE 5 AND THE COVENANTS AND AGREEMENTS OF THE PARTIES IN ARTICLE 6, AND THE
CORRESPONDING REPRESENTATIONS AND WARRANTIES GIVEN IN THE CERTIFICATES DELIVERED
AT THE CLOSING PURSUANT TO SECTION 8.2(B) AND SECTION 8.3(B), AS APPLICABLE,
SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE (1) YEAR, EXCEPT THAT (I) WITH
RESPECT TO ANY TAXABLE PERIOD, THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS CONTAINED IN SECTION 4.6 AND SECTION 6.6 SHALL SURVIVE THE CLOSING
UNTIL THE APPLICABLE STATUTE OF LIMITATIONS CLOSES SUCH TAXABLE PERIOD, (II) THE
PROVISIONS OF SECTION 5.10 SHALL SURVIVE THE CLOSING FOR A PERIOD OF FIVE
(5) YEARS, (III) THE PROVISIONS OF SECTION 1.8 SHALL SURVIVE THE CLOSING FOR THE
TERM OF THE OPERATING AGREEMENT, AND (IV) THE PROVISIONS OF SECTION 4.3,
SECTION 5.5, THE LAST SENTENCE IN SECTION 6.4, AND SECTION 6.12 SHALL SURVIVE
WITHOUT TIME LIMIT.  THE REMAINDER OF THIS AGREEMENT SHALL SURVIVE THE CLOSING
WITHOUT TIME LIMIT EXCEPT AS PROVIDED IN SECTION 10.3(B) BELOW. 
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS SHALL BE OF NO FURTHER
FORCE AND EFFECT AFTER THE DATE OF THEIR EXPIRATION (IF ANY), PROVIDED THAT
THERE SHALL BE NO TERMINATION OF ANY BONA FIDE CLAIM ASSERTED PURSUANT TO THIS
AGREEMENT WITH RESPECT TO SUCH A REPRESENTATION, WARRANTY, COVENANT, OR
AGREEMENT PRIOR TO ITS EXPIRATION DATE.


 


(B)   THE INDEMNITIES IN SECTION 10.1(A)(II), SECTION 10.1(A)(III),
SECTION 10.1(B)(II)  AND SECTION 10.1(B)(III) SHALL TERMINATE AS OF THE
TERMINATION DATE OF EACH RESPECTIVE REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT THAT IS SUBJECT TO INDEMNIFICATION, EXCEPT (IN EACH CASE) AS TO
MATTERS FOR WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED TO
THE INDEMNIFYING PERSON ON OR BEFORE SUCH TERMINATION DATE.  THE


 


45

--------------------------------------------------------------------------------



 


INDEMNITIES IN SECTION 10.1(A)(I)  AND SECTION 10.1(B)(I)  SHALL TERMINATE ON
THE DATE WHICH IS THREE (3) YEARS FROM THE CLOSING DATE EXCEPT (IN EACH CASE) AS
TO MATTERS FOR WHICH A SPECIFIC WRITTEN CLAIM FOR INDEMNITY HAS BEEN DELIVERED
TO THE INDEMNIFYING PERSON ON OR BEFORE SUCH TERMINATION DATE.


 


(C)   EXCEPT FOR CLAIMS RELATING TO A BREACH OF A PARTY’S OBLIGATIONS UNDER
SECTION 4.3, SECTION 4.6, SECTION 5.5, SECTION 6.6, NO INDIVIDUAL CLAIM OF AN
INDEMNIFIED PERSON MAY BE MADE AGAINST ANY PARTY FOR ANY DAMAGES UNDER
SECTION 10.1(B) OR UNLESS SUCH DAMAGES EXCEED AN AMOUNT EQUAL TO FIFTY THOUSAND
DOLLARS (US$50,000).  FURTHERMORE, EXCEPT FOR CLAIMS RELATING TO A BREACH OF
SELLER’S OBLIGATIONS UNDER SECTION 4.3, SECTION 4.6, SECTION 5.5, THE LAST
SENTENCE OF SECTION 6.4, SECTION 6.6, SECTION 10.1(B)(IV) AND
SECTION 10.1(B)(V), SELLER SHALL NOT HAVE ANY LIABILITY FOR ANY INDEMNIFICATION
UNDER SECTION 10.1(B) UNTIL AND UNLESS THE AGGREGATE AMOUNT OF THE LIABILITY FOR
ALL DAMAGES FOR WHICH CLAIM NOTICES ARE DELIVERED BY PURCHASER EXCEEDS TWO
MILLION SIX HUNDRED TWENTY THOUSAND DOLLARS (US$2,620,000.00), THEN ONLY TO THE
EXTENT SUCH DAMAGES EXCEED TWO MILLION SIX HUNDRED TWENTY THOUSAND DOLLARS
(US$2,620,000.00).  THE ADJUSTMENTS TO THE PURCHASE PRICE UNDER SECTION 2.2, ANY
FURTHER ADJUSTMENTS WITH RESPECT TO PRODUCTION, INCOME, PROCEEDS, RECEIPTS AND
CREDITS UNDER SECTION 11.1, ANY FUTURE ADJUSTMENTS WITH RESPECT TO PROPERTY
COSTS UNDER SECTION 11.2 AND ANY PAYMENTS IN RESPECT OF ANY OF THE PRECEDING, AS
WELL AS ANY DAMAGES ARISING OUT OF A BREACH BY A PARTY OF ANY OTHER PROVISION OF
THIS AGREEMENT (EXCLUDING THE PROVISIONS OF ARTICLE 4, ARTICLE 5 AND ARTICLE 6),
SHALL NOT BE LIMITED BY THIS SECTION.


 


(D)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN THIS
AGREEMENT, SELLER SHALL NOT BE REQUIRED TO INDEMNIFY PURCHASER UNDER THIS
ARTICLE 10 (EXCLUDING SECTION 10.1(B)(IV) AND SECTION 10.1(B)(V)) FOR AGGREGATE
DAMAGES IN EXCESS OF FIFTEEN PERCENT (15%) OF THE UNADJUSTED PURCHASE PRICE.


 


(E)   THE AMOUNT OF ANY DAMAGES FOR WHICH AN INDEMNIFIED PERSON IS ENTITLED TO
INDEMNITY UNDER THIS ARTICLE 10 SHALL BE REDUCED BY THE AMOUNT OF INSURANCE
PROCEEDS ACTUALLY REALIZED AND RECEIVED BY THE INDEMNIFIED PERSON OR ITS
AFFILIATES WITH RESPECT TO SUCH DAMAGES (NET OF ANY COLLECTION COSTS, AND
EXCLUDING THE PROCEEDS OF ANY INSURANCE POLICY ISSUED OR UNDERWRITTEN BY THE
INDEMNIFIED PERSON OR ITS AFFILIATES).


 


ARTICLE 11
MISCELLANEOUS


 

Section 11.1         Receipts.  Any production of Hydrocarbons from or
attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets which are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 8.4(b) shall be treated as
follows:  (a) all production of Hydrocarbons from or attributable to the Assets
(and all products and proceeds attributable thereto) and all other income,
proceeds, receipts and credits earned with respect to the Assets to which
Purchaser is entitled under Section 1.5 shall be the sole property and
entitlement of Purchaser, and, to the extent received by Seller, Seller shall
fully disclose, account for and remit the same promptly to Purchaser; and
(b) all production of

 

46

--------------------------------------------------------------------------------


 

Hydrocarbons from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.5
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit the same
promptly to Seller.

 

Section 11.2         Property Costs and Gathering Charges.  Any Property Costs
and Gathering Charges which are not reflected in the adjustments to the Purchase
Price following the final adjustment pursuant to Section 8.4(b) shall be treated
as follows:  (a) all Property Costs and gathering charges for which Seller is
responsible under Section 1.5 shall be the sole obligation of Seller and Seller
shall promptly pay, or if paid by Purchaser, promptly reimburse Purchaser for
and hold Purchaser harmless from and against same; and (b) all Property Costs
and Gathering Charges for which Purchaser is responsible under Section 1.5 shall
be the sole obligation of Purchaser and Purchaser shall promptly pay, or if paid
by Seller, promptly reimburse Seller for and hold Seller harmless from and
against same.

 

Section 11.3         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.

 

Section 11.4         Notices.  All notices that are required or may be given
pursuant to this Agreement shall be sufficient in all respects if given in
writing and delivered personally, by facsimile or by recognized courier service,
as follows:

 

If to Seller:

225 North Shore Drive

 

Pittsburgh, Pennsylvania 15212

 

Attention:

Corporate Secretary

 

Telephone:

(412)553-5700

 

Telecopy:

(412)553-7781

 

 

 

With a copy to:

Baker Botts L.L.P.

 

1500 San Jacinto Center

 

98 San Jacinto Boulevard

 

Austin, Texas 78701

 

Attention:

Michael Bengtson

 

Telephone:

(512)322-2661

 

Telecopy:

(512)322-8349

 

 

 

If to Purchaser:

777 Main Street, Suite 800

 

Fort Worth, Texas 76102

 

Attention:

Chad Stephens

 

Telephone:

(810) 817-1929

 

Telecopy:

(810) 817-1990

 

47

--------------------------------------------------------------------------------


 

With a copy to:

125 State Route 43

 

P.O. Box 550

 

Hartville, OH 44632

 

Attention:

Jeffery A. Bynum

 

Telephone:

(330) 877-6747

 

Telecopy:

(330) 877-6129

 

Either Party may change its address for notice by notice to the other Party in
the manner set forth above.  All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed if
received during regular business hours on a Business Day or, if not so received,
on the next Business Day.

 

Section 11.5         [Intentionally Omitted].

 

Section 11.6         Expenses.  All expenses incurred by Seller in connection
with or related to the authorization, preparation or execution of this
Agreement, and the Exhibits and Schedules hereto and thereto, and all other
matters related to the Closing, including all fees and expenses of counsel,
accountants and financial advisers employed by Seller, shall be borne solely and
entirely by Seller, and all such expenses incurred by Purchaser shall be borne
solely and entirely by Purchaser.

 

Section 11.7         [Intentionally Omitted].

 

Section 11.8         Governing Law; Jurisdiction; Court Proceedings.  This
Agreement and the legal relations between the Parties shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to principles of conflicts of laws that would direct the application of
the laws of another jurisdiction.  Each of the Parties agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement or the transactions contemplated hereby exclusively in the
Federal Court for the Western District of Virginia (the “Chosen Court”) and,
solely in connection with claims arising under this Agreement or the
transactions contemplated hereby, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Court, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Court, and (iii) waives any
objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over it.  The foregoing consents to jurisdiction shall not
constitute general consents for any purpose except as provided herein and shall
not be deemed to confer rights on any Person other than the Parties.

 

Section 11.9         Records.  Seller shall provide access to Purchaser to such
Records as Purchaser shall reasonably request that are in the possession of
Seller or its Affiliates, in order for Purchaser to make copies of the same,
provided that Seller shall be permitted to retain the originals of all such
Records.

 

Section 11.10       Captions.  The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

 

Section 11.11       Waivers.  Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such

 

48

--------------------------------------------------------------------------------


 

compliance is owed by an instrument signed by the Party to whom compliance is
owed and expressly identified as a waiver, but not in any other manner.  No
waiver of, or consent to a change in, any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of, or consent to a change in,
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

Section 11.12       Assignment.  No Party shall assign or otherwise transfer all
or any part of this Agreement, except to a wholly-owned Affiliate in a transfer
whereby this Agreement remains binding upon the transferring Party, nor shall
any Party delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any transfer or delegation made without
such consent shall be void.  Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.

 

Section 11.13       Entire Agreement.  This Agreement, the Exhibits and
Schedules attached hereto and the documents to be executed hereunder or in
connection with a condition to Closing, together with the Contribution
Agreement, the exhibits and schedules attached thereto and the documents to be
executed thereunder or in connection with a condition to the closing thereof
(the “Transaction Documents”), shall constitute the entire agreement between the
Parties and their Affiliates pertaining to the subject matter of the Transaction
Documents, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, among the Parties and their Affiliates
regarding such subject matter, including that certain letter of intent, dated as
of September 25, 2006, between Range Resources Corporation and Equitable
Resources, Inc. (the “Letter of Intent”).  The Parties agree that, effective as
of the Execution Date, the Letter of Intent shall be of no further force and
effect.

 

Section 11.14       Amendment.  This Agreement may be amended or modified only
by an agreement in writing signed by both Parties and expressly identified as an
amendment or modification.

 

Section 11.15       No Third Person Beneficiaries.  Nothing in this Agreement
shall entitle any Person other than Purchaser and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 10.1(e).

 

Section 11.16       References.

 

In this Agreement:

 


(A)   REFERENCES TO ANY GENDER INCLUDE A REFERENCE TO ALL OTHER GENDERS;


 


(B)   REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, AND VICE VERSA;


 


(C)   REFERENCE TO ANY ARTICLE OR SECTION MEANS AN ARTICLE OR SECTION OF THIS
AGREEMENT;


 


(D)   REFERENCE TO ANY EXHIBIT OR SCHEDULE MEANS AN EXHIBIT OR SCHEDULE TO THIS
AGREEMENT, ALL OF WHICH ARE INCORPORATED INTO AND MADE A PART OF THIS AGREEMENT;


 


49

--------------------------------------------------------------------------------



 


(E)   UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, “HEREUNDER”, “HEREOF”, “HEREIN”
AND WORDS OF SIMILAR IMPORT ARE REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT
ANY PARTICULAR SECTION OR OTHER PROVISION OF THIS AGREEMENT; AND


 


(F)    “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE OR INCLUDING WITHOUT
LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH TERM.


 

Section 11.17       Construction.  Purchaser is a party capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
purchaser would deem appropriate under the circumstances, including with respect
to all matters relating to the Assets, their value, operation and suitability. 
Each of Seller and Purchaser has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby.  This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.

 

Section 11.18       Limitation on Damages.  Notwithstanding anything to the
contrary contained herein, none of Purchaser, Seller or any of their respective
Affiliates shall be entitled to consequential, special or punitive damages in
connection with this Agreement and the transactions contemplated hereby (other
than consequential, special or punitive damages suffered by unaffiliated third
Persons for which responsibility is allocated to a Party) and each of Purchaser
and Seller, for itself and on behalf of its Affiliates, hereby expressly waives
any right to consequential, special or punitive damages in connection with this
Agreement and the transactions contemplated hereby.

 

Section 11.19       Attorney’s Fees.  Except as expressly provided in
Section 3.4(f) and Section 2.2(b), in connection with any suit, action or other
proceeding to enforce any Party’s obligations under this Agreement, the Party
prevailing in such suit, action or other proceeding shall be entitled to seek
the recovery of all its costs and fees (including attorneys’ fees, experts’
fees, administrative fees, arbitrators’ fees and court costs) incurred in
connection with such suit, action or other proceeding.

 

Section 11.20       EPC Lease.  The Parties acknowledge that the EPC Lease is to
be executed at the Closing, provided, however, that, for purposes of defining
“Assets”, “Combined Assets”, “Conveyed Lease Interests”, “Leases”, “Non-PM
Assets” and “Undeveloped Lease Interests” and using such terms herein, the EPC
Lease shall be deemed to have been executed and in effect as of the date
hereof.  Further, at the Closing, the EPC Lease shall be deemed to have been
executed immediately prior to the Conveyance, so that the Conveyance has the
effect of transferring to Purchaser an undivided one-half (½) of Seller’s
interest as lessee thereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

 

SELLER:

Equitable Production Company

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

/s/ Joseph E. O’Brien

 

 

Name:

Joseph E. O’Brien

 

 

Title:

President

 

 

 

 

 

 

 

 

 

PURCHASER:

Pine Mountain Oil and Gas, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

/s/ Chad L. Stephens

 

 

Name:

Chad L. Stephens

 

 

Title:

Senior Vice President -

 

 

 

Corporate Development

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

093033.01

 

Leonard Gooslin

 

09/06/2001

 

35.0000

 

Buchanan

 

VA

 

532

 

470

 

 

 

 

 

093033.02

 

Joann Massey, Single

 

02/24/2002

 

35.0000

 

Buchanan

 

VA

 

553

 

302

 

 

 

 

 

093033.03

 

Marlene Cochran, Single

 

02/24/2002

 

35.0000

 

Buchanan

 

VA

 

553

 

306

 

 

 

 

 

093033.04

 

Susan Rena Rife

 

03/09/2003

 

35.0000

 

Buchanan

 

VA

 

574

 

209

 

 

 

 

 

093034.00

 

Lloyd Coleman

 

05/04/2004

 

200.0000

 

Buchanan

 

VA

 

594

 

632

 

 

 

 

 

223000.01

 

Virginia Iron, Coal & Coke Co.

 

06/06/1986

 

1,313.0000

 

Wise

Dickenson

Russell

 

VA

 

629

239

344

 

1

50

344

 

 

 

 

 

223000.02

 

John H. Hamm, Jr.

 

04/04/1993

 

1,313.0000

 

Wise

 

VA

 

753

 

605

 

 

 

 

 

223000.03

 

James D. & Pat Hamm

 

04/04/1993

 

1,313.0000

 

Wise

 

VA

 

753

 

609

 

 

 

 

 

223000.04

 

Michael and Mary Jane Hamm

 

04/04/1993

 

1,313.0000

 

Wise

 

VA

 

755

 

676

 

 

 

 

 

223010.01

 

VICC Land Company

 

07/23/1981

 

29,794.5810

 

Wise

Dickenson

Russell

 

VA

 

561

210

308

 

651

690

436

 

 

 

 

 

223010.02

 

VICC Land Company

 

07/23/1991

 

31,416.4360

 

Wise

Dickenson

Russell

 

VA

 

Unrecorded

 

Unrecorded

 

 

 

(1)

 

241490.01

 

Pittston Resources, Inc.

 

07/25/1972

 

189,457.6300

 

Wise

Dickenson

Buchanan

Russell

 

VA

 

453

159

214

240

 

177

431

477

148

 

 

 

 

 

241492.01

 

Shrole, Inc.

 

04/19/1973

 

1,457.8000

 

Wise Dickenson

 

VA

 

160

 

273

 

 

 

 

 

241493.01

 

Steinman Development Company

 

06/15/1973

 

4,942.3570

 

Wise Dickenson

 

VA

 

161

 

161

 

 

 

 

 

241494.01

 

Nell Phipps, et al.

 

06/07/1973

 

89.0000

 

Dickenson

 

VA

 

162

 

234

 

 

 

 

 

241495.01

 

The Columbus Phipps Foundation

 

06/10/2003

 

34.0900

 

Dickenson

 

VA

 

391

 

460

 

 

 

 

 

241496.02

 

John and Margaret Q. Greever

 

06/07/2003

 

95.0000

 

Dickenson

 

VA

 

403

 

595

 

 

 

 

 

241501.01

 

Nell Phipps, et al.

 

04/09/1974

 

1,378.0920

 

Dickenson

 

VA

 

165

 

231

 

 

 

 

 

241513.01

 

W. H. and Dorothy Trivitt

 

05/28/1974

 

245.5000

 

Dickenson

 

VA

 

166

 

668

 

 

 

 

 

241519.01

 

Joseph H. Baker, et al.

 

05/31/1974

 

85.0000

 

Dickenson

 

VA

 

167

 

203

 

 

 

 

 

241520.01

 

James Alan and Rita H. Baker

 

02/01/2006

 

58.3000

 

Dickenson

 

VA

 

424

 

77

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

241530.01

 

Letcher and Opal Mullins

 

08/01/1974

 

70.0000

 

Wise Dickenson

 

VA

 

168

 

105

 

 

 

 

 

241561.01

 

The Brown Trust

 

03/17/1975

 

1,245.7900

 

Dickenson

 

VA

 

171

 

221

 

 

 

 

 

241565.01

 

Wilma C. Helton, et vir.

 

07/26/1974

 

238.0000

 

Dickenson

 

VA

 

172

 

576

 

 

 

 

 

241573.01

 

Asa Bise, et al.

 

10/16/1975

 

126.0000

 

Dickenson

 

VA

 

174

 

602

 

 

 

 

 

241574.01

 

W. G. Baker, et al.

 

11/19/1975

 

329.0280

 

Dickenson

 

VA

 

175

 

71

 

 

 

 

 

241575.01

 

D. Arvil Deel, et ux.

 

01/26/1976

 

87.5000

 

Dickenson

 

VA

 

204

 

724

 

 

 

 

 

241577.01

 

James R. Counts, et al.

 

04/02/1976

 

163.0000

 

Dickenson

 

VA

 

178

 

344

 

 

 

 

 

241579.01

 

Tucker and Lydia Inis Yates

 

07/27/1976

 

30.0000

 

Dickenson

 

VA

 

180

 

65

 

 

 

 

 

241581.01

 

Finis McCoy, et ux.

 

03/28/1977

 

94.3000

 

Dickenson

 

VA

 

184

 

366

 

 

 

 

 

241586.01

 

Pauline R. McCoy

 

10/04/1999

 

61.5000

 

Dickenson

 

VA

 

350

 

662

 

 

 

 

 

241588.01

 

VICC Land Company

 

04/28/1981

 

1,018.3700

 

Dickenson

 

VA

 

208

 

299

 

 

 

 

 

241591.01

 

Charles B. Counts, et al.

 

04/26/1982

 

175.0000

 

Dickenson

 

VA

 

213

 

258

 

 

 

 

 

241640.01

 

Pittston Resources, Inc.

 

01/01/1986

 

18,034.0000

 

Wise

Dickenson

Buchanan

Russell

 

VA

 

621

233

319

N/A

 

101

540

120

N/A

 

 

 

(4)

 

241640.02

 

Vaughn C. Kiser, et al.

 

10/07/1993

 

38.4100

 

Dickenson

 

VA

 

296

 

788

 

 

 

 

 

241641.01

 

Pittston Resources, Inc.

 

01/01/1986

 

0.0000

 

Wise

 

VA

 

N/A

 

N/A

 

 

 

(8)

 

241644.01

 

Norman A. and Laquita Stanley

 

01/07/1976

 

54.5500

 

Dickenson

 

VA

 

175

 

574

 

 

 

 

 

241645.01

 

Albert C. and Eva Mae Adkins

 

05/07/1981

 

42.0900

 

Dickenson

 

VA

 

208

 

569

 

 

 

 

 

241710.01

 

Jack T. and Madelyn Counts

 

04/06/1995

 

32.0000

 

Dickenson

 

VA

 

310

 

273

 

 

 

 

 

241711.01

 

Donald K. and Kay R. Owens

 

04/01/1990

 

52.0000

 

Dickenson

 

VA

 

266

 

126

 

 

 

 

 

241838.01

 

Dolphus Kiser Estate

 

11/15/1995

 

28.5000

 

Dickenson

 

VA

 

313

 

673

 

 

 

 

 

241839.01

 

Lawrence T. Kiser, Executor

 

11/15/1995

 

38.0000

 

Wise

 

VA

 

313

 

665

 

 

 

 

 

241840.01

 

Dolphus Kiser Estate

 

11/15/1995

 

51.0000

 

Dickenson

 

VA

 

313

 

669

 

 

 

 

 

241882.01

 

Albert Curtis and Eva Mae Adkins

 

06/28/1990

 

35.1300

 

Dickenson

 

VA

 

268

 

344

 

 

 

 

 

241909.02

 

Sarah Geneva Owens, Single

 

11/02/2005

 

98.0000

 

Dickenson

 

VA

 

 

 

 

 

50003990

 

 

 

241920.01

 

Russell and Lora Sutherland

 

01/10/2006

 

68.0000

 

Dickenson

 

VA

 

424

 

67

 

 

 

 

 

241991.01

 

Kathy Mullins and Gregory Mullins

 

07/22/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

510

 

 

 

 

 

241991.02

 

Bennie Pat Mullins and Diane Mullins

 

07/22/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

514

 

 

 

 

 

241991.03

 

Joetta Colley and Danny Colley

 

07/22/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

518

 

 

 

 

 

241991.04

 

Emory A. Mullins

 

07/17/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

522

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument or Registry No.

 

See Footnote

 

241991.06

 

Clara and Earl Lovelace

 

05/14/2001

 

22.5100

 

Dickenson

 

VA

 

367

 

653

 

 

 

 

 

241991.07

 

Avrie Mullins and Gladys Mullins

 

07/22/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

526

 

 

 

 

 

241991.10

 

Virginia Mullins and William Mullins

 

07/22/2003

 

22.5100

 

Dickenson

 

VA

 

391

 

530

 

 

 

 

 

241991.11

 

Diana Dunman and Paul Dunman

 

10/01/2003

 

22.5100

 

Dickenson

 

VA

 

396

 

423

 

 

 

 

 

241991.12

 

Jonithan Tracy Mullins

 

09/28/2004

 

22.5100

 

Dickenson

 

VA

 

406

 

838

 

 

 

 

 

241991.13

 

Rosemary and David Custer

 

10/15/2004

 

22.5100

 

Dickenson

 

VA

 

406

 

846

 

 

 

 

 

241991.14

 

Steavie Travis Mullins

 

09/28/2004

 

22.5100

 

Dickenson

 

VA

 

406

 

850

 

 

 

 

 

241991.15

 

Reba Gale and Jimmie H. Gibson

 

10/15/2004

 

22.5100

 

Dickenson

 

VA

 

407

 

748

 

 

 

 

 

241991.16

 

Trena Y. Hicks

 

10/15/2004

 

22.5100

 

Dickenson

 

VA

 

408

 

369

 

 

 

 

 

242000.01

 

George W. and Bobbie Mae Stevens

 

05/13/1986

 

33.0000

 

Dickenson

 

VA

 

238

 

176

 

 

 

 

 

242002.01

 

Joselean S. Garrett, Widow

 

03/15/1992

 

42.0000

 

Dickenson

 

VA

 

283

 

466

 

 

 

 

 

242002.02

 

Willie M. and Amy J. Garrett

 

01/11/1991

 

42.0000

 

Dickenson

 

VA

 

272

 

35

 

 

 

 

 

242002.03

 

David A. and Gail K. Ledgerwood

 

12/11/1990

 

42.0000

 

Dickenson

 

VA

 

274

 

150

 

 

 

 

 

242002.04

 

Jessie R. Garrett, Single

 

12/11/1990

 

42.0000

 

Dickenson

 

VA

 

271

 

206

 

 

 

 

 

242002.05

 

Nellie Frye, Widow

 

12/11/1990

 

42.0000

 

Dickenson

 

VA

 

273

 

249

 

 

 

 

 

242002.06

 

Freddie and Shelvia J. Garrett

 

12/11/1990

 

42.0000

 

Dickenson

 

VA

 

272

 

13

 

 

 

 

 

242002.07

 

Robert T. and Virginia Garrett

 

12/11/1990

 

42.0000

 

Dickenson

 

VA

 

272

 

221

 

 

 

 

 

242008.01

 

Nelson C. and Minnie Edwards

 

02/28/1991

 

51.0000

 

Dickenson

 

VA

 

273

 

55

 

 

 

 

 

242100.01

 

Harold K. Counts, Sr., et al.

 

07/12/1986

 

14.0000

 

Dickenson

 

VA

 

239

 

108

 

 

 

 

 

242114.01

 

Darrell W. and Joyce A. Mullins

 

09/18/1996

 

64.0000

 

Dickenson

 

VA

 

321

 

88

 

 

 

 

 

242115.01

 

Fred B. and Edna Marie O’Quinn

 

06/04/1991

 

16.0800

 

Dickenson

 

VA

 

274

 

505

 

 

 

 

 

242166.01

 

Ralph E. and Jimmie Stanley

 

09/11/1991

 

50.9500

 

Dickenson

 

VA

 

277

 

642

 

 

 

 

 

242168.01

 

Harry and Charlotte Roberts, Jr.

 

07/26/1986

 

20.0000

 

Dickenson

 

VA

 

239

 

612

 

 

 

 

 

242169.01

 

Horace A. and Eloise R. Friedman

 

08/15/1986

 

123.0000

 

Dickenson

 

VA

 

240

 

640

 

 

 

 

 

242169.02

 

Joe Ramey, et al.

 

08/15/1986

 

123.0000

 

Dickenson

 

VA

 

240

 

644

 

 

 

 

 

242169.03

 

Gerald G. and Fay R. Miller

 

08/15/1986

 

123.0000

 

Dickenson

 

VA

 

240

 

648

 

 

 

 

 

242169.04

 

George and Margaret Norman

 

09/14/1986

 

123.0000

 

Dickenson

 

VA

 

240

 

652

 

 

 

 

 

242169.05

 

June R. and Roy V. Wolfe

 

09/14/1986

 

123.0000

 

Dickenson

 

VA

 

240

 

656

 

 

 

 

 

242169.06

 

Robin Kittel

 

09/14/1986

 

123.0000

 

Dickenson

 

VA

 

246

 

390

 

 

 

 

 

242169.07

 

Joe E. and Carol Robbins

 

09/14/1986

 

123.0000

 

Dickenson

 

VA

 

246

 

394

 

 

 

 

 

242169.08

 

Nancy R. and Donald Ahearn

 

03/25/1989

 

123.0000

 

Dickenson

 

VA

 

259

 

9

 

 

 

 

 

242170.01

 

Garmon Yates, Jr., et ux.

 

11/10/2006

 

43.7500

 

Dickenson

 

VA

 

Unavailable

 

Unavailable

 

 

 

 

 

242173.01

 

Janie B. and Larry Bise, W/H

 

09/10/2006

 

46.0000

 

Dickenson

 

VA

 

430

 

360

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument or Registry No.

 

See Footnote

 

242173.02

 

Steven Baker, et ux.

 

08/01/2006

 

46.0000

 

Dickenson

 

VA

 

430

 

364

 

 

 

 

 

242173.03

 

Carroll Ray Baker, Widower

 

07/25/2006

 

46.0000

 

Dickenson

 

VA

 

430

 

356

 

 

 

 

 

242175.01

 

Ruth Ann Fletcher (Divorced)

 

06/23/1997

 

100.0000

 

Dickenson

 

VA

 

327

 

697

 

 

 

 

 

242231.01

 

Omar D. and Erma Jean Stidham

 

10/27/2006

 

19.7200

 

Dickenson

 

VA

 

433

 

9

 

 

 

 

 

242233.01

 

Clifford and Rebecca Sutherland

 

10/10/1991

 

40.3880

 

Dickenson

 

VA

 

276

 

115

 

 

 

 

 

242233.02

 

Sharon S. and John B. Catlett

 

08/05/1991

 

40.3880

 

Dickenson

 

VA

 

276

 

342

 

 

 

 

 

242233.03

 

Virginia S. Kirkman

 

08/05/1991

 

40.3880

 

Dickenson

 

VA

 

276

 

346

 

 

 

 

 

242233.04

 

Eleanor S. and Joe Allen

 

08/05/1991

 

40.3880

 

Dickenson

 

VA

 

276

 

350

 

 

 

 

 

242250.01

 

Irene and Jack Fields

 

09/06/1991

 

15.3300

 

Dickenson

 

VA

 

276

 

366

 

 

 

 

 

242266.01

 

David and Janet S. French

 

11/28/2001

 

20.0000

 

Dickenson

 

VA

 

371

 

697

 

 

 

 

 

242266.02

 

Catherine Stookey, Widow

 

11/28/2001

 

20.0000

 

Dickenson

 

VA

 

371

 

691

 

 

 

 

 

242266.03

 

Patricia Ann French, et al.

 

04/08/2002

 

20.0000

 

Dickenson

 

VA

 

374

 

358

 

 

 

 

 

242266.04

 

Francis R. French, et al.

 

03/25/2002

 

20.0000

 

Dickenson

 

VA

 

378

 

152

 

 

 

 

 

242266.05

 

Calvin and Joy B. French

 

12/04/2001

 

20.0000

 

Dickenson

 

VA

 

372

 

614

 

 

 

 

 

242268.01

 

Michael Von Grizzle, Single

 

10/06/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

357

 

 

 

 

 

242268.02

 

Anthony W. and Cynthia Grizzle

 

10/06/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

361

 

 

 

 

 

242268.03

 

Virginia and Marvin Williamson

 

09/24/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

365

 

 

 

 

 

242268.04

 

Nina Jean Brown

 

10/06/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

369

 

 

 

 

 

242268.05

 

Barbara Gail Barnwell

 

09/24/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

393

 

 

 

 

 

242268.06

 

Judy Carolyn Deel

 

09/24/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

398

 

 

 

 

 

242268.07

 

Daniel Edward Hay

 

10/06/2000

 

109.0000

 

Dickenson

 

VA

 

361

 

405

 

 

 

 

 

242268.08

 

Paula Diane and Scott Brooks

 

09/24/2000

 

109.0000

 

Dickenson

 

VA

 

363

 

80

 

 

 

 

 

242268.09

 

Terry D. and Lisa K. Ball

 

04/03/2001

 

109.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242268.10

 

Terry D. and Lisa K. Ball

 

12/14/2004

 

4.9478

 

Dickenson

 

VA

 

410

 

560

 

 

 

 

 

242268.11

 

Terry D. and Lisa K. Ball

 

10/19/2004

 

0.8973

 

Dickenson

 

VA

 

410

 

600

 

 

 

 

 

242268.12

 

Terry D. and Lisa K. Ball

 

10/19/2004

 

6.8044

 

Dickenson

 

VA

 

410

 

479

 

 

 

 

 

242268.13

 

Terry D. Ball, et ux.

 

04/04/2005

 

15.2499

 

Dickenson

 

VA

 

410

 

517

 

 

 

 

 

242268.14

 

Terry D. Ball, et ux.

 

01/10/2006

 

58.7700

 

Dickenson

 

VA

 

421

 

714

 

 

 

 

 

242268.15

 

Terry D. Ball, et ux.

 

06/22/2006

 

13.6000

 

Dickenson

 

VA

 

427

 

388

 

 

 

 

 

242289.01

 

Ollie J. Smith

 

02/13/1997

 

4.0000

 

Dickenson

 

VA

 

324

 

377

 

 

 

 

 

242289.02

 

William E. and Barbara Smith

 

02/13/1997

 

4.0000

 

Dickenson

 

VA

 

324

 

382

 

 

 

 

 

242289.03

 

James O. and Clara R. Smith

 

02/13/1997

 

4.0000

 

Dickenson

 

VA

 

324

 

403

 

 

 

 

 

242289.04

 

Wilda Ann Smith

 

02/21/1997

 

4.0000

 

Dickenson

 

VA

 

325

 

243

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument or Registry No.

 

See Footnote

 

242289.05

 

Margaret and Harlan R. Peacock

 

02/21/1997

 

4.0000

 

Dickenson

 

VA

 

325

 

401

 

 

 

 

 

242298.01

 

Christopher C. Lockhart, et ux.

 

01/13/2002

 

66.0000

 

Dickenson

 

VA

 

372

 

618

 

 

 

 

 

242300.01

 

Ann W. Stratton

 

03/20/1987

 

104.0000

 

Dickenson

 

VA

 

243

 

678

 

 

 

(2)

 

242301.01

 

Ann W. Stratton

 

03/20/1987

 

3,576.3997

 

Dickenson

 

VA

 

243

 

676

 

 

 

(2)

 

242319.01

 

Hulah L. Bentley, et al.

 

04/09/1997

 

11.2600

 

Dickenson

 

VA

 

326

 

128

 

 

 

 

 

242328.01

 

Steven and Tessie Wallace

 

04/15/1987

 

64.1200

 

Dickenson

 

VA

 

245

 

134

 

 

 

 

 

242369.01

 

Alfred Villani, et al.

 

04/09/1997

 

13.7330

 

Dickenson

 

VA

 

326

 

659

 

 

 

 

 

242369.02

 

Newbern C. and Saundra Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242369.03

 

Audrey S. Stanley

 

01/18/1999

 

13.7330

 

Dickenson

 

VA

 

343

 

735

 

 

 

 

 

242369.04

 

Bessie V. and Charles R. Cline

 

01/18/1999

 

13.7330

 

Dickenson

 

VA

 

343

 

594

 

 

 

 

 

242369.05

 

Bueford C. and Irma E. Stanley

 

01/18/1999

 

13.7330

 

Dickenson

 

VA

 

345

 

6

 

 

 

 

 

242369.06

 

Patricia Ann Farr, et vir.

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

295

 

42

 

 

 

 

 

242369.07

 

Banner R. & Vicki L. Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242369.08

 

Paul M. & Pauline Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242369.09

 

Hugh N. & Mildred B. Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242369.10

 

Ira Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242369.11

 

Robert Lee & Elizabeth Stanley

 

03/30/1999

 

13.7330

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242370.01

 

Maude Puckett

 

05/12/1987

 

46.0000

 

Dickenson

 

VA

 

245

 

550

 

 

 

 

 

242371.01

 

Ann W. Stratton

 

05/22/1987

 

101.0800

 

Dickenson

 

VA

 

8

 

175

 

 

 

 

 

242373.01

 

Jimmy R. and Sue C. Rose

 

05/19/2002

 

31.8700

 

Dickenson

 

VA

 

 

 

 

 

020001554

 

 

 

242426.01

 

George and Ada Wallace

 

06/30/1987

 

7.4900

 

Dickenson

 

VA

 

246

 

777

 

 

 

 

 

242427.01

 

Glenn Ellis and Linda Sykes

 

07/21/1987

 

38.3000

 

Dickenson

 

VA

 

246

 

781

 

 

 

 

 

242428.01

 

Evans and Vernie Turner

 

06/27/1987

 

33.2500

 

Dickenson

 

VA

 

246

 

785

 

 

 

 

 

242429.01

 

Hulah L. Bentley, et al.

 

06/09/1992

 

50.5000

 

Dickenson

 

VA

 

286

 

575

 

 

 

 

 

242429.02

 

Jean Lui Phipps, Single

 

08/22/1994

 

50.5000

 

Dickenson

 

VA

 

304

 

250

 

 

 

 

 

242430.01

 

Stephen J. Klein, et al.

 

05/17/2002

 

82.2400

 

Dickenson

 

VA

 

378

 

119

 

 

 

 

 

242430.02

 

The Exempt Marital Trust

 

06/24/2002

 

82.2400

 

Dickenson

 

VA

 

378

 

165

 

 

 

 

 

242433.01

 

Roy and Vivian Wampler

 

08/12/1987

 

16.0000

 

Dickenson

 

VA

 

247

 

195

 

 

 

 

 

242502.01

 

Edward and Lexie Owens

 

08/20/1987

 

12.0000

 

Dickenson

 

VA

 

247

 

534

 

 

 

 

 

242515.01

 

Nell Hillman, et al.

 

08/20/2002

 

26.5000

 

Dickenson

 

VA

 

379

 

114

 

 

 

 

 

242515.02

 

Max Hillman, et ux.

 

08/20/2002

 

26.5000

 

Dickenson

 

VA

 

380

 

085

 

 

 

 

 

242523.01

 

Talmadge and Dianna Smith

 

09/02/2002

 

10.0000

 

Dickenson

 

VA

 

382

 

747

 

 

 

 

 

242523.02

 

Max Hillman, et ux.

 

09/02/2002

 

10.0000

 

Dickenson

 

VA

 

380

 

089

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument or Registry No.

 

See
Footnote

 

242523.03

 

Louin Wagoner, et ux.

 

09/02/2002

 

10.0000

 

Dickenson

 

VA

 

380

 

093

 

 

 

 

 

242546.01

 

Elmer Ray Mullins

 

01/15/1988

 

0.2700

 

Dickenson

 

VA

 

250

 

77

 

 

 

 

 

242547.01

 

Voreta J. Mullins

 

01/14/1988

 

2.0900

 

Dickenson

 

VA

 

250

 

73

 

 

 

 

 

242570.01

 

Lois W. Reynolds

 

12/12/1987

 

24.5000

 

Dickenson

 

VA

 

250

 

663

 

 

 

 

 

242579.01

 

Steward and Elva Davis

 

02/01/1988

 

7.5000

 

Dickenson

 

VA

 

251

 

315

 

 

 

 

 

242580.01

 

Trinkle and Phylis Salyers

 

02/19/1988

 

3.0000

 

Dickenson

 

VA

 

251

 

319

 

 

 

 

 

242581.01

 

Dorothy Lee Newberry

 

01/21/1988

 

45.3100

 

Dickenson

 

VA

 

251

 

324

 

 

 

 

 

242582.03

 

L. C. and Patty Sykes

 

02/12/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

427

 

 

 

 

 

242582.04

 

Elsie Compton, Widow

 

05/08/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

438

 

 

 

 

 

242582.08

 

Fannie and Milton O’Quinn

 

06/19/2003

 

80.7000

 

Dickenson

 

VA

 

392

 

109

 

 

 

 

 

242582.10

 

Maggie Rasnake, Single

 

04/09/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

443

 

 

 

 

 

242582.14

 

Rufus C. and Lucille Turner

 

02/10/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

462

 

 

 

 

 

242582.15

 

David Turner and Vicky Turner

 

02/12/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

442

 

 

 

 

 

242582.16

 

Ronny and Gloria Turner

 

09/27/2002

 

1.5500

 

Dickenson

 

VA

 

381

 

280

 

 

 

 

 

242582.21

 

Rita Pauline Newsome, et vir.

 

02/28/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

447

 

 

 

 

 

242582.22

 

Mary and James Deel

 

02/12/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

432

 

 

 

 

 

242582.23

 

Mary Sue and Palmer Woods

 

04/10/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

448

 

 

 

 

 

242582.24

 

Thelma Vanover, Single

 

03/22/2004

 

80.7000

 

Dickenson

 

VA

 

400

 

681

 

 

 

 

 

242582.25

 

Theda J. Deel, Widow

 

04/10/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

453

 

 

 

 

 

242582.28

 

Hardaway and Norma Turner

 

02/12/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

437

 

 

 

 

 

242582.29

 

James Turner and Rosie Turner

 

02/05/2003

 

80.7000

 

Dickenson

 

VA

 

384

 

098

 

 

 

 

 

242582.30

 

Lois Jane and Linden G. Edwards

 

05/05/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

458

 

 

 

 

 

242582.34

 

Kellis Barton, et ux.

 

09/30/2002

 

26.6000

 

Dickenson

 

VA

 

381

 

284

 

 

 

 

 

242582.35

 

Clarence Perrigan, Widower

 

02/10/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

467

 

 

 

 

 

242582.36

 

Olive and Luther Watson

 

02/06/2003

 

80.7000

 

Dickenson

 

VA

 

384

 

103

 

 

 

 

 

242582.45

 

Thomas L. and Susan H. Ford

 

03/17/2004

 

80.7000

 

Dickenson

 

VA

 

400

 

675

 

 

 

 

 

242582.46

 

Johnny and Joyce Viers

 

05/08/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

463

 

 

 

 

 

242582.50

 

Carrie Viers, Widow

 

05/08/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

468

 

 

 

 

 

242582.51

 

Patsy Barton, Single

 

03/13/2003

 

80.7000

 

Dickenson

 

VA

 

388

 

351

 

 

 

 

 

242582.54

 

Gary Willis and Joy Willis

 

02/20/2003

 

80.7000

 

Dickenson

 

VA

 

390

 

67

 

 

 

 

 

242582.56

 

Agnes Urso, Widow

 

10/23/2003

 

80.7000

 

Dickenson

 

VA

 

395

 

103

 

 

 

 

 

242582.62

 

Marshall Garrett, Jr., et ux.

 

10/21/2003

 

80.7000

 

Dickenson

 

VA

 

395

 

278

 

 

 

 

 

242582.63

 

Brenda Colley, Widow

 

02/24/2004

 

80.7000

 

Dickenson

 

VA

 

400

 

628

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242582.65

 

Maxine T. Quillen, et vir.

 

01/16/2003

 

80.7000

 

Dickenson

 

VA

 

383

 

792

 

 

 

 

 

242582.66

 

Imogene T. Hillman, et vir.

 

01/17/2003

 

8.7000

 

Dickenson

 

VA

 

383

 

786

 

 

 

 

 

242582.67

 

Mary T. and Richard E. Gray

 

01/29/2003

 

80.7000

 

Dickenson

 

VA

 

383

 

798

 

 

 

 

 

242582.68

 

Rachel Fuller, Widow

 

02/20/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

452

 

 

 

 

 

242582.69

 

Cynthia Duty, Widow

 

02/20/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

457

 

 

 

 

 

242582.70

 

Sandra Kay Turner, Widow

 

02/25/2003

 

80.7000

 

Dickenson

 

VA

 

386

 

735

 

 

 

 

 

242582.71

 

Allafair Turner, Widow

 

03/05/2003

 

80.7000

 

Dickenson

 

VA

 

388

 

356

 

 

 

 

 

242582.72

 

Kennith Turner and Judy A. Turner

 

03/25/2003

 

80.7000

 

Dickenson

 

VA

 

389

 

473

 

 

 

 

 

242582.73

 

Bob Yates and Diane Yates

 

06/13/2003

 

80.7000

 

Dickenson

 

VA

 

390

 

62

 

 

 

 

 

242582.74

 

Loretta Viers and George Viers

 

06/13/2003

 

80.7000

 

Dickenson

 

VA

 

391

 

440

 

 

 

 

 

242582.75

 

Bradley Viers and Margaret Viers

 

06/26/2003

 

80.7000

 

Dickenson

 

VA

 

391

 

445

 

 

 

 

 

242582.76

 

Debbie Garrett Merritt, Divorced

 

10/17/2003

 

80.7000

 

Dickenson

 

VA

 

393

 

538

 

 

 

 

 

242582.77

 

Patrick McCoy, Single

 

12/09/2003

 

80.7000

 

Dickenson

 

VA

 

396

 

580

 

 

 

 

 

242582.78

 

Johnny M. Turner, et ux.

 

01/10/2006

 

80.7000

 

Dickenson

 

VA

 

423

 

441

 

 

 

 

 

242582.79

 

Julia Arnold, et vir.

 

01/10/2006

 

80.7000

 

Dickenson

 

VA

 

423

 

436

 

 

 

 

 

242582.80

 

Garland Wood, et ux.

 

02/28/2006

 

80.7000

 

Dickenson

 

VA

 

425

 

539

 

 

 

 

 

242582.81

 

Gurty Lee Turner, et al.

 

01/10/2006

 

58.7700

 

Dickenson

 

VA

 

421

 

730

 

 

 

 

 

242582.82

 

Pridemore Viers, et ux.

 

06/02/2006

 

80.7000

 

Dickenson

 

VA

 

428

 

366

 

 

 

 

 

242590.01

 

Ample Owens

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

252

 

145

 

 

 

 

 

242590.02

 

Fayetta Ratliff

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

255

 

465

 

 

 

 

 

242590.03

 

Robert Owens, et al.

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

255

 

469

 

 

 

 

 

242590.04

 

Rufus and Lucille Turner

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

255

 

473

 

 

 

 

 

242590.05

 

Ample Owens, et al.

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

256

 

464

 

 

 

 

 

242590.06

 

Bobby and Ruby Owens

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

256

 

500

 

 

 

 

 

242590.07

 

Stewart Owens

 

03/24/1988

 

10.0000

 

Dickenson

 

VA

 

256

 

504

 

 

 

 

 

242591.01

 

Mildred Couch

 

03/29/1988

 

6.5100

 

Wise

 

VA

 

661

 

17

 

 

 

 

 

242592.01

 

Jane Couch and Delmar Harvey

 

03/29/1988

 

6.5110

 

Wise

 

VA

 

661

 

21

 

 

 

 

 

242593.01

 

Rual Fuller, Jr.

 

04/07/1988

 

23.1400

 

Dickenson

 

VA

 

252

 

140

 

 

 

 

 

242594.01

 

Franklin C. and Ruth A. Ellis

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

149

 

 

 

 

 

242594.02

 

William and Mary N. Pressley

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

153

 

 

 

 

 

242594.03

 

Ross C. Miller, et al.

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

157

 

 

 

 

 

242594.04

 

Harry Lee and Eva O. Pressley

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

161

 

 

 

 

 

242594.05

 

Thelma J. Connelly

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

474

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242594.06

 

Michael C. Colley

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

478

 

 

 

 

 

242594.07

 

Jack M. Colley, Sr.

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

252

 

753

 

 

 

 

 

242594.08

 

Patricia W. Pressley, et al.

 

03/05/1988

 

88.4400

 

Dickenson

 

VA

 

253

 

410

 

 

 

 

 

242598.01

 

Ponzell Salyers, et al.

 

02/18/1988

 

5.0000

 

Dickenson

 

VA

 

252

 

165

 

 

 

 

 

242599.01

 

Luther T. & Lela E. Clay

 

03/29/1988

 

11.1000

 

Wise

 

VA

 

661

 

25

 

 

 

 

 

242600.01

 

John G. and Helen B. Markham

 

03/19/1988

 

16.8020

 

Wise

 

VA

 

661

 

12

 

 

 

 

 

242601.01

 

C & K Coal Company, Inc.

 

03/30/1988

 

9.5000

 

Wise

 

VA

 

661

 

436

 

 

 

 

 

242602.01

 

Jennings and Ruth Woods

 

04/08/1988

 

8.5000

 

Dickenson

 

VA

 

252

 

275

 

 

 

 

 

242612.01

 

Frank Harold and Carol A. Markham

 

04/15/1988

 

5.0000

 

Wise

 

VA

 

661

 

431

 

 

 

 

 

242613.01

 

Jobie H. and Peggy S. Wood

 

04/08/1988

 

8.5000

 

Dickenson

 

VA

 

252

 

482

 

 

 

 

 

242626.01

 

Richard Turner

 

05/18/1988

 

10.0000

 

Dickenson

 

VA

 

252

 

781

 

 

 

 

 

242634.02

 

Bonnie Hay, Widow

 

04/24/2003

 

25.0000

 

Dickenson

 

VA

 

389

 

409

 

 

 

 

 

242634.05

 

Irene W. Fuller, Single

 

04/29/2003

 

25.0000

 

Dickenson

 

VA

 

389

 

413

 

 

 

 

 

242634.07

 

Kenny G. and Sidney G. Compton

 

09/21/2003

 

25.0000

 

Dickenson

 

VA

 

394

 

346

 

 

 

 

 

242634.10

 

Herby W. and Theda C. Webster

 

03/26/2003

 

25.0000

 

Dickenson

 

VA

 

403

 

599

 

 

 

 

 

242634.12

 

Ray Garrett

 

05/05/2003

 

25.0000

 

Dickenson

 

VA

 

389

 

723

 

 

 

 

 

242634.13

 

Carl James & Wandee Lee Garrett

 

04/28/2003

 

25.0000

 

Dickenson

 

VA

 

390

 

53

 

 

 

 

 

242634.16

 

Arthur and Willa Faye Garrett

 

05/05/2003

 

25.0000

 

Dickenson

 

VA

 

389

 

401

 

 

 

 

 

242634.18

 

Phyllis Willis

 

05/05/2003

 

25.0000

 

Dickenson

 

VA

 

389

 

405

 

 

 

 

 

242634.19

 

Ernest and Marla Barnett, Jr.

 

04/05/2005

 

25.0000

 

Dickenson

 

VA

 

413

 

349

 

 

 

 

 

242634.20

 

Sue and Buster Altizer

 

03/21/2005

 

25.0000

 

Dickenson

 

VA

 

413

 

353

 

 

 

 

 

242634.21

 

Jewell H. Barnett

 

04/27/2005

 

25.0000

 

Dickenson

 

VA

 

413

 

548

 

 

 

 

 

242634.22

 

Ruth Barnett, et al.

 

06/30/2004

 

25.0000

 

Dickenson

 

VA

 

401

 

592

 

 

 

 

 

242635.01

 

Cowan and Oma Branham

 

05/20/1988

 

10.0000

 

Dickenson

 

VA

 

253

 

430

 

 

 

 

 

242636.01

 

Genella and Luther E. Stanley

 

06/08/1988

 

0.7300

 

Dickenson

 

VA

 

253

 

434

 

 

 

 

 

242637.01

 

Dorothy Z. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

343

 

 

 

 

 

242637.02

 

Bradley T. and Joyce B. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

347

 

 

 

 

 

242637.03

 

Geraldine C. and/or Ralph LaFonn

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

351

 

 

 

 

 

242637.04

 

Helen M. and Henley Altizer

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

355

 

 

 

 

 

242637.05

 

Troy L. and Myrtle J. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

359

 

 

 

 

 

242637.06

 

Edith and Megallan Burgess

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

363

 

 

 

 

 

242637.07

 

Roy E. and Ruth N. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

361

 

 

 

 

 

242637.08

 

A. Marcella Eanes

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

371

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242637.09

 

Gladys J. and Kenneth Toney

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

253

 

375

 

 

 

 

 

242637.10

 

Nathan C. and Rebecca Guess, Jr.

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

254

 

251

 

 

 

 

 

242637.11

 

Alsace Lorraine Wisnewski

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

254

 

255

 

 

 

 

 

242637.12

 

Curtis F. and Doris A. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

254

 

259

 

 

 

 

 

242637.13

 

Louise J. Hill

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

255

 

131

 

 

 

 

 

242637.14

 

Earl Dewey, et ux.

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

255

 

121

 

 

 

 

 

242637.15

 

Ruby E. Gauden

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

255

 

477

 

 

 

 

 

242637.16

 

John W. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

255

 

481

 

 

 

 

 

242637.17

 

Billy Joe and Barbara Hankins

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

255

 

485

 

 

 

 

 

242637.18

 

Irvin S. Spruill

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

265

 

 

 

 

 

242637.19

 

Donald A. and Betty J. Hankins

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

269

 

 

 

 

 

242637.20

 

Bonnie Lavonne Hankins

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

273

 

 

 

 

 

242637.21

 

Winfred H. and Madeline McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

277

 

 

 

 

 

242637.22

 

Vivian M. and Ralph Helton

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

285

 

 

 

 

 

242637.23

 

Bobby W. and Cynthia Hankins

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

281

 

 

 

 

 

242637.24

 

Gladys L. Cruey

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

289

 

 

 

 

 

242637.25

 

Jack McGhee, II

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

293

 

 

 

 

 

242637.26

 

Garland M. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

256

 

297

 

 

 

 

 

242637.27

 

Earl J. and Ruth A. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

257

 

300

 

 

 

 

 

242637.28

 

Nina B. and Belve M. Palmer

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

257

 

296

 

 

 

 

 

242637.29

 

Clarence E. and Virginia Wyatt

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

257

 

292

 

 

 

 

 

242637.30

 

Margie Lee Wyatt, et al.

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

257

 

304

 

 

 

 

 

242637.31

 

Diane M. and Charles Gilbert

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

257

 

532

 

 

 

 

 

242637.32

 

Britten E. McGhee

 

05/05/1988

 

39.5200

 

Dickenson

 

VA

 

258

 

172

 

 

 

 

 

242637.33

 

John and Leatha McGhee

 

04/28/1989

 

39.5200

 

Dickenson

 

VA

 

259

 

491

 

 

 

 

 

242637.34

 

Gaynell Lawson

 

03/11/1992

 

39.5200

 

Dickenson

 

VA

 

283

 

636

 

 

 

 

 

242637.35

 

Lora G. and Edward C. Swann

 

03/11/1992

 

39.5200

 

Dickenson

 

VA

 

283

 

640

 

 

 

 

 

242637.36

 

Randall J. Keene

 

03/10/1992

 

39.5200

 

Dickenson

 

VA

 

283

 

608

 

 

 

 

 

242637.37

 

Barbara S. Evrett, et al.

 

03/10/1992

 

39.5200

 

Dickenson

 

VA

 

283

 

611

 

 

 

 

 

242637.38

 

Roger and Mary Jamison

 

03/10/1992

 

39.5200

 

Dickenson

 

VA

 

284

 

740

 

 

 

 

 

242637.39

 

Junior and Arbutus McGhee

 

08/29/1992

 

39.5200

 

Dickenson

 

VA

 

288

 

350

 

 

 

 

 

242640.01

 

Roy and Thelma McKnight

 

06/22/1988

 

10.0000

 

Dickenson

 

VA

 

254

 

83

 

 

 

 

 

242641.01

 

Verlin and Glenda Wampler

 

06/08/1988

 

4.0000

 

Dickenson

 

VA

 

254

 

97

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242642.01

 

Lena Hill

 

05/23/1988

 

1.0800

 

Dickenson

 

VA

 

254

 

102

 

 

 

 

 

242643.01

 

Victor B. and Susan Mullins

 

05/26/1988

 

35.0000

 

Dickenson

 

VA

 

254

 

87

 

 

 

 

 

242644.01

 

Roy Lee Wampler, et al.

 

05/24/1988

 

1.5000

 

Dickenson

 

VA

 

254

 

92

 

 

 

 

 

242645.01

 

Patsy Barton

 

06/07/1988

 

25.0000

 

Dickenson

 

VA

 

253

 

426

 

 

 

 

 

242645.02

 

Vickie and David Turner

 

06/17/1988

 

25.0000

 

Dickenson

 

VA

 

254

 

106

 

 

 

 

 

242645.03

 

Sue Willis

 

06/15/1988

 

25.0000

 

Dickenson

 

VA

 

254

 

110

 

 

 

 

 

242645.04

 

Rufus Willis, et al.

 

06/23/1988

 

25.0000

 

Dickenson

 

VA

 

254

 

263

 

 

 

 

 

242645.05

 

James and Myra Barton

 

06/21/1988

 

25.0000

 

Dickenson

 

VA

 

257

 

64

 

 

 

 

 

242645.06

 

Gary Willis

 

12/22/1988

 

25.0000

 

Dickenson

 

VA

 

257

 

60

 

 

 

 

 

242645.07

 

Rebecca Willis

 

06/15/1988

 

25.0000

 

Dickenson

 

VA

 

257

 

56

 

 

 

 

 

242645.08

 

Matthew and Adam Willis

 

02/17/1989

 

25.0000

 

Dickenson

 

VA

 

258

 

176

 

 

 

 

 

242645.09

 

Mary Jean Willis

 

02/17/1989

 

25.0000

 

Dickenson

 

VA

 

258

 

180

 

 

 

 

 

242653.01

 

Ronnie Ray and Sharyn Robinette

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

666

 

104

 

 

 

 

 

242653.02

 

Victor and Alan Robinette

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

666

 

100

 

 

 

 

 

242653.03

 

Judy and John M.Kelch

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

667

 

88

 

 

 

 

 

242653.04

 

Wanda Sue and Benny Galinus

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

667

 

92

 

 

 

 

 

242653.05

 

Patricia and Neil Ginsberg

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

670

 

421

 

 

 

 

 

242653.06

 

Jimmy and Carol Skeen

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

670

 

417

 

 

 

 

 

242653.07

 

Wilma A. Skeen

 

05/11/1988

 

37.3700

 

Wise

 

VA

 

672

 

216

 

 

 

 

 

242656.01

 

Luther and Lela E. Clay

 

07/27/1988

 

4.1000

 

Wise

 

VA

 

677

 

684

 

 

 

 

 

242656.02

 

Thomas C. Lawson, et ux.

 

06/06/1989

 

4.1000

 

Wise

 

VA

 

680

 

685

 

 

 

 

 

242657.01

 

Richard and Priscilla Turner

 

06/29/1988

 

1.0000

 

Dickenson

 

VA

 

254

 

267

 

 

 

 

 

242658.01

 

Elwood C. Hall, et al.

 

07/15/1988

 

50.0000

 

Dickenson

 

VA

 

256

 

4

 

 

 

 

 

242680.01

 

Asa M. and Edith Kilgore

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

255

 

489

 

 

 

 

 

242680.02

 

Roberta D. Kilgore

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

255

 

493

 

 

 

 

 

242680.03

 

Ruth Kilgore

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

255

 

497

 

 

 

 

 

242680.04

 

Frances Wentworth, et al.

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

255

 

501

 

 

 

 

 

242680.05

 

Craig Roger Clark

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

256

 

261

 

 

 

 

 

242680.06

 

Virginia L. and Robert Graska

 

08/23/1988

 

25.0000

 

Dickenson

 

VA

 

256

 

508

 

 

 

 

 

242681.01

 

Ethelle H. Young, et al.

 

08/23/1988

 

2.5000

 

Dickenson

 

VA

 

256

 

117

 

 

 

 

 

242681.02

 

Fay H. Dunn

 

08/23/1988

 

2.5000

 

Dickenson

 

VA

 

256

 

12

 

 

 

 

 

242689.01

 

George H. and Olzie Rose

 

08/23/1988

 

11.9000

 

Dickenson

 

VA

 

256

 

110

 

 

 

 

 

242695.01

 

Dickenson County School Board

 

11/11/1988

 

2.2100

 

Dickenson

 

VA

 

256

 

472

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242696.01

 

Ruth Ann and Rual Fuller

 

10/25/1988

 

15.1200

 

Dickenson

 

VA

 

256

 

468

 

 

 

 

 

242737.01

 

Clarence Homer Crawford, Jr.

 

02/09/1989

 

1.7900

 

Wise

 

VA

 

676

 

295

 

 

 

 

 

242741.01

 

Evelyn Yates, Single

 

01/19/2004

 

76.0000

 

Dickenson

 

VA

 

400

 

693

 

 

 

 

 

242742.01

 

Billy R. and Joyce A. Crawford

 

02/21/1989

 

0.6200

 

Wise

 

VA

 

676

 

295

 

 

 

 

 

242762.01

 

Gorman Wood

 

02/17/1989

 

8.5000

 

Dickenson

 

VA

 

258

 

188

 

 

 

 

 

242763.01

 

Phyllis J. and David Bush

 

03/27/1989

 

11.9999

 

Wise

 

VA

 

677

 

680

 

 

 

 

 

242775.03

 

Vester and Donna Woods

 

03/29/2004

 

15.0000

 

Dickenson

 

VA

 

400

 

697

 

 

 

 

 

242775.04

 

Clay and Pheoba Woods

 

03/29/2004

 

15.0000

 

Dickenson

 

VA

 

400

 

689

 

 

 

 

 

242775.05

 

Sammy Sykes

 

02/10/2004

 

15.0000

 

Dickenson

 

VA

 

398

 

580

 

 

 

 

 

242775.06

 

Fern Coleman, Widow

 

05/19/2006

 

15.0000

 

Dickenson

 

VA

 

427

 

79

 

 

 

 

 

242783.01

 

John H. and Theta Hay Artrip

 

03/30/2004

 

10.0000

 

Dickenson

 

VA

 

400

 

691

 

 

 

 

 

242787.01

 

United States Department of the Interior, Bureau of Land Management

 

06/01/1989

 

395.1900

 

Dickenson

 

VA

 

264

 

643

 

 

 

 

 

242788.01

 

United States Department of the Interior, Bureau of Land Management

 

06/01/1989

 

578.8900

 

Dickenson

 

VA

 

264

 

635

 

 

 

 

 

242790.01

 

United States Department of the Interior, Bureau of Land Management

 

06/01/1989

 

454.2100

 

Dickenson

 

VA

 

264

 

682

 

 

 

 

 

242792.01

 

United States Department of the Interior, Bureau of Land Management

 

06/01/1989

 

593.4300

 

Dickenson

 

VA

 

264

 

661

 

 

 

 

 

242793.01

 

United States Department of the Interior, Bureau of Land Management

 

06/01/1989

 

79.1390

 

Dickenson

 

VA

 

264

 

671

 

 

 

 

 

242798.01

 

Carroll and Anna Lee Bartley

 

04/20/1989

 

12.5000

 

Dickenson

 

VA

 

258

 

662

 

 

 

 

 

242803.01

 

Stella and Ruben Sykes

 

04/27/1989

 

18.6200

 

Dickenson

 

VA

 

258

 

784

 

 

 

 

 

242804.01

 

Clifton and Joann Gilbert

 

04/08/1989

 

3.1940

 

Dickenson

 

VA

 

258

 

788

 

 

 

 

 

242804.02

 

Melissa Ann Gilbert, et al.

 

02/15/1990

 

3.1940

 

Dickenson

 

VA

 

264

 

593

 

 

 

 

 

242805.01

 

Calvin L. Gilbert

 

04/08/1989

 

5.8000

 

Dickenson

 

VA

 

258

 

792

 

 

 

 

 

242806.01

 

C. D. and Clara Gilbert

 

04/08/1989

 

3.6500

 

Dickenson

 

VA

 

258

 

796

 

 

 

 

 

242806.02

 

Christopher Clay Gilbert

 

02/15/1990

 

3.6500

 

Dickenson

 

VA

 

264

 

597

 

 

 

 

 

242807.01

 

James D. and Sherry Potter

 

04/22/1989

 

12.5000

 

Dickenson

 

VA

 

259

 

1

 

 

 

 

 

242808.01

 

Buster and Brenda Willis

 

05/04/1989

 

35.0000

 

Dickenson

 

VA

 

259

 

5

 

 

 

 

 

242812.01

 

Sunny J. and Patricia Barton

 

05/23/1989

 

12.0000

 

Dickenson

 

VA

 

259

 

157

 

 

 

 

 

242820.01

 

Mack B. and Lorena B. Hay

 

04/17/2004

 

10.0000

 

Dickenson

 

VA

 

401

 

723

 

 

 

 

 

242821.01

 

Terry H. Gortney, Single

 

03/10/1999

 

10.0000

 

Dickenson

 

VA

 

347

 

217

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242832.01

 

James R. and Cleta H. Bartley

 

04/18/1989

 

12.0000

 

Dickenson

 

VA

 

260

 

116

 

 

 

 

 

242833.01

 

Maude Rose

 

05/23/1994

 

40.0000

 

Dickenson

 

VA

 

302

 

625

 

 

 

 

 

242833.03

 

Nola Moore, Widow

 

04/18/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

614

 

 

 

 

 

242833.04

 

James L. Rose, Single

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.05

 

Steve A. Rose, Widower, et al.

 

04/26/1994

 

40.0000

 

Dickenson

 

VA

 

303

 

302

 

 

 

 

 

242833.06

 

Bonnie Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.07

 

Bascom Deel, Widower

 

07/25/1994

 

40.0000

 

Dickenson

 

VA

 

304

 

201

 

 

 

 

 

242833.08

 

Dorothy M. Tipton, Widow

 

04/04/1994

 

40.0000

 

Dickenson

 

VA

 

303

 

298

 

 

 

 

 

242833.09

 

Harold Wayne and Lucille Rose

 

04/04/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

606

 

 

 

 

 

242833.10

 

Leonard and Aliese Sykes

 

04/04/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

41

 

 

 

 

 

242833.11

 

S. S. Stevenson, Widower

 

07/25/1994

 

40.0000

 

Dickenson

 

VA

 

303

 

310

 

 

 

 

 

242833.12

 

Faye R. and Harold C. Stanley

 

04/05/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

644

 

 

 

 

 

242833.13

 

Virginia Mae and Grover C. Rakes

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

610

 

 

 

 

 

242833.14

 

Paul L. and Mary F. Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.15

 

Nannie Tipton Colley, Widow

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

45

 

 

 

 

 

242833.16

 

Lillie T. Herron, Widow

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

614

 

 

 

 

 

242833.17

 

Snoda Rose, Widow

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

303

 

314

 

 

 

 

 

242833.18

 

John C. and Patricia E. Rose

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

195

 

 

 

 

 

242833.19

 

W. C. and Shirley Ann Tipton

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

618

 

 

 

 

 

242833.20

 

Mae Ellyson

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

205

 

 

 

 

 

242833.21

 

Ruby and Robert Messer

 

04/06/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

618

 

 

 

 

 

242833.22

 

Charlotte Lee and Roy Musick

 

04/07/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

622

 

 

 

 

 

242833.23

 

Joe R. and Emma Sykes

 

04/07/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

209

 

 

 

 

 

242833.24

 

Douglas D. and Frances M. Tate

 

04/07/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

213

 

 

 

 

 

242833.25

 

Carlos and Deborah Rose, Jr.

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.26

 

Barbara Sue and Larry Younce

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.27

 

Phyllis Ann and Bobby Byrd

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.28

 

Oscar and Norma Tipton

 

04/07/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

217

 

 

 

 

 

242833.29

 

Rebecca and John Max

 

04/07/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

626

 

 

 

 

 

242833.30

 

Kenneth and Betty Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

262

 

247

 

 

 

 

 

242833.31

 

Ruby and Woodrow Hall

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.32

 

Ethel R. Hall, Widow

 

04/27/1994

 

40.0000

 

Dickenson

 

VA

 

304

 

156

 

 

 

 

 

242833.33

 

Connie Rose

 

04/27/1994

 

40.0000

 

Dickenson

 

VA

 

302

 

629

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242833.34

 

Paul W. and Kathleen Ann Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

262

 

219

 

 

 

 

 

242833.35

 

Arvil and Mary Rose

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

300

 

630

 

 

 

 

 

242833.36

 

Reed L. and Cathy A. Shell

 

08/16/1994

 

40.0000

 

Dickenson

 

VA

 

304

 

142

 

 

 

 

 

242833.37

 

Frances and James L. Zimmerman

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.38

 

Susan and Jimmy L. Williams

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

308

 

412

 

 

 

 

 

242833.39

 

Diane and Regginald Persia

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

303

 

629

 

 

 

 

 

242833.40

 

Aubrey Rose, Widower

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

622

 

 

 

 

 

242833.41

 

Billy Joyce and Robert E. Cline

 

11/05/1994

 

40.0000

 

Dickenson

 

VA

 

264

 

122

 

 

 

 

 

242833.42

 

Cynthia L. and Lee V. Morris

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

229

 

 

 

 

 

242833.43

 

Joseph A. Bailey

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.44

 

Lotus Triplett, Widow

 

05/19/1994

 

40.0000

 

Dickenson

 

VA

 

302

 

333

 

 

 

 

 

242833.45

 

Gene G. and Mary A. Rose

 

04/28/1994

 

40.0000

 

Dickenson

 

VA

 

304

 

209

 

 

 

 

 

242833.46

 

Lorna Mullineaux

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

288

 

262

 

 

 

 

 

242833.47

 

Walter and Betty Rose, Jr.

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

288

 

354

 

 

 

 

 

242833.48

 

Millard F. and Carolyn Rose

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

288

 

358

 

 

 

 

 

242833.49

 

Thomas L. and Rosemary Rose

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

289

 

135

 

 

 

 

 

242833.50

 

Glen and Alicia Rose

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

290

 

785

 

 

 

 

 

242833.51

 

Igene Crotty

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

290

 

789

 

 

 

 

 

242833.52

 

Sarah C. and Frank Parsons

 

09/10/1992

 

40.0000

 

Dickenson

 

VA

 

290

 

793

 

 

 

 

 

242833.53

 

Katherine Difibaugh

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.54

 

Jerry Blake

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.55

 

Hattie Anthony

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.56

 

Rosemarie and David Berkau

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.57

 

Richard and Barbara Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.58

 

Madeline S. and Robert Robinson

 

03/25/1994

 

40.0000

 

Dickenson

 

VA

 

301

 

198

 

 

 

 

 

242833.59

 

Donna Enaughn and Donald Forish

 

06/29/1994

 

40.0000

 

Dickenson

 

VA

 

302

 

337

 

 

 

 

 

242833.60

 

Rose Levaugh Besseck

 

06/29/1994

 

40.0000

 

Dickenson

 

VA

 

302

 

340

 

 

 

 

 

242833.61

 

Martha L. Deel, Single

 

07/25/1994

 

40.0000

 

Dickenson

 

VA

 

304

 

205

 

 

 

 

 

242833.62

 

Jack Wayne Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.63

 

Lacy Carrol and Debra Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.64

 

Ella Mae Frailey, Single

 

03/25/1994

 

40.0000

 

Dickenson

 

VA

 

308

 

490

 

 

 

 

 

242833.65

 

Billy Ray Rose, Single

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242833.66

 

Kenneth Warren Rose

 

11/09/1994

 

40.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242850.01

 

Derek L. and Elaine R. Kennedy

 

05/23/1994

 

8.0294

 

Dickenson

 

VA

 

303

 

318

 

 

 

 

 

242861.01

 

Ferrell Eugene and Nona Bea Rose

 

08/28/1989

 

11.0000

 

Dickenson

 

VA

 

261

 

428

 

 

 

 

 

242866.01

 

Carma and Freddie A. Tipton

 

06/14/1994

 

8.9000

 

Dickenson

 

VA

 

301

 

648

 

 

 

 

 

242879.01

 

Ivis Kerr Thomason

 

09/12/1989

 

78.0000

 

Dickenson

 

VA

 

261

 

452

 

 

 

 

 

242879.02

 

Alpha K. Smith

 

09/12/1989

 

78.0000

 

Dickenson

 

VA

 

261

 

457

 

 

 

 

 

242879.03

 

Meyland Kerr Brickey

 

09/12/1989

 

78.0000

 

Dickenson

 

VA

 

262

 

263

 

 

 

 

 

242879.04

 

Edith Kerr and Rayner Deskins

 

09/12/1989

 

78.0000

 

Dickenson

 

VA

 

275

 

304

 

 

 

 

 

242888.01

 

Caroln Sue Tyree, Widow

 

07/18/1994

 

9.0000

 

Dickenson

 

VA

 

302

 

637

 

 

 

 

 

242905.01

 

Herbert D. and Lenoir Jones, II

 

10/15/1989

 

5.0000

 

Dickenson

 

VA

 

263

 

42

 

 

 

 

 

242907.01

 

Vayard and Lola Hall

 

08/19/1994

 

109.0000

 

Dickenson

 

VA

 

304

 

191

 

 

 

 

 

242907.02

 

Therlow James Hall

 

08/19/1994

 

109.0000

 

Dickenson

 

VA

 

304

 

217

 

 

 

 

 

242907.03

 

Nelma Manasco

 

08/19/1994

 

109.0000

 

Dickenson

 

VA

 

304

 

191

 

 

 

 

 

242907.04

 

Woodrow Hall, Single

 

09/14/1994

 

109.0000

 

Dickenson

 

VA

 

304

 

439

 

 

 

 

 

242907.05

 

Van A. and Sarah Hall

 

08/19/1994

 

109.0000

 

Dickenson

 

VA

 

305

 

41

 

 

 

 

 

242907.06

 

Norman and Tommie Hall

 

09/16/1994

 

109.0000

 

Dickenson

 

VA

 

304

 

443

 

 

 

 

 

242907.07

 

Helen S. Hall

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

288

 

282

 

 

 

 

 

242907.08

 

Irene Christmas

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

288

 

390

 

 

 

 

 

242907.09

 

Mabel H. Fields

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

289

 

603

 

 

 

 

 

242907.10

 

David L. Hall

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

289

 

607

 

 

 

 

 

242907.11

 

Robert L. and Dorsie M. Hall

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

289

 

611

 

 

 

 

 

242907.12

 

Ethel R. Hall

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

290

 

485

 

 

 

 

 

242907.13

 

Barbara and Warren Colley

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

290

 

489

 

 

 

 

 

242907.14

 

Nancy Cunningham

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

296

 

796

 

 

 

 

 

242907.15

 

Thelma Artrip, et al.

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

296

 

381

 

 

 

 

 

242907.16

 

Jackie and Barbara Mullins

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

296

 

800

 

 

 

 

 

242907.17

 

Lonzo Mullins

 

09/04/1992

 

109.0000

 

Dickenson

 

VA

 

297

 

7

 

 

 

 

 

242929.01

 

A. J. Lambert, et al.

 

10/12/1989

 

31.9260

 

Dickenson

 

VA

 

265

 

15

 

 

 

 

 

242931.01

 

Beulah G. Phipps

 

10/04/1989

 

88.5600

 

Dickenson

 

VA

 

262

 

786

 

 

 

 

 

242931.02

 

Francis B. French

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

274

 

513

 

 

 

 

 

242931.03

 

Catherine Stookey

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

274

 

517

 

 

 

 

 

242931.04

 

Charles French, Widower

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

274

 

521

 

 

 

 

 

242931.05

 

David B. and Jeanette French

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

274

 

525

 

 

 

 

 

242931.06

 

Calvin and Joy French

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

274

 

529

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242931.07

 

Glenda and Donald H. Lovegrove

 

05/14/1991

 

88.5600

 

Dickenson

 

VA

 

276

 

6

 

 

 

 

 

242935.01

 

Esther Counts

 

10/11/1989

 

130.0000

 

Dickenson

 

VA

 

262

 

763

 

 

 

 

 

242935.02

 

Paul David and Ann Renee Turner

 

10/11/1989

 

130.0000

 

Dickenson

 

VA

 

262

 

769

 

 

 

 

 

242935.03

 

Emma D. and Richard C. Raible

 

10/11/1989

 

130.0000

 

Dickenson

 

VA

 

264

 

106

 

 

 

 

 

242935.04

 

Rufus G. Turner

 

10/11/1989

 

130.0000

 

Dickenson

 

VA

 

264

 

605

 

 

 

 

 

242936.01

 

Paul David and Ann Renee Turner

 

11/01/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

771

 

 

 

 

 

242936.02

 

Emma D. and Richard C. Raible

 

11/01/1989

 

91.9999

 

Dickenson

 

VA

 

264

 

102

 

 

 

 

 

242936.03

 

Rufus G. Turner

 

11/01/1989

 

91.9999

 

Dickenson

 

VA

 

264

 

609

 

 

 

 

 

242936.05

 

Paul Turner, et al.

 

10/27/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

106

 

 

 

 

 

242936.06

 

Madeleine Kantor

 

11/14/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

390

 

 

 

 

 

242936.07

 

Allene Mutter

 

11/14/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

404

 

 

 

 

 

242936.08

 

Yvonne Wolfe

 

11/14/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

443

 

 

 

 

 

242936.09

 

Betty Jean Domby

 

11/28/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

450

 

 

 

 

 

242936.10

 

Jay L. Mutter

 

11/14/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

57

 

 

 

 

 

242936.11

 

William Herndon, Jr.

 

12/28/1989

 

91.9999

 

Dickenson

 

VA

 

262

 

457

 

 

 

 

 

242936.12

 

Darryl L. and Juliette R. Turner

 

12/20/1995

 

91.9999

 

Dickenson

 

VA

 

314

 

775

 

 

 

 

 

242937.01

 

Roberta D. Kilgore

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

263

 

660

 

 

 

 

 

242937.02

 

Ruth Kilgore, et al.

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

264

 

141

 

 

 

 

 

242937.03

 

Craig Roger Clark

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

264

 

601

 

 

 

 

 

242937.04

 

Frances A. Wentworth, et al.

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

265

 

497

 

 

 

 

 

242937.05

 

Asa M. and Edith Kilgore

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

266

 

130

 

 

 

 

 

242937.06

 

Virginia L. and Robert H. Graska

 

11/07/1989

 

50.8000

 

Dickenson

 

VA

 

266

 

411

 

 

 

 

 

242937.07

 

Stephen H. Brinkley

 

04/23/1993

 

50.8000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242937.08

 

Frank Allen Kilgore

 

04/23/1993

 

50.8000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242940.01

 

Lambert Land, LLC

 

01/05/2005

 

176.0000

 

Dickenson

 

VA

 

 

 

 

 

50000336

 

(2)

 

242941.01

 

Earl and Eliza K. Hill

 

12/12/1989

 

0.7500

 

Dickenson

 

VA

 

264

 

98

 

 

 

 

 

242942.01

 

Edna and Jimmie Mullins

 

12/06/1989

 

7.1900

 

Dickenson

 

VA

 

264

 

90

 

 

 

 

 

242951.01

 

George Ratliff, Jr.

 

12/06/1989

 

0.5000

 

Dickenson

 

VA

 

264

 

621

 

 

 

 

 

242951.02

 

Mitchell G. and Mona L. Tiller

 

02/27/1990

 

0.5000

 

Dickenson

 

VA

 

264

 

746

 

 

 

 

 

242953.01

 

Dorothy C. Large

 

02/19/1990

 

11.0200

 

Dickenson

 

VA

 

264

 

613

 

 

 

 

 

242953.02

 

Zella Large Hill

 

02/20/1990

 

11.0200

 

Dickenson

 

VA

 

264

 

617

 

 

 

 

 

242953.03

 

Lee and Zida Large

 

02/20/1990

 

11.0200

 

Dickenson

 

VA

 

264

 

750

 

 

 

 

 

242953.04

 

William Kedney Mullins

 

04/06/1990

 

11.0200

 

Dickenson

 

VA

 

266

 

134

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

242953.05

 

Barbara Sue and George Barrett

 

03/30/1990

 

11.0200

 

Dickenson

 

VA

 

266

 

415

 

 

 

 

 

242953.06

 

Anna Jean and Jesse G. Mowry

 

03/30/1990

 

11.0200

 

Dickenson

 

VA

 

266

 

419

 

 

 

 

 

242953.07

 

Victor and Fern Large

 

04/04/1990

 

11.0200

 

Dickenson

 

VA

 

266

 

483

 

 

 

 

 

242953.08

 

Joe A. and Lucille Mullins

 

04/24/1990

 

11.0200

 

Dickenson

 

VA

 

266

 

461

 

 

 

 

 

242953.09

 

Ella Mae Large

 

04/04/1990

 

11.0200

 

Dickenson

 

VA

 

267

 

767

 

 

 

 

 

242953.10

 

Ivis C. Large

 

03/30/1990

 

11.0200

 

Dickenson

 

VA

 

268

 

352

 

 

 

 

 

242971.01

 

Frances A. Wentworth, et al.

 

02/24/1990

 

84.0000

 

Dickenson

 

VA

 

265

 

522

 

 

 

 

 

242971.02

 

Ruth Kilgore, et al.

 

02/24/1990

 

84.0000

 

Dickenson

 

VA

 

265

 

526

 

 

 

 

 

242971.03

 

Craig Roger Clark

 

02/24/1990

 

84.0000

 

Dickenson

 

VA

 

265

 

531

 

 

 

 

 

242971.04

 

Roberta D. Kilgore

 

02/24/1990

 

84.0000

 

Dickenson

 

VA

 

266

 

423

 

 

 

 

 

242971.05

 

Asa M. and Edith Kilgore

 

05/14/1990

 

84.0000

 

Dickenson

 

VA

 

266

 

465

 

 

 

 

 

242971.06

 

Robert H. and Virginia Graska, Sr.

 

08/29/1992

 

84.0000

 

Dickenson

 

VA

 

288

 

266

 

 

 

 

 

242971.07

 

Stephen Brinkley

 

02/12/1993

 

84.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242971.08

 

Frank Kilgore

 

02/12/1993

 

84.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

242972.01

 

S. H. G. Enterprises

 

02/20/1990

 

374.9400

 

Dickenson

 

VA

 

265

 

535

 

 

 

 

 

242988.01

 

James D. and Rita Jo South

 

03/12/2000

 

122.0000

 

Dickenson

 

VA

 

354

 

392

 

 

 

 

 

242995.01

 

Dominion Bank National Association

 

03/13/1990

 

15.0000

 

Dickenson

 

VA

 

266

 

445

 

 

 

 

 

242996.01

 

Lillian and Jimmie Counts

 

04/24/1990

 

0.9000

 

Dickenson

 

VA

 

266

 

441

 

 

 

 

 

243087.01

 

Faye Rose Breeding

 

08/14/1995

 

63.0000

 

Dickenson

 

VA

 

314

 

401

 

 

 

 

 

243087.02

 

Avery Eugene and Virginia Barton

 

02/28/2000

 

63.0000

 

Dickenson

 

VA

 

354

 

388

 

 

 

 

 

243087.03

 

Jerry Chester and Judy Barton

 

05/18/1995

 

63.0000

 

Dickenson

 

VA

 

314

 

405

 

 

 

 

 

243087.04

 

Michael Wayne and Brenda Barton

 

01/12/1999

 

1.6535

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243087.05

 

Kevin Dale and Fay Barton

 

01/12/1999

 

1.6535

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243087.06

 

Lowell Barton

 

01/12/1999

 

1.6535

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243132.01

 

June and Aubra L. Taylor

 

10/23/1990

 

191.0300

 

Dickenson

 

VA

 

270

 

455

 

 

 

 

 

243133.01

 

June Viers

 

10/24/1990

 

7.8900

 

Dickenson

 

VA

 

270

 

448

 

 

 

 

 

243134.01

 

June and Aubra L. Taylor

 

09/21/2000

 

64.9900

 

Dickenson

 

VA

 

360

 

413

 

 

 

 

 

243134.02

 

June Bowman Owens

 

10/10/2000

 

64.9900

 

Dickenson

 

VA

 

361

 

353

 

 

 

 

 

243134.03

 

Lowell and Rose Sutherland

 

09/01/2000

 

64.9900

 

Dickenson

 

VA

 

360

 

409

 

 

 

 

 

243141.01

 

Harley and Melissa Colley

 

03/09/1994

 

5.0000

 

Dickenson

 

VA

 

300

 

221

 

 

 

 

 

243157.01

 

Daniel B. Sutherland, et al.

 

11/21/1990

 

35.0200

 

Dickenson

 

VA

 

271

 

246

 

 

 

 

 

243157.02

 

Cowan Grayson Edwards

 

11/21/1990

 

35.0200

 

Dickenson

 

VA

 

271

 

252

 

 

 

 

 

243157.03

 

George D. Arrington, et al.

 

11/21/1990

 

35.0200

 

Dickenson

 

VA

 

271

 

258

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243157.04

 

Olney W. Edwards

 

08/27/1991

 

35.0200

 

Dickenson

 

VA

 

276

 

388

 

 

 

 

 

243158.01

 

Dewey B. Rasnick, et al.

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

271

 

264

 

 

 

 

 

243158.02

 

Mildred A. and Danny Thomas

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

272

 

47

 

 

 

 

 

243158.03

 

Eugene C. and Jeanne Rasnick

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

272

 

517

 

 

 

 

 

243158.04

 

Evelyn and Joe Martinez

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

273

 

59

 

 

 

 

 

243158.05

 

James and Jeanette Viers

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

273

 

63

 

 

 

 

 

243158.06

 

Barbara and Paul Murdock

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

273

 

67

 

 

 

 

 

243158.07

 

Clyde B. and Marie Rasnick

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

273

 

80

 

 

 

 

 

243158.08

 

David Viers

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

276

 

83

 

 

 

 

 

243158.09

 

Clara and Charles Mullins

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

273

 

80

 

 

 

 

 

243158.10

 

Dosa Mae and John Turner

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

277

 

567

 

 

 

 

 

243158.11

 

Edgar M. and Edith Rasnick

 

12/22/1990

 

5.9500

 

Dickenson

 

VA

 

278

 

274

 

 

 

 

 

243158.12

 

Leah and James E. Sutherland

 

01/14/1992

 

5.9500

 

Dickenson

 

VA

 

284

 

366

 

 

 

 

 

243158.13

 

Asa C. and Hazel Rasnick

 

06/30/1992

 

5.9500

 

Dickenson

 

VA

 

286

 

507

 

 

 

 

 

243158.14

 

Frances Boyd

 

01/17/1991

 

5.9500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243158.15

 

Nolan C. Rasnick

 

01/17/1991

 

5.9500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243161.01

 

Sandlick Presbyterian Chapel

 

12/29/1990

 

0.4700

 

Dickenson

 

VA

 

271

 

562

 

 

 

 

 

243162.01

 

Richard Wade and Rita O. Edwards

 

12/28/1990

 

4.2000

 

Dickenson

 

VA

 

271

 

566

 

 

 

 

 

243166.01

 

H. C. and Anne Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

271

 

571

 

 

 

 

 

243166.02

 

Helen J. Sutherland

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

271

 

574

 

 

 

 

 

243166.03

 

Earl G. and Hazel Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

271

 

578

 

 

 

 

 

243166.04

 

Mae C. Colley

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

51

 

 

 

 

 

243166.05

 

Hansel and Ruth Fleming

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

25

 

 

 

 

 

243166.06

 

V. F. and Katherine Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

29

 

 

 

 

 

243166.07

 

Mary C. and Noel French

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

791

 

 

 

 

 

243166.08

 

Burns and Pauline Childress

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

795

 

 

 

 

 

243166.09

 

Fern and Harold E. Lawley

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

146

 

 

 

 

 

243166.10

 

Danny and Dinah Stratton

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

272

 

799

 

 

 

 

 

243166.11

 

James H. and Shirley Trimble

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

1

 

 

 

 

 

243166.12

 

Don B. Trimble

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

134

 

 

 

 

 

243166.13

 

Francis and June T. Burchett

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

5

 

 

 

 

 

243166.14

 

Joe and Bonnie T. Holsen

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

9

 

 

 

 

 

243166.15

 

Virginia Porter

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

13

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243166.16

 

Laura E. and Roy R. Russell

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

20

 

 

 

 

 

243166.17

 

Ruby T. Lewis

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

88

 

 

 

 

 

243166.18

 

Josephine and John R. Craig

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

580

 

 

 

 

 

243166.19

 

Carson and Alice Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

591

 

 

 

 

 

243166.20

 

Geraldine and Adoephus Haney

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

595

 

 

 

 

 

243166.21

 

James L. and Phillis F. Bennett

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

606

 

 

 

 

 

243166.22

 

William E. and Margaret Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

273

 

610

 

 

 

 

 

243166.23

 

William G. Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

162

 

 

 

 

 

243166.24

 

Bonnie Ward

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

166

 

 

 

 

 

243166.25

 

Timothy Earl Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

170

 

 

 

 

 

243166.26

 

Stanford and Katherine Childress

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

274

 

174

 

 

 

 

 

243166.27

 

Wilhemina Proctor

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

275

 

758

 

 

 

 

 

243166.28

 

Fred C. and Lois Jackson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

275

 

763

 

 

 

 

 

243166.29

 

J. H. Mandt, et al.

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

275

 

765

 

 

 

 

 

243166.30

 

Pamela Lee and Alex Ferguson

 

01/15/1991

 

15.0000

 

Dickenson

 

VA

 

276

 

103

 

 

 

 

 

243166.31

 

James N. Jackson

 

01/17/1991

 

15.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243166.32

 

Teresa and Harold Mann

 

01/17/1991

 

15.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243166.33

 

Jerry R. and Ann Trimble

 

01/17/1991

 

15.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243166.34

 

Cecil C. Childress

 

01/17/1991

 

15.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243179.01

 

Nelson C. Edwards, et al.

 

02/12/1991

 

0.3000

 

Dickenson

 

VA

 

272

 

217

 

 

 

 

 

243182.01

 

Ruth Ann Fuller, Single

 

06/02/1997

 

100.0000

 

Buchanan

 

VA

 

464

 

630

 

 

 

 

 

243185.01

 

Brice and Allene Sykes

 

02/14/1991

 

0.0500

 

Dickenson

 

VA

 

272

 

443

 

 

 

 

 

243196.01

 

Jerryl and Clara Jean Raines

 

02/14/1991

 

0.1500

 

Dickenson

 

VA

 

273

 

25

 

 

 

 

 

243317.12

 

Jeffery Robert Weaver

 

08/30/2004

 

93.3400

 

Buchanan

 

VA

 

611

 

556

 

 

 

 

 

243324.01

 

Ruth Ann and Rual Fuller

 

03/25/1991

 

35.5000

 

Dickenson

 

VA

 

273

 

614

 

 

 

 

 

243325.01

 

Garland and Linda D. Vance, Jr.

 

02/16/1991

 

3.0000

 

Dickenson

 

VA

 

273

 

618

 

 

 

 

 

243342.01

 

Madeline and Harold Presley

 

05/04/1991

 

10.2900

 

Dickenson

 

VA

 

274

 

142

 

 

 

 

 

243343.01

 

Willard and Audrey Newberry

 

04/17/1991

 

144.8000

 

Buchanan

 

VA

 

377

 

220

 

 

 

 

 

243344.01

 

Furl and Vickie Newberry

 

04/17/1991

 

225.6000

 

Buchanan

 

VA

 

377

 

224

 

 

 

 

 

243351.01

 

Ellen Compton, Widow

 

05/02/2001

 

14.9700

 

Dickenson

 

VA

 

367

 

662

 

 

 

 

 

243355.01

 

Darrell and Jean O’Quinn

 

05/07/1991

 

20.9200

 

Dickenson

 

VA

 

274

 

533

 

 

 

 

 

243401.01

 

Richard W. and Rita Edwards

 

10/14/1991

 

128.0000

 

Dickenson

 

VA

 

277

 

607

 

 

 

 

 

243401.02

 

Edward and Rebecca J. Galyon

 

10/14/1991

 

128.0000

 

Dickenson

 

VA

 

277

 

611

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243407.01

 

William A. and Alberta Buchanan

 

10/11/1991

 

13.0050

 

Wise

 

VA

 

721

 

96

 

 

 

 

 

243407.02

 

James D. and Pat Hamm

 

10/11/1991

 

13.0050

 

Wise

 

VA

 

722

 

458

 

 

 

 

 

243407.03

 

Virginia Rose Coleman

 

10/11/1991

 

13.0050

 

Wise

 

VA

 

722

 

455

 

 

 

 

 

243407.04

 

Billy Wayne and Debbie Coleman

 

10/11/1991

 

13.0050

 

Wise

 

VA

 

723

 

67

 

 

 

 

 

243407.05

 

Ida Buchanan, et al.

 

11/17/1993

 

13.0050

 

Wise

 

VA

 

771

 

267

 

 

 

 

 

243510.01

 

C. J. and Audrey Nora Moore

 

11/19/1996

 

21.3510

 

Dickenson

 

VA

 

324

 

391

 

 

 

 

 

243512.01

 

Jerry D. and Mary L. Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

142

 

 

 

 

 

243512.02

 

Emma and Jim O’Quinn

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

146

 

 

 

 

 

243512.03

 

James D. and Mary Sue Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

150

 

 

 

 

 

243512.04

 

Robert K. and Betty Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

154

 

 

 

 

 

243512.05

 

Harry P. and Ethel I. Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

281

 

480

 

 

 

 

 

243512.06

 

Paula Sutherland and Billy King

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

273

 

107

 

 

 

 

 

243512.07

 

Peggy Craft

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

167

 

 

 

 

 

243512.08

 

Donald and Nadine Farmer

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

175

 

 

 

 

 

243512.09

 

Verna V. Bowman

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

171

 

 

 

 

 

243512.10

 

Grayson and Barbara Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

179

 

 

 

 

 

243512.11

 

Mabel S. Hurst

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

183

 

 

 

 

 

243512.12

 

Gene R. Wright

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

187

 

 

 

 

 

243512.13

 

Brenda Lee Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

282

 

191

 

 

 

 

 

243512.14

 

Alice Hunt

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

120

 

 

 

 

 

243512.15

 

Charlene Merle Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

124

 

 

 

 

 

243512.16

 

Bob and Dorothy Quesenberry

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

128

 

 

 

 

 

243512.17

 

Richard and Leola Quesenberry

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

132

 

 

 

 

 

243512.18

 

Kate Joyce Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

136

 

 

 

 

 

243512.19

 

Maynard and Jeannie Quesenberry

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

54

 

 

 

 

 

243512.20

 

Roy Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

59

 

 

 

 

 

243512.21

 

Opal S. Ashworth

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

62

 

 

 

 

 

243512.22

 

Richard Wright

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

66

 

 

 

 

 

243512.23

 

Emma Cochran

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

70

 

 

 

 

 

243512.24

 

Kerry and Bertha Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

74

 

 

 

 

 

243512.25

 

Richard L. and Roma Edwards

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

78

 

 

 

 

 

243512.26

 

Larry and Margaret M. Sutherland

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

458

 

 

 

 

 

243512.27

 

Ruth Rakes

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

482

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243512.28

 

Shelia and Billy Branham

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

486

 

 

 

 

 

243512.29

 

R. C. and Betty Younce

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

414

 

 

 

 

 

243512.30

 

Larry and Barbara Younce

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

82

 

 

 

 

 

243512.31

 

Harold and Margaret Spangler

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

435

 

 

 

 

 

243512.32

 

Iris Zeuschner

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

439

 

 

 

 

 

243512.33

 

Leonard E. and Eileen M. Branham

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

443

 

 

 

 

 

243512.34

 

Bobby L. and Minnie M. Stanley

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

454

 

 

 

 

 

243512.35

 

Burnard and Dorothy Younce

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

447

 

 

 

 

 

243512.36

 

H. Clayton Davis

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

644

 

 

 

 

 

243512.37

 

Frank and Linda Stanley

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

648

 

 

 

 

 

243512.38

 

Kathleen and Adron Counts

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

652

 

 

 

 

 

243512.39

 

Frances J. and Dexter McPherson

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

656

 

 

 

 

 

243512.40

 

Georgia Eden

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

283

 

660

 

 

 

 

 

243512.41

 

Rita Joyce and Richard E. Nickel

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

744

 

 

 

 

 

243512.42

 

Christene and Johnny Harrison

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

748

 

 

 

 

 

243512.43

 

Earl W. and Marilyn Sharon

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

752

 

 

 

 

 

243512.44

 

Judy and Edward Hopkins

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

756

 

 

 

 

 

243512.45

 

Charlene S. Kinnick

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

760

 

 

 

 

 

243512.46

 

David J. and Robin Pfohl

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

764

 

 

 

 

 

243512.47

 

Sara Benitez Stanley

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

768

 

 

 

 

 

243512.48

 

Gary Nolan

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

772

 

 

 

 

 

243512.49

 

Carla and Keith Berry

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

776

 

 

 

 

 

243512.50

 

Betty and Vergil Sykes

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

780

 

 

 

 

 

243512.51

 

Evelyn E. and Louis J. Underwood

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

784

 

 

 

 

 

243512.52

 

Leon Earl Younce

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

370

 

 

 

 

 

243512.53

 

Betty and Buddy Moore

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

284

 

374

 

 

 

 

 

243512.54

 

Imogene and James Williams

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

285

 

557

 

 

 

 

 

243512.55

 

Connie and Doug Allred

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

285

 

561

 

 

 

 

 

243512.56

 

Thomas B. Nolan

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

286

 

579

 

 

 

 

 

243512.57

 

Micheal A. and Gail Kinnick

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

286

 

583

 

 

 

 

 

243512.58

 

Marsha N. Chadwick

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

288

 

233

 

 

 

 

 

243512.59

 

Clifton and Margaret Younce

 

12/04/1991

 

44.4560

 

Dickenson

 

VA

 

287

 

102

 

 

 

 

 

243516.01

 

Harold C. and Virginia A. Barton

 

01/06/1992

 

5.0000

 

Dickenson

 

VA

 

281

 

499

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243726.01

 

Fred and Marie O’Quinn

 

03/15/1992

 

20.0000

 

Dickenson

 

VA

 

283

 

86

 

 

 

 

 

243823.01

 

Albert C. and Eva Mae Adkins

 

05/19/1992

 

58.1000

 

Dickenson

 

VA

 

285

 

9

 

 

 

 

 

243823.02

 

A.J. and Alma L. McKinney

 

05/26/1992

 

58.1000

 

Dickenson

 

VA

 

284

 

378

 

 

 

 

 

243844.01

 

Bobby Kerns and Evon Stanley

 

05/28/2002

 

11.9200

 

Dickenson

 

VA

 

378

 

148

 

 

 

 

 

243846.01

 

Jennifer B. and Brown Osborne

 

07/06/1998

 

353.5000

 

Dickenson

 

VA

 

338

 

246

 

 

 

 

 

243846.02

 

Benjamin H. and Ethel Beshears

 

07/07/1998

 

353.5000

 

Dickenson

 

VA

 

338

 

401

 

 

 

 

 

243846.03

 

Jennifer B. Osborne, Trustee

 

07/08/1998

 

353.5000

 

Dickenson

 

VA

 

342

 

249

 

 

 

 

 

243846.04

 

Susan B. and Terry Odom

 

10/26/1998

 

353.5000

 

Dickenson

 

VA

 

340

 

696

 

 

 

 

 

243846.05

 

Steven G. and Kimberly Beshears

 

10/26/1998

 

353.5000

 

Dickenson

 

VA

 

345

 

710

 

 

 

 

 

243846.06

 

Bobby Kenneth White

 

10/26/1998

 

353.5000

 

Dickenson

 

VA

 

345

 

715

 

 

 

 

 

243847.01

 

Fred C. and Lois B. Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

582

 

 

 

 

 

243847.02

 

William E. and Margaret Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

586

 

 

 

 

 

243847.03

 

Wilhelmina Proctor

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

590

 

 

 

 

 

243847.04

 

James L. and Phillis F. Bennett

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

594

 

 

 

 

 

243847.05

 

John R. and Josephine Craig, Jr.

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

598

 

 

 

 

 

243847.06

 

Stanford and Katherine Childress

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

602

 

 

 

 

 

243847.07

 

James H. and Shirley Trimble

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

606

 

 

 

 

 

243847.08

 

Timothy Earl Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

610

 

 

 

 

 

243847.09

 

June and Francis Burchett

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

614

 

 

 

 

 

243847.10

 

Ruby T. Lewis

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

285

 

618

 

 

 

 

 

243847.11

 

Joe and Bonnie T. Holsen

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

597

 

 

 

 

 

243847.12

 

Virginia C. Porter

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

601

 

 

 

 

 

243847.13

 

Danny and Dinah Stratton

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

605

 

 

 

 

 

243847.14

 

Adoephus and Geraldine Haney

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

518

 

 

 

 

 

243847.15

 

V. F. and Katherine Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

522

 

 

 

 

 

243847.16

 

Helen J. Sutherland

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

526

 

 

 

 

 

243847.17

 

H. C. and Anne Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

530

 

 

 

 

 

243847.18

 

Earl G. and Hazel Jackson

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

286

 

534

 

 

 

 

 

243847.19

 

Burns and Pauline Childress

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

287

 

106

 

 

 

 

 

243847.20

 

Mary C. and Noel French

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

287

 

110

 

 

 

 

 

243847.21

 

Mae Colley Elswick

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

287

 

216

 

 

 

 

 

243847.22

 

Ruth Fleming

 

09/28/1992

 

30.0000

 

Dickenson

 

VA

 

288

 

362

 

 

 

 

 

243847.23

 

William G. Jackson

 

10/07/1992

 

30.0000

 

Dickenson

 

VA

 

288

 

402

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243847.24

 

Bonnie L. Ward

 

06/02/1992

 

30.0000

 

Dickenson

 

VA

 

289

 

131

 

 

 

 

 

243847.25

 

Fern and Harold E. Lawley

 

11/13/1992

 

30.0000

 

Dickenson

 

VA

 

290

 

797

 

 

 

 

 

243847.26

 

Cecil C. Childress

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.27

 

Laura E. and Roy R. Russell

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.28

 

 

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.29

 

Carson and Alice Jackson

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.30

 

Pamela Lee and Alex Ferguson

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.31

 

Marie W. Trimble

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.32

 

Mary Trimble, Widow

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.33

 

Bettie Trimble, Widow

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.34

 

J. H. and Mary T. Mandt

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.35

 

June T. Marty, Widow

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.36

 

May Murphy, Widow

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.37

 

Jerry R. and Ann Trimble

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.38

 

Don B. Trimble, Widower

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.39

 

Sara Lou and Darrell Kennedy

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.40

 

Alice G. and William R. Elkins

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.41

 

Hansel D. and Brenda S. Fleming

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.42

 

Sherrie Leigh Creech

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243847.43

 

Teresa and Harold Mann

 

08/18/1994

 

30.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

243855.01

 

Lawrence and Anna Lou Colley

 

06/26/1992

 

20.0000

 

Buchanan

 

VA

 

405

 

195

 

 

 

 

 

243859.05

 

Lynn McFall, Single

 

06/19/2002

 

10.0000

 

Dickenson

 

VA

 

378

 

161

 

 

 

 

 

243859.07

 

Michael T. McFall, et ux.

 

06/19/2002

 

10.0000

 

Dickenson

 

VA

 

378

 

157

 

 

 

 

 

243870.01

 

Emily P. Baker, et al.

 

11/27/1990

 

23.5000

 

Dickenson

 

VA

 

272

 

96

 

 

 

 

 

243871.01

 

Mildred J. Patton, et al.

 

07/15/1992

 

29.5900

 

Dickenson

 

VA

 

286

 

550

 

 

 

 

 

243909.01

 

Christine and Boyce Fields

 

08/10/1992

 

16.0000

 

Dickenson

 

VA

 

287

 

135

 

 

 

 

 

243912.01

 

Nancy Elizabeth Counts

 

08/07/1992

 

111.0000

 

Russell

 

VA

 

401

 

770

 

 

 

 

 

243912.02

 

Tressa K. Patrick

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

226

 

 

 

 

 

243912.03

 

Cecil L. and Julie A. Kiser

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

230

 

 

 

 

 

243912.04

 

Wilma J. and Dale C. Porter, Jr.

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

234

 

 

 

 

 

243912.05

 

Alcie B. Keen

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

238

 

 

 

 

 

243912.06

 

Leon and Janice Kiser

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

242

 

 

 

 

 

243912.07

 

Gaynell and Carl Edward Sampson

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

246

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

243912.08

 

Diana D. Kiser

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

250

 

 

 

 

 

243912.09

 

Samuel and Betty Sue Breeding, Jr.

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

254

 

 

 

 

 

243912.10

 

Lillian B. and Percy V. Crane

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

606

 

 

 

 

 

243912.11

 

Edith K. and David E. Wockenfuss

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

402

 

610

 

 

 

 

 

243912.15

 

Ruby Marie and William C. Johnson

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

403

 

379

 

 

 

 

 

243912.16

 

Blaine and Robin M. Owens

 

09/16/1992

 

111.0000

 

Russell

 

VA

 

404

 

700

 

 

 

 

 

243912.17

 

Deborah L. and Terry L. Tomlinson

 

08/19/1992

 

111.0000

 

Russell

 

VA

 

406

 

258

 

 

 

 

 

243912.18

 

Larry D. and Kathy A. Breeding

 

01/08/1993

 

111.0000

 

Russell

 

VA

 

406

 

604

 

 

 

 

 

243912.19

 

Lana O. Duty

 

01/16/1996

 

111.0000

 

Russell

 

VA

 

443

 

307

 

 

 

 

 

243917.01

 

Clyde Peak, et vir.

 

07/22/2002

 

0.8800

 

Dickenson

 

VA

 

378

 

115

 

 

 

 

 

243951.02

 

Barbara Boyd, Widow

 

10/07/2006

 

18.0000

 

Buchanan

 

VA

 

454

 

742

 

 

 

 

 

243951.03

 

Joyce Cantrell, Widow

 

10/07/2006

 

18.0000

 

Buchanan

 

VA

 

?

 

?

 

 

 

 

 

243957.01

 

J. D. and Lorraine Nicewonder, Jr.

 

02/09/1996

 

111.5000

 

Buchanan

 

VA

 

447

 

727

 

 

 

 

 

243957.02

 

Wilma N. and Charles Overbey

 

02/13/1996

 

111.5000

 

Buchanan

 

VA

 

446

 

438

 

 

 

 

 

243957.03

 

Donald and Etta Nicewonder

 

10/09/1996

 

111.5000

 

Buchanan

 

VA

 

455

 

1

 

 

 

 

 

243957.04

 

Garden Realty Corp.

 

06/09/1997

 

111.5000

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244053.01

 

Fern O. Ratliff

 

09/07/1990

 

26.9100

 

Dickenson

 

VA

 

269

 

59

 

 

 

 

 

244054.01

 

Steinman Development Company

 

10/14/1991

 

805.8900

 

Dickenson

 

VA

 

277

 

700

 

 

 

(2)

 

244312.01

 

Harry and Ethel I. Sutherland

 

10/21/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

410

 

 

 

 

 

244312.02

 

Ruth Rakes

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

414

 

 

 

 

 

244312.03

 

Richard L. and Roma Edwards

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

418

 

 

 

 

 

244312.04

 

Roy Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

422

 

 

 

 

 

244312.05

 

Paula Sutherland and Billy King

 

10/21/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

426

 

 

 

 

 

244312.06

 

Kate Joyce Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

597

 

 

 

 

 

244312.07

 

Larry and Margaret M. Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

663

 

 

 

 

 

244312.08

 

Bob and Dorothy Quesenberry

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

659

 

 

 

 

 

244312.09

 

Brenda Lee Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

655

 

 

 

 

 

244312.10

 

Mabel S. Hurst

 

10/21/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

651

 

 

 

 

 

244312.11

 

Grayson and Barbara Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

647

 

 

 

 

 

244312.12

 

Bobby L. and Minnie M. Stanley

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

643

 

 

 

 

 

244312.13

 

Charlene S. Kinnick

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

639

 

 

 

 

 

244312.14

 

Harold and Margaret Spangler

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

635

 

 

 

 

 

244312.15

 

Richard and Leola Quesenberry

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

631

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244312.16

 

Maynard and Jeannie Quesenberry

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

621

 

 

 

 

 

244312.17

 

Frances Jean and Dexter McPherson

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

617

 

 

 

 

 

244312.18

 

Rita Joyce and Richard E. Nickel

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

613

 

 

 

 

 

244312.19

 

Charlene Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

609

 

 

 

 

 

244312.20

 

Opal S. Ashworth

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

605

 

 

 

 

 

244312.21

 

Iris and Richard Zeuschner

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

290

 

601

 

 

 

 

 

244312.22

 

Frank and Linda G. Stanley

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

127

 

 

 

 

 

244312.23

 

Emma Cochran

 

10/23/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

123

 

 

 

 

 

244312.24

 

Kerry P. and Bertha V. Sutherland

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

119

 

 

 

 

 

244312.25

 

Kathleen and Adron Counts

 

11/10/1992

 

8.5500

 

Dickenson

 

VA

 

291

 

1

 

 

 

 

 

244312.26

 

Betty and Buddy Moore

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

291

 

5

 

 

 

 

 

244312.27

 

Georgia Eden

 

10/22/1992

 

8.5500

 

Dickenson

 

VA

 

291

 

9

 

 

 

 

 

244312.28

 

Gary Nolan

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

294

 

 

 

 

 

244312.29

 

Leonard E. and Eileen M. Branham

 

11/10/1992

 

8.5500

 

Dickenson

 

VA

 

288

 

303

 

 

 

 

 

244312.30

 

Alice V. Hunt

 

12/02/1992

 

8.5500

 

Dickenson

 

VA

 

291

 

13

 

 

 

 

 

244312.31

 

Earl W. and Marilyn Sharon

 

12/08/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

439

 

 

 

 

 

244312.32

 

Jerry D. and Mary L. Sutherland

 

10/16/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

493

 

 

 

 

 

244312.33

 

Vernie V. Sutherland Bowman

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

497

 

 

 

 

 

244312.34

 

David J. and Robin Pfohl

 

01/04/1993

 

8.5500

 

Dickenson

 

VA

 

289

 

501

 

 

 

 

 

244312.35

 

Sara Benitez Stanley

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

289

 

505

 

 

 

 

 

244312.36

 

Carla and Keith Berry

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

291

 

342

 

 

 

 

 

244312.37

 

Thomas B. Nolan

 

11/16/1992

 

8.5500

 

Dickenson

 

VA

 

292

 

327

 

 

 

 

 

244312.38

 

Marsha Nolan Chadwick

 

04/20/1993

 

8.5500

 

Dickenson

 

VA

 

292

 

331

 

 

 

 

 

244312.39

 

Michael and Gail Kinnick

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.40

 

Connie and Doug Allred

 

04/07/1993

 

8.5500

 

Dickenson

 

VA

 

298

 

687

 

 

 

 

 

244312.41

 

Imogene and James Williams

 

08/25/1994

 

8.5500

 

Dickenson

 

VA

 

305

 

45

 

 

 

 

 

244312.42

 

Christene Harrison

 

08/25/1994

 

8.5500

 

Dickenson

 

VA

 

303

 

586

 

 

 

 

 

244312.43

 

Evelyn Underwood, Single

 

08/25/1994

 

8.5500

 

Dickenson

 

VA

 

303

 

590

 

 

 

 

 

244312.44

 

Judy and Edward Hopkins

 

08/25/1994

 

8.5500

 

Dickenson

 

VA

 

304

 

238

 

 

 

 

 

244312.45

 

Frances and Warren Younce

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.46

 

Burnard and Dorothy Younce

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.47

 

R. C. and Betty Younce

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.48

 

Betty and Vergil Sykes

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244312.49

 

Clifton and Margaret Younce

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.50

 

Larry and Barbara Younce

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.51

 

Shelia and Billy Branham

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.52

 

James and Mary Sue Sutherland

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.53

 

Robert and Betty Sutherland

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.54

 

Emma and Jim O’Quinn

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.55

 

Peggy Craft

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.56

 

H. Clayton Davis

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.57

 

Donald and Nadine Farmer

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.58

 

Richard Wright

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.59

 

Gene Wright

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244312.60

 

Henry Sutherland

 

02/12/1993

 

8.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244315.01

 

Nettie Glenn Kiser Wilson, Widow

 

11/10/2002

 

22.0000

 

Russell

 

VA

 

571

 

944

 

 

 

 

 

244315.02

 

Kennie O’Dell Kiser, et ux.

 

11/10/2002

 

22.0000

 

Russell

 

VA

 

571

 

948

 

 

 

 

 

244315.03

 

Alma Simerly, Widow

 

12/02/2002

 

22.0000

 

Russell

 

VA

 

571

 

952

 

 

 

 

 

244315.04

 

Lonnie Wilson, et ux.

 

12/02/2002

 

22.0000

 

Russell

 

VA

 

574

 

984

 

 

 

 

 

244315.05

 

Roland Delmar Kiser, et al.

 

08/17/2004

 

22.0000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244316.01

 

Ray Bruce and Marie Powers

 

10/13/1992

 

53.0100

 

Dickenson

 

VA

 

288

 

430

 

 

 

 

 

244332.01

 

Nettie Glenn Wilson, Widow

 

12/02/1997

 

87.5000

 

Russell

 

VA

 

470

 

90

 

 

 

 

 

244332.02

 

Inas Counts

 

12/08/1997

 

87.5000

 

Russell

 

VA

 

470

 

94

 

 

 

 

 

244332.03

 

Anne J. Campbell, Widow

 

10/13/1997

 

87.5000

 

Russell

 

VA

 

468

 

614

 

 

 

 

 

244332.04

 

Delphia Combs, Widow

 

10/16/1997

 

87.5000

 

Russell

 

VA

 

468

 

610

 

 

 

 

 

244332.05

 

Pauline Butler

 

10/06/1997

 

87.5000

 

Russell

 

VA

 

472

 

823

 

 

 

 

 

244332.06

 

Pridemore Powers, et al.

 

11/11/1992

 

87.5000

 

Russell

 

VA

 

406

 

263

 

 

 

 

 

244332.07

 

Cecil and Irene Musick

 

12/05/1997

 

87.5000

 

Russell

 

VA

 

470

 

98

 

 

 

 

 

244332.08

 

James H. and Annie Bea Musick

 

12/05/1997

 

87.5000

 

Russell

 

VA

 

470

 

102

 

 

 

 

 

244332.09

 

Ruby Ethel Kiser, Single

 

12/05/1997

 

87.5000

 

Russell

 

VA

 

470

 

228

 

 

 

 

 

244332.10

 

Sarah E. Musick, Widow

 

12/15/1997

 

87.5000

 

Russell

 

VA

 

472

 

827

 

 

 

 

 

244332.11

 

Kennie O’Dell and Thelma Kiser

 

12/15/1997

 

87.5000

 

Russell

 

VA

 

472

 

815

 

 

 

 

 

244332.12

 

Willard Wilson, Single

 

12/15/1997

 

87.5000

 

Russell

 

VA

 

472

 

819

 

 

 

 

 

244332.13

 

Dallas Brooks, Single

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

472

 

811

 

 

 

 

 

244332.14

 

Betty Musick, Widow

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

473

 

539

 

 

 

 

 

244332.15

 

Alma Simerly, Widow

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

473

 

543

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244332.16

 

Dorothy Johnson

 

02/15/1998

 

87.5000

 

Russell

 

VA

 

473

 

547

 

 

 

 

 

244332.17

 

Sally Musick, Widow

 

02/10/1998

 

87.5000

 

Russell

 

VA

 

473

 

551

 

 

 

 

 

244332.18

 

Hubert and Jo Anne Musick

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

473

 

555

 

 

 

 

 

244332.19

 

Anita and Wayne Conaway

 

02/24/1998

 

87.5000

 

Russell

 

VA

 

475

 

518

 

 

 

 

 

244332.20

 

Maudie Stevens, Single

 

02/24/1998

 

87.5000

 

Russell

 

VA

 

475

 

530

 

 

 

 

 

244332.21

 

Donald Kiser, Single

 

03/14/1998

 

87.5000

 

Russell

 

VA

 

475

 

526

 

 

 

 

 

244332.22

 

Milton Musick, Single

 

02/15/1998

 

87.5000

 

Russell

 

VA

 

475

 

522

 

 

 

 

 

244332.23

 

Velva and Cloid Breeding

 

03/18/1998

 

87.5000

 

Russell

 

VA

 

475

 

514

 

 

 

 

 

244332.24

 

Bertie Counts, Widow

 

03/18/1998

 

87.5000

 

Russell

 

VA

 

475

 

510

 

 

 

 

 

244332.25

 

Elsie Mae Kiser, Widow

 

03/18/1998

 

87.5000

 

Russell

 

VA

 

475

 

506

 

 

 

 

 

244332.26

 

Donnie and Diann Kiser

 

02/24/1998

 

87.5000

 

Russell

 

VA

 

473

 

657

 

 

 

 

 

244332.27

 

Scarlet and Henry Baker

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

473

 

661

 

 

 

 

 

244332.28

 

Sparker Floyd and Dolly Musick

 

01/26/1998

 

87.5000

 

Russell

 

VA

 

473

 

665

 

 

 

 

 

244332.29

 

Delphia and Roy Lee Wilson

 

02/24/1998

 

87.5000

 

Russell

 

VA

 

473

 

669

 

 

 

 

 

244332.30

 

Delphia Musick Ball, Widow

 

03/14/1998

 

87.5000

 

Russell

 

VA

 

475

 

502

 

 

 

 

 

244332.31

 

Elwood Musick, Single

 

03/03/1998

 

87.5000

 

Russell

 

VA

 

475

 

498

 

 

 

 

 

244332.32

 

Roland Delmar Kiser, Single

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.33

 

Alden and Ella Wilson

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

514

 

382

 

 

 

 

 

244332.34

 

Curtis and Connie Wilson

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

514

 

386

 

 

 

 

 

244332.35

 

Lonnie and Pam Wilson

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

514

 

175

 

 

 

 

 

244332.36

 

Giles and Charlotte Wilson

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.37

 

Johnny Lee Rosenbaum, Single

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.38

 

Joe Canter

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.39

 

Alicia Rosenbaum, Single

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.40

 

Wanda L. and Evan Jones

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

516

 

170

 

 

 

 

 

244332.41

 

Carolyn and Richard Rinehart

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

615

 

307

 

 

 

 

 

244332.42

 

Sharon and Bobby Jones

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.43

 

Randall and Teresa A. Head

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

514

 

390

 

 

 

 

 

244332.44

 

Ama Kiser Vance, Widow

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.45

 

James and Christine Kiser

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.46

 

Nellie Kiser; Wells, Single

 

09/22/1998

 

87.5000

 

Russell

 

VA

 

484

 

20

 

 

 

 

 

244332.47

 

Lila Elizabeth Kiser, Single

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.48

 

Margaret Marie Kiser Heirs

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244332.49

 

Elaine Craft Heirs

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.50

 

William A. and Slyvia Kiser

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.51

 

Woodrow Childs, Widower

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.52

 

Thelma Musick, Widow

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

610

 

518

 

 

 

 

 

244332.53

 

Ina Musick, Widow

 

06/10/2000

 

87.5000

 

Russell

 

VA

 

514

 

378

 

 

 

 

 

244332.54

 

Raymond and Patsy Musick

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.55

 

Samuel and Linda Musick

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.56

 

Mildred and Claude Kendrick

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

612

 

929

 

 

 

 

 

244332.57

 

Edith and William B. Matson

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.58

 

Fred and Allie Musick

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244332.60

 

Vadie and Edwin Blankenship

 

04/09/1998

 

87.5000

 

Russell

 

VA

 

610

 

522

 

 

 

 

 

244332.61

 

Brenda and James A. Courtney

 

07/26/1998

 

87.5000

 

Russell

 

VA

 

481

 

283

 

 

 

 

 

244332.62

 

Ronnie Gilbert and Vicki Gilbert

 

04/26/2004

 

87.5000

 

Russell

 

VA

 

610

 

526

 

 

 

 

 

244332.63

 

Regina Gilbert, Widow

 

04/23/2004

 

87.5000

 

Russell

 

VA

 

610

 

510

 

 

 

 

 

244332.64

 

Lorraine Critchfield and Meredith Critchfield, her husband

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

612

 

933

 

 

 

 

 

244332.65

 

Brenda Whitt and Ferrell Whitt

 

04/30/2004

 

87.5000

 

Russell

 

VA

 

612

 

937

 

 

 

 

 

244332.66

 

Billie M. and Catherine L. Gilbert

 

05/20/2004

 

87.5000

 

Russell

 

VA

 

612

 

941

 

 

 

 

 

244332.67

 

Arlen Combs and Violet Combs

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

612

 

945

 

 

 

 

 

244332.68

 

Phyllis Keene, Single

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

615

 

311

 

 

 

 

 

244332.69

 

Greta Shaw and Robert L. Shaw\

 

05/04/2004

 

87.5000

 

Russell

 

VA

 

615

 

315

 

 

 

 

 

244332.70

 

Jean Bryan, Single

 

05/04/2004

 

87.5000

 

Russell

 

VA

 

615

 

319

 

 

 

 

 

244332.71

 

Charlotte Lewis, Single

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

618

 

386

 

 

 

 

 

244332.72

 

Sharon Preacher and Edward L. Preacher

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

618

 

390

 

 

 

 

 

244332.73

 

Oakley Eugene Perkins and Dorothy Perkins, his wife

 

05/10/2004

 

87.5000

 

Russell

 

VA

 

618

 

394

 

 

 

 

 

244332.74

 

Gladys Crawford and Carl Crawford

 

04/28/2004

 

87.5000

 

Russell

 

VA

 

618

 

398

 

 

 

 

 

244332.76

 

Hubert R. Musick, et al.

 

09/21/2004

 

1.4282

 

Russell

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244335.01

 

Beulah Hallman, Single

 

09/12/1992

 

104.1500

 

Dickenson

 

VA

 

289

 

98

 

 

 

 

 

244335.02

 

Lillie Mae and Wilfred Stone

 

09/12/1992

 

104.1500

 

Dickenson

 

VA

 

289

 

509

 

 

 

 

 

244335.03

 

Paul Hill

 

09/12/1992

 

104.1500

 

Dickenson

 

VA

 

290

 

493

 

 

 

 

 

244335.04

 

Tranber and Suzanne Hill

 

09/12/1992

 

104.1500

 

Dickenson

 

VA

 

290

 

497

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244335.05

 

Rayferd and Betty Hill

 

11/09/1994

 

104.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244335.06

 

Estil and Mona Hill

 

11/09/1994

 

104.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244335.07

 

Kermit and Barbara Hill

 

11/09/1994

 

104.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244335.08

 

Charlie and Cora Hill

 

11/09/1994

 

104.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244335.09

 

Dorothy Newell

 

11/09/1994

 

104.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244356.01

 

Oscar H. Counts, Jr. and Linda Counts

 

11/05/1992

 

37.0000

 

Dickenson

 

VA

 

290

 

729

 

 

 

 

 

244356.02

 

Mary L. and Bob Stinnet

 

11/05/1992

 

37.0000

 

Dickenson

 

VA

 

289

 

299

 

 

 

 

 

244356.03

 

Frank D. Counts, Single

 

11/05/1992

 

37.0000

 

Dickenson

 

VA

 

290

 

733

 

 

 

 

 

244356.04

 

Frances F. and Tom Jackson

 

11/05/1992

 

37.0000

 

Dickenson

 

VA

 

290

 

740

 

 

 

 

 

244362.01

 

Thomas R. Stanley, Sr., et ux.

 

11/12/2002

 

3.0000

 

Dickenson

 

VA

 

383

 

174

 

 

 

 

 

244403.01

 

Industrial Development Authority

 

12/02/2002

 

125.3820

 

Dickenson

 

VA

 

381

 

288

 

 

 

 

 

244409.01

 

Zinnia L. and James T. Combs

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

290

 

445

 

 

 

 

 

244409.02

 

Edwin G. Bowman

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

290

 

746

 

 

 

 

 

244409.03

 

Vernie Bowman, et al.

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

290

 

750

 

 

 

 

 

244409.04

 

Mabel A. and Phillip E. Taylor

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

290

 

754

 

 

 

 

 

244409.05

 

Eugene W. and Jean O. Bowman

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

291

 

114

 

 

 

 

 

244409.06

 

Elmer L. Bowman

 

02/10/1993

 

89.7500

 

Dickenson

 

VA

 

292

 

335

 

 

 

 

 

244427.01

 

Clarence and Debra J. Truax, Jr.

 

02/21/1993

 

63.9600

 

Dickenson

 

VA

 

291

 

346

 

 

 

 

 

244432.01

 

James H. and Carmie Keen

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

368

 

 

 

 

 

244432.02

 

Elden L. and Lena B. Keen

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

372

 

 

 

 

 

244432.03

 

Sharlene Presley

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

376

 

 

 

 

 

244432.04

 

Marie and Stanley Eck

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

380

 

 

 

 

 

244432.05

 

Willie K. and Helen Peggy Keen

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

384

 

 

 

 

 

244432.06

 

Arville and Bernice Keen

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

388

 

 

 

 

 

244432.07

 

Oakley Lockhart

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

392

 

 

 

 

 

244432.08

 

Kenneth and Yvonne Keen

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

396

 

 

 

 

 

244432.09

 

Grayson R. and Shirley Perkins

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

400

 

 

 

 

 

244432.10

 

Ella E. Sabol

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

404

 

 

 

 

 

244432.11

 

Geneva and Marshall Presley

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

407

 

408

 

 

 

 

 

244432.12

 

Audrey P. and Kenneth Harris

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

410

 

372

 

 

 

 

 

244432.13

 

Clayton K. and Ann Perkins

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

410

 

368

 

 

 

 

 

244432.14

 

Eunice K. Ray

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

410

 

364

 

 

 

 

 

244432.15

 

Edna K. Owens

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

414

 

235

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244432.16

 

Fannie and J. R. Van Dyke

 

07/07/1994

 

232.0240

 

Buchanan

 

VA

 

426

 

73

 

 

 

 

 

244432.17

 

David G. Keen, Single

 

03/08/1993

 

232.0240

 

Buchanan

 

VA

 

428

 

540

 

 

 

 

 

244432.18

 

Dallas and Blanche Ratliff

 

11/08/1995

 

232.0240

 

Buchanan

 

VA

 

443

 

540

 

 

 

 

 

244432.19

 

Howell and Gola Presley

 

11/20/1995

 

232.0240

 

Buchanan

 

VA

 

443

 

834

 

 

 

 

 

244432.20

 

Benny H. and Charlotte Breeding

 

10/30/1995

 

232.0240

 

Buchanan

 

VA

 

443

 

830

 

 

 

 

 

244432.21

 

Bobbie Ratliff

 

11/17/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

684

 

 

 

 

 

244432.22

 

Ruth McFarlane, Widow

 

11/17/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

712

 

 

 

 

 

244432.23

 

Quenton and Linda Ratliff

 

11/21/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

708

 

 

 

 

 

244432.24

 

Draper P. Street

 

11/20/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

700

 

 

 

 

 

244432.25

 

Ilene P. Compton

 

11/20/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

705

 

 

 

 

 

244432.26

 

Elsie Ratliff, Widow

 

11/21/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

696

 

 

 

 

 

244432.27

 

Arlene and James E. Lambert

 

11/21/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

692

 

 

 

 

 

244432.28

 

Robert Ratliff

 

11/21/1995

 

232.0240

 

Buchanan

 

VA

 

444

 

688

 

 

 

 

 

244432.29

 

Temple and Garnell Gilbert

 

11/20/1995

 

232.0240

 

Buchanan

 

VA

 

446

 

194

 

 

 

 

 

244432.30

 

Gail and David Rasnake

 

12/20/1995

 

232.0240

 

Buchanan

 

VA

 

446

 

198

 

 

 

 

 

244432.31

 

Juanita P. and Theodore Tiller

 

11/20/1995

 

232.0240

 

Buchanan

 

VA

 

446

 

202

 

 

 

 

 

244432.32

 

Vernon E. and Nancy K. Ratliff

 

01/11/1996

 

232.0240

 

Buchanan

 

VA

 

447

 

89

 

 

 

 

 

244432.33

 

Lois and Steve M. Hubbard

 

01/11/1996

 

232.0240

 

Buchanan

 

VA

 

454

 

737

 

 

 

 

 

244432.34

 

Peggy E. and Danny Cox

 

10/22/1996

 

232.0240

 

Buchanan

 

VA

 

456

 

30

 

 

 

 

 

244432.35

 

Joe Ann and Johnny Compton

 

10/22/1996

 

232.0240

 

Buchanan

 

VA

 

457

 

251

 

 

 

 

 

244432.36

 

Jerry D. Perkins, Married

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

457

 

706

 

 

 

 

 

244432.37

 

Jackie Perkins, Married

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

457

 

711

 

 

 

 

 

244432.38

 

Joe Perkins (Life Estate)

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

457

 

716

 

 

 

 

 

244432.39

 

Ransome Breeding, Married

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

460

 

223

 

 

 

 

 

244432.40

 

Harriet Owens, Married

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

460

 

227

 

 

 

 

 

244432.41

 

Matawaska and Clara S. Presley

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

460

 

229

 

 

 

 

 

244432.42

 

Annette B. Compton

 

10/15/1996

 

232.0240

 

Buchanan

 

VA

 

460

 

225

 

 

 

 

 

244432.43

 

Sandra M. and Kenneth Shankin

 

01/02/1996

 

232.0240

 

Buchanan

 

VA

 

461

 

449

 

 

 

 

 

244432.44

 

Martin E. and Beverly Ratliff

 

04/19/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

1

 

 

 

 

 

244432.45

 

Avis L. and Janet L. Ratliff

 

04/19/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

5

 

 

 

 

 

244432.46

 

Michael Ratliff

 

10/02/1996

 

232.0240

 

Buchanan

 

VA

 

462

 

9

 

 

 

 

 

244432.47

 

Judy Tedesco, Single

 

04/20/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

13

 

 

 

 

 

244432.48

 

Blanche Rasnake, Widow

 

04/20/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

17

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244432.49

 

Rocky Ratliff, Single

 

04/20/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

21

 

 

 

 

 

244432.50

 

Rissie Ottaway, Widow

 

05/06/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

839

 

 

 

 

 

244432.51

 

Hazel E. Boyd, Widow

 

04/20/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

843

 

 

 

 

 

244432.52

 

Weinthal and Linda B. Lockhart

 

04/20/1997

 

232.0240

 

Buchanan

 

VA

 

462

 

847

 

 

 

 

 

244432.53

 

Joy and Roy W. Brown

 

05/12/1997

 

232.0240

 

Buchanan

 

VA

 

463

 

736

 

 

 

 

 

244432.54

 

Scarlett and John Alt Breeding

 

03/03/1997

 

232.0240

 

Buchanan

 

VA

 

464

 

634

 

 

 

 

 

244432.55

 

Marla and Billy J. Jackson

 

05/06/1997

 

232.0240

 

Buchanan

 

VA

 

465

 

87

 

 

 

 

 

244432.56

 

Reva and Glen Bedwell

 

05/12/1997

 

232.0240

 

Buchanan

 

VA

 

473

 

596

 

 

 

 

 

244441.01

 

Jeffrey C. and Betty Sue Kennedy

 

03/31/1993

 

2.7100

 

Dickenson

 

VA

 

292

 

124

 

 

 

 

 

244442.01

 

Lesa Kennedy Moore, et al.

 

03/10/1993

 

9.0000

 

Dickenson

 

VA

 

292

 

128

 

 

 

 

 

244488.01

 

Pittston Resources, Inc.

 

N/A

 

0.0000

 

Wise

 

VA

 

N/A

 

N/A

 

 

 

(6)

 

244510.01

 

Channe R. and Peggy R. Barton

 

04/16/1993

 

10.9600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244559.01

 

Bonnie Deel, Widow

 

07/17/2003

 

0.2296

 

Dickenson

 

VA

 

392

 

683

 

 

 

 

 

244561.01

 

Barbara Sue Deel

 

07/17/1993

 

1.0000

 

Dickenson

 

VA

 

294

 

151

 

 

 

 

 

244591.01

 

Gladwell and Ellis Bowman

 

07/30/1993

 

37.7800

 

Dickenson

 

VA

 

295

 

92

 

 

 

 

 

244615.01

 

Walter and Ella Mae Coleman

 

08/23/1993

 

2.0000

 

Dickenson

 

VA

 

295

 

212

 

 

 

 

 

244616.01

 

Charlie and Ada Deel

 

07/20/1993

 

0.2800

 

Dickenson

 

VA

 

295

 

216

 

 

 

 

 

244617.01

 

Jerry D. and Mary Lee Sutherland

 

08/31/1993

 

1.1250

 

Dickenson

 

VA

 

295

 

220

 

 

 

 

 

244636.01

 

Roy E. and Sellma C. Owens

 

08/09/1993

 

2.5000

 

Dickenson

 

VA

 

295

 

658

 

 

 

 

 

244637.01

 

Chad M. and Patsy M. Barton

 

08/05/1993

 

7.8500

 

Dickenson

 

VA

 

295

 

662

 

 

 

 

 

244638.01

 

Channe R. and Peggy Barton

 

08/19/1993

 

1.5400

 

Dickenson

 

VA

 

295

 

666

 

 

 

 

 

244648.01

 

James R. and Cleta Bartley

 

08/31/1993

 

0.5600

 

Dickenson

 

VA

 

296

 

373

 

 

 

 

 

244666.01

 

Lorene Sue and Sidney Stanley

 

08/23/1993

 

0.4000

 

Dickenson

 

VA

 

297

 

29

 

 

 

 

 

244666.02

 

Elmer and Virgie Wright

 

11/01/1993

 

0.4000

 

Dickenson

 

VA

 

297

 

33

 

 

 

 

 

244683.01

 

Elmer and Virgie Wright

 

10/04/1993

 

1.0000

 

Dickenson

 

VA

 

297

 

45

 

 

 

 

 

244687.01

 

Barnum Powers, Jr. and Eliz. Powers

 

06/16/1993

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244687.02

 

Franklin Powers, Single

 

06/16/1993

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244687.03

 

Darrell C. and Dorothy Powers

 

06/16/1993

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244687.04

 

Gaynell and Clair Sykes

 

06/16/1993

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244687.05

 

Betty Lou Powers, Widow

 

06/16/1993

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244692.01

 

Brenda Joyce Willis

 

11/23/1993

 

3.0000

 

Dickenson

 

VA

 

297

 

540

 

 

 

 

 

244693.01

 

Diana T. Owens

 

11/26/1993

 

0.2500

 

Dickenson

 

VA

 

297

 

544

 

 

 

 

 

244694.01

 

Spencer Eugene and Betty Swiney

 

10/19/1993

 

2.0800

 

Dickenson

 

VA

 

297

 

548

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244707.01

 

Howard C. and Helen J. Holifield

 

12/17/1993

 

0.7500

 

Dickenson

 

VA

 

297

 

614

 

 

 

 

 

244708.01

 

Helen S. Owens

 

12/01/1993

 

13.1500

 

Dickenson

 

VA

 

305

 

353

 

 

 

 

 

244709.01

 

Robert R. and Theresa Senter

 

12/01/1993

 

28.4956

 

Dickenson

 

VA

 

297

 

626

 

 

 

 

 

244710.01

 

Ralph and Joan Steele

 

11/26/1993

 

1.5000

 

Dickenson

 

VA

 

297

 

622

 

 

 

 

 

244711.01

 

James R. and Debbie Colley

 

10/24/1993

 

1.9300

 

Dickenson

 

VA

 

297

 

780

 

 

 

 

 

244712.01

 

Denny and Sharon M. Long, et al.

 

01/04/1994

 

30.9750

 

Dickenson

 

VA

 

297

 

784

 

 

 

 

 

244712.02

 

Joseph R. and Tabitha G. Long

 

01/25/1994

 

30.9750

 

Dickenson

 

VA

 

298

 

466

 

 

 

 

 

244712.03

 

Judy L. Manuel, Single

 

01/25/1994

 

30.9750

 

Dickenson

 

VA

 

298

 

470

 

 

 

 

 

244712.04

 

Timothy R. and Vera V. Long

 

01/25/1994

 

30.9750

 

Dickenson

 

VA

 

298

 

474

 

 

 

 

 

244713.01

 

Elmer Moore

 

11/26/1993

 

0.2500

 

Dickenson

 

VA

 

297

 

788

 

 

 

 

 

244714.01

 

Kelsie Willis

 

01/06/1994

 

0.5400

 

Dickenson

 

VA

 

297

 

792

 

 

 

 

 

244718.01

 

Amos and Gladys Willis

 

12/11/1993

 

0.5000

 

Dickenson

 

VA

 

298

 

1

 

 

 

 

 

244728.01

 

A. J. Lambert, et al.

 

02/04/1994

 

53.7200

 

Dickenson

 

VA

 

298

 

793

 

 

 

 

 

244729.01

 

Albert C. and Eva Adkins

 

02/14/1994

 

428.3400

 

Dickenson

 

VA

 

298

 

682

 

 

 

 

 

244733.01

 

Teresa A. Edwards, Single

 

01/26/1994

 

0.7110

 

Dickenson

 

VA

 

298

 

550

 

 

 

 

 

244738.01

 

Darrell and Deborah Lynn Yates

 

02/10/1994

 

0.6000

 

Dickenson

 

VA

 

298

 

796

 

 

 

 

 

244746.01

 

Wilma Overbey

 

02/21/1994

 

16.0000

 

Dickenson

 

VA

 

300

 

17

 

 

 

 

 

244746.02

 

Wilma Overbey

 

02/21/1994

 

16.0000

 

Dickenson

 

VA

 

303

 

594

 

 

 

 

 

244749.01

 

James T. and Pricilla A. Deel

 

11/23/1993

 

1.6900

 

Dickenson

 

VA

 

300

 

49

 

 

 

 

 

244750.01

 

Darrol W. Poston, Single

 

03/29/1994

 

1.0000

 

Dickenson

 

VA

 

300

 

53

 

 

 

 

 

244751.01

 

Lambert Land, L.P.

 

02/07/1994

 

100.2400

 

Dickenson

 

VA

 

303

 

221

 

 

 

 

 

244761.01

 

Nola R. Moore, Widow

 

05/03/1994

 

4.0000

 

Dickenson

 

VA

 

300

 

638

 

 

 

 

 

244761.02

 

Igene Crotty, Widow

 

05/20/1994

 

4.0000

 

Dickenson

 

VA

 

301

 

233

 

 

 

 

 

244761.03

 

Stephen A. Rose, Widower

 

05/10/1994

 

4.0000

 

Dickenson

 

VA

 

301

 

237

 

 

 

 

 

244761.04

 

Harold and Lucille Rose

 

06/07/1994

 

4.0000

 

Dickenson

 

VA

 

301

 

626

 

 

 

 

 

244761.05

 

Virginia Mae and Grover Rakes

 

05/24/1994

 

4.0000

 

Dickenson

 

VA

 

302

 

654

 

 

 

 

 

244761.06

 

James and Donna Rose

 

05/23/1994

 

4.0000

 

Dickenson

 

VA

 

305

 

49

 

 

 

 

 

244761.07

 

Donna and Donald Forish

 

10/26/1994

 

4.0000

 

Dickenson

 

VA

 

305

 

333

 

 

 

 

 

244761.08

 

Lacy and Debra Rose

 

11/19/1994

 

4.0000

 

Dickenson

 

VA

 

305

 

574

 

 

 

 

 

244761.09

 

Madeline Sue and Robert Robinson

 

11/10/1994

 

4.0000

 

Dickenson

 

VA

 

305

 

570

 

 

 

 

 

244761.10

 

Bill and Dollie Rose

 

11/19/1994

 

4.0000

 

Dickenson

 

VA

 

305

 

566

 

 

 

 

 

244761.11

 

Rose Lavaughn Besseck, Single

 

11/29/1994

 

4.0000

 

Dickenson

 

VA

 

306

 

161

 

 

 

 

 

244761.12

 

Maude Rose, Single

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244761.13

 

Ethel R. Hall, Widow

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.14

 

Bonnie Rose, Widow

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.15

 

Jerry Blake, Single

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.16

 

Millard F. and Carolyn Rose

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.17

 

Phyllis Ann and Bobby Byrd

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.18

 

Jack and Mary C. Rose

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.19

 

Kenneth and Betty Rose

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244761.20

 

Ella Mae Frailey, Widow

 

12/13/1994

 

4.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244765.01

 

Lawrence and Anna Lou Colley

 

08/26/1994

 

10.0000

 

Buchanan

 

VA

 

426

 

522

 

 

 

 

 

244768.01

 

Fon and Lois Hill

 

05/11/1994

 

6.8300

 

Dickenson

 

VA

 

300

 

759

 

 

 

 

 

244769.01

 

Fon and Lois Hill

 

05/11/1994

 

55.2800

 

Dickenson

 

VA

 

300

 

763

 

 

 

 

 

244769.02

 

Bonnie Deel, Widow

 

05/11/1994

 

55.2800

 

Dickenson

 

VA

 

300

 

767

 

 

 

 

 

244769.03

 

James Kermit Hale

 

05/11/1994

 

55.2800

 

Dickenson

 

VA

 

300

 

772

 

 

 

 

 

244769.04

 

Barbara Sue Deel

 

05/11/1994

 

55.2800

 

Dickenson

 

VA

 

300

 

775

 

 

 

 

 

244769.05

 

Leonard and June Hill

 

05/11/1994

 

55.2800

 

Dickenson

 

VA

 

301

 

241

 

 

 

 

 

244770.01

 

Frank E. and Pauline Beverly

 

05/09/1994

 

3.0000

 

Dickenson

 

VA

 

300

 

779

 

 

 

 

 

244770.02

 

Jack and Joyce Beverly

 

05/09/1994

 

3.0000

 

Dickenson

 

VA

 

301

 

202

 

 

 

 

 

244770.03

 

Evins and Bessie Musick

 

05/09/1994

 

3.0000

 

Dickenson

 

VA

 

300

 

783

 

 

 

 

 

244770.04

 

Ruby and Emory Creekmore

 

10/24/1994

 

3.0000

 

Dickenson

 

VA

 

305

 

337

 

 

 

 

 

244770.05

 

Roy and Charlotte Musick

 

10/24/1994

 

3.0000,

 

Dickenson

 

VA

 

305

 

341

 

 

 

 

 

244770.06

 

Rufus and Eunice Musick

 

11/16/1994

 

3.0000

 

Dickenson

 

VA

 

305

 

562

 

 

 

 

 

244770.07

 

Roger and Emma Lou Musick

 

11/16/1994

 

3.0000

 

Dickenson

 

VA

 

306

 

437

 

 

 

 

 

244771.01

 

Bertha Barton Smith, et al.

 

05/20/1994

 

6.3800

 

Dickenson

 

VA

 

301

 

206

 

 

 

 

 

244774.01

 

June and Garland Stiltner

 

05/18/1994

 

4.1000

 

Dickenson

 

VA

 

301

 

210

 

 

 

 

 

244783.01

 

Willie and Ada Willis

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

660

 

 

 

 

 

244783.02

 

Elmer and Vergie Wright

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

664

 

 

 

 

 

244783.03

 

Oda Willis Fuller, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

668

 

 

 

 

 

244783.04

 

Manilla Counts Bell, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

672

 

 

 

 

 

244783.05

 

Joan and Ralph Steele

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

676

 

 

 

 

 

244783.06

 

Betty Jo Garrett, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

302

 

680

 

 

 

 

 

244783.07

 

Omel and Phyliss G. Willis

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

225

 

 

 

 

 

244783.08

 

Vera and Wiley Owens

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

229

 

 

 

 

 

244783.09

 

Carrie O’Quinn, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

233

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244783.10

 

Brenda Joyce Willis, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

237

 

 

 

 

 

244783.11

 

Anisteen and Holiff Burchett

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

241

 

 

 

 

 

244783.12

 

Kitty Sue Counts

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

245

 

 

 

 

 

244783.13

 

Earl Bernard and Rosemary Willis

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

641

 

 

 

 

 

244783.14

 

Marie and Roy R. Wallace

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

645

 

 

 

 

 

244783.15

 

Beulah Owens, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

649

 

 

 

 

 

244783.16

 

Kelsey Willis, Widow

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

304

 

221

 

 

 

 

 

244783.17

 

Fay Willis and Jackie Hall

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

598

 

 

 

 

 

244783.18

 

Carolyn Lois Large, Single

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

602

 

 

 

 

 

244783.19

 

Allen and Teresa Willis

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

303

 

606

 

 

 

 

 

244783.20

 

Ray and Thelma Willis

 

06/30/1994

 

0.7700

 

Dickenson

 

VA

 

304

 

447

 

 

 

 

 

244783.21

 

Marie Willis, Widow

 

11/21/1994

 

0.7700

 

Dickenson

 

VA

 

306

 

449

 

 

 

 

 

244783.22

 

Nina Counts

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

307

 

349

 

 

 

 

 

244783.23

 

Brenda Gail and Trent S. Collins

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

307

 

464

 

 

 

 

 

244783.24

 

Bana Willis, Jr., and Janice M. Willis

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

307

 

468

 

 

 

 

 

244783.25

 

Juanita Wilson

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

307

 

472

 

 

 

 

 

244783.26

 

Darlene J. and Alva A. Anderson

 

02/13/1995

 

0.7700

 

Dickenson

 

VA

 

308

 

420

 

 

 

 

 

244783.27

 

Mae Willis and Grady Joe Mullins

 

02/13/1995

 

0.7700

 

Dickenson

 

VA

 

308

 

424

 

 

 

 

 

244783.28

 

Jack Willis, Single

 

02/24/1995

 

0.7700

 

Dickenson

 

VA

 

308

 

440

 

 

 

 

 

244783.29

 

Mary Sue and Robert Kerwin

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

308

 

432

 

 

 

 

 

244783.30

 

Amos and Gladys Willis

 

02/24/1995

 

0.7700

 

Dickenson

 

VA

 

308

 

494

 

 

 

 

 

244783.31

 

June and Garland Stiltner

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.32

 

Jerry Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.33

 

Duster and Sue Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.34

 

Chris and Patricia Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.35

 

Tommy and Sharon Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.36

 

Patricia A. and Danny Mullins

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.37

 

Cynthia and William Snead

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.38

 

Carolyn and Gary Crow

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.39

 

Marsha Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.40

 

Jetty Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.41

 

Shanna Beth Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.42

 

Heather Dawn Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244783.43

 

Deborah Willis Kirby, Single

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.44

 

Linda Lou Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.45

 

Johnny Counts

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.46

 

Hillard Counts

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.47

 

Bobby Joe and Mary Counts

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.48

 

Joseph E. and Darlene Mullins

 

01/30/1995

 

0.7700

 

Dickenson

 

VA

 

311

 

745

 

 

 

 

 

244783.49

 

Angie Counts and Allen Davis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.50

 

Avery Coe Counts, Single

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.51

 

William Clyde and Gina Counts

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.52

 

Elsie Counts and Duncan Altman

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.53

 

Kelver Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.54

 

Sexter Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.55

 

Carol B. Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.56

 

Fran Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.57

 

Shirley Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.58

 

Ralph Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.59

 

Kathy Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.60

 

Norman Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.61

 

Trossy and Berry Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.62

 

Trossy and Berry Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.63

 

Hansford Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.64

 

Mary and Tom Lindsay

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

311

 

749

 

 

 

 

 

244783.65

 

Jackie Boyd

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.66

 

Ula and Willis Compton

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.67

 

Betty Boyd

 

01/09/1995,

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.68

 

Betty R. Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.69

 

Neville and Marge Willis

 

08/22/1995

 

0.7700

 

Dickenson

 

VA

 

312

 

9

 

 

 

 

 

244783.70

 

Gervis Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.71

 

Trula Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.72

 

Gleama Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.73

 

Didema Anderson

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.74

 

Kathleen and Jack Mullins

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.75

 

Ervin and Lois Wright

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244783.76

 

Irene Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244783.77

 

Doris Willis

 

01/09/1995

 

0.7700

 

Dickenson

 

VA

 

302

 

660

 

 

 

 

 

244785.01

 

Manilla Counts Bell

 

06/22/1994

 

1.5000

 

Dickenson

 

VA

 

302

 

684

 

 

 

 

 

244786.01

 

Channe R. and Peggy R. Barton

 

01/06/1994

 

59.5000

 

Dickenson

 

VA

 

302

 

689

 

 

 

 

 

244788.01

 

James R. Silcox

 

06/30/1994

 

2.2000

 

Dickenson

 

VA

 

303

 

249

 

 

 

 

 

244789.01

 

Fred N. and Katherine Kiser

 

08/03/1994

 

41.8700

 

Dickenson

 

VA

 

303

 

653

 

 

 

 

 

244789.02

 

Bessie Kiser, Widow

 

08/01/1994

 

41.8700

 

Dickenson

 

VA

 

303

 

610

 

 

 

 

 

244789.03

 

William R. Kiser, Jr. and Nancy Kiser

 

08/03/1994

 

41.8700

 

Dickenson

 

VA

 

303

 

614

 

 

 

 

 

244789.04

 

Roy Curtis and Virginia Kiser

 

08/03/1994

 

41.8700

 

Dickenson

 

VA

 

304

 

242

 

 

 

 

 

244789.05

 

Teresa Chandler, Single

 

08/08/1994

 

41.8700

 

Dickenson

 

VA

 

304

 

451

 

 

 

 

 

244789.06

 

Cartha Kiser, Widow

 

08/08/1994

 

41.8700

 

Dickenson

 

VA

 

304

 

455

 

 

 

 

 

244789.07

 

Alona and Robert Bailey

 

08/08/1994

 

41.8700

 

Dickenson

 

VA

 

305

 

55

 

 

 

 

 

244789.10

 

Jackson L. and Carole Kiser, et al.

 

08/02/1994

 

41.8700

 

Dickenson

 

VA

 

306

 

643

 

 

 

 

 

244789.11

 

Janet D. Breeding

 

01/05/2005

 

41.8700

 

Dickenson

 

VA

 

409

 

357

 

 

 

 

 

244789.12

 

Lenora K. Davis

 

01/05/2005

 

41.8700

 

Dickenson

 

VA

 

409

 

361

 

 

 

 

 

244789.13

 

Diana and Pete Knight

 

01/05/2005

 

41.8700

 

Dickenson

 

VA

 

409

 

365

 

 

 

 

 

244789.14

 

Edward L. and Linda Kiser

 

01/05/2005

 

41.8700

 

Dickenson

 

VA

 

410

 

48

 

 

 

 

 

244789.15

 

Susan K. Perry

 

01/25/2005

 

41.8700

 

Dickenson

 

VA

 

410

 

440

 

 

 

 

 

244789.16

 

Naomi G. McAllister

 

02/01/2005

 

41.8700

 

Dickenson

 

VA

 

410

 

444

 

 

 

 

 

244790.01

 

Dennis Associates, Inc.

 

08/09/1994

 

248.4000

 

Buchanan

 

VA

 

426

 

526

 

 

 

 

 

244790.02

 

Sharon Breeding, Widow

 

09/18/1997

 

248.4000

 

Buchanan

 

VA

 

469

 

300

 

 

 

 

 

244790.03

 

Sandra Breeding, Single

 

09/18/1997

 

248.4000

 

Buchanan

 

VA

 

473

 

635

 

 

 

 

 

244790.04

 

Yvonne and Carl Ray

 

01/05/1998

 

248.4000

 

Buchanan

 

VA

 

473

 

640

 

 

 

 

 

244790.05

 

Udell and Roxie A. Breeding

 

01/05/1998

 

248.4000

 

Buchanan

 

VA

 

473

 

645

 

 

 

 

 

244790.06

 

Arthur F. and Kim Breeding

 

01/05/1998

 

248.4000

 

Buchanan

 

VA

 

473

 

650

 

 

 

 

 

244790.07

 

Zane F. and Alleen Breeding

 

01/05/1998

 

248.4000

 

Buchanan

 

VA

 

473

 

655

 

 

 

 

 

244790.08

 

Louise V. Allen, Single

 

01/05/1998

 

248.4000

 

Buchanan

 

VA

 

473

 

660

 

 

 

 

 

244790.09

 

Novelada E. Kahlau, Single

 

05/10/2004

 

248.4000

 

Buchanan

 

VA

 

597

 

15

 

 

 

 

 

244790.10

 

James D. Breeding, Sr. and Myrtle Breeding

 

04/19/1998

 

248.4000

 

Buchanan

 

VA

 

479

 

363

 

 

 

 

 

244790.11

 

Ken Titus and Karen Breeding

 

11/19/1997

 

248.4000

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244790.12

 

Beatrice P. and Robert Sutphine

 

11/19/1997

 

248.4000

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244790.13

 

Terri L. and Stephen Clark

 

04/19/1998

 

248.4000

 

Buchanan

 

VA

 

479

 

367

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244790.14

 

Joyce Breeding, Widow

 

05/10/2004

 

248.4000

 

Buchanan

 

VA

 

597

 

155

 

 

 

 

 

244792.01

 

Pittston Resources, Inc.

 

08/26/1994

 

18,861.4800

 

Wise Dickenson Buchanan Russell

 

VA

 

N/A 152 N/A N/A

 

N/A 281 N/A N/A

 

 

 

(5)

 

244798.01

 

Hulah L. Bentley, Single

 

07/19/1994

 

67.2200

 

Dickenson

 

VA

 

303

 

657

 

 

 

 

 

244798.02

 

John and Margaret Q. Greever

 

07/19/1994

 

67.2200

 

Dickenson

 

VA

 

304

 

246

 

 

 

 

 

244812.01

 

The University of Charleston

 

08/15/1997

 

481.3300

 

Buchanan

 

VA

 

469

 

17

 

 

 

 

 

244812.03

 

Meredith Ellis lqbal, Single

 

10/26/1994

 

481.3300

 

Buchanan

 

VA

 

431

 

447

 

 

 

 

 

244812.04

 

Carol C. and John C. Irvin

 

07/15/1997

 

481.3300

 

Buchanan

 

VA

 

466

 

803

 

 

 

 

 

244812.05

 

Helen C. Johnson

 

07/15/1997

 

481.3300

 

Buchanan

 

VA

 

466

 

799

 

 

 

 

 

244812.06

 

Frederick H. and Elene Combs

 

07/15/1997

 

481.3300

 

Buchanan

 

VA

 

466

 

801

 

 

 

 

 

244812.07

 

Martha Ellen Combs, Single

 

07/15/1997

 

481.3300

 

Buchanan

 

VA

 

466

 

797

 

 

 

 

 

244812.08

 

Garden Realty Corp.

 

02/28/2000

 

481.3300

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244813.01

 

Shrole, Inc.

 

10/19/1994

 

150.0010

 

Dickenson

 

VA

 

307

 

757

 

 

 

 

 

244814.01

 

Doyle C. Counts

 

04/01/1999

 

10.0000

 

Dickenson

 

VA

 

347

 

221

 

 

 

 

 

244823.01

 

Leonard Oscar and Trulah Powers

 

09/19/1994

 

16.2300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244823.02

 

Bonnie and Edward H. Kiser

 

09/19/1994

 

16.2300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244823.03

 

Sandra Powers Strickfaden

 

09/19/1994

 

16.2300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244830.01

 

David A. and Vickie Lee

 

10/31/1994

 

25.0000

 

Dickenson

 

VA

 

305

 

558

 

 

 

 

 

244830.02

 

Jimmy E. and Linda Lee

 

10/31/1994

 

25.0000

 

Dickenson

 

VA

 

305

 

554

 

 

 

 

 

244831.01

 

Johnny L. and Loretta Y. Smith

 

11/18/1994

 

30.0000

 

Wise

 

VA

 

305

 

549

 

 

 

 

 

244835.01

 

Mary Turner Heirs

 

07/18/1994

 

6.9910

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244836.01

 

Mary Turner Heirs

 

07/18/1994

 

2.1670

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244837.01

 

Mark Mayes

 

07/18/1994

 

4.8470

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244838.01

 

Irvin and Lois A. Wright

 

05/20/1994

 

0.9600

 

Dickenson

 

VA

 

306

 

165

 

 

 

 

 

244894.01

 

Ted Allen and Pansy Baldwin

 

09/13/1999

 

50.0000

 

Buchanan

 

VA

 

497

 

536

 

 

 

 

 

244895.01

 

McKinley and Mary Jane Stanley

 

12/20/1994

 

2.6500

 

Dickenson

 

VA

 

306

 

453

 

 

 

 

 

244901.01

 

Marvin W. Keen, Widow

 

12/09/1994

 

57.0000

 

Buchanan

 

VA

 

433

 

801

 

 

 

 

 

244901.02

 

Inez Fletcher, Widow

 

12/09/1994

 

57.0000

 

Buchanan

 

VA

 

433

 

797

 

 

 

 

 

244901.03

 

Margaret Ownbey, Widow

 

12/09/1994

 

57.0000

 

Buchanan

 

VA

 

433

 

793

 

 

 

 

 

244901.04

 

Willie D. and Lula Ownbey

 

12/09/1994

 

57.0000

 

Buchanan

 

VA

 

433

 

789

 

 

 

 

 

244903.01

 

Glendene Bartley

 

02/06/1995

 

0.5000

 

Dickenson

 

VA

 

307

 

358

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244909.01

 

Ada Sammons, Single

 

11/08/1994

 

1.0000

 

Dickenson

 

VA

 

306

 

647

 

 

 

 

 

244911.01

 

Cumberland Plateau Housing

 

03/01/1995

 

15.8000

 

Dickenson

 

VA

 

308

 

498

 

 

 

 

 

244917.01

 

First Union National Bank

 

10/31/1994

 

67.4900

 

Dickenson

 

VA

 

308

 

504

 

 

 

 

 

244920.01

 

Rana Willis, Jr. and Janice M. Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

308

 

436

 

 

 

 

 

244920.02

 

Jack Willis, Single

 

02/24/1995

 

1.1500

 

Dickenson

 

VA

 

308

 

428

 

 

 

 

 

244920.03

 

Amos and Gladys Willis

 

02/24/1995

 

1.1500

 

Dickenson

 

VA

 

308

 

508

 

 

 

 

 

244920.04

 

Linda Lou Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.05

 

Chris and Patricia Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.06

 

Cynthia and William Snead

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.07

 

Tommy and Sharon Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.08

 

Carolyn and Gary Crow

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.09

 

Patricia A. and Danny Mullins

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.10

 

Brenda Joyce Willis, Widow

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.11

 

Marsha Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.12

 

Jetty Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.13

 

Shanna Beth Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.14

 

Heather Dawn Willis

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.15

 

Mae Willis and Grady Joe Mullins

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.16

 

Marie and Roy R. Wallace

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.17

 

Joann and Ralph Steele

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244920.18

 

Deborah Willis Kirby

 

01/09/1995

 

1.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244921.01

 

Linda Lou Willis

 

01/09/1995

 

2.2400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244922.01

 

Big Ridge Realty, Inc.

 

01/09/1995

 

1.7000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244923.01

 

John Lowell and Rose Bartley

 

01/09/1995

 

21.2000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244924.01

 

Nineteen Hole, Inc.

 

03/12/1995

 

8.2500

 

Dickenson

 

VA

 

308

 

444

 

 

 

 

 

244926.01

 

Clifford and Faye R. Hill

 

01/09/1995

 

2.6300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244929.01

 

Trulah and Kedrick Taylor

 

01/09/1995

 

0.6600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244930.01

 

Trulah and Kedrick Taylor

 

01/09/1995

 

1.1400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244931.01

 

Billy J. and Debbie Powers

 

01/09/1995

 

0.8800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244932.01

 

Donnie and Patty M. Counts

 

01/09/1995

 

0.0900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244934.01

 

Carrie O’Quinn, Widow

 

01/09/1995

 

0.9600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244935.01

 

Ricky and Mavis O’Quinn

 

01/09/1995

 

1.3100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244936.01

 

Troy and Peggy O’Quinn

 

01/09/1995

 

0.7100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

244937.01

 

Jack and Kathleen Mullins

 

01/09/1995

 

0.7300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244938.01

 

Vicki O’Quinn and Robert

 

01/09/1995

 

0.7100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244939.01

 

Linda Lou Willis

 

01/09/1995

 

1.7900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244940.01

 

Earnest A. and Faye M. Stanley

 

01/09/1995

 

1.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244941.01

 

United Mine Workers of America

 

01/09/1995

 

0.1700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244944.01

 

Earnest A. and Faye M. Stanley

 

01/09/1995

 

0.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244945.01

 

Earnest A. and Faye M. Stanley

 

01/09/1995

 

0.3700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244946.01

 

Big Ridge Realty, Inc.

 

01/09/1995

 

1.1400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244947.01

 

Douglas W. Fox

 

01/09/1995

 

3.1400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244948.01

 

Douglas W. Fox

 

01/09/1995

 

0.3200

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244949.01

 

Arlene Raines Stallard

 

01/09/1995

 

0.9400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244949.02

 

Slemp and Pearl Raines

 

01/09/1995

 

0.9400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244951.01

 

Nancy Baker Heirs

 

12/13/1994

 

24.8600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

244952.01

 

Ruth Ann and Rual Fuller

 

08/18/1994

 

6.2500

 

Dickenson

 

VA

 

309

 

325

 

 

 

 

 

245078.01

 

Meredith Ellis lqbal, Single

 

10/26/1994

 

1,700.0400

 

Buchanan

 

VA

 

431

 

452

 

 

 

 

 

245078.02

 

Joseph Frederick McGuire

 

12/01/1994

 

1,700.0400

 

Buchanan

 

VA

 

431

 

428

 

 

 

 

 

245078.03

 

John W. and Lynda L. Pobst

 

03/11/1997

 

1,700.0400

 

Buchanan

 

VA

 

463

 

776

 

 

 

 

 

245078.04

 

Nancy Catherine Pobst Hooper

 

03/11/1997

 

1,700.0400

 

Buchanan

 

VA

 

463

 

772

 

 

 

 

 

245078.05

 

Virginia and Phillip Linwick

 

03/11/1997

 

1,700.0400

 

Buchanan

 

VA

 

463

 

780

 

 

 

 

 

245078.06

 

Richard K. and Katherine Pobst

 

03/11/1997

 

1,700.0400

 

Buchanan

 

VA

 

464

 

447

 

 

 

 

 

245085.01

 

United States Department of the Interior, Bureau of Land Management

 

08/01/1995

 

4.4800

 

Dickenson

 

VA

 

Unrecorded

 

Unrecorded

 

 

 

 

 

245122.01

 

Garland E. and Rilda White, Jr.

 

12/22/1995

 

15.0800

 

Dickenson

 

VA

 

314

 

771

 

 

 

 

 

245124.01

 

Kimble B. and Sherry R. Turner

 

03/08/1996

 

0.7570

 

Dickenson

 

VA

 

316

 

79

 

 

 

 

 

245132.01

 

George W. Smith, Jr. Heirs

 

02/05/1996

 

17.6430

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245140.01

 

Nancy A. Hale Heirs

 

05/07/1996

 

1.1100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245141.01

 

Barnum Powers, Jr. and Eliz. Powers

 

02/05/1996

 

0.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245141.02

 

Franklin Powers, Single

 

02/05/1996

 

0.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245141.03

 

Darrell C. and Dorothy Powers

 

02/05/1996

 

0.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245141.04

 

Gaynell and Clair Sykes

 

02/05/1996

 

0.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245141.05

 

Betty Lou Powers, Widow

 

02/05/1996

 

0.5500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245186.01

 

Tom Wright Heirs

 

07/11/1996

 

4.0700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245187.01

 

Nora Counts, et al.

 

07/11/1996

 

0.3700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245194.01

 

Wharton Land & Mineral Co.

 

08/15/1996

 

81.4560

 

Wise

 

VA

 

833

 

354

 

 

 

 

 

245197.01

 

Ella Ball, Widow

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

454

 

595

 

 

 

 

 

245197.02

 

Helen Compton, Widow

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

454

 

599

 

 

 

 

 

245197.03

 

Dare and Roy Bedwell

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

454

 

751

 

 

 

 

 

245197.04

 

Cecily and Viola Duty

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

456

 

47

 

 

 

 

 

245197.05

 

Rita and Richard McCreless

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

456

 

43

 

 

 

 

 

245197.06

 

Golden and Pamela McFarlane

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

456

 

39

 

 

 

 

 

245197.07

 

Phyllis and William P. Harris

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

456

 

35

 

 

 

 

 

245197.08

 

Henry and Marie McFarlane

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

457

 

256

 

 

 

 

 

245197.09

 

Evans Ray and Nancy C. Compton

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

457

 

722

 

 

 

 

 

245197.10

 

Beulah M. and James Millirons

 

10/02/1996

 

2.1960

 

Buchanan

 

VA

 

457

 

727

 

 

 

 

 

245198.01

 

David K. Rose, Single

 

10/11/1996

 

15.0000

 

Dickenson

 

VA

 

322

 

241

 

 

 

 

 

245198.02

 

Virginia and Randall Vandergriff

 

10/11/1996

 

15.0000

 

Dickenson

 

VA

 

322

 

246

 

 

 

 

 

245200.01

 

Dickenson County School Board

 

10/14/1996

 

10.6200

 

Dickenson

 

VA

 

322

 

237

 

 

 

 

 

245201.01

 

Betty J. and Paul R. Hoffman

 

10/11/1996

 

18.3660

 

Buchanan

 

VA

 

456

 

26

 

 

 

 

 

245201.02

 

Hubert K. and Cora Ann Mullinex

 

11/13/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

245

 

 

 

 

 

245201.03

 

George Mullinex

 

11/13/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

249

 

 

 

 

 

245201.04

 

Ada Sue and Chester Ferguson

 

11/13/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

253

 

 

 

 

 

245201.05

 

Wilma Mullinex

 

11/13/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

257

 

 

 

 

 

245201.06

 

Stella and Donald O. Pelfrey

 

11/13/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

261

 

 

 

 

 

245201.07

 

Cora Blanche Adkins

 

12/16/1996

 

18.3660

 

Buchanan

 

VA

 

459

 

265

 

 

 

 

 

245201.08

 

Barbara Ellen and Carl Lovins

 

09/24/1998

 

18.3660

 

Buchanan

 

VA

 

482

 

293

 

 

 

 

 

245201.09

 

Faye Fields Cassidy

 

09/24/1998

 

18.3660

 

Buchanan

 

VA

 

482

 

293

 

 

 

 

 

245204.01

 

Ethel Fleming, Widow

 

11/14/1996

 

56.0000

 

Buchanan

 

VA

 

457

 

231

 

 

 

 

 

245205.01

 

Jean Smith and Randy Richardson

 

12/07/1996

 

17.1500

 

Dickenson

 

VA

 

323

 

552

 

 

 

 

 

245213.01

 

Rose Allen and William Matthews

 

12/01/1996

 

100.0000

 

Buchanan

 

VA

 

457

 

730

 

 

 

 

 

245213.02

 

Sydney L. and Arthur B. Asbury

 

12/01/1996

 

100.0000

 

Buchanan

 

VA

 

457

 

734

 

 

 

 

 

245216.01

 

James J. and Daphne M. Hamilton

 

01/07/1997

 

5.8140

 

Dickenson

 

VA

 

323

 

556

 

 

 

 

 

245217.01

 

James J. and Daphne M. Hamilton

 

01/07/1997

 

36.1960

 

Dickenson

 

VA

 

323

 

567

 

 

 

 

 

245217.02

 

James P. Lee

 

01/07/1997

 

36.1960

 

Dickenson

 

VA

 

325

 

218

 

 

 

 

 

245217.03

 

Susan C. and Kurt C. Lantz

 

01/17/1999

 

36.1960

 

Dickenson

 

VA

 

343

 

262

 

 

 

 

 

245223.01

 

Cleta Henry

 

02/11/1997

 

0.1500

 

Dickenson

 

VA

 

324

 

399

 

 

 

 

 

245229.01

 

Donald Powers

 

02/11/1997

 

0.2440

 

Dickenson

 

VA

 

325

 

13

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245230.01

 

Trammel Homeowners Assoc., Inc.

 

02/11/1997

 

0.2290

 

Dickenson

 

VA

 

325

 

260

 

 

 

 

 

245232.01

 

Jerry D. and Angie Childress

 

03/14/1997

 

1.2500

 

Dickenson

 

VA

 

325

 

9

 

 

 

 

 

245233.01

 

Lowell and Elizabeth Yates

 

03/14/1997

 

2.5000

 

Dickenson

 

VA

 

325

 

5

 

 

 

 

 

245234.01

 

Carl Ray and Judy Yates

 

03/14/1997

 

1.4200

 

Dickenson

 

VA

 

325

 

1

 

 

 

 

 

245239.01

 

Nancy A. Hale Heirs

 

01/17/1997

 

3.0900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245240.01

 

Quentin M. McCoy

 

01/17/1997

 

2.1570

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245241.01

 

First Union National Bank

 

09/04/1996

 

29.4200

 

Dickenson

 

VA

 

325

 

272

 

 

 

 

 

245243.01

 

Irma Jean Phillips, Married

 

02/21/1997

 

5.7500

 

Dickenson

 

VA

 

374

 

363

 

 

 

 

 

245246.01

 

Sue Carol Mooney, AIF, et al.

 

03/21/1997

 

12.0000

 

Dickenson

 

VA

 

326

 

683

 

 

 

 

 

245246.02

 

Naomi Turley and James E. Turley

 

03/24/1997

 

12.0000

 

Dickenson

 

VA

 

326

 

687

 

 

 

 

 

245249.01

 

Richard C. Mullins, et al.

 

04/30/1997

 

19.7040

 

Buchanan

 

VA

 

462

 

851

 

 

 

 

 

245255.01

 

Charlton Tiller

 

04/22/1997

 

63.0700

 

Dickenson

 

VA

 

326

 

721

 

 

 

 

 

245257.01

 

Lorreign D. and W. Douglas Martin

 

05/18/2005

 

231.7000

 

Dickenson

 

VA

 

416

 

418

 

 

 

 

 

245258.01

 

Freddie C. and Loretta S. Duty

 

05/01/1997

 

1.0500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245259.01

 

Bob and Coleen Sutherland

 

05/01/1997

 

1.1300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245260.01

 

Garnett and Marcella Duty

 

05/01/1997

 

0.4800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245261.01

 

Donald and Stacy Duncan

 

05/01/1997

 

0.1500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245262.01

 

Danny G. and Mildred Thomas

 

05/01/1997

 

2.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245263.01

 

Slemp and Pearl Raines

 

05/01/1997

 

0.0600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245263.02

 

Arlene Raines Powers, Single

 

05/01/1997

 

0.0600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245264.01

 

Charles P. and Anita Odum

 

09/06/1998

 

8.6600

 

Dickenson

 

VA

 

339

 

199

 

 

 

 

 

245265.01

 

Theodore Johnson, et al., Widower

 

05/01/1997

 

1.4300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245281.01

 

Ronnie Dennis and Betty L. Compton

 

04/18/1997

 

8.6340

 

Buchanan

 

VA

 

467

 

638

 

 

 

 

 

245283.01

 

Michael W. and Sena B. Charles

 

10/18/1997

 

0.8210

 

Buchanan

 

VA

 

470

 

168

 

 

 

 

 

245284.01

 

Woodrow Presley

 

10/06/1997

 

0.8390

 

Buchanan

 

VA

 

470

 

172

 

 

 

 

 

245286.01

 

Nora Counts, Widow

 

09/17/1997

 

4.8800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245286.02

 

Retha and Lee Grizzle

 

09/17/1997

 

4.8800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245286.03

 

Susie and Carter Deel

 

09/17/1997

 

4.8800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.01

 

Milton Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.02

 

J. E. (Ellis) Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.03

 

Retta Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.04

 

Universal Fields

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.05

 

Grover Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245288.06

 

Roland Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.07

 

Hibbard Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.08

 

Garland Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.09

 

Emma Edwards

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.10

 

Eva Penell

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.11

 

Ethel Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.12

 

Grace Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.13

 

Nervesta Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.14

 

Basil Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.15

 

Oscar Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.16

 

Noah Tilden Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.17

 

Virgie Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.18

 

Issac Hanson Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.19

 

Versia H. Sykes

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.20

 

Eliza J. Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.21

 

Sarrah H. Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.22

 

Beldon Dewey Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.23

 

Gertrude Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.24

 

William Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.25

 

Georgina Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.26

 

Bessie M. Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.27

 

Universal Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.28

 

Freeling Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.29

 

Charley Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.30

 

Lura Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.31

 

Virgie Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.32

 

Ester Brooks, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.33

 

Chloe Ramsey, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.34

 

Cicero and Judy McKinney

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.35

 

Pansy Edwards, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.36

 

Margin Duncan

 

05/28/2000

 

50.0000

 

Dickenson

 

VA

 

358

 

407

 

 

 

 

 

245288.37

 

Agnes and Robert White

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.38

 

Edra Riner, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245288.39

 

Josephine Alderson, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.40

 

Mary Lockie Rhea, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.41

 

Arbutus and W. Ralph Goins

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.42

 

Louvenia and Joe Austin

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.43

 

Alice Anderson, Single

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.44

 

Ruth Irene and Oscar B. Speight

 

05/28/2000

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.45

 

Margaret M. and Ralph Bennett

 

05/28/2000

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.46

 

Elsie Adkins

 

06/04/2000

 

50.0000

 

Dickenson

 

VA

 

358

 

427

 

 

 

 

 

245288.47

 

Stefanie Ramsey, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.48

 

Stevie Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.49

 

Sylvester Ramsey, Jr., Single

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.50

 

Dallas and Mary Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.51

 

Clayton and Mae Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.52

 

Louvern R. and Whetsel Viers

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.53

 

Juanita and Jackson Bartley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.54

 

Francis and Fred Taylor

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.55

 

Beldon Potter, Widower

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.56

 

Colley and Blanche Potter

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.57

 

Hillard Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.58

 

Walter Ramsey

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.59

 

Leona Ball

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.60

 

Warren Gamelial Ball

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.61

 

Benton Church

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.62

 

Clara Church

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.63

 

Velvie Sutherland Coleman

 

05/26/2000

 

50.0000

 

Dickenson

 

VA

 

358

 

432

 

 

 

 

 

245288.64

 

Flo and Zed Ratliff

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.65

 

Wilburn and Margie Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.66

 

Cowan and Oma Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.67

 

Alfred and Josephine Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.68

 

Tony and Melinda Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.69

 

Lockie and Clarence Cumbo

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.70

 

Tobbie Mullins, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.71

 

Michael Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245288.72

 

Lula Branham

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.73

 

Carlos and Dorsey Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.74

 

Harry and Emma Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.75

 

Mae and Hubert Stover

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.76

 

Marie and Thomas Reffert

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.77

 

Joice and Amos McBride

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.78

 

Lucille and Earl Cooper

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.79

 

Kenneth E. and Jane Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.80

 

Ray and Espie Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.81

 

Olivia and Norman Donelson

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.82

 

Jeanie Stanley, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.83

 

Verda Stanley, Widow

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.84

 

Fannie and Charles Hale

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.85

 

Hannah and Charles Hilton

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.86

 

Willard Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.87

 

Hattie Stanley and Ed Kelly

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.88

 

Virgie Stanley and Dewey Fields

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.89

 

Della Stanley and Shelley Whitt

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.90

 

Fleetwood Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.91

 

Herschel Stanley

 

09/17/1997

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.92

 

Lee Roy and June Church, Husband and Wife

 

05/20/2000

 

50.0000

 

Dickenson

 

VA

 

358

 

412

 

 

 

 

 

245288.93

 

Mitchell Church

 

05/16/2000

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245288.94

 

Ramsey Ridge Church and Cemetery

 

05/16/2000

 

50.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245290.01

 

Nancy Baker Heirs

 

10/10/1997

 

17.1000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245295.01

 

Burl Presley, et ux.

 

11/18/2002

 

42.0000

 

Buchanan

 

VA

 

471

 

353

 

 

 

 

 

245301.01

 

Glenn and Lillie Jane Boyd

 

03/05/1998

 

0.3880

 

Dickenson

 

VA

 

336

 

9

 

 

 

 

 

245302.01

 

Harry T. Phillips, Single

 

03/07/1998

 

1.0000

 

Dickenson

 

VA

 

336

 

5

 

 

 

 

 

245303.01

 

Edith H. and Troy A. Phillips

 

03/05/1998

 

2.6300

 

Dickenson

 

VA

 

336

 

1

 

 

 

 

 

245304.01

 

Goldie V. Philips, Widow

 

03/07/1998

 

3.6800

 

Dickenson

 

VA

 

335

 

808

 

 

 

 

 

245305.01

 

James E. and Linda Holbrook

 

03/04/1998

 

1.3600

 

Dickenson

 

VA

 

335

 

804

 

 

 

 

 

245307.01

 

Grace Fletcher, Widow

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.02

 

Tommie A. and Carol Fletcher

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245307.03

 

Clair Fletcher, Single

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.04

 

Donald D. and Marie D. Fletcher

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.05

 

Helen Blanche and Virgil Boyd

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.06

 

Emily and William C. Wood

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.07

 

Jessie Roy and Bea Fletcher

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.08

 

Faye and Paul Kinsey

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.09

 

Harless E. Fletcher, Widower

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245307.10

 

Jack and Betty Fletcher

 

11/19/1997

 

3.6600

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245309.01

 

Charlie H. and Barbara E. Deel

 

03/11/1998

 

51.0000

 

Dickenson

 

VA

 

334

 

346

 

 

 

 

 

245311.01

 

William and Alma Phillips

 

04/06/1998

 

11.0000

 

Dickenson

 

VA

 

336

 

417

 

 

 

 

 

245312.01

 

Clema Jewel and Johnnie Fields

 

04/10/1998

 

11.8000

 

Dickenson

 

VA

 

336

 

406

 

980001016

 

 

 

245321.01

 

Troy W. and Judy G. Williams

 

05/06/1998

 

20.0000

 

Dickenson

 

VA

 

336

 

529

 

 

 

 

 

245322.01

 

Mary and George Sluss

 

05/05/1998

 

3.5000

 

Dickenson

 

VA

 

336

 

525

 

 

 

 

 

245323.01

 

Lucille Trent, Widow

 

05/06/1998

 

23.8000

 

Dickenson

 

VA

 

336

 

521

 

 

 

 

 

245324.01

 

Nadeen Bernice Breeding

 

02/12/2003

 

20.1000

 

Buchanan

 

VA

 

568

 

173

 

 

 

 

 

245325.01

 

Jennifer Rose Coleman, Single

 

04/10/1998

 

14.4900

 

Dickenson

 

VA

 

336

 

312

 

 

 

 

 

245325.02

 

David S. and Crystal G. Coleman

 

04/10/1998

 

14.4900

 

Dickenson

 

VA

 

336

 

333

 

 

 

 

 

245326.01

 

Rosie M. Coleman, Single

 

04/10/1998

 

5.0100

 

Dickenson

 

VA

 

336

 

352

 

 

 

 

 

245329.01

 

John H. and Marlene Stout

 

04/26/1998

 

10.7000

 

Dickenson

 

VA

 

336

 

517

 

 

 

 

 

245330.01

 

John M. Stout, Single

 

04/26/1998

 

11.0000

 

Dickenson

 

VA

 

336

 

748

 

 

 

 

 

245331.01

 

Willis Compton, Widower

 

03/23/1998

 

1.6260

 

Buchanan

 

VA

 

474

 

192

 

 

 

 

 

245331.02

 

Phyllis Compton Deel

 

03/23/1998

 

1.6260

 

Buchanan

 

VA

 

474

 

192

 

 

 

 

 

245331.03

 

Phillip and Rebecca Compton

 

03/23/1998

 

1.6260

 

Buchanan

 

VA

 

474

 

192

 

 

 

 

 

245359.01

 

H. Emogene and Clyde Milam

 

05/02/1998

 

15.0000

 

Dickenson

 

VA

 

337

 

170

 

 

 

 

 

245359.02

 

Betty and Gary Robinette

 

06/06/1998

 

15.0000

 

Dickenson

 

VA

 

337

 

660

 

 

 

 

 

245359.03

 

Elsie and Lloyd C. Sturgill

 

08/31/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

203

 

 

 

 

 

245359.04

 

Victoria Kiser, Widow

 

08/28/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

214

 

 

 

 

 

245359.05

 

Mary Emily Colley, Widow

 

09/09/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

218

 

 

 

 

 

245359.06

 

Homer and Wilma Kiser, Jr.

 

08/31/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

718

 

 

 

 

 

245359.07

 

Imogene H. Adkins

 

09/14/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

710

 

 

 

 

 

245359.08

 

Jamie H. McCoy

 

09/08/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

714

 

 

 

 

 

245359.09

 

Roger Dale and Martha S. Mitchell

 

09/11/1998

 

42.0000

 

Dickenson

 

VA

 

339

 

795

 

 

 

 

 

245359.10

 

David A. and Rosa Lee Kiser

 

09/22/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

1

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245359.11

 

Lucille Kiser

 

08/28/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

5

 

 

 

 

 

245359.12

 

Earnest W. Bolling

 

10/05/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

9

 

 

 

 

 

245359.13

 

Nellie V. Bolling

 

10/05/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

137

 

 

 

 

 

245359.14

 

Jeanette Rose

 

09/22/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

141

 

 

 

 

 

245359.15

 

Nina Mannen, Widow

 

09/28/1998

 

42.0000

 

Dickenson

 

VA

 

340

 

500

 

 

 

 

 

245359.16

 

Floyd B. Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.17

 

Maria and Kermit West

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.18

 

Elizabeth and Robert O’Hara

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.19

 

Irene and Dayton Vanderpool

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.21

 

Carl and Geraldine Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.22

 

Raymond and Barbara Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.23

 

Leona Crumpton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.24

 

Letha Hall Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.25

 

Harlis and Louann Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.26

 

Harold and Ilene Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

346

 

614

 

 

 

 

 

245359.27

 

Howard and Mavis Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.28

 

Roy Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.29

 

Nadine Gardner

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.30

 

Loretta and Amos Maggard

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.31

 

Aldie Pilkenton, Widow

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.32

 

Roger and Carol J. Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.33

 

Joann Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.34

 

Randal and Shelby Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.35

 

Carolyn G. and Wilton Vardarnadore

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.36

 

Janice and Billy R. Jackson

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.37

 

Sandra Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.38

 

Marc E. Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.39

 

Robert M. and Angela Pilkenton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.40

 

Roxie Kiser Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.41

 

H. C. and Linda Hilton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.42

 

Anna E. Knight

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.43

 

Avanell R. and Voda Blevins

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.44

 

Jack and Texas Rose

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245359.45

 

Delbert Rose

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.46

 

Virgie and Eldon Beauchamp

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.47

 

James Carson Rose

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.48

 

Taze Roosvelt Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.49

 

Sue Rose

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.50

 

Greg and Aleta Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.51

 

John Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.52

 

Phyllis Barton

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.53

 

Claude A. Ball

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.54

 

Leon Ball

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.55

 

Homer Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.56

 

Luther Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.57

 

Margaret Rose Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.58

 

Grady Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.59

 

William Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.60

 

Mary Bise Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.61

 

Joe Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.62

 

Dora Rasnick Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.63

 

Malissie Reynolds

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.64

 

J. B. Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.65

 

E. T. (Taze) Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.66

 

H. C. Bolling Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.67

 

Luther Bolling Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.68

 

Ethel Riddle

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.69

 

Kermit Bolling Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.70

 

Raleigh Bolling Heirs

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.71

 

J. A. Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.72

 

Jeter Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.73

 

Blucher Kiser

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.74

 

Doyle and Catherine Kennedy

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.75

 

Thayne a/k/a Lynn Davis Counts

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245359.76

 

Caroline Skeen

 

10/01/1998

 

42.0000

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245366.01

 

Carl Phillips, Single

 

06/20/1998

 

1.2010

 

Dickenson

 

VA

 

337

 

491

 

 

 

 

 

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245368.01

 

Lucille Trent, Widow

 

06/21/1998

 

11.0000

 

Dickenson

 

VA

 

337

 

503

 

 

 

 

 

245372.01

 

Garden Realty Corp.

 

05/08/1998

 

0.1605

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245408.01

 

Jimmy M. Smith, Single

 

06/30/1998

 

2.8700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245409.01

 

Bernard Trigg and Dianne Smith

 

06/30/1998

 

6.5700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245422.01

 

Mildred H. Grizzle, et al.

 

08/06/1998

 

59.3429

 

Dickenson

 

VA

 

338

 

741

 

 

 

 

 

245424.01

 

Bazil and Mae Rasnick

 

08/20/1998

 

27.7500

 

Dickenson

 

VA

 

338

 

753

 

 

 

 

 

245424.02

 

Margaret Porter, Widow

 

08/20/1998

 

27.7500

 

Dickenson

 

VA

 

338

 

749

 

 

 

 

 

245424.03

 

Agnes Gilliam, Widow

 

08/20/1998

 

27.7500

 

Dickenson

 

VA

 

338

 

745

 

 

 

 

 

245424.04

 

Helen and Carl Bailey

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.05

 

June Humphrey

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.06

 

Vivian and Dennis Rasnick

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.07

 

Lester Martin Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.08

 

Darrell Martin Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.09

 

Sid Rasnick

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.10

 

Ralph Martin Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.11

 

Donald and Betty Martin

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.12

 

Billie Martin Smith

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.13

 

Janet and Eddie Benton

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.14

 

Mike and Brenda Smith

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.15

 

Jeannie and Jackie Hubbard

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.16

 

Harold Rasnick Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.17

 

Floyd J. and Noelle Sutherland

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.18

 

William R. and Ann D. Sutherland

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.19

 

Stewart and Jennie Sutherland

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.20

 

Hagan Cox

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.21

 

Mary Ann and Jeff Roach

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.22

 

Lee Ann and Woodie Murray

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.23

 

Gaines Reed Cox

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.24

 

Berry Cox

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.25

 

R. W. Rasnick Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245424.26

 

Tilden Rasnick Heirs

 

09/24/1998

 

27.7500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245433.01

 

E. Berry Compton

 

08/04/1998

 

0.1560

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245435.01

 

Martha and Charles Musick

 

08/04/1998

 

4.6700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

47

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245437.01

 

Willis Compton, Widower

 

08/04/1998

 

0.2730

 

Buchanan

 

VA

 

480

 

40

 

 

 

 

 

245437.02

 

Phillip and Rebecca Compton

 

08/04/1998

 

0.2730

 

Buchanan

 

VA

 

480

 

40

 

 

 

 

 

245443.01

 

Charles W. Grizzle Heirs

 

09/24/1998

 

5.5800

 

Dickenson

 

VA

 

482

 

293

 

 

 

 

 

245486.01

 

Lambert Land, LLC

 

10/29/2001

 

76.5000

 

Dickenson

 

VA

 

371

 

695

 

 

 

(2)

 

245495.01

 

Willis Compton, Widower

 

09/24/1998

 

0.0840

 

Buchanan

 

VA

 

482

 

293

 

 

 

 

 

245495.02

 

Phillip and Rebecca Compton

 

09/24/1998

 

0.0840

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245507.01

 

Booker and Ruby Beavers

 

01/07/1999

 

0.9600

 

Dickenson

 

VA

 

343

 

21

 

 

 

 

 

245516.01

 

Susan C. and Kurt C. Lantz

 

01/17/1999

 

3.2500

 

Dickenson

 

VA

 

343

 

258

 

 

 

 

 

245521.01

 

Noah J. and Anna D. Smith

 

06/12/1999

 

2.0000

 

Dickenson

 

VA

 

347

 

20

 

 

 

 

 

245525.01

 

William C. and Vonda E. Rose

 

01/21/1999

 

10.0000

 

Dickenson

 

VA

 

343

 

199

 

 

 

 

 

245528.01

 

Randall and Marlene Tiller Turner\

 

01/28/2004

 

5.0000

 

Buchanan

 

VA

 

594

 

630

 

 

 

 

 

245529.01

 

Rosetta McFarlane, Single

 

09/15/2004

 

10.0000

 

Buchanan

 

VA

 

606

 

310

 

 

 

 

 

245530.01

 

Inell Turner, Widow

 

09/14/2004

 

17.2500

 

Buchanan

 

VA

 

606

 

312

 

 

 

 

 

245550.01

 

Jerry D. and Angela Childress

 

04/20/1999

 

2.0000

 

Dickenson

 

VA

 

345

 

483

 

 

 

 

 

245550.02

 

Talmadge Childress, Single

 

04/20/1999

 

2.0000

 

Dickenson

 

VA

 

345

 

487

 

 

 

 

 

245554.01

 

Luther Craig and Peggy Sue Smith

 

05/12/1999

 

26.0000

 

Dickenson

 

VA

 

346

 

313

 

 

 

 

 

245554.02

 

H. B. Smith, Married

 

06/24/1999

 

26.0000

 

Dickenson

 

VA

 

347

 

453

 

 

 

(2)

 

245555.01

 

Willis Compton, Widower

 

04/05/1999

 

4.3200

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245555.02

 

Phillip and Rebecca Compton

 

04/05/1999

 

4.3200

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245556.01

 

Willis Compton, Widower

 

04/05/1999

 

8.8000

 

Buchanan

 

VA

 

490

 

133

 

 

 

 

 

245556.02

 

Phillip and Rebecca Compton

 

04/05/1999

 

8.8000

 

Buchanan

 

VA

 

490

 

133

 

 

 

 

 

245565.01

 

George W. Smith, Jr. Heirs

 

03/30/1999

 

51.8800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245587.01

 

Zane F. and Alleen Breeding

 

05/13/1999

 

5.0000

 

Buchanan

 

VA

 

498

 

567

 

 

 

 

 

245588.01

 

Zane F. and Alleen Breeding

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

498

 

557

 

 

 

 

 

245588.02

 

Udell and Roxie Breeding

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

498

 

559

 

 

 

 

 

245588.03

 

Louise V. Allen

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

498

 

561

 

 

 

 

 

245588.04

 

Arthur F. and Kim Breeding

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

498

 

563

 

 

 

 

 

245588.05

 

Novelda E. Kahlau, Single

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

496

 

745

 

 

 

 

 

245588.06

 

Yvonne and Carl Ray

 

05/13/1999

 

41.5600

 

Buchanan

 

VA

 

498

 

565

 

 

 

 

 

245589.01

 

Udell and Roxie Breeding

 

12/08/1999

 

2.9400

 

Buchanan

 

VA

 

499

 

271

 

 

 

(2)

 

245590.01

 

Hugh Jackson Bartee

 

05/26/2004

 

172.0000

 

Russell

 

VA

 

496

 

356

 

 

 

 

 

245601.01

 

Bennie Thompson, et ux.

 

07/14/2004

 

124.0000

 

Russell

 

VA

 

497

 

47

 

 

 

 

 

245610.01

 

Dennis G. and Anita C. Griffith

 

08/04/2004

 

242.0000

 

Russell

 

VA

 

497

 

323

 

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245611.01

 

Dennis G. and Anita C. Griffith

 

08/04/2004

 

245.0000

 

Russell

 

VA

 

497

 

319

 

 

 

 

 

245612.01

 

Laura Jean and Leroy Cole

 

06/16/1999

 

17.8200

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245614.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

7.4400

 

Russell

 

VA

 

497

 

668

 

 

 

 

 

245615.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

375.0000

 

Russell

 

VA

 

497

 

684

 

 

 

 

 

245616.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

140.0000

 

Russell

 

VA

 

497

 

680

 

 

 

 

 

245617.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

43.0000

 

Russell

 

VA

 

497

 

676

 

 

 

 

 

245618.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

162.0000

 

Russell

 

VA

 

497

 

672

 

 

 

 

 

245619.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

260.0000

 

Russell

 

VA

 

497

 

664

 

 

 

 

 

245622.01

 

Sherman Wallace, Jr., et ux.

 

07/26/2004

 

82.2500

 

Russell

 

VA

 

498

 

235

 

 

 

 

 

245623.01

 

Hope O. Dickenson, et al.

 

08/19/2004

 

203.8600

 

Russell

 

VA

 

498

 

242

 

 

 

 

 

245624.01

 

Charles J. and Patricia D. Gray

 

08/21/2004

 

21.1700

 

Russell

 

VA

 

498

 

246

 

 

 

 

 

245625.01

 

William C. and Nellie T. Banner

 

07/28/2004

 

390.3300

 

Russell

 

VA

 

498

 

621

 

 

 

 

 

245632.01

 

Castlewood Land & Development

 

08/25/2004

 

2,029.1000

 

Russell

 

VA

 

499

 

392

 

 

 

 

 

245633.01

 

Henry W. and June C. Counts

 

09/02/2004

 

47.0000

 

Russell

 

VA

 

499

 

388

 

 

 

 

 

245646.01

 

United States Department of the Interior, Bureau of Land Management

 

09/23/1999

 

200.0100

 

Dickenson

 

VA

 

351

 

624

 

 

 

 

 

245647.01

 

Eddie Wayne Dickenson, et ux.

 

09/22/2004

 

64.0000

 

Russell

 

VA

 

500

 

508

 

 

 

 

 

245653.01

 

John L. Porter, IV, Single

 

09/21/2004

 

1.4300

 

Russell

 

VA

 

500

 

500

 

 

 

 

 

245655.01

 

John L. Porter, IV, Single

 

09/21/2004

 

68.0000

 

Russell

 

VA

 

500

 

496

 

 

 

 

 

245655.02

 

William W. and Rama L. Fields

 

09/18/2004

 

68.0000

 

Russell

 

VA

 

500

 

504

 

 

 

 

 

245673.01

 

Charles W. Grizzle, et al.

 

09/07/1999

 

0.4100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245677.01

 

Hope O. Dickenson, et al.

 

11/10/2004

 

46.2500

 

Russell

 

VA

 

502

 

668

 

 

 

 

 

245680.01

 

McNeil Phillips, Jr., et al.

 

11/20/2004

 

9.0000

 

Russell

 

VA

 

502

 

672

 

 

 

 

 

245681.01

 

Hope O. Dickenson, et al.

 

11/11/2004

 

346.0000

 

Russell

 

VA

 

502

 

676

 

 

 

 

 

245686.01

 

Jo Ellen and Harry T. Harding

 

12/04/2004

 

208.0000

 

Russell

 

VA

 

502

 

754

 

 

 

 

 

245708.01

 

Hershal and Madeline French

 

03/10/2000

 

4.1300

 

Dickenson

 

VA

 

354

 

386

 

 

 

 

 

245731.01

 

Ina Boyd Fletcher

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

79

 

 

 

 

 

245731.02

 

Hazel and Kenneth Neeley

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

51

 

 

 

 

 

245731.03

 

Jeanette and Darrell E. James

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

47

 

 

 

 

 

245731.04

 

Ralph Boyd

 

10/16/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

67

 

 

 

 

 

245731.05

 

Ruby and James Perkins

 

10/16/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

63

 

 

 

 

 

245731.06

 

Helen Fields

 

10/16/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

92

 

 

 

 

 

245731.07

 

Jeanette Compton, Widow

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

83

 

 

 

 

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245731.08

 

Troy and Debra Sue Compton

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

71

 

 

 

 

 

245731.09

 

Roger and Debra Compton

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

59

 

 

 

 

 

245731.10

 

Laura and Edward Deel

 

10/16/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

87

 

 

 

 

 

245731.11

 

Arville Deel, Single

 

09/15/2000

 

30.0000

 

Buchanan

 

VA

 

518

 

75

 

 

 

 

 

245731.12

 

Scottie Boyd

 

01/17/2001

 

30.0000

 

Buchanan

 

VA

 

519

 

586

 

 

 

 

 

245731.13

 

Larry and Joyce Boyd

 

01/17/2001

 

30.0000

 

Buchanan

 

VA

 

519

 

576

 

 

 

 

 

245731.14

 

Clyde Boyd

 

01/17/2001

 

30.0000

 

Buchanan

 

VA

 

519

 

581

 

 

 

 

 

245731.15

 

Michael and Adele Boyd

 

01/17/2001

 

30.0000

 

Buchanan

 

VA

 

525

 

783

 

 

 

 

 

245731.16

 

Margie Wenner

 

02/13/2001

 

30.0000

 

Buchanan

 

VA

 

525

 

788

 

 

 

 

 

245731.17

 

Kilby Boyd, Clyde Boyd Conserv.)

 

04/20/2001

 

30.0000

 

Buchanan

 

VA

 

532

 

487

 

 

 

 

 

245731.18

 

Fairy Bowman

 

06/13/2001

 

30.0000

 

Buchanan

 

VA

 

532

 

530

 

 

 

 

 

245731.19

 

Dillard Compton

 

06/13/2001

 

30.0000

 

Buchanan

 

VA

 

532

 

526

 

 

 

 

 

245731.20

 

Jimmy E. Boyd, et al.

 

08/16/2005

 

30.0000

 

Buchanan

 

VA

 

 

 

 

 

50002476

 

 

 

245733.01

 

United States Department of the Interior, Bureau of Land Management

 

02/01/2000

 

2,539.4000

 

Dickenson

 

VA

 

352

 

395

 

 

 

 

 

245734.01

 

United States Department of the Interior, Bureau of Land Management

 

02/01/2000

 

525.3000

 

Dickenson

 

VA

 

352

 

402

 

 

 

 

 

245735.01

 

United States Department of the Interior, Bureau of Land Management

 

02/01/2000

 

525.3000

 

Dickenson

 

VA

 

352

 

408

 

 

 

 

 

245736.01

 

Martha and Charles Musick

 

08/23/2000

 

0.9400

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

245752.01

 

Welford Dotson

 

05/23/2001

 

32.5000

 

Dickenson

 

VA

 

367

 

701

 

 

 

 

 

245752.02

 

Donald R. and Carolyn Hilton

 

05/23/2001

 

32.5000

 

Dickenson

 

VA

 

367

 

709

 

 

 

 

 

245752.03

 

Larry Houston and Glenda Jo Houston

 

05/20/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

725

 

 

 

 

 

245752.04

 

Mary Lou Younce and William Younce

 

05/19/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

730

 

 

 

 

 

245752.05

 

Selma Adkins, Widow

 

05/19/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

734

 

 

 

 

 

245752.06

 

Ralph Adkins by Linda Hill, Agent

 

06/01/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

738

 

 

 

 

 

245752.07

 

Linda Hill, Married Dealing Solely

 

05/27/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

742

 

 

 

 

 

245752.08

 

Frank Adkins and Barbara Adkins

 

05/26/2004

 

32.5000

 

Dickenson

 

VA

 

401

 

746

 

 

 

 

 

245752.09

 

Doris Perrine, Widow

 

06/04/2004

 

32.5000

 

Dickenson

 

VA

 

403

 

603

 

 

 

 

 

245752.10

 

Helen Fleming, Single

 

06/04/2004

 

32.5000

 

Dickenson

 

VA

 

403

 

607

 

 

 

 

 

245752.11

 

Barbara Younce and Ralph Younce

 

06/02/2004

 

32.5000

 

Dickenson

 

VA

 

403

 

611

 

 

 

 

 

245752.12

 

Martha Virginia Rose, Sole and Individual

 

06/23/2004

 

32.5000

 

Dickenson

 

VA

 

403

 

589

 

 

 

 

 

245752.13

 

Curtis Bise and Mable Bise

 

06/16/2004

 

32.5000

 

Dickenson

 

VA

 

403

 

619

 

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

245752.14

 

Paul Adkins and Bonnie Adkins

 

06/04/2004

 

32.5000

 

Dickenson

 

VA

 

404

 

458

 

 

 

 

 

245752.15

 

Glenda Mullins, Single

 

06/10/2004

 

32.5000

 

Dickenson

 

VA

 

405

 

7

 

 

 

 

 

245752.16

 

Eva Mae Adkins

 

05/16/2005

 

32.5000

 

Dickenson

 

VA

 

413

 

552

 

 

 

 

 

245752.17

 

Imogene R. Widow, et al.

 

08/17/2004

 

7.2525

 

Dickenson

 

VA

 

410

 

592

 

 

 

 

 

245752.18

 

Imogene R. Widow, et al.

 

11/16/2004

 

4.9778

 

Dickenson

 

VA

 

410

 

665

 

 

 

 

 

245752.19

 

Dudley Redden, et ux.

 

07/11/2005

 

0.2167

 

Dickenson

 

VA

 

Force
Pool

 

Force
Pool

 

 

 

 

 

245752.20

 

Gary A. Nash, et ux.

 

07/12/2005

 

32.5000

 

Dickenson

 

VA

 

416

 

609

 

 

 

 

 

245752.21

 

William M. Nash

 

07/12/2005

 

1.1285

 

Dickenson

 

VA

 

416

 

613

 

 

 

 

 

245754.01

 

Lambert Land, LLC

 

06/28/2001

 

90.0000

 

Dickenson

 

VA

 

367

 

679

 

 

 

 

 

245755.01

 

Neil C. and Martha Tiller

 

06/28/2001

 

76.7100

 

Dickenson

 

VA

 

367

 

684

 

 

 

 

 

245755.02

 

Travis B. Tiller, Single

 

06/28/2001

 

76.7100

 

Dickenson

 

VA

 

367

 

688

 

 

 

 

 

245755.03

 

Garry H. and Daisy Tiller

 

07/10/2001

 

76.7100

 

Dickenson

 

VA

 

367

 

705

 

 

 

 

 

245755.04

 

Karen T. and Don Taylor

 

07/10/2001

 

76.7100

 

Dickenson

 

VA

 

367

 

692

 

 

 

 

 

 

 

 

 

 

 

 

 

Wise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dickenson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buchanan

 

 

 

 

 

 

 

 

 

 

 

255588.01

 

Pittston Resources, Inc.

 

07/25/1972

 

0.0000

 

Russell

 

VA

 

N/A

 

N/A

 

 

 

(8)

 

904537.04

 

Harlan W. Smith, Jr., et ux.

 

02/10/2002

 

30.4200

 

Dickenson

 

VA

 

378

 

138

 

 

 

 

 

 

 

 

 

 

 

 

 

Wise

 

 

 

200402685

 

200402685

 

 

 

 

 

 

 

 

 

 

 

 

 

Dickenson

 

 

 

400

 

686

 

 

 

 

 

 

 

 

 

 

 

See Note (3)

 

Russell

 

 

 

610

 

507

 

 

 

 

 

904576.00

 

Coastal Coal Company, LLC

 

04/23/2002

 

below

 

Scott

 

VA

 

519

 

2162

 

 

 

(3)

 

904767.01

 

Freddie E. Mullins, et ux.

 

11/04/2002

 

178.8000

 

Dickenson

 

VA

 

383

 

81

 

 

 

 

 

904767.02

 

Carol Phipps Buchanan, et al.

 

10/15/2002

 

178.8000

 

Dickenson

 

VA

 

383

 

73

 

 

 

 

 

904767.03

 

Hulah L. Bentley, Widow

 

11/26/2002

 

178.8000

 

Dickenson

 

VA

 

383

 

158

 

 

 

 

 

904767.04

 

John Greever, et ux.

 

11/26/2002

 

178.8000

 

Dickenson

 

VA

 

383

 

162

 

 

 

 

 

904786.00

 

The Columbus Phipps Foundation

 

11/14/2002

 

194.3000

 

Dickenson

 

VA

 

383

 

117

 

 

 

 

 

904787.01

 

Ona Carole Moore, Widow

 

10/30/2002

 

0.2500

 

Dickenson

 

VA

 

383

 

122

 

 

 

 

 

904787.02

 

Kathy Denise Williams, et vir.

 

12/20/2002

 

0.2500

 

Dickenson

 

VA

 

383

 

166

 

 

 

 

 

904802.00

 

Warren Dale Brooks, Single

 

12/09/2002

 

1.0000

 

Wise

 

VA

 

 

 

 

 

200300624

 

 

 

904803.01

 

Faye L. Hall, Widow

 

11/12/2002

 

10.0000

 

Wise

 

VA

 

 

 

 

 

200300600

 

 

 

904844.01

 

Emily P. Baker, Widow

 

01/20/2003

 

588.2400

 

Buchanan

 

VA

 

571

 

651

 

 

 

 

 

904844.02

 

Pauline B. Legard, Widow by POA

 

01/20/2003

 

588.2400

 

Buchanan

 

VA

 

571

 

661

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

904844.03

 

Elizabeth Ann Cox, et vir.

 

01/20/2003

 

588.2400

 

Buchanan

 

VA

 

571

 

656

 

 

 

 

 

904848.01

 

Reva Compton Hale and Gerald Hale

 

03/17/2003

 

20.0000

 

Buchanan

 

VA

 

571

 

774

 

 

 

 

 

904850.00

 

Lon E. Bradford and Patricia Bradford

 

03/27/2003

 

34.0000

 

Dickenson

 

VA

 

388

 

345

 

 

 

 

 

904917.00

 

Harry and Zelphia Salyer

 

05/02/2003

 

27.1000

 

Dickenson

 

VA

 

389

 

422

 

 

 

 

 

904918.00

 

Rebecca S. Vanover, et al.

 

05/19/2003

 

2.0500

 

Dickenson

 

VA

 

389

 

430

 

 

 

 

 

904929.01

 

Franklin and Patricia Rose

 

05/02/2003

 

1.3700

 

Dickenson

 

VA

 

389

 

426

 

 

 

 

 

904929.02

 

David Wolfe and Emma Jean Rose Wolfe

 

06/12/2003

 

1.3700

 

Dickenson

 

VA

 

391

 

455

 

 

 

 

 

904930.00

 

Kenneth F. Meade and Nancy Meade

 

05/19/2003

 

19.2500

 

Dickenson

 

VA

 

389

 

417

 

 

 

 

 

904931.01

 

Mary Mullins Baker and George Baker

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

574

 

197

 

 

 

 

 

904931.02

 

Inise Mullins

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

574

 

191

 

 

 

 

 

904931.03

 

Betty Mullins

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

574

 

203

 

 

 

 

 

904931.04

 

Bobby Eugene Mullins and Ruby Mullins

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

574

 

179

 

 

 

 

 

904931.05

 

William Harvey Mullins and Lou Emma Mullins

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

574

 

185

 

 

 

 

 

904931.06

 

Ruby Jean Mullins

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

576

 

119

 

 

 

 

 

904931.07

 

Thomas Mullins, Jr., et ux.

 

05/28/2003

 

98.7000

 

Buchanan

 

VA

 

576

 

125

 

 

 

 

 

904932.01

 

Carol Phipps Buchanan, et al.

 

06/03/2003

 

40.5000

 

Dickenson

 

VA

 

389

 

434

 

 

 

 

 

904932.02

 

The Columbus Phipps Foundation

 

06/12/2003

 

40.5000

 

Dickenson

 

VA

 

390

 

48

 

 

 

 

 

904932.03

 

John Greever and Margaret Greever

 

06/18/2003

 

40.5000

 

Dickenson

 

VA

 

391

 

481

 

 

 

 

 

904932.04

 

Hulah Bentley, Widow

 

06/18/2003

 

40.5000

 

Dickenson

 

VA

 

391

 

477

 

 

 

 

 

904936.00

 

Ray Kennedy and Hazel Kennedy

 

05/29/2003

 

22.0020

 

Dickenson

 

VA

 

390

 

44

 

 

 

 

 

904956.00

 

Appalachian Power Company

 

05/27/2003

 

2.8700

 

Dickenson

 

VA

 

391

 

489

 

 

 

 

 

904960.00

 

Emory A. Mullins

 

07/17/2003

 

8.5400

 

Dickenson

 

VA

 

391

 

485

 

 

 

 

 

904974.01

 

Raymond Guy Boyd and Barbara Boyd

 

07/16/2003

 

29.0000

 

Buchanan

 

VA

 

580

 

755

 

 

 

 

 

904974.02

 

Vivian Wanda Boyd

 

07/16/2003

 

29.0000

 

Buchanan

 

VA

 

580

 

747

 

 

 

 

 

904974.03

 

Tivis Boyd, Jr.

 

07/16/2003

 

29.0000

 

Buchanan

 

VA

 

580

 

751

 

 

 

 

 

904975.00

 

Lester Hill and Linda Hill

 

07/22/2003

 

1.0350

 

Dickenson

 

VA

 

391

 

534

 

 

 

 

 

904976.00

 

Kate Mullins

 

07/22/2003

 

8.3700

 

Dickenson

 

VA

 

391

 

538

 

 

 

 

 

904990.00

 

Thelma Jean Hill and Lewis A. Hill

 

08/04/2003

 

3.3300

 

Dickenson

 

VA

 

391

 

628

 

 

 

 

 

904994.00

 

Thadeus O. Mullins and Seader I. Mullins

 

08/06/2003

 

8.2630

 

Dickenson

 

VA

 

391

 

632

 

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

904995.01

 

The Columbus Phipps Foundation

 

08/07/2003

 

97.0000

 

Dickenson

 

VA

 

391

 

640

 

 

 

 

 

904995.02

 

Carol Phipps Buchanan, et al.

 

08/07/2003

 

97.0000

 

Dickenson

 

VA

 

391

 

636

 

 

 

 

 

904995.03

 

John Greever and Margaret Greever

 

08/27/2003

 

97.0000

 

Dickenson

 

VA

 

392

 

245

 

 

 

 

 

904995.04

 

Hulah L. Bentley, Widow

 

08/27/2003

 

97.0000

 

Dickenson

 

VA

 

392

 

249

 

 

 

 

 

905006.01

 

Vona H. Mullins, et al.

 

08/11/2003

 

3.6600

 

Dickenson

 

VA

 

392

 

114

 

 

 

 

 

905006.02

 

Neita V. Ratliff

 

08/11/2003

 

3.6600

 

Dickenson

 

VA

 

392

 

118

 

 

 

 

 

905023.00

 

Eula Mullins Mason and Clyde Mason

 

08/27/2003

 

0.3700

 

Dickenson

 

VA

 

392

 

253

 

 

 

 

 

905052.01

 

Phillip Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.02

 

Thurston and Kathleen Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.03

 

Hermine Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.04

 

Flecie Sliger

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.05

 

Ruby Ratliff

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.06

 

Wayne and Joy Compton

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.07

 

Dorothy and Teddie Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.08

 

Clifford and Mary Compton

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.09

 

Jeff Barnette

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.10

 

Ernie Barnette

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.11

 

Bobby G. and Patricia Garrett

 

09/16/2004

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.12

 

Linda G. Garrett

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.13

 

Julia McGuire Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.14

 

Douglas Ray Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.15

 

Michael Todd Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.16

 

Victor Franklin Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.17

 

Mary Jean Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.18

 

Patsy Barton

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.19

 

Gary Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.20

 

Larry Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.21

 

Rebecca Woods

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.22

 

Vickie and David Turner

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.23

 

Annette and Sammy Mitchell

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.24

 

Rebecca and Derwin Bartley

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.25

 

Patty and Robert Croyle

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.26

 

Rufus Willis, Jr. and Robin Willis

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

53

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905052.27

 

Jackie and Wanda Owens

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.28

 

Hugh and Martha Belcher

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.29

 

Kerry and Sula Hay

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905052.30

 

Wanda B. Mullins

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905058.00

 

Carolyn Salyer Rose, Widow

 

09/15/2003

 

60.0000

 

Dickenson

 

VA

 

392

 

687

 

 

 

 

 

905063.00

 

James P. Senter and Ginger Rose Senter

 

09/15/2003

 

15.6300

 

Dickenson

 

VA

 

393

 

19

 

 

 

 

 

905066.01

 

Catherine Stookey, Widow

 

09/08/2003

 

10.0000

 

Dickenson

 

VA

 

393

 

24

 

 

 

 

 

905066.02

 

David French and Jeanette French

 

09/08/2003

 

10.0000

 

Dickenson

 

VA

 

393

 

28

 

 

 

 

 

905066.03

 

Joy Barnett French, Widow

 

09/08/2003

 

10.0000

 

Dickenson

 

VA

 

393

 

135

 

 

 

 

 

905066.04

 

Francis French and Fern French

 

11/18/2003

 

10.0000

 

Dickenson

 

VA

 

395

 

523

 

 

 

 

 

905066.05

 

Patricia Ann French

 

11/18/2003

 

10.0000

 

Dickenson

 

VA

 

395

 

527

 

 

 

 

 

905066.06

 

Ellen L. French

 

11/18/2003

 

10.0000

 

Dickenson

 

VA

 

395

 

531

 

 

 

 

 

905066.07

 

Richard P. Maske and Roberta Maske

 

11/18/2003

 

10.0000

 

Dickenson

 

VA

 

397

 

388

 

 

 

 

 

905066.08

 

Emerson Mullins

 

08/17/2004

 

1.4190

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905073.00

 

Lambert Land, L.L.C.

 

09/07/2003

 

883.2090

 

Dickenson

 

VA

 

393

 

394

 

 

 

 

 

905075.00

 

Lambert Land, L.L.C.

 

09/07/2003

 

887.9800

 

Dickenson

 

VA

 

393

 

402

 

 

 

 

 

905090.01

 

Robert S. Sherrard, Jr. and Maria K. Sherrard

 

09/15/2003

 

680.0000

 

Scott

 

VA

 

G15

 

1027

 

 

 

 

 

905090.02

 

Elizabeth Hagan Scott, Widow

 

09/24/2003

 

680.0000

 

Scott

 

VA

 

G15

 

1031

 

 

 

 

 

905090.03

 

James B. Scott and Elaine C. Scott

 

12/23/2003

 

680.0000

 

Scott

 

VA

 

G15

 

1059

 

 

 

 

 

905092.01

 

Helen Harris Davis, Single

 

09/10/2003

 

20.6700

 

Dickenson

 

VA

 

393

 

534

 

 

 

 

 

905092.02

 

Sam H. Shannon

 

09/16/2003

 

20.6700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905093.00

 

William and Kim Corn

 

09/04/2003

 

35.0000

 

Dickenson

 

VA

 

393

 

530

 

 

 

 

 

905132.01

 

Clifford F. Williams, Widow

 

10/27/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

283

 

 

 

 

 

905132.02

 

Gary Salyers and Sonya Salyers

 

11/05/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

287

 

 

 

 

 

905132.03

 

Shirley Osborne, Widow

 

10/30/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

291

 

 

 

 

 

905132.04

 

Joe Salyer and Carolyn Salyer

 

10/30/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

295

 

 

 

 

 

905132.05

 

Rita Joanne Salyer, Widow

 

11/13/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

470

 

 

 

 

 

905132.06

 

Quentin Freeman and Luella Freeman

 

11/12/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

466

 

 

 

 

 

905132.07

 

Carmen Malley and Ronnie Malley

 

11/13/2003

 

12.2900

 

Dickenson

 

VA

 

395

 

474

 

 

 

 

 

905132.08

 

Rita Matthews and Gerald Matthews

 

11/13/2003

 

12.2900

 

Dickenson

 

VA

 

396

 

585

 

 

 

 

 

 

54

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905136.01

 

Margaret Meade Bolling and Donnie R. Bolling, her husband

 

11/10/2003

 

13.4500

 

Dickenson

 

VA

 

395

 

299

 

 

 

 

 

905136.02

 

Shirley J. Meade aka June P. Meade

 

11/22/2003

 

13.4500

 

Dickenson

 

VA

 

395

 

108

 

 

 

 

 

905136.03

 

Bernard Meade and Kitty Meade

 

11/20/2003

 

13.4500

 

Dickenson

 

VA

 

395

 

112

 

 

 

 

 

905136.04

 

Donald Wayne Meade

 

04/04/2004

 

13.4500

 

Dickenson

 

VA

 

398

 

584

 

 

 

 

 

905136.05

 

William C. Meade and Deborah Meade

 

12/31/2003

 

13.4500

 

Dickenson

 

VA

 

400

 

598

 

 

 

 

 

905188.00

 

Mary J. Compton and Keith A. Compton

 

12/02/2003

 

29.8800

 

Dickenson

 

VA

 

395

 

478

 

 

 

 

 

905189.00

 

Brian S. Newberry and Elizabeth Newberry

 

12/01/2003

 

7.2100

 

Dickenson

 

VA

 

395

 

482

 

 

 

 

 

905192.00

 

Jeffery A. Green and Patricia A. Green

 

12/08/2003

 

5.3800

 

Dickenson

 

VA

 

395

 

646

 

 

 

 

 

905193.00

 

Glen H. Stanley and Dicy Mae Stanley

 

12/15/2003

 

10.0000

 

Dickenson

 

VA

 

395

 

650

 

 

 

 

 

905194.01

 

Vester Meade and Edna Meade

 

12/31/2003

 

10.0000

 

Dickenson

 

VA

 

398

 

758

 

 

 

 

 

905194.02

 

Arbutus Davis

 

12/31/2003

 

10.0000

 

Dickenson

 

VA

 

398

 

762

 

 

 

 

 

905195.00

 

Clayton Baker and Melissa Baker

 

01/28/2004

 

10.0000

 

Dickenson

 

VA

 

397

 

235

 

 

 

 

 

905263.01

 

Naomi Stanley and Benny Stanley

 

01/08/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

746

 

 

 

 

 

905263.02

 

Anthony L. Hill, Single

 

01/07/2004

 

24.0000

 

Dickenson

 

VA

 

403

 

615

 

 

 

 

 

905263.03

 

Robert Stanley, Single

 

01/16/2004

 

24.0000

 

Dickenson

 

VA

 

397

 

219

 

 

 

 

 

905263.04

 

Wayne Stanley and Brenda Stanley

 

01/16/2004

 

24.0000

 

Dickenson

 

VA

 

397

 

223

 

 

 

 

 

905263.05

 

Ruby L. Williams and John A. Williams

 

01/16/2004

 

24.0000

 

Dickenson

 

VA

 

397

 

227

 

 

 

 

 

905263.06

 

Ray Hill and Janice Hill

 

01/20/2004

 

24.0000

 

Dickenson

 

VA

 

397

 

231

 

 

 

 

 

905263.07

 

Edith T. Stidham and Emory Stidham

 

01/12/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

562

 

 

 

 

 

905263.08

 

Glenda Donnell Hamilton, Widow

 

01/22/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

566

 

 

 

 

 

905263.09

 

Worley K. Hill, Single

 

01/15/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

750

 

 

 

 

 

905263.10

 

Worley Clyde Hill and Betty Lou Hill

 

01/07/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

754

 

 

 

 

 

905263.11

 

Alice May Hill, Widow

 

01/20/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

570

 

 

 

 

 

905263.12

 

Phillip A. Stanley and Pamela Stanley

 

01/16/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

574

 

 

 

 

 

905263.13

 

Roger Hill and Bernice Hill, his wife

 

01/26/2004

 

24.0000

 

Dickenson

 

VA

 

400

 

618

 

 

 

 

 

905263.14

 

Cecil R. Hill and Banis Hill

 

01/06/2004

 

24.0000

 

Dickenson

 

VA

 

400

 

623

 

 

 

 

 

905263.15

 

Margaret Leola Mullins and Toy Mullins

 

01/19/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

588

 

 

 

 

 

905263.16

 

Roy Hill and Jean Hill, his wife

 

01/26/2004

 

24.0000

 

Dickenson

 

VA

 

398

 

592

 

 

 

 

 

905263.17

 

Kitty H. Phillips and David Phillips

 

01/29/2004

 

24.0000

 

Dickenson

 

VA

 

400

 

614

 

 

 

 

 

905263.18

 

Roy Dean Stanley, Single

 

03/01/2004

 

24.0000

 

Dickenson

 

VA

 

400

 

671

 

 

 

 

 

905467.00

 

Lambert Land, L.L.C.

 

02/23/2004

 

68.2500

 

Dickenson

 

VA

 

398

 

578

 

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905495.01

 

Marshall Buchanan, et ux.

 

02/26/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

610

 

 

 

 

 

905495.02

 

John K. Buchanan and Bonnie Buchanan

 

02/26/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

606

 

 

 

 

 

905495.03

 

Paul D. Buchanan and Vonda Buchanan

 

02/26/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

602

 

 

 

 

 

905495.04

 

Carol P. Buchanan, Widow

 

03/09/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

594

 

 

 

 

 

905495.05

 

Mary Crabtree Buchanan, Widow

 

03/02/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

590

 

 

 

 

 

905495.06

 

Sue Ann Thomason Marsh and John D. Marsh

 

03/02/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

586

 

 

 

 

 

905495.07

 

Francis S. Hughes and Marshall Hughes

 

03/11/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

582

 

 

 

 

 

905495.08

 

Billy Lee Buchanan

 

03/11/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

578

 

 

 

 

 

905495.09

 

Delores B. Smith and Donald Smith

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

667

 

 

 

 

 

905495.10

 

Rita Joe English and Ralph English

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

663

 

 

 

 

 

905495.11

 

Louise Thomason, Single

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

659

 

 

 

 

 

905495.12

 

Janice E. B. Lovelace, et ux.

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

654

 

 

 

 

 

905495.13

 

Jean Buchanan Deel, Widow

 

04/05/2004

 

48.2600

 

Dickenson

 

VA

 

400

 

650

 

 

 

 

 

905495.14

 

Mae Coleman, Widow, Life Estate

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

401

 

750

 

 

 

 

 

905495.15

 

Mary Coleman Samsel and Alex Samsel

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

401

 

754

 

 

 

 

 

905495.16

 

Joan Buchanan Choate

 

04/07/2004

 

48.2600

 

Dickenson

 

VA

 

403

 

623

 

 

 

 

 

905495.17

 

Jams M. Coleman and Dolores Coleman

 

06/14/2004

 

48.2600

 

Dickenson

 

VA

 

403

 

627

 

 

 

 

 

905495.18

 

H. W. Buchanan, et ux.

 

11/16/2006

 

48.2600

 

Dickenson

 

VA

 

433

 

689

 

 

 

 

 

905495.19

 

Cynthia Juanita Buchanan

 

11/16/2006

 

48.2600

 

Dickenson

 

VA

 

433

 

679

 

 

 

 

 

905496.01

 

Glenn Stallard, Widow

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

400

 

574

 

 

 

 

 

905496.02

 

Jean D. Felty and John E. Felty

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

400

 

570

 

 

 

 

 

905496.03

 

Delores Dotson, Widow

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

401

 

758

 

 

 

 

 

905496.04

 

Jerry W. Dotson and Stella Dotson

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

401

 

762

 

 

 

 

 

905496.05

 

Jearl Dotson and Nancy Dotson

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

403

 

631

 

 

 

 

 

905496.06

 

Jean D. Felty and John E. Felty

 

11/30/2004

 

8.2500

 

Dickenson

 

VA

 

408

 

382

 

 

 

 

 

905496.07

 

Georgia Dotson Hamilton

 

01/21/2004

 

8.2500

 

Dickenson

 

VA

 

408

 

386

 

 

 

 

 

905496.08

 

Willie and Doris B. Dotson

 

11/30/2004

 

8.2500

 

Dickenson

 

VA

 

409

 

373

 

 

 

 

 

 

56

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905496.09

 

Willie and Doris B. Dotson

 

12/14/2004

 

58.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905496.10

 

Ruth Dotson

 

07/15/2005

 

8.2500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905496.11

 

Josephine Mullins

 

01/31/2006

 

8.2500

 

Dickenson

 

VA

 

426

 

48

 

 

 

 

 

905498.00

 

Willie L. Rose and Betty S. Rose

 

02/20/2004

 

33.0000

 

Dickenson

 

VA

 

400

 

561

 

 

 

 

 

905499.00

 

Ronnie Gilbert and Vicki Gilbert

 

03/24/2004

 

28.0000

 

Russell

 

VA

 

610

 

514

 

 

 

 

 

905531.00

 

Roy F. Rose and Charlotte L. Rose

 

02/23/2004

 

16.5000

 

Dickenson

 

VA

 

400

 

565

 

 

 

 

 

905534.00

 

I. B. McReynolds Heirs

 

04/18/2004

 

1.8100

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905535.00

 

G. W. Smith, Jr., Heirs

 

04/18/2004

 

111.4500

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905538.01

 

Barnum Powers

 

11/24/2003

 

5.7900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905538.02

 

Darrell C. Powers

 

11/24/2003

 

1.4475

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905538.03

 

Gaynell Sykes, et ux.

 

11/24/2003

 

1.4475

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905538.04

 

Betty Lou Powers, Widow

 

11/24/2003

 

1.4475

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905554.00

 

Verna Sutherland, et ux.

 

02/10/2004

 

15.3300

 

Dickenson

 

VA

 

400

 

645

 

 

 

 

 

905556.00

 

Terry W. Harris and Tabitha Harris

 

04/13/2004

 

9.9000

 

Dickenson

 

VA

 

400

 

640

 

 

 

 

 

905558.00

 

Bessie Maine Kiser, Widow

 

01/10/2004

 

10.0000

 

Dickenson

 

VA

 

400

 

636

 

 

 

 

 

905600.01

 

Franklin D. Hillman and Lou Jean Hillman

 

05/29/2004

 

76.6010

 

Dickenson

 

VA

 

401

 

766

 

 

 

 

 

905600.02

 

Charles Wade

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

110

 

 

 

 

 

905600.03

 

Edith E. and Walter Moore

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

114

 

 

 

 

 

905600.04

 

Larry and Diane Stanley

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

118

 

 

 

 

 

905600.05

 

James B. and Vernie Bise

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

122

 

 

 

 

 

905600.06

 

Darrel and Phyllis Ringley

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

85

 

 

 

 

 

905600.07

 

Theodore and Cora Mayes

 

08/21/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

89

 

 

 

 

 

905600.08

 

George Wythe Taylor, II

 

09/13/2004

 

76.6010

 

Dickenson

 

VA

 

406

 

93

 

 

 

 

 

905600.09

 

John Edgar Hillman

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.10

 

Doris Bray and Bobby J. Perry

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.11

 

Carolyn Hope and Garnett Gilliam

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.12

 

Victoria P. and Daniel Beck

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.13

 

Frank Bray, Jr. and Patricia Bray

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.14

 

Lisa R. and David Williamson

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.15

 

Robert Edward Kennedy

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.16

 

Carmen and Byron D. Cantrell

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.17

 

William Warren Mayes, Jr.

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

 

57

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905600.18

 

Tammy Ringley and Mike Collins

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.19

 

Mark and Tammy Ringley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.20

 

James Boyce and Denise Ringley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.21

 

Mae M. Ringley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.22

 

Wayne H. Ringley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.23

 

Reba Ann and Jess Boyd Lockhart

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.24

 

James Ronnie and Katherine Ringley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905600.25

 

Leslie V. and Diane Allen Stanley

 

10/19/2004

 

76.6010

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

905656.00

 

Roger Edwards and Sandra Edwards

 

07/13/2004

 

1.0000

 

Dickenson

 

VA

 

404

 

462

 

 

 

 

 

905658.01

 

Allen Junior Yates and Linda Gail Yates

 

07/30/2004

 

6.0000

 

Dickenson

 

VA

 

404

 

466

 

 

 

 

 

905658.02

 

James Gleason Yates

 

07/30/2004

 

6.0000

 

Dickenson

 

VA

 

404

 

470

 

 

 

 

 

905658.03

 

Glenn Stallard

 

08/04/2004

 

6.0000

 

Dickenson

 

VA

 

404

 

474

 

 

 

 

 

905658.04

 

Opal Stallard, Widow

 

08/11/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

11

 

 

 

 

 

905658.05

 

Diana S. Coulthard and Danny Coulthard

 

08/13/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

15

 

 

 

 

 

905658.06

 

Norman Hammons, Single

 

08/05/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

19

 

 

 

 

 

905658.07

 

James B. Stallard, Widower

 

08/05/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

23

 

 

 

 

 

905658.08

 

Virginia Hall, Widow

 

07/29/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

27

 

 

 

 

 

905658.09

 

Ada Hammonds and Bobby Hammonds

 

08/05/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

31

 

 

 

 

 

905658.10

 

Joyce C. Stallard, Widow

 

08/04/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

39

 

 

 

 

 

905658.11

 

Blanche Patton, Widow

 

08/04/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

35

 

 

 

 

 

905658.12

 

Gerald M. White and Ruth A. White

 

08/11/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

910

 

 

 

 

 

905658.13

 

Maria Yates

 

08/04/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

927

 

 

 

 

 

905658.14

 

Melvinia B. Stallard

 

09/03/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

935

 

 

 

 

 

905658.15

 

Verlin Stallard

 

08/11/2004

 

6.0000

 

Dickenson

 

VA

 

405

 

949

 

 

 

 

 

905658.16

 

Carl Hammons

 

08/13/2004

 

6.0000

 

Dickenson

 

VA

 

406

 

814

 

 

 

 

 

905658.17

 

Clynis H. Stallard

 

08/11/2004

 

6.0000

 

Dickenson

 

VA

 

406

 

822

 

 

 

 

 

905658.18

 

June Perry, et al.

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

905658.19

 

Bernis Hammons

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

905658.20

 

Bureda Stallard

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

905658.21

 

Betty Sue Stallard Pack

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

 

58

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905658.22

 

Ray and Dorothy Stallard

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

905658.23

 

Joseph Randall and Peggy M. Stallard

 

10/19/2004

 

6.0000

 

Dickenson

 

VA

 

410

 

546

 

 

 

 

 

905683.01

 

Verna and Clayton Sutherland

 

08/11/2004

 

2.0000

 

Dickenson

 

VA

 

406

 

651

 

 

 

 

 

905683.02

 

Carol R. and George Smith

 

08/21/2004

 

2.0000

 

Dickenson

 

VA

 

406

 

656

 

 

 

 

 

905683.03

 

William and Vonda Rose

 

10/23/2004

 

2.0000

 

Dickenson

 

VA

 

406

 

661

 

 

 

 

 

905683.04

 

Roy and Charlotte L. Rose

 

10/23/2004

 

2.0000

 

Dickenson

 

VA

 

407

 

501

 

 

 

 

 

905683.05

 

Linda S. and Charles E. Robinson

 

08/21/2004

 

0.2400

 

Dickenson

 

VA

 

408

 

373

 

 

 

 

 

905683.06

 

Irene and Jack Fields

 

12/14/2004

 

0.2833

 

Dickenson

 

VA

 

410

 

628

 

 

 

 

 

905683.07

 

Ted Johnson

 

12/14/2004

 

0.2833

 

Dickenson

 

VA

 

410

 

628

 

 

 

 

 

905685.00

 

I. B. McReynolds Heirs

 

11/19/2002

 

2.6200

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905686.00

 

Heirs of Samuel J. M. Kiser

 

12/16/2003

 

0.6800

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905687.01

 

Barry and Jacqueline Deel

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

405

 

931

 

 

 

 

 

905687.02

 

Lavona Deel Moore, Widow

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

405

 

939

 

 

 

 

 

905687.03

 

Polly and Daniel Ross

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

406

 

97

 

 

 

 

 

905687.04

 

Rita and Archie Deel

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

406

 

103

 

 

 

 

 

905687.05

 

Barbara Ellen Deel

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

506

 

 

 

 

 

905687.06

 

Patsy D. and James Batten

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

511

 

 

 

 

 

905687.07

 

Rachel Deel Holt

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

515

 

 

 

 

 

905687.08

 

Marie Deel

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

519

 

 

 

 

 

905687.09

 

Danny Rolfe Deel

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

523

 

 

 

 

 

905687.10

 

Nancy H. Gilmer and James Gilmer

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

527

 

 

 

 

 

905687.11

 

Patricia Hulcher Madden

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

531

 

 

 

 

 

905687.12

 

Nancy P. Jones and Daniel Jones, Jr.

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

535

 

 

 

 

 

905687.13

 

Bruch Hulcher and Bonnie Hulcher

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

407

 

752

 

 

 

 

 

905687.14

 

Ruth Deel Lilley

 

08/31/2004

 

25.0000

 

Dickenson

 

VA

 

412

 

298

 

 

 

 

 

905687.15

 

Gus and Sherry Hulcher, et al.

 

12/14/2004

 

0.0449

 

Dickenson

 

VA

 

410

 

560

 

 

 

 

 

905687.16

 

Gus and Sherry Hulcher, et al.

 

10/19/2004

 

0.0518

 

Dickenson

 

VA

 

410

 

600

 

 

 

 

 

905687.17

 

Gus and Sherry Hulcher, et al.

 

10/19/2004

 

0.3340

 

Dickenson

 

VA

 

410

 

479

 

 

 

 

 

905706.01

 

Grace Chase Clark

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905706.02

 

Boyd Chase and Glo Chase

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905706.03

 

Arthur Lee Chase and Ruby Chase

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905706.04

 

Sandy Chase Dotson

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905706.05

 

Carter D. Chase

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

 

59

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905709.01

 

Wade Lee Scott and Lillian J. Scott

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

401

 

623

 

 

 

 

 

905709.02

 

Hiram J. Rose and Lilly T. Rose

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

401

 

623

 

 

 

 

 

905709.03

 

Voda Blevins and Avanell Blevins

 

09/16/2003

 

112.6900

 

Dickenson

 

VA

 

401

 

623

 

 

 

 

 

905715.00

 

Consol Energy, Inc.

 

09/16/2003

 

58.7700

 

Buchanan

 

VA

 

597

 

175

 

 

 

 

 

905728.00

 

Dickenson County School Board

 

10/20/2004

 

1.2000

 

Dickenson

 

VA

 

406

 

911

 

 

 

 

 

905786.00

 

Lucille Mullins

 

12/08/2004

 

2.0000

 

Dickenson

 

VA

 

408

 

378

 

 

 

 

 

905822.01

 

Ike and Renida F. Bowman

 

01/17/2005

 

90.0000

 

Dickenson

 

VA

 

409

 

352

 

 

 

 

 

905831.01

 

Elizabeth A. and Berkeley Cox

 

11/10/2004

 

79.5010

 

Dickenson

 

VA

 

410

 

56

 

 

 

 

 

905831.02

 

Emily P. Baker

 

11/10/2004

 

79.5010

 

Dickenson

 

VA

 

410

 

61

 

 

 

 

 

905831.03

 

Pauline B. Legard

 

11/10/2004

 

79.5010

 

Dickenson

 

VA

 

410

 

65

 

 

 

 

 

905838.00

 

Appalachian Power Company

 

01/10/2005

 

1.0700

 

Dickenson

 

VA

 

410

 

52

 

 

 

 

 

905839.01

 

Hattie Compton May

 

01/27/2005

 

35.0000

 

Buchanan

 

VA

 

616

 

50

 

 

 

 

 

905839.02

 

Ellen Compton Miller

 

01/27/2005

 

35.0000

 

Buchanan

 

VA

 

616

 

54

 

 

 

 

 

905839.03

 

Bill and Thelma J. Compton

 

01/27/2005

 

35.0000

 

Buchanan

 

VA

 

616

 

58

 

 

 

 

 

905839.04

 

Donald Compton

 

01/27/2005

 

35.0000

 

Buchanan

 

VA

 

616

 

62

 

 

 

 

 

905839.05

 

Linda and Charles Jackson

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

618

 

406

 

 

 

 

 

905839.06

 

Marcia and Gary Pearson

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

617

 

720

 

 

 

 

 

905839.07

 

James Caldwell

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

617

 

725

 

 

 

 

 

905839.08

 

Kim E. and Cindy Ray

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

617

 

729

 

 

 

 

 

905839.09

 

Reba K. Haney

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

617

 

734

 

 

 

 

 

905839.10

 

Barbara F. and Harry Workman

 

02/15/2005

 

35.0000

 

Buchanan

 

VA

 

618

 

410

 

 

 

 

 

905839.11

 

Mary C. Compton

 

03/21/2005

 

35.0000

 

Buchanan

 

VA

 

621

 

278

 

 

 

 

 

905839.12

 

Linda D. Rozell

 

07/15/2005

 

35.0000

 

Buchanan

 

VA

 

 

 

 

 

050002654

 

 

 

905854.00

 

Theresa D. Scholz

 

07/20/2004

 

3.4600

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905855.00

 

I. B. McReynolds Heirs

 

04/20/2004

 

38.8300

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905856.01

 

Carl and Patsy Meade

 

02/17/2004

 

0.7987

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905856.02

 

Mary Martha Freeman

 

02/17/2004

 

58.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905856.03

 

G. T. Smith

 

02/17/2004

 

58.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905856.04

 

Lewis and Marlese Salyer

 

02/17/2004

 

58.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905857.01

 

Novelada E. Kahlau

 

05/18/2004

 

0.1905

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905857.02

 

Ken T. Breeding and Karen Breeding

 

05/18/2004

 

0.1905

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905857.03

 

Beatrice P. and Robert Sutphine

 

05/18/2004

 

0.1905

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905863.00

 

William F. Duty

 

04/20/2004

 

0.9400

 

Dickenson

 

VA

 

 

 

 

 

040002522

 

 

 

 

60

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

905864.01

 

Lela Ballard Dunbar

 

04/20/2004

 

4.9290

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905864.02

 

Zellie Westmark

 

04/20/2004

 

4.9290

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905864.03

 

Madeline O. and Robert E. Kerr

 

04/20/2004

 

4.9290

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905864.04

 

Joan M. and Harold E. Rose

 

04/20/2004

 

4.9290

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905864.05

 

Janet M. and Albert Rodriguez

 

04/20/2004

 

4.9290

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905892.00

 

I. B. McReynolds Heirs

 

03/16/2004

 

28.6700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905895.00

 

Jean Johnson Robinson

 

01/10/2005

 

19.0800

 

Dickenson

 

VA

 

412

 

306

 

 

 

 

 

905927.01

 

Lela Ballard Dunbar

 

04/20/2004

 

4.4343

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905927.02

 

Zellie Westmark

 

04/20/2004

 

4.4343

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905927.03

 

Madeline O. and Robert E. Kerr

 

04/20/2004

 

4.4343

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905927.04

 

Joan M. and Harold E. Rose

 

04/20/2004

 

4.4343

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905927.05

 

Janet M. and Albert Rodriguez

 

04/20/2004

 

4.4343

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

905948.00

 

Carl P. and Phyllis M. Mullins

 

04/08/2005

 

0.6500

 

Dickenson

 

VA

 

412

 

302

 

 

 

 

 

905949.00

 

Bruce and Shelbie Willis

 

03/31/2005

 

10.0000

 

Dickenson

 

VA

 

412

 

561

 

 

 

 

 

905950.00

 

Palmer and Mildred Yates

 

04/12/2005

 

43.2200

 

Dickenson

 

VA

 

412

 

565

 

 

 

 

 

905951.00

 

Palmer and Mildred Yates

 

04/12/2005

 

53.4000

 

Dickenson

 

VA

 

412

 

569

 

 

 

 

 

905952.00

 

Debra M. Mullins

 

04/07/2005

 

6.0000

 

Dickenson

 

VA

 

412

 

573

 

 

 

 

 

905953.00

 

Carroll Ray Baker

 

04/07/2005

 

44.8000

 

Dickenson

 

VA

 

412

 

577

 

 

 

 

 

905954.00

 

Joey E. Mullins and Tabatha A. Mullins

 

04/26/2005

 

11.1300

 

Dickenson

 

VA

 

412

 

581

 

 

 

 

 

905993.01

 

Brenda Richard

 

04/26/2005

 

5.0000

 

Dickenson

 

VA

 

413

 

357

 

 

 

 

 

905993.02

 

Kenneth Byron Cissne

 

05/09/2005

 

5.0000

 

Dickenson

 

VA

 

 

 

 

 

50002122

 

 

 

905994.00

 

Carl and Mary Cantrell

 

04/19/2005

 

4.5000

 

Dickenson

 

VA

 

413

 

361

 

 

 

 

 

905995.00

 

Dickenson County Bd of Supv

 

03/31/2005

 

0.4300

 

Dickenson

 

VA

 

413

 

365

 

 

 

 

 

905997.00

 

Delmar H. and Mary C. Mayes

 

05/05/2005

 

65.0000

 

Dickenson

 

VA

 

413

 

369

 

 

 

 

 

906000.00

 

William Carroll, Jr., et ux.

 

04/19/2005

 

15.0000

 

Dickenson

 

VA

 

413

 

556

 

 

 

 

 

906001.00

 

Gregory B. Salyer

 

04/14/2005

 

5.4400

 

Dickenson

 

VA

 

413

 

560

 

 

 

 

 

906002.01

 

Charles C. Adkins

 

05/16/2005

 

32.0000

 

Dickenson

 

VA

 

413

 

564

 

 

 

 

 

906002.02

 

Helen Adkins Atrip, et vir.

 

05/24/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

549

 

 

 

 

 

906002.03

 

Steve McCoy, et ux.

 

06/16/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

561

 

 

 

 

 

906002.04

 

Sylvia Fletcher

 

06/15/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

566

 

 

 

 

 

906002.05

 

Kim Fletcher Turner, et vir.

 

06/30/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

570

 

 

 

 

 

906002.06

 

Ricky Fletcher, et ux.

 

06/30/2005

 

32.0000

 

Dickenson

 

VA

 

416

 

391

 

 

 

 

 

906002.07

 

Randy McCoy, et ux.

 

06/30/2005

 

32.0000

 

Dickenson

 

VA

 

416

 

387

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906002.08

 

Brian McCoy, et ux.

 

06/16/2005

 

32.0000

 

Dickenson

 

VA

 

416

 

383

 

 

 

 

 

906002.09

 

Teresa Adkins Robinson, et vir.

 

05/24/2005

 

32.0000

 

Dickenson

 

VA

 

416

 

598

 

 

 

 

 

906002.10

 

Myron McCoy, Single

 

06/16/2005

 

32.0000

 

Dickenson

 

VA

 

416

 

584

 

 

 

 

 

906002.11

 

Courtney Fletcher Phillips, et vir.

 

06/01/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

529

 

 

 

 

 

906002.12

 

Candias Fletcher Hall, et vir.

 

06/01/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

533

 

 

 

 

 

906002.13

 

Carroll Wayne McCoy

 

05/24/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

537

 

 

 

 

 

906002.14

 

Cathi Fletcher Seabolt

 

06/08/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

541

 

 

 

 

 

906002.15

 

Pam Fletcher Robinson, et vir.

 

06/01/2005

 

32.0000

 

Dickenson

 

VA

 

415

 

545

 

 

 

 

 

906004.00

 

Agnes Evelyn Yates Salyer

 

05/10/2005

 

0.8930

 

Dickenson

 

VA

 

413

 

568

 

 

 

 

 

906049.00

 

Brenda Stanley, et vir.

 

05/03/2005

 

1.2500

 

Dickenson

 

VA

 

414

 

349

 

 

 

 

 

906059.01

 

Douglas A. Stidham, et al.

 

12/14/2004

 

58.7700

 

Dickenson

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

906061.00

 

Opal Carico Ring

 

10/19/2004

 

0.0900

 

Dickenson

 

VA

 

410

 

464

 

 

 

 

 

906062.00

 

Mary Turner Heirs

 

01/18/2005

 

0.9700

 

Dickenson

 

VA

 

410

 

613

 

 

 

 

 

906086.00

 

George F. Lothry, et ux.

 

05/31/2005

 

1.7200

 

Dickenson

 

VA

 

416

 

576

 

 

 

 

 

906087.01

 

Betty Lou Powers, Widow

 

06/20/2005

 

53.1500

 

Dickenson

 

VA

 

416

 

580

 

 

 

 

 

906087.02

 

Barnum S. Power, et al.

 

08/17/2005

 

53.1500

 

Dickenson

 

VA

 

416

 

26

 

 

 

 

 

906093.00

 

Gregory B. Salyer

 

04/14/2005

 

96.2000

 

Dickenson

 

VA

 

415

 

578

 

 

 

 

 

906110.00

 

Donna Bise Baker, et vir.

 

06/30/2005

 

1.3500

 

Dickenson

 

VA

 

415

 

574

 

 

 

 

 

906130.01

 

Charmon Corrina Mullins Lee, et al.

 

07/27/2005

 

4.4700

 

Dickenson

 

VA

 

 

 

 

 

50001800

 

 

 

906130.02

 

Clifton Darrell Mullins, et ux.

 

07/27/2005

 

4.4700

 

Dickenson

 

VA

 

416

 

379

 

 

 

 

 

906199.00

 

Carl J. Mullins, et ux.

 

08/15/2005

 

31.2500

 

Dickenson

 

VA

 

419

 

456

 

 

 

 

 

906207.01

 

Albert Hackney Unknown Heirs

 

07/22/2005

 

4.1500

 

Dickenson

 

VA

 

415

 

156

 

 

 

 

 

906216.00

 

Lambert Land, LLC

 

08/24/2005

 

30.0000

 

Dickenson

 

VA

 

 

 

 

 

050002123

 

(2)

 

906223.00

 

James W. Clifford, Unmarried

 

03/31/2005

 

25.0000

 

Dickenson

 

VA

 

419

 

396

 

 

 

 

 

906229.01

 

Leonard Oscar Powers, et al.

 

07/22/2005

 

0.0000

 

Dickenson

 

VA

 

415

 

106

 

 

 

 

 

906245.01

 

Donna Lee Johnson, Widow

 

08/23/2005

 

15.3300

 

Dickenson

 

VA

 

420

 

69

 

 

 

 

 

906253.00

 

Harry C. Roberts, et ux.

 

09/21/2005

 

165.0000

 

Dickenson

 

VA

 

420

 

89

 

 

 

 

 

906255.00

 

Marlon Colley

 

09/22/2005

 

97.7500

 

Dickenson

 

VA

 

420

 

80

 

 

 

 

 

906255.01

 

Trevor Colley, a minor.

 

04/21/2006

 

97.7500

 

Dickenson

 

VA

 

430

 

368

 

 

 

 

 

906257.01

 

Nancy Irene Compton, Single

 

10/12/2005

 

42.0000

 

Dickenson

 

VA

 

420

 

490

 

 

 

 

 

906257.02

 

Rita Tiller, et vir.

 

10/18/2005

 

42.0000

 

Dickenson

 

VA

 

420

 

486

 

 

 

 

 

906257.03

 

Rosie L. Rose, et vir.

 

10/11/2005

 

42.0000

 

Dickenson

 

VA

 

420

 

482

 

 

 

 

 

906257.04

 

Michael Edward Thompson, et ux.

 

02/02/2006

 

42.0000

 

Dickenson

 

VA

 

423

 

450

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906260.00

 

Nancy Irene Compton, Single

 

10/12/2005

 

1.0000

 

Dickenson

 

VA

 

420

 

494

 

 

 

 

 

906285.00

 

Odessie Rose, et al.

 

05/03/2005

 

15.0000

 

Dickenson

 

VA

 

422

 

76

 

 

 

 

 

906298.00

 

Carnell Salyers, et ux.

 

11/14/2005

 

38.7000

 

Dickenson

 

VA

 

422

 

299

 

 

 

 

 

906299.01

 

Denny Sutherland, et ux.

 

11/21/2005

 

102.0000

 

Dickenson

 

VA

 

422

 

81

 

 

 

 

 

906299.01

 

Denny Sutherland, et ux.

 

11/21/2005

 

102.0000

 

Dickenson

 

VA

 

422

 

81

 

 

 

 

 

906299.02

 

Gerald L. Gray, PC Attorney

 

11/21/2005

 

102.0000

 

Dickenson

 

VA

 

423

 

564

 

 

 

 

 

906299.02

 

Gerald L. Gray, PC Attorney

 

11/21/2005

 

102.0000

 

Dickenson

 

VA

 

423

 

564

 

 

 

 

 

906300.00

 

Larry McKnight, et ux.

 

10/20/2005

 

45.0000

 

Dickenson

 

VA

 

422

 

85

 

 

 

 

 

906301.01

 

Yellow Poplar Lumber Company

 

11/15/2005

 

58.7700

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

906302.01

 

Yellow Poplar Lumber Company

 

11/15/2005

 

58.7700

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

906303.01

 

Yellow Poplar Lumber Company

 

11/15/2005

 

58.7700

 

Buchanan

 

VA

 

Force Pool

 

Force Pool

 

 

 

 

 

906315.01

 

Linda Marie Rhea, Single

 

11/30/2005

 

128.0000

 

Dickenson

 

VA

 

423

 

292

 

 

 

 

 

906315.02

 

Sandra L. Long, Widow

 

12/16/2005

 

128.0000

 

Dickenson

 

VA

 

423

 

296

 

 

 

 

 

906315.03

 

Robert Dale Rhea, et ux.

 

12/20/2005

 

128.0000

 

Dickenson

 

VA

 

423

 

300

 

 

 

 

 

906315.04

 

Brenda Sue Rhea Sneed, et vir.

 

11/30/2005

 

128.0000

 

Dickenson

 

VA

 

423

 

304

 

 

 

 

 

906315.05

 

Lois Dotson Bailey, Widow

 

03/01/2006

 

128.0000

 

Dickenson

 

VA

 

426

 

62

 

 

 

 

 

906327.01

 

Jimmy M. Smith, Single

 

11/15/2005

 

3.1000

 

Dickenson

 

VA

 

420

 

139

 

 

 

 

 

906335.01

 

Unknown Heirs of W. B. Powers

 

11/15/2005

 

55.4500

 

Dickenson

 

VA

 

420

 

152

 

 

 

 

 

906336.01

 

Harry Eugene Bise, et ux.

 

11/15/2005

 

1.0800

 

Dickenson

 

VA

 

420

 

152

 

 

 

 

 

906337.01

 

Mary Alice Bise, et vir.

 

11/15/2005

 

1.1500

 

Dickenson

 

VA

 

420

 

152

 

 

 

 

 

906338.01

 

Theo Puckett, et al.

 

11/15/2005

 

1.3332

 

Dickenson

 

VA

 

420

 

152

 

 

 

 

 

906339.01

 

Ida M. Mitchell, Widow

 

11/15/2005

 

3.7300

 

Dickenson

 

VA

 

420

 

152

 

 

 

 

 

906341.00

 

Agnes Evelyn Salyer

 

01/10/2006

 

8.0000

 

Dickenson

 

VA

 

423

 

267

 

 

 

 

 

906343.00

 

Johnny Stanley, et ux.

 

01/12/2006

 

22.0000

 

Dickenson

 

VA

 

423

 

283

 

 

 

 

 

906344.00

 

Theodore Gray Edwards, et ux.

 

01/16/2006

 

37.1000

 

Dickenson

 

VA

 

423

 

458

 

 

 

 

 

906345.00

 

Glenn M. Lawrence, et ux.

 

01/19/2006

 

3.0000

 

Dickenson

 

VA

 

423

 

463

 

 

 

 

 

906346.00

 

Alfred L. Yates

 

01/19/2006

 

19.0000

 

Dickenson

 

VA

 

423

 

467

 

 

 

 

 

906347.00

 

Curtis Bond, et ux.

 

01/24/2006

 

22.0000

 

Dickenson

 

VA

 

423

 

471

 

 

 

 

 

906349.00

 

Jennifer Salyers Edwards, Single

 

02/03/2006

 

6.2000

 

Dickenson

 

VA

 

423

 

454

 

 

 

 

 

906350.00

 

David L. Proulex, et ux.

 

02/07/2006

 

6.4100

 

Dickenson

 

VA

 

424

 

81

 

 

 

 

 

906353.01

 

Ellen Louise French

 

02/08/2006

 

51.1400

 

Dickenson

 

VA

 

424

 

085

 

 

 

 

 

906353.02

 

Patricia Ann French

 

02/08/2006

 

51.1400

 

Dickenson

 

VA

 

424

 

073

 

 

 

 

 

906377.00

 

Yellow Poplar Lumber Company

 

02/11/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60000174

 

 

 

 

63

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906379.01

 

Lawrence Turner Heirs

 

01/10/2006

 

1.0200

 

Dickenson

 

VA

 

421

 

639

 

 

 

 

 

906380.00

 

Carol P. Armstrong, et vir.

 

01/09/2006

 

52.0000

 

Dickenson

 

VA

 

424

 

467

 

 

 

 

 

906380.00

 

Carol P. Armstrong, et vir.

 

01/09/2006

 

52.0000

 

Dickenson

 

VA

 

424

 

467

 

 

 

 

 

906381.00

 

Jack G. Deel, et ux.

 

02/24/2006

 

2.0000

 

Buchanan

 

VA

 

 

 

 

 

060001300

 

 

 

906382.00

 

Richard Paul Maske, Jr., et ux.

 

02/08/2006

 

440.0800

 

Dickenson

 

VA

 

424

 

462

 

 

 

 

 

906401.01

 

ACIN, LLC

 

01/10/2006

 

1.2400

 

Dickenson

 

VA

 

421

 

590

 

 

 

 

 

906403.00

 

Gloria O’Quinn Jackson, et al.

 

03/01/2006

 

106.0000

 

Dickenson

 

VA

 

425

 

524

 

 

 

 

 

906404.00

 

Sammy Carty, et ux.

 

03/15/2006

 

1.5100

 

Dickenson

 

VA

 

425

 

548

 

 

 

 

 

906405.00

 

Scottie Kline Mullins, et ux.

 

03/15/2006

 

19.8000

 

Dickenson

 

VA

 

425

 

544

 

 

 

 

 

906406.00

 

David Edward Rasnick, et ux.

 

03/16/2006

 

57.6300

 

Dickenson

 

VA

 

425

 

528

 

 

 

 

 

906407.01

 

Eva Jane Grizzle

 

01/10/2006

 

58.7700

 

Dickenson

 

VA

 

421

 

684

 

 

 

 

 

906409.01

 

Eva Jane Grizzle

 

01/10/2006

 

58.7700

 

Dickenson

 

VA

 

421

 

655

 

 

 

 

 

906415.00

 

John Franklin Mullins, et ux.

 

03/28/2006

 

0.4200

 

Dickenson

 

VA

 

426

 

36

 

 

 

 

 

906416.00

 

Glenda Sykes, Single

 

03/28/2006

 

0.8610

 

Dickenson

 

VA

 

426

 

40

 

 

 

 

 

906419.00

 

Fletcher Strouth, et ux.

 

03/15/2006

 

12.9710

 

Dickenson

 

VA

 

426

 

44

 

 

 

 

 

906420.00

 

Glenn Ellis Sykes, et ux.

 

03/24/2006

 

38.3000

 

Dickenson

 

VA

 

426

 

32

 

 

 

 

 

906422.01

 

Pridemore Viers, et ux.

 

06/02/2006

 

26.6000

 

Dickenson

 

VA

 

428

 

367

 

 

 

 

 

906423.01

 

Joseph A. Long, et al.

 

01/10/2006

 

58.7700

 

Dickenson

 

VA

 

421

 

700

 

 

 

 

 

906425.00

 

Ernest Deel, et ux.

 

04/20/2006

 

4.0000

 

Buchanan

 

VA

 

 

 

 

 

060002017

 

 

 

906456.01

 

Joseph Kiser Heirs

 

03/08/2006

 

3.4100

 

Russell

 

VA

 

49

 

153

 

 

 

 

 

906457.01

 

Yellow Poplar Lumber Company

 

03/08/2006

 

17.0700

 

Buchanan

 

VA

 

 

 

 

 

60000772

 

 

 

906458.01

 

Yellow Poplar Lumber Company

 

03/08/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60000773

 

 

 

906459.01

 

Yellow Poplar Lumber Company

 

03/08/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60000774

 

 

 

906461.00

 

Carl Gilbert, et ux.

 

04/18/2006

 

20.7500

 

Dickenson

 

VA

 

427

 

75

 

 

 

 

 

906462.00

 

Jonathan Moore, et ux.

 

05/03/2006

 

0.4900

 

Dickenson

 

VA

 

427

 

63

 

 

 

 

 

906463.00

 

Donald Potter, et ux.

 

05/03/2006

 

1.0900

 

Dickenson

 

VA

 

427

 

67

 

 

 

 

 

906464.00

 

Lanice Clay, et ux.

 

05/03/2006

 

0.3700

 

Dickenson

 

VA

 

427

 

71

 

 

 

 

 

906466.01

 

Grover Garland Smith, et al.

 

03/08/2006

 

0.1333

 

Dickenson

 

VA

 

423

 

413

 

 

 

 

 

906467.01

 

Grover Garland Smith, et al.

 

03/08/2006

 

0.3292

 

Dickenson

 

VA

 

423

 

399

 

 

 

 

 

906468.01

 

Grover Garland Smith, et al.

 

03/08/2006

 

2.9126

 

Dickenson

 

VA

 

423

 

385

 

 

 

 

 

906474.00

 

Lorreign Hayter Martin, et vir.

 

06/05/2006

 

156.0000

 

Dickenson

 

VA

 

428

 

376

 

 

 

 

 

906478.00

 

Mary Mayes, et al.

 

05/10/2006

 

13.1500

 

Dickenson

 

VA

 

427

 

755

 

 

 

 

 

906479.00

 

Franklin D. Rasnick

 

05/31/2006

 

1.5000

 

Dickenson

 

VA

 

427

 

751

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906496.00

 

Johnny Ray Mullins, Widower

 

06/13/2006

 

29.4900

 

Dickenson

 

VA

 

428

 

371

 

 

 

 

 

906497.00

 

Welford Dotson, Widower

 

06/13/2006

 

36.9320

 

Dickenson

 

VA

 

428

 

333

 

 

 

 

 

906498.00

 

Welford Dotson, Widower

 

06/13/2006

 

24.9090

 

Dickenson

 

VA

 

428

 

337

 

 

 

 

 

906499.01

 

Milam Habern Wallen, Married

 

07/12/2006

 

33.6200

 

Dickenson

 

VA

 

429

 

472

 

 

 

 

 

906499.02

 

Ida Wallen Kirby, Widow

 

07/07/2006

 

33.6200

 

Dickenson

 

VA

 

429

 

468

 

 

 

 

 

906500.00

 

Walker Holsapple, et ux.

 

06/12/2006

 

8.3600

 

Dickenson

 

VA

 

429

 

464

 

 

 

 

 

906501.00

 

Ruby Margaret Carty, Widow

 

07/14/2006

 

53.2500

 

Dickenson

 

VA

 

429

 

460

 

 

 

 

 

906502.00

 

Dollie Belle S. Patrick, Widow

 

06/22/2006

 

128.3400

 

Dickenson

 

VA

 

429

 

452

 

 

 

 

 

906502.02

 

Charles Patrick, Single

 

08/14/2006

 

128.3400

 

Dickenson

 

VA

 

430

 

372

 

 

 

 

 

906502.03

 

Ronald Patrick, et ux.

 

08/14/2006

 

128.3400

 

Dickenson

 

VA

 

430

 

376

 

 

 

 

 

906503.00

 

Carl J. Garrett, et ux.

 

05/31/2006

 

10.0000

 

Dickenson

 

VA

 

428

 

341

 

 

 

 

 

906505.00

 

Banner E. Marshall, et ux.

 

05/31/2006

 

3.3200

 

Dickenson

 

VA

 

428

 

354

 

 

 

 

 

906506.00

 

Damon A. Rasnick, et ux.

 

06/08/2006

 

12.3500

 

Dickenson

 

VA

 

428

 

361

 

 

 

 

 

906510.01

 

Gallie Friend, Trustee

 

04/18/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60001241

 

 

 

906511.01

 

Gallie Friend, Trustee

 

04/18/2006

 

55.0300

 

Buchanan

 

VA

 

 

 

 

 

60001238

 

 

 

906512.01

 

Gallie Friend, Trustee

 

04/18/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60001239

 

 

 

906513.01

 

W. B. Powers Heirs Unknown

 

06/18/2006

 

58.7700

 

Dickenson

 

VA

 

424

 

590

 

 

 

 

 

906514.01

 

Gallie Friend, Trustee

 

04/18/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60001242

 

 

 

906515.01

 

Gallie Friend, Trustee

 

04/18/2006

 

58.7700

 

Buchanan

 

VA

 

 

 

 

 

60001245

 

 

 

906606.01

 

Howard L. Estep, et ux.

 

04/18/2006

 

0.0000

 

Dickenson

 

VA

 

424

 

575

 

 

 

 

 

906607.01

 

Verna Lea K. Smith, et ux.

 

04/18/2006

 

2.8200

 

Dickenson

 

VA

 

424

 

575

 

 

 

 

 

906608.01

 

William D. Vicars, et ux.

 

04/18/2006

 

2.8200

 

Dickenson

 

VA

 

424

 

575

 

 

 

 

 

906609.01

 

James D. Rose, et al.

 

04/18/2006

 

13.2240

 

Dickenson

 

VA

 

424

 

575

 

 

 

 

 

906610.01

 

Ross Spenilla, et ux.

 

07/14/2006

 

35.0000

 

Dickenson

 

VA

 

429

 

755

 

 

 

 

 

906610.02

 

Janie B. Bise, et vir.

 

07/27/2006

 

35.0000

 

Dickenson

 

VA

 

429

 

448

 

 

 

 

 

906610.03

 

Carroll Ray Baker, Widower

 

07/27/2006

 

35.0000

 

Dickenson

 

VA

 

429

 

444

 

 

 

 

 

906610.04

 

Paul Wallen

 

07/25/2006

 

35.0000

 

Dickenson

 

VA

 

429

 

480

 

 

 

 

 

906610.05

 

Freddie Wallen

 

07/25/2006

 

35.0000

 

Dickenson

 

VA

 

429

 

476

 

 

 

 

 

906610.06

 

Phillip Baker, et ux.

 

08/09/2006

 

35.0000

 

Dickenson

 

VA

 

430

 

344

 

 

 

 

 

906610.07

 

Beverly Baker, Widow

 

08/14/2006

 

35.0000

 

Dickenson

 

VA

 

430

 

348

 

 

 

 

 

906610.08

 

Betty Baker, Widow

 

08/09/2006

 

35.0000

 

Dickenson

 

VA

 

431

 

158

 

 

 

 

 

906610.09

 

Steven Baker, et ux.

 

08/09/2006

 

35.0000

 

Dickenson

 

VA

 

431

 

167

 

 

 

 

 

906610.10

 

Karen Wallen Pennington, et vir.

 

08/31/2006

 

35.0000

 

Dickenson

 

VA

 

431

 

571

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906610.11

 

Janet Sue Baker Mullins, et vir.

 

09/14/2006

 

35.0000

 

Dickenson

 

VA

 

431

 

567

 

 

 

 

 

906610.12

 

Andy James Baker, et ux.

 

09/11/2006

 

35.0000

 

Dickenson

 

VA

 

433

 

659

 

 

 

 

 

906621.00

 

Larry G. Mullins, et ux.

 

06/12/2006

 

89.0000

 

Dickenson

 

VA

 

429

 

456

 

 

 

 

 

906639.00

 

Donald F. Ledwell, et al.

 

07/20/2006

 

10.0000

 

Dickenson

 

VA

 

430

 

340

 

 

 

 

 

906646.01

 

Charlton Tiller

 

08/03/2006

 

7.5000

 

Dickenson

 

VA

 

430

 

336

 

 

 

 

 

906647.00

 

Gladwell Bowman, Single

 

08/29/2006

 

22.9000

 

Dickenson

 

VA

 

430

 

352

 

 

 

 

 

906653.00

 

David Paul Wright, et ux.

 

08/17/2007

 

30.3300

 

Dickenson

 

VA

 

430

 

660

 

 

 

 

 

906654.00

 

Wiley Lee Lothery, et ux.

 

09/05/2006

 

0.4100

 

Dickenson

 

VA

 

431

 

453

 

 

 

 

 

906655.01

 

Ruth Smith, Single

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

431

 

431

 

 

 

 

 

906655.02

 

Carol Seay

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

Unrecorded

 

Unrecorded

 

 

 

 

 

906655.03

 

Nancy L. Sparks, Widow

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

431

 

449

 

 

 

 

 

906655.04

 

Emily Brooks

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

431

 

445

 

 

 

 

 

906655.05

 

Bernard N. Smith, et ux.

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

431

 

441

 

 

 

 

 

906655.06

 

Juanita Hill, et vir.

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

433

 

5

 

 

 

 

 

906655.07

 

Lois Rasnick Mumford

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

433

 

651

 

 

 

 

 

906655.08

 

Muriel McClain

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

433

 

643

 

 

 

 

 

906655.09

 

Faye M. Rasnick

 

07/24/2006

 

0.4600

 

Dickenson

 

VA

 

433

 

635

 

 

 

 

 

906656.01

 

Leslie Verl Stanley, et ux.

 

09/12/2006

 

11.1500

 

Dickenson

 

VA

 

433

 

631

 

 

 

 

 

906656.02

 

Larry Gene Stanley, et ux.

 

09/12/2006

 

11.1500

 

Dickenson

 

VA

 

433

 

1

 

 

 

 

 

906673.01

 

Yellow Poplar Lumber Company

 

06/22/2006

 

57.4600

 

Buchanan

 

VA

 

 

 

 

 

60002235

 

 

 

906674.00

 

Kerry L. Hay, et ux.

 

06/30/2006

 

10.0000

 

Dickenson

 

VA

 

431

 

419

 

 

 

 

 

906675.01

 

Joan C. Trivett

 

08/31/2006

 

73.9500

 

Dickenson

 

VA

 

431

 

563

 

 

 

 

 

906675.02

 

Christina L. Trivett Russin, et vir.

 

08/29/2006

 

73.9500

 

Dickenson

 

VA

 

433

 

623

 

 

 

 

 

906676.00

 

Gary D. Carty, et ux.

 

10/05/2006

 

0.6040

 

Dickenson

 

VA

 

431

 

559

 

 

 

 

 

906677.00

 

Carl Ray Lyall, et ux.

 

10/05/2006

 

0.5000

 

Dickenson

 

VA

 

431

 

555

 

 

 

 

 

906678.00

 

Clayton Baker, et ux.

 

09/21/2006

 

5.5000

 

Dickenson

 

VA

 

431

 

551

 

 

 

 

 

906700.00

 

J. Radford Stanley Living Trust

 

09/08/2006

 

41.4700

 

Dickenson

 

VA

 

433

 

663

 

 

 

 

 

906701.00

 

Bennie C. Lothery, et ux.

 

10/12/2006

 

0.9700

 

Dickenson

 

VA

 

433

 

627

 

 

 

 

 

906704.00

 

Mitchell G. Murphy, et ux.

 

09/20/2006

 

14.0000

 

Dickenson

 

VA

 

433

 

615

 

 

 

 

 

906705.00

 

Mildred Skeens

 

10/30/2006

 

22.7100

 

Dickenson

 

VA

 

433

 

522

 

 

 

 

 

906716.01

 

Julia Jacquelyn Presley

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

506

 

 

 

 

 

906716.02

 

Bill Bristow, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

667

 

 

 

 

 

906716.03

 

Lee Counts, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

683

 

 

 

 

 

 

66

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906716.04

 

Bert Clifford Mullins, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

Unavailable

 

Unavailable

 

 

 

 

 

906716.05

 

Kelver Mullins, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

498

 

 

 

 

 

906716.06

 

Juanita Mullins

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

543

 

 

 

 

 

906716.07

 

Catherine Mullins

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

539

 

 

 

 

 

906716.08

 

Halbert Ashworth, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

575

 

 

 

 

 

906716.09

 

Charlton Tiller

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

567

 

 

 

 

 

906716.10

 

Virgil Jack Presley, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

563

 

 

 

 

 

906716.11

 

Virgie Dean Presley

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

Unavailable

 

Unavailable

 

 

 

 

 

906716.12

 

Graham Kennedy Tiller, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

518

 

 

 

 

 

906716.13

 

Travis B. Tiller

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

611

 

 

 

 

 

906716.14

 

Neil C. Tiller, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

599

 

 

 

 

 

906716.15

 

Pamela Barton

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

594

 

 

 

 

 

906716.16

 

Lena Mullins

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

527

 

 

 

 

 

906716.17

 

Joe Stacker, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

655

 

 

 

 

 

906716.18

 

Don E. Taylor, et ux.

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

433

 

639

 

 

 

 

 

906716.19

 

Daisy L. Tiller

 

09/14/2006

 

49.0000

 

Dickenson

 

VA

 

434

 

415

 

 

 

 

 

906717.01

 

Julia Jacquelyn Presley

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

502

 

 

 

 

 

906717.02

 

Bill Bristow, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

675

 

 

 

 

 

906717.03

 

Lee Counts, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

607

 

 

 

 

 

906717.04

 

Kelver Mullins, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

434

 

452

 

 

 

 

 

906717.05

 

Juanita Mullins

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

547

 

 

 

 

 

906717.06

 

Catherine Mullins

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

535

 

 

 

 

 

906717.07

 

Charlton Tiller

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

571

 

 

 

 

 

906717.08

 

Halbert Ashworth, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

531

 

 

 

 

 

906717.09

 

Virgie Dean Presley

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

555

 

 

 

 

 

906717.10

 

Virgil Jack Presley, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

559

 

 

 

 

 

906717.11

 

Bert Clifford Mullins, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

434

 

444

 

 

 

 

 

906717.12

 

Graham Kennedy Tiller, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

510

 

 

 

 

 

906717.13

 

Travis B. Tiller

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

Unavailable

 

Unavailable

 

 

 

 

 

906717.14

 

Neil C. Tiller, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

603

 

 

 

 

 

906717.15

 

Pamela Barton

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

589

 

 

 

 

 

906717.16

 

Lena Mullins

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

551

 

 

 

 

 

906717.17

 

Joe Stacker, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

647

 

 

 

 

 

 

67

--------------------------------------------------------------------------------


 

EXHIBIT A-1

LEASES

 

EPC Lease
No.

 

Lease Name and/or Lessor

 

Lease Date

 

Gross Acres

 

County

 

State

 

Book

 

Page

 

Instrument
or Registry
No.

 

See
Footnote

 

906717.18

 

Don E. Taylor, et ux.

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

433

 

619

 

 

 

 

 

906717.19

 

Daisy L. Tiller

 

09/14/2006

 

50.1500

 

Dickenson

 

VA

 

434

 

411

 

 

 

 

 

906762.00

 

David H. Adkins, et ux.

 

10/17/2006

 

17.1420

 

Dickenson

 

VA

 

433

 

671

 

 

 

 

 

906790.01

 

Hattie Jane Ratliff

 

10/12/2006

 

1.7300

 

Dickenson

 

VA

 

434

 

419

 

 

 

 

 

906790.02

 

Jimmy Dale and Sharon Ratliff

 

11/07/2006

 

1.7400

 

Dickenson

 

VA

 

434

 

436

 

 

 

 

 

906888.00

 

Equitable Production Company

 

 

 

2,377.7600

 

Wise
Dickenson

 

VA

 

 

 

 

 

 

 

(7)

 

906889.00

 

Pine Mountain Oil and Gas, Inc.

 

 

 

246,797.0000

 

Buchanon
Wise
Dickenson
Russell

 

VA

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

FOOTNOTES

 

(1)          Lease No. 223010.02 is an Amendment to Lease No. 223010.01. The
original Amendment is unrecorded; however, Memorandum Of Amendment To Oil And
Gas Lease And Letter Agreement, dated 11/1/1991, is recorded in Russell County,
Virginia, in Book 390, at Page 543; in Wise County, Virginia, in Book 720, at
Page 253 and in Book 720, at Page 286; and in Dickenson County, Virginia, in
Book 276, at Page 695 and in Book 276, at Page 728.

 

(2)          Original lease is unrecorded. The recorded document is a Memorandum
of Lease.

 

(3)          Lease No. 904576.00 Amends and Restates Lease Nos. 223010, 223000
and 244943, and contains 32,339.743+/- acres of oil and gas tracts and
47,730.12+/- acres of coal seam tracts. This lease is included in this
transaction insofar, and only insofar, as it pertains to to Lease Nos. 223010
and 223000.

 

(4)          Lease No. 241640.01 is an Additional Acreage Agreement that added
acreage under Lease 241490.01. The Recording Data cited is for the Memorandum of
Lease. Recording data is unavailable for Russell County.

 

(5)          Lease No. 244792.01 is a Second Amendment to Coalbed Gas
Exploration and Development Agreement. Recording Data is only available for
Dickenson County.

 

(6)          Lease No. 244488.01 is not an actual lease. The number is used to
facilitate acreage calculations. See Lease No. 241490.01 for actual data.

 

(7)          Lease No. 906888.00 covers EPC Deed Nos. 241709.00 and 231215.01.

 

(8)          Lease Nos. 241641.01 and 255588.01 are not actual leases. The
numbers are used to facilitate acreage calculations. See Lease Nos. 241640.01
and 241490.01 for actual data.

 

68

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

501819

 

V-501819 Samuel Bise

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

501832

 

V-501832 S.H.G. ENTERPRISES

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

501853

 

VC-501853 G.W. Kiser Heirs

 

VA

 

Russell

 

0.92291250

 

0.80754844

 

0.50000000

 

0.43750000

 

0.07708750

 

0.06745156

 

0.50000000

 

0.43750000

 

0.42291250

 

501875

 

VC-501875

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

502018

 

VC-502018

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502025

 

V-502025 Ray & Hazel Kennedy

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502213

 

VP-502213 Coastal Coal

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

502377

 

V·502377 Coastal Coal Co.

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

502480

 

VC-502480 Sutherland, Henry

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502569

 

VC-502569 Samuel Artrip

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502614

 

VC-502614 Samuel J. Kiser

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502832

 

VC-502832 Robart Rasnake

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

502974

 

VG-502974

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503034

 

VC-503034

 

VA

 

Wise

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

503042

 

VC-503042 Elexius Smith (JV)

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

503108

 

V-503108 D.E. Mullins

 

VA

 

Dickenson

 

0.80000000

 

0.68975360

 

0.50000000

 

0.43109600

 

0.20000000

 

0.17243840

 

0.50000000

 

0.43109600

 

0.30000000

 

503179

 

V-503179 T.K. Colley JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503215

 

VC-503215 Carico, Nellie E.

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

503219

 

VC-3219 Thomas Bise

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503444

 

VC-503444 Samuel Hom

 

VA

 

Wise

 

0.64210000

 

0.56183750

 

0.50000000

 

0.43750000

 

0.35790000

 

0.31316250

 

0.50000000

 

0.43750000

 

0.14210000

 

503573

 

VC-503573 W.T. Goodloe JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503670

 

VC·503670 Lester, Jacob R

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503968

 

VC-503968 Rainwater Ramsey

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

503972

 

VCP-503972 R.E. Chase

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504104

 

VCP-504104 R.W. & Liza Owens

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504145

 

V-504145 USA

 

VA

 

Dickenson

 

0.80000000

 

0.68248800

 

0.50000000

 

0.42655500

 

0.20000000

 

0.17500000

 

0.50000000

 

0.42655500

 

0.30000000

 

504247

 

VC-504247 D.H. Vance JV

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

504254

 

VC4254 Chase, R.E.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504257

 

VC4257 Rainwater Ramsey

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504342

 

VC-504342 Pressley, Joseph

 

VA

 

Buchanan

 

0.88280000

 

0.77245000

 

0.50000000

 

0.43750000

 

0.11720000

 

0.10255000

 

0.50000000

 

0.43750000

 

0.38280000

 

504368

 

VG-504368 Smith, Peter

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504372

 

VC-S04372 Trivitt, J.B.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504375

 

VCP-504375 Strauss, W.B.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504484

 

VC-504484 Smith, Peter R.

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504485

 

VC-504485 D H Vance JV

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

504492

 

VC-504492 S.J. Tiller

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

504493

 

VC-JAMES RASNAKE

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

030000000

 

504494

 

VC-504494 Gilbert, John C

 

VA

 

Russell

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504496

 

VC-4496 Rainwater Ramsey

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

504498

 

VC-504498 Pressley, Joshua

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504500

 

VC-504500 Blair, G.W.

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504503

 

VC-504503 Rasnick, J.C.

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504504

 

VC-504504 Sutherland, Jasper

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504508

 

VC4508 Rainwater Ramsey

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504509

 

VC-504509 Elexius Smith

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504510

 

VC-504510 Charles B. Counts

 

VA

 

Dickenson

 

0.75000000

 

0.65625000

 

0.50000000

 

0.43750000

 

0.25000000

 

0.21875000

 

0.50000000

 

0.43750000

 

0.25000000

 

504514

 

VC-4514 (J. J. GRlZZLE)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504515

 

VC-504515 Rasnick, C.V.

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

504516

 

VC-504516 Ball, T.J.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504519

 

VC-504519 Kelley, Joseph

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504521

 

VC-4521 (E. S. COUNTS)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504522

 

VC-504522 Counts, E.S.

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504526

 

VC-504526 Mullins, Freddie

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504528

 

VC-504528 L.D. Jackson

 

VA

 

Buchanan

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504603

 

VAD-504603 Coastal Coal Co. LLC

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

504637

 

VC-504637 Hulah Bentley

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504639

 

VC-4639 Samuel Hensley

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504643

 

VC-504643 Combs, Fielden

 

VA

 

Buchanan

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

504648

 

VC-504648 Owens, Almareen

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504649

 

VC-504649 Owens, Almareen

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504650

 

VCP-504650 E.S. Counts

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504651

 

VCP-504651 Rainwater Ramsey

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504654

 

VC4654 Counts, W.L.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504655

 

VC-504655 Bowman, Blanche

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

504659

 

VCP-4659 Lambert Land LLC

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504660

 

VCP-4660 Lambert Land LLC

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

504661

 

VC-504661 Lee, Jesse

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

504665

 

VC-504665 Ball, T.J.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504666

 

VCP-4666 F.P. Kelly

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504888

 

VC-4888 John G. Rakes

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504889

 

VCP-4889 Steinman Dev.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504890

 

VCP·4890 Steinman Dev.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504912

 

V-504912 Pressley, Joshua

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

504998

 

VCP-4998 F.P. Kelly

 

VA

 

Dickenson

 

0.72290000

 

0.63253750

 

0.50000000

 

0.43750000

 

0.25000000

 

0.21875000

 

0.47290000

 

0.41378750

 

0.22290000

 

505001

 

VCP-5001 F.P. Kelly

 

VA

 

Dickenson

 

0.64600000

 

0.56525000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.34600000

 

0.30275000

 

0.14600000

 

505118

 

V-505118 Elijah LaForce

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

505181

 

VC-505181 Joseph Pressley

 

VA

 

Buchanan

 

0.81290000

 

0.71128750

 

0.50000000

 

0.43750000

 

0.18710000

 

0.16371250

 

0.50000000

 

0.43750000

 

0.31290000

 

505187

 

VCP-505187 Julia Breeding, et al

 

VA

 

Buchanan

 

0.89074005

 

0.77695895

 

0.50000000

 

0.43613114

 

0.03455995

 

0.03023996

 

0.42530000

 

0.37097315

 

0.39074005

 

505188

 

VC-505188 Julia Breeding

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

505191

 

VC-505191 Joseph F. McGuire

 

VA

 

Buchanan

 

0.63595000

 

0.55645625

 

0.50000000

 

0.43750000

 

0.36405000

 

0.31854375

 

0.50000000

 

0.43750000

 

0.13595000

 

505192

 

VC-505192 J.W. Rasnake

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505193

 

VC-505193 Mariah Stinson

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505207

 

VC-5207 George Johnson

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

030000000

 

505217

 

VC-505217

 

VA

 

Dickenson

 

0.80000000

 

0.71346000

 

0.50000000

 

0.44591250

 

0.20000000

 

0.17836500

 

0.50000000

 

0.44591250

 

0.30000000

 

505219

 

VC-505219 T.J. Ball

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505232

 

VC-505232 W.T. Goodloe

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

505233

 

VCP-505233 W.L. Counts

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505249

 

V-505249 Thomas Bise JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505250

 

V-505250 Banner Coal Col

 

VA

 

Wise

 

1.00000000

 

1.00000000

 

0.50000000

 

0.50000000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.50000000

 

0.50000000

 

505254

 

V-505254

 

VA

 

Dickenson

 

0.80000000

 

0.69934740

 

0.50000000

 

0.43709213

 

0.20000000

 

0.17483685

 

0.50000000

 

0.43709213

 

0.30000000

 

505256

 

VP-505256 Joshua Pressley

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505257

 

V-505257

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

505368

 

V-505368 Coastal Coal

 

VA

 

Wise

 

1.00000000

 

0.82426875

 

0.50000000

 

0.41213438

 

0.00000000

 

0.00000000

 

0.50000000

 

0.41213438

 

0.50000000

 

505370

 

V-5370 W.V. Kiser

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

505372

 

VP-505372 John Kiser Hrs.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535428

 

V-535428 Columbus Phipps JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

535430

 

V-535430 R.C.C. McCoy

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

535434

 

VC-535434 J.A. Odle

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

535442

 

VC-535442 Joseph Silcox

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535450

 

V-535450 Jeremiah Salyer JV

 

VA

 

Wise

 

0.68948000

 

0.77829500

 

0.50000000

 

0.43750000

 

0.11052000

 

0.09670500

 

0.50000000

 

0.43750000

 

0.38948000

 

535452

 

V-535452 T. G. Wells JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535453

 

V-535453

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535454

 

VC-535454 D.K. Banner

 

VA

 

Wise

 

1.00000000

 

0.81845625

 

0.50000000

 

0.40922813

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40922613

 

0.50000000

 

535456

 

V-535456 Oliver Kendrick

 

VA

 

Dickenson

 

1.00000000

 

0.85991250

 

0.50000000

 

0.42995625

 

0.00000000

 

0.00000000

 

0.50000000

 

0.42995625

 

0.50000000

 

535457

 

V-535457 Mary Jean Compton

 

VA

 

Dickenson

 

0.80000000

 

0.69686500

 

0.50000000

 

0.43554063

 

0.20000000

 

0.17421625

 

0.50000000

 

0.43554063

 

0.30000000

 

535460

 

V-535460 Larkin Stanley

 

VA

 

Dickenson

 

0.80000000

 

0.69103000

 

0.50000000

 

0.43189375

 

0.20000000

 

0.17275750

 

0.50000000

 

0.43189375

 

0.30000000

 

535461

 

V-535461 John E. Rose

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535463

 

V-535463 T.J. Ball

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535598

 

VC-535598 Thomas Bise

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535603

 

VC-535603 J.C. Gilbert

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535604

 

VC-535604 W.J. Buskill

 

VA

 

Buchanan

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535605

 

VC-535605 W.J. Buskill JV

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535610

 

VC-535610 L.D. Jackson

 

VA

 

Buchanan

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535611

 

VC-535611 Varnia Bowman

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535619

 

VC-535619 Almareen Owens

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

535620

 

VC-535620 Almareen Owens

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

535621

 

VC-535621 Elihu K. Counts

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

535622

 

VC-535622 Elihu K. Counts

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535635

 

VC-535635 J.M. Colley

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535647

 

VC-535647 Sutherland JV

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

535648

 

VC-535648 Joseph Pressley

 

VA

 

Buchanan

 

0.63595000

 

0.55645625

 

0.50000000

 

0.43750000

 

0.36405000

 

0.31854375

 

0.50000000

 

0.43750000

 

0.13595000

 

535651

 

VC-535651 Elijah LaForce

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535652

 

VC-535652 Elijah LaForce

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535653

 

V-535653 William Sutherland

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535654

 

V-535654 Newton Sutherland

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535656

 

V-535656 J.B. Compton JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535657

 

V-535657 W.J. Bowman

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535659

 

V-535659 Joshua W. Sutherland

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535660

 

VG-535660 William Barnatte

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535669

 

VC-535669 Jessee Wampler

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

535690

 

V-535690 Barternus Breeding Heirs

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535726

 

VC-535726 Campbell Carter

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535727

 

VC-535727 Campbell Carler

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

535728

 

VC-535728 David Moore

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

050000000

 

0.43750000

 

0.30000000

 

535857

 

V-535857

 

VA

 

Dickenson

 

0.80000000

 

070000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535873

 

VC-535873 I.B. McReynolds JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

535874

 

VC-535874 Dennis Associates

 

VA

 

Buchanan

 

0.96885000

 

0.84774375

 

0.50000000

 

0.43750000

 

0.03115000

 

0.02725625

 

0.50000000

 

0.43750000

 

0.46885000

 

535936

 

V-535936 D.K. Banner

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535960

 

V-535960 R.P. Dickenson

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

535980

 

V-535980 Dawson

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

535986

 

V-535986 John Wright, Jr.

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536029

 

V-536029 N.R. Fuller

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536033

 

V-536033 D.K. Banner

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536059

 

VC-536059 R. W. Marshall

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

536098

 

V-536098

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536102

 

V-536102 Joseph Kelly JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536103

 

V-536103 J.T Edwards

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536107

 

V-536107 N.J. Horne

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536122

 

V-536122

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536128

 

V-536128 V&T Campbell JV

 

VA

 

Dickenson

 

0.82865722

 

0.70386931

 

0.50000000

 

0.42470475

 

0.17097753

 

0.14522994

 

0.49963475

 

0.42439450

 

0.32865722

 

536134

 

V-536134 Eli Mays

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536212

 

V-536212 J.W. Sutherland

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536391

 

V-536391 W J Buskill

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536392

 

V-536392 James Rasnake

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536397

 

V-536397 John L. Tiller

 

VA

 

Dickenson

 

0.80000000

 

0.69224500

 

0.50000000

 

0.43265313

 

0.20000000

 

0.17306125

 

0.50000000

 

0.43265313

 

0.30000000

 

536398

 

V-536398 James Rasnake

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536720

 

V-536720

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

536721

 

V-536721

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536764

 

V-536764

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

536274

 

P-550274 Nell Phipps JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550278

 

V-550278 N.M. Deel JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550323

 

V-550323 Hagan & Rasnick JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550327

 

P-550327 Ellen W. Duryea JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550329

 

VP-550329 George Johnson

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

550404

 

P-550404 D.C. Davis

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0:43750000

 

0.30000000

 

550405

 

P-550405 E.W. Duryea

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550406

 

VP-550406 T.G. Wells JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550423

 

P-550423 Wilson Rose

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550426

 

P-550426 JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550443

 

PP-550443 Jimmy Rose

 

VA

 

Dickenson

 

0.80000000

 

0.69395500

 

0.50000000

 

0.43372188

 

0.20000000

 

0.17348875

 

0.50000000

 

0.43372188

 

0.30000000

 

550448

 

P-550448 Samuel Bise

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550449

 

V-550449 Samuel Bise JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550450

 

P-550450 D.H. Vance JV

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550451

 

PP-550451 Rainwater Ramsey

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550459

 

V-550459

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550470

 

PP-550470 William Green

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

550497

 

P-550497 Steinman Dev

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.15000000

 

0.13125000

 

0.25000000

 

0.21875000

 

0.10000000

 

550504

 

P-550504 F.A. Stratton

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

550506

 

P-550506 F.A. Stratton Heirs

 

VA

 

Dickenson

 

1.00000000

 

0.87271000

 

0.50000000

 

0.43635500

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43635500

 

0.50000000

 

550510

 

P-550510 James Baker JV

 

VA

 

Dickenson

 

0.80000000

 

0.69701000

 

0.50000000

 

0.43563125

 

0.20000000

 

0.17425250

 

0.50000000

 

0.43563125

 

0.30000000

 

550513

 

P-550513 James & Rita South JV

 

VA

 

Dickenson

 

0.77624000

 

0.67539187

 

0.50000000

 

0.43504063

 

0.19406000

 

0.16884797

 

0.47030000

 

0.40919921

 

0.27624000

 

551010

 

PC-551010 Smith, Peter

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

551016

 

PCP-551016 David Colley

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

551111

 

PC-551111 (JESSEE WAMPLER)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

701824

 

VP1824 - U.S.A. 1

 

VA

 

Dickenson

 

0.80000000

 

0.69467440

 

0.50000000

 

0.43417150

 

0.20000000

 

0.17366860

 

0.50000000

 

0.43417150

 

0.30000000

 

701829

 

V1829 - S. H. G. ENTERPRISES 3

 

VA

 

Dickenson

 

1.00000000

 

0.85005000

 

0.50000000

 

0.42502500

 

0.00000000

 

0.00000000

 

0.50000000

 

0.42502500

 

0.50000000

 

701831

 

V1831 - KILGORE, COLUMBUS HEIRS (1

 

VA

 

Dickenson

 

1.00000000

 

0.86148950

 

0.50000000

 

0.43074475

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43074475

 

0.50000000

 

701833

 

V1833 - U. S. A. 2

 

VA

 

Dickenson

 

0.98046200

 

0.85790425

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.48046200

 

0.42040425

 

0.48046200

 

701849

 

VC1849 - BARNETT, WILLIAM 483

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701852

 

VCP1852 - RASNAKE, ROBERT 502

 

VA

 

Russell

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

701863

 

VC1863 - RASNAKE, J. W. 391

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701870

 

VC1870 - ROSE, JOHN S. TR. 475

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

701871

 

VC1871 - ROSE, JOHN S. 370

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701872

 

VC1872 - ROSE, JOHN S. 495

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701913

 

V1913 - EDWARDS, B. H. 410

 

VA

 

Dickenson

 

1.00000000

 

0.86611250

 

0.50000000

 

0.43305625

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43305625

 

0.50000000

 

701934

 

VC1934 - KELLEY, JOSEPH 378

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701936

 

VC1936 - WAMPLER, JESSEE TR. 383

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701940

 

V1940 - OWENS, ANDY & HARDIN 362

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701941

 

V1941 - KISER, JOHN HEIRS 361

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701942

 

V1942 - EDWARDS, A. J. 405

 

VA

 

Dickenson

 

0.99998555

 

0.87168750

 

0.50000000

 

0.43585005

 

0.00000000

 

0.00000000

 

0.49998555

 

0.43583745

 

0.49998555

 

701989

 

VC 1989 - STEPHEN RASNAKE (VC-1989)

 

VA

 

Russell

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

701998

 

V1998 - OWENS, ANDY & HARDIN 407

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

701999

 

V1999·- OWENS, HARDIN 392

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702001

 

V-2001 - KISER, JOHN HEIRS 408

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702005

 

VC2005 - RAMSEY, RAINWATER 375

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702006

 

VC2006 - RAMSEY, RAINWATER 402

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702007

 

VC2007 - RAMSEY, RAINWATER 380

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702008

 

VC2008 - RAMSEY, RAINWATER 386

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702009

 

VC2009 - SUTHERLAND, H. W. 424

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702011

 

VC2011 - SUTHERLAND, HENRY 381

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702012

 

VC2012 - SUTHERLAND, HENRY TR. 374

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702014

 

VC2014 - GOODLOE, W. T. 390

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702015

 

VC2015 - GOODLOE, W. T. 387

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702016

 

V2016 - SUTHERLAND, D. B. 503

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702020

 

VC2020 - SMITH, C. W. 382

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702024

 

VC2024 - DUNN, JAMES 439

 

VA

 

Wise

 

0.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702026

 

VP2026 - VICC (HUTCHINSON, C C) 37

 

VA

 

Dickenson

 

1.00000000

 

0.83695630

 

0.50000000

 

0.41847815

 

0.00000000

 

0.00000000

 

0.50000000

 

0.41847815

 

0.50000000

 

702027

 

V2027 - REEDY, WILLIAM 491

 

VA

 

Dickenson

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

702031

 

V2031 - STRATTON, F. A. 17

 

VA

 

Dickenson

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

702032

 

VP2032 - HAGEN & RINER 35

 

VA

 

Dickenson

 

0.80000000

 

0.65605500

 

0.50000000

 

0.41003438

 

0.20000000

 

0.16401375

 

0.50000000

 

0.41003438

 

0.30000000

 

702033

 

VP2033·- CARLIE GENE MULLINS 4

 

VA

 

Dickenson

 

0.80000000

 

0.69665500

 

0.50000000

 

0.43540938

 

0.20000000

 

0.17416370

 

0.50000000

 

0.43540938

 

0.30000000

 

702112

 

VCP2112 - SUTHERLAND, HENRY 493

 

VA

 

Dickenson

 

0.95000000

 

0.83125000

 

0.50000000

 

0.43750000

 

0.05000000

 

0.04375000

 

0.50000000

 

0.43750000

 

0.45000000

 

702113

 

VC2113 - SUTHERLAND, HENRY 395

 

VA

 

Dickenson

 

1.00000000

 

0.87500600

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702114

 

VC2114 - SUTHERLAND, NEWTON 396

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702115

 

VC2115 - SUTHERLAND, NEWTON 397

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702116

 

VC2116 - KELLY, JOSEPH 420

 

VA

 

Dickenson

 

1 00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702117

 

VC2117 - KELLY, JOSEPH 417

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702118

 

VC2118 - KELLY, JOSEPH 413

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702120

 

VC2120 - STRAS, W. B. 398

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702121

 

VC-702121

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702135

 

VP2135 - HARDIN OWENS (V-2135)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702145

 

VC2145 - DAVIS, D. C. TR 415

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702146

 

VC2146 - DAVIS, D. C. TR 411

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702148

 

VC2148·- STRAS, W. B. 482

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702149

 

VC2149 - CHASE, R. E. 404

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702150

 

VC2150 - SKEEN, A. A. 400

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702151

 

VC2151 - ROSE, JOHN S. 412

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702199

 

VCP2199 - SUTHERLAND, R. D. 436

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

702200

 

VC2200 - SUTHERLAND, JAMES H. 426

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702201

 

VC2201 - RASNICK, JOS. H.14

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

702203

 

VC2203·- SUTHERLAND, J. C. 419

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702206

 

VCP2206 - SMITH, D. W. V. 461

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702207

 

VCP2207 - DYER, SIMPSON HEIRS 520

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702208

 

VC2208 - PRESSLEY, JOSHUA 418

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702220

 

VC2220 - COUNTS, W. L. 431

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702266

 

VP2266 - COLLEY, R. J. TR. 529

 

VA

 

Dickenson

 

0.79153840

 

0.69265000

 

0.50000000

 

0.43753405

 

0.19788460

 

0.17316250

 

0.48942300

 

0.42827845

 

0.29153840

 

702275

 

VC2275 - SUTHERLAND, NEWTON 422

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702277

 

VCP2277 - SUTHERLAND, J. N. R. 476

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702280

 

VCP2280 - RAMSEY, RAINWATER 442

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702372

 

V2372 - VICC ANR-012

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702374

 

VD2374 - VICC 39

 

VA

 

Wise

 

1.00000000

 

0.83565625

 

0.50000000

 

0.41782813

 

0.00000000

 

0.00000000

 

0.50000000

 

0.41782813

 

0.50000000

 

702375

 

V2375 - VICC (ROBINETTE, HARVEY) 26

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702376

 

V2376 - 15

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

702378

 

V2378 - VICC (LAWSON, HENRY) 33

 

VA

 

Wise

 

1.00000000

 

0.81257950

 

0.50000000

 

0.40628975

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40628975

 

0.50000000

 

702379

 

V2379 - VICC (WILLIAMS, G B) 17

 

VA

 

Wise

 

1.00000000

 

0.81272880

 

0.50000000

 

0.40636440

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40636440

 

0.50000000

 

702389

 

VC2389 - SUTHERLAND, NEWTON 428

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702390

 

VC2390 - SUTHERLAND, JOSHUA W M 448

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702391

 

VC2391 - SUTHERLAND, NEWTON 429

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702392

 

VC2392 - SUTHERLAND, E. 452

 

VA

 

Dickenson

 

1.00000000

 

0.67500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702399

 

VCP2399 - NICHOLS, A. B. ET AL 592

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702400

 

VCP2400·- NICHOLS, A. B. ET AL 572

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702476

 

VCP2476 - BUSKILL, W J 714

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702477

 

VC2477 - SUTHERLAND, N. B. 430

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702478

 

VC2478 - SUTHERLAND, HENRY 488

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702479

 

VCP2479 - SUTHERLAND, S. D. 489

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

702482

 

VCP2482 - TRIVETT, J B 33

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702484

 

VCPE2484 - WAMPLER, JESSEE 636

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

000000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702548

 

VCPE2548 - BARTON, J W 609

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702549

 

VCPE2549 - JAMES RASNAKE (PYXIS) 63

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0:00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702550

 

VCP2550 - RASNAKE, JAMES 555

 

VA

 

Dickenson

 

0.75000000

 

0.65625000

 

0.50000000

 

0.43750000

 

0.25000000

 

0.21875000

 

0.50000000

 

0.43750000

 

0.25000000

 

702557

 

VCP2557 - WAMPLER, JESSEE 613

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

043750000

 

0.50000000

 

702566

 

VC2566 - MCFARLAND, W. A. 519

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702583

 

VCPE2583 - WAMPLER, H G 623

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702584

 

VCP2584 - SUTHERLAND, UNICY HEIRS 1

 

VA

 

Dickenson

 

0.85000000

 

0.74375000

 

0.50000000

 

0.43750000

 

0.15000000

 

0.13125000

 

0.50000000

 

0.43750000

 

0.35000000

 

702586

 

VCP2586 - SUTHERLAND, HENRY 549

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702588

 

VCP2588 - SUTHERLAND, JOSHUA W M 57

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702589

 

VC2589 - SUTHERLAND, NEWTON 458

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0:50000000

 

0.43750000

 

0.50000000

 

702591

 

VC2591 - SUTHERLAND, NEWTON 459

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702592

 

VC2592 - SUTHERLAND, NEWTON 492

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702593

 

VC2593 - SUTHERLAND, NEWTON 460

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702594

 

VCP2594 - SUTHERLAND, N B 568

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702596

 

VCP2596 - SUTHERLAND, N B 569

 

VA

 

Dickenson

 

1.00000000

 

0.87177900

 

0.50000000

 

0.43588950

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43588950

 

0.50000000

 

702598

 

VC2598 - PRESSLEY, JOSHUA 450

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

702599

 

VC2599 - BLAIR, G. M. 451

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

702600

 

VC2600·- RAMSEY, RAINWATER 445

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702601

 

VC2601 - SKEEN, A. A.. 446

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702602

 

VC2602 - RAMSEY, RAINWATER 447

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702703

 

V2703 - VICC (MCREYNOLDS, DAVID) 20

 

VA

 

Wise

 

1.00000000

 

0.88015000

 

0.50000000

 

0.44007500

 

0.00000000

 

0.00000000

 

0.50000000

 

0.44007500

 

0.50000000

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

702706

 

V2706 - VICC 27

 

VA

 

Wise

 

1.00000000

 

0.81672976

 

0.50000000

 

0.40836488

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40836488

 

0.50000000

 

702823

 

V2823 - FIRST UNION BANK ET AL 1

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702824

 

V2824 - SENTER, ROBERT & THERESA 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702835

 

VCP2835 - RASNAKE, ROBERT 651

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702843

 

VCP2843 - SKEEN, JASPER 715

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702846

 

VCP2846 - PRESLEY, MADELINE/CCC 1

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702869

 

VC2869 - KISER, JOHN HEIRS 487

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702870

 

VC2870 - HARRISON, CLARK 484

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702927

 

VC2927 - VICC (GIBSON, GEORGE) 16

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

702929

 

VC2929 - VICC (MEADE, JOSEPH) 18

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

702931

 

VCP2931 - KENNEDY, I O (VICC) 46

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702938

 

VC2938 - CARICO, NELLIE E 557

 

VA

 

Dickenson

 

0.90000000

 

0.76519697

 

0.50000000

 

0.42510943

 

0.10000000

 

0.08502188

 

0.50000000

 

0.42510943

 

0.40000000

 

702940

 

VCP2940 - CRANES NEST COAL & COKE 4

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

702942

 

VC2942 - STANDARD BANNER COAL CORP

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702965

 

VCP2965 -KISER, JOHN HEIRS 521

 

VA

 

Dickenson

 

0.80000000

 

 0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

702966

 

VCP2966 - OWENS, DON K. 20

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

702968

 

VC2968 - SUTHERLAND, H. W. 507

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702975

 

VCPE2975 - GRIZZLE, JONAS B 598

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702976

 

VCP2976 - COUNTS, JAMES R. 4

 

VA

 

Dickenson

 

0.80000000

 

0.69999999

 

0.50000000

 

0.43749999

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43749999

 

0.30000000

 

702977

 

VCP2977 - COUNTS, JAMES R. 3

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

702978

 

VCP2978 - COUNTS, E S 685

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

702979

 

VCP2979 - COUNTS, E. S. 504

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

702980

 

V2980 - POWERS, RAY BRUCE 2

 

VA

 

Dickenson

 

1.00000000

 

0.87164375

 

0.50000000

 

0.43582188

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43582188

 

0.50000000

 

702990

 

VC2990 - VICC (ROBINETTE, S. B.) 28

 

VA

 

Wise

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

703035

 

VC3035 - DUNN, JAMES 530

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703036

 

VCP3036 - PRESSLEY, JOSHUA 513

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703037

 

VC3037 - PRESSLEY, JOSHUA 505

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703038

 

VC3038 - CHASE, R. W. 499

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703040

 

VC3040 - SKEEN, NOAH A. 511

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703041

 

VC3041 - SKEEN, NOAH A. 512

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703044

 

VCP3044 - LEE, JESSEE 526

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

703045

 

VCP3045 - COLLEY J. M. TR 506

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

050000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703047

 

VCP3047 - SMITH, J F 716

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703048

 

VCP3048 - GOODLOE, W. T. 527

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703050

 

VCP3050 - MULLINS, FREDDIE 14

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703051

 

VCP3051 - WAMPLER, JESSEE 534

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

703053

 

VC3053 - GOODLOE, W. T. 19

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703082

 

VCP3082 - SUTHERLAND, GEORGE W. 522

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703083

 

VCP3083 - GRIZZLE, JESSEE 524

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703084

 

VC3084 - COUNTS, E. K. 501

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703166

 

VCP3166 - YATES, TUCKER 1

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703167

 

VCP3167 - VICC 8

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703172

 

VCP3172 - OWENS, L. D. R. 1

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703173

 

VC3173 - SUTHERLAND, NEWTON 515

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0:50000000

 

0.43750000

 

0.50000000

 

703178

 

V3178 - STRATTON, F A 39

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703212

 

VC3212 - RAINWATER RAMSEY TR. 531

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703218

 

VCP3218 - BISE, THOMAS 528

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.500000cr0

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

703220

 

VCP3220 - BISE, THOMAS 532

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

703305

 

VCP3305 - KISER, E L 559

 

VA

 

Russell

 

0.75000000

 

0.65625000

 

0.50000000

 

0.43750000

 

0.25000000

 

0.21875000

 

0.50000000

 

0.43750000

 

0.25000000

 

703310

 

VCP3310 - COUNTS, E K 542

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703313

 

VCP3313 - COUNTS, E S 22

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703314

 

VC3314 - SKEEN, A A (CCC, PYX) 686

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703315

 

VC3315 - SKEEN, NOAH A 679

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703317

 

VC3317 - SKEEN, NOAH A TR (CCC/PYX

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703318

 

VCP3318 - JESSEE LEE TR. 570

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703324

 

VCP3324 - SMITH, SQUIRE 594

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703328

 

VCP3328 - BISE, THOMAS (CCC, PYXIS)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703356

 

VCP3356 - ROSE, JOHN S 687

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703399

 

VP3399 - EDWARDS, A J 537

 

VA

 

Dickenson

 

0.79650044

 

0.69713000

 

0.50000000

 

0.43762060

 

0.19912511

 

0.17428250

 

0.49562555

 

0.43379190

 

0.29650044

 

703433

 

VCPE3433 - COLLEY, LAWRENCE 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703449

 

VCP3449 - COUNTS, ROLAND 26

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703549

 

VP3549 - DAVIS, W M 661

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703550

 

V3550 - U.S.A. 2

 

VA

 

Dickenson

 

1.00000000

 

0.86869000

 

0.50000000

 

0.43434500

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43434500

 

0.50000000

 

703554

 

VD-703554 Hom. Samuel

 

VA

 

Wise

 

1.00000000

 

0.82267500

 

0.50000000

 

0.41133750

 

0.00000000

 

0.00000000

 

0.50000000

 

0.41133750

 

0.50000000

 

703557

 

VCP3557 - SUTHERLAND, NEWTON 565

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703561

 

VCP3561 - COUNTS, E S 560

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703563

 

VCP3563 - MULLINS, FREDDIE 18

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703566

 

VCP3566 - COLLEY, J M 571

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703568

 

VCP3568 - SAMUEL CARICO (VICC) 42

 

VA

 

Dickenson

 

1.00000000

 

0.84125000

 

0.50000000

 

0.42062500

 

0.00000000

 

0.00000000

 

0.50000000

 

0.42062500

 

0.50000000

 

703589

 

VCP3589 - PIONEER COAL CORP 581

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703590

 

VCP3590 - KELLY, JOSEPH 574

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703594

 

VCP3594 - HALE, A W 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703595

 

VCP3595 - STALLARD, H B 666

 

VA

 

Dickenson

 

1.00000000

 

0.87028500

 

0.50000000

 

0.43514250

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43514250

 

0.50000000

 

703596

 

VCP3596 - BISE, THOMAS 595

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703598

 

VCP3598 - BREEDING, BARTEMUS HEIRS

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703602

 

VCP3602 - GILBERT, J A (CCC/PYXIS)

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703610

 

VCP3610 - ROSE, JOHN E 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703611

 

VCP3611 - ADKINS, HENRY 28

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703612

 

VCP3612 - RASNAKE, ROBERT 588

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703613

 

VCP3613 - SKEEN, JASPER 589

 

VA

 

Russell

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703615

 

VCP3615 - PIONEER COAL CORP (CCC/PY

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703616

 

VCP-3616 Denver Sutherland 20

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703617

 

VCP3617 - KELLY, JOSEPH 583

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703618

 

VCP3618 - PRESSLEY W W/PHIPPS, A M

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703619

 

VCP3619 - GOODLOE, W T 576

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703620

 

VCP3620 - GOODLOE, W T 29

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703621

 

VC3621 - RAMSEY, RAINWATER 614

 

VA

 

Dickenson

 

0.80000000

 

0.52499062

 

0.50000000

 

0.43749218

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43749218

 

0.10000000

 

703622

 

VCP3622 - SUTHERLAND, W F 690

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703623

 

VCP3623 - BOYD, LINDA S/BILLY A 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703626

 

VCPE3626 - TILLER, JOHN L 629

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703628

 

VCP3628 - RASNAKE, JAMES (CCC/PYXIS

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703629

 

VCP3629 - SUTHERLAND, HENRY 599

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703630

 

VC3630 - PRESSLEY, JOSHUA 593

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703631

 

VCP3631 - SUTHERLAND, JASPER 704

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703632

 

VCP3632 - LAMBERT, GEORGE 23

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.00000000

 

0.43750000

 

0.50000000

 

703633

 

VCP3633 – COUNTS, E K 615

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

703634

 

VCP3634 - ODLE, J A 600

 

VA

 

Wise

 

1.00000000

 

0.87464375

 

0.50000000

 

0.43732188

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43732188

 

0.50000000

 

703635

 

VCP3635 - ODLE, J A 601

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703636

 

VCP3636 - ODLE, J A (CCC/PYXIS) 602

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703637

 

VCP3637 - DEEL, WILLIAM F 692

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703640

 

VCP3640 - SMITH, DAVID (CCC/PYXIS)

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703646

 

VCPE3646 - TRIVETT, J B (CCC/PYXIS)

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703649

 

VCPE3649 - PRESSLEY, JOSEPH 620

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703650

 

VCPE3650 - BALL, ELLA ET AL 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703651

 

VCPE3651 - MCGUIRE, JOSEPH F ET AL

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0-50000000

 

0.43750000

 

0.50000000

 

703652

 

VCP-3652 Pressley, Joseph

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703655

 

VCP3655 - WALLACE, SHERMAN 31

 

VA

 

Dickenson

 

1.00000000

 

0.87472000

 

0.50000000

 

0.43736000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43736000

 

0.50000000

 

703662

 

VCP3662 - SUTHERLAND, N B 603

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703663

 

VCPE3663 - BARTON, J W 627

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703666

 

VCP3666 - KELLY, JOSEPH 624

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703667

 

VCP3667 - OWENS, ALMAREEN 622

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

703671

 

VCP3671 - PRESSLEY, JOSEPH 659

 

VA

 

Buchanan

 

0.71370000

 

0.62448750

 

0.50000000

 

0.43750000

 

0.28630000

 

0.25051250

 

0.50000000

 

0.43750000

 

0.21370000

 

703672

 

VCPE3672 - BREEDING, BARTEMUS HEIRS

 

VA

 

Buchanan

 

0.96841267

 

0.83562937

 

0.50000000

 

0.43144281

 

0.03158733

 

0.02725625

 

0.50000000

 

0.43144281

 

0.46841267

 

703673

 

VCPE3673 - BREEDING, BARTEMUS HEIRS

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703674

 

VCP3674 - KELLY, JOSEPH 611

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703675

 

VCP3675 - SUTHERLAND, NEWTON 618

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703678

 

VCP3678 - BUCHANAN, M A 612

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703682

 

VCP3682 - SUTHERLAND, W F 606

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703683

 

VCPE3683 - PRESSLEY, JOSEPH 633

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703685

 

VD3685 - PYXIS RESOURCE CO 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703703

 

VC3703 - SUTHERLAND, JASPER 625

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703704

 

VCPE3704 - ROSE, JOHN S 630

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703705

 

VCP3705 - SMITH, DAVID 674

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703710

 

VCP3710 - KELLY, JOSEPH 641

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703713

 

VCPE3713 - DAVIS, D C 626

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703714

 

VCP3714 - MULLINS, RICHARD ET AL 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703715

 

VCP3715 - COMPTON, RONNY 2

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703716

 

VCP3716 - COMPTON, RONNIE D 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703719

 

VCPE3719 Mariah Stinson 650

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703720

 

VCPE3720 - SMITH, F P 631

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703722

 

VCP3722 - HORN, SAMUEL 48

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703723

 

VCP-703723 - ODLE, J A 654

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0-50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703724

 

VCP3724 - HENSLEY, SAMUEL 655

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703725

 

VCP3725 - MARSHALL, R W (ANR) 2

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703727

 

VCPE3727 - NY MINING & MFG CO 643

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703728

 

VCP3728 - ROSE, JOHN S 681

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703739

 

VCPE3739 - BARTON, IRA HEIRS 628

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703748

 

VCP3748 - MCGUIRE, JOSEPH F ET AL 3

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703749

 

VCPE3749 - GRIZZLE, J J 644

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703750

 

VCP3750 - TRIVITT, W H 24

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703752

 

VCP3752 - MULLINS, FREDDIE 25

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703753

 

VCPE3753 - ELKOR, JOHN 36

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703756

 

VCP3756 - RASNICK, N K HEIRS 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703757

 

VCP3757 - BEAM, JESSEE TR 660

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

703758

 

VCP3758 - AMBURGEY, MARION ET AL 66

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703759

 

VCP3759 - BLAIR, DAVID 38

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703760

 

VCPE3760 - OWENS, ALMAREEN 640

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703761

 

VCP3761 - LAMBERT, NOAH & ELIJAH 65

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703769

 

VCP3769 - ROSE, JOHN S 682

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703811

 

VD3811 - FIELDS, CLEMA J ET AL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87320000

 

0.50000000

 

0.43660000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43660000

 

0.50000000

 

703884

 

VCP3884 - HAMILTON, JAMES J 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703885

 

VCP3885 - ODLE, J A (CCC/PYX) 717

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703886

 

VCP3886 - HENSLEY, SAMUEL (CCC/PYX)

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703888

 

VCP3888 - ANR COAL CO 59

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703890

 

VCP3890 - WAMPLER, JESSEE TR 695

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703892

 

VC3892 - SMITH, G W JR HEIRS 40

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703893

 

VCP3893 - BLAIR, G W 696

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703895

 

VC3895 - PRESSLEY, JOSHUA 684

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703897

 

VCP3897 - SUTHERLAND, JAMES H 689

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703900

 

VCP3900 - MULLINS, RICHARD ET AL 2

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703901

 

VCP3901 - LESTER, JACOB 748

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703902

 

VCP3902 - LESTER, JACOB 749

 

VA

 

Buchanan

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703903

 

VCP3903 - LESTER, J R 750

 

VA

 

Buchanan

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

703924

 

(aka 750386) P386C - Counts, W.L. 261

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703953

 

V3953 - COUNTS, WL 702

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0 50000000

 

703956

 

VC3956 - BREEDING, BARTEMUS HEIRS 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703957

 

VCP3957 - PRESSLEY, JOSEPH 708

 

VA

 

Buchanan

 

0.62230000

 

0.54451250

 

0.50000000

 

0.43750000

 

0.37770000

 

0.33048750

 

0.50000000

 

0.43750000

 

0.12230000

 

703959

 

VCP3959 - PRESSLEY, JOSEPH 709

 

VA

 

Buchanan

 

0.60965000

 

0.53344375

 

0.50000000

 

0.43750000

 

0.39035000

 

0.34155625

 

0.50000000

 

0.43750000

 

0.10965000

 

703960

 

VC3960 - MCGUIRE, JOSEPH F 5

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703961

 

VCP3961 - PRESSLEY, JOSEPH 710

 

VA

 

Buchanan

 

0.59445000

 

0.52014375

 

0.50000000

 

0.43750000

 

0.40555000

 

0.35485625

 

0.50000000

 

0.43750000

 

0.09445000

 

703964

 

VCP3964 - FULLER, THOMAS 727

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703966

 

VCP3966 - HAY, FLORA ET AL 711

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0 26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703967

 

VCP3967 - COUNTS, E S 706

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

703971

 

VC3971 - SKEEN, NOAH A 701

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703974

 

VCP3974 - WAMPLER, JESSEE 698

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

703976

 

VCP3976 - DAWSON COAL & COKE 712

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703977

 

VCP3977 - HENSLEY, SAMUEL 699

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703978

 

VCP3978 - HALE, ISAAC 700

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

703979

 

VCP3979 - SUTHERLAND, R D 41

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704057

 

VCP4057 - PHILLIPS, LABAN 735

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704058

 

VCP4058 - LEE, JESSEE 728

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704059

 

VCP4059 - COLLEY, J M 719

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704060

 

VCP4060 - COLLEY, J M 720

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704061

 

VCP4061 - KELLY, JOSEPH 721

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704062

 

VCP4062 - BALL, T J 726

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704065

 

VCP4065 - CAMPBELL - CARTER 724

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704068

 

VCP4068 - MCGUIRE, JOSEPH F ET AL 7

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704070

 

VCP4070 - MCGUIRE, JOSEPH F ET AL 6

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704071

 

VCP4071 - IQBAL, MEREDITH ELLIS 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704072

 

VCP4072 - MCGUIRE, JOSEPH F ET AL 4

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704073

 

VCP4073 - LONG, T J 729

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704074

 

VCP4074 - BUSKELL, W J 734

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

 Working
Interest

 

704075

 

VCP4075 - ROBINETTE, HARVEY 63

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704076

 

VCP4076 - WAMPLER, JESSEE 722

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704100

 

VCP4100 - SMITH, G W 725

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704101

 

VCP4101 - COLLEY, DAVID 723

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704105

 

VCP4105 - HORN, SAMUEL 62

 

VA

 

Wise

 

0.90000000

 

0.77004562

 

0.50000000

 

0.42780312

 

0.10000000

 

0.08556063

 

0.50000000

 

0.42780312

 

0.40000000

 

704158

 

VCP4158 - SMITH, LUTHER C’3

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704159

 

VC4159 - SMITH, DAVID 719

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704162

 

VCP4162 - WAMPLER, JESSEE 744

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704163

 

VC4163 - SKEEN, NOAH A 740

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

704164

 

VC4164 - SKEEN, NOAH A 745

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704165

 

VCP4165 - COUNTS, E S 44

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704166

 

VCP4166 - COUNTS, E S 736

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704167

 

VCP4167 - COUNTS, E K 737

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704170

 

VCP4170 - MULLINS, FREDDIE 26

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

704171

 

VC4171 - MULLINS, FREDDIE 27

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704172

 

VC4172 - MULLINS, FREDDIE 28

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704174

 

VC4174 - COMBS, FIELDEN 742

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704175

 

VC4175 - GREENE, WILLIAM - VCP-4175

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

704176

 

VC4176 - STANDARD BANNER COAL 11

 

VA

 

Wise

 

1.00000000

 

1.00000000

 

0.50000000

 

0.50000000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.50000000

 

0.50000000

 

704250

 

VC4250 - HENSLEY, SAMUEL 752

 

VA

 

Wise

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704251

 

VC4251 - SUTHERLAND, GEORGE W 753

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704255

 

VC-4255 DYER, SIMPSON HRS 763

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704256

 

VC4256 - DYER, SIMPSON HRS 764

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704259

 

VC4259 - COUNTS, REBA ET AL 5

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704260

 

VC-4260 (JESSEE LEE)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704264

 

VC4264 - KELLY, JOSEPH 757

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704265

 

VC-4265 (BALL, T J 765)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704266

 

VC-4266

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704267

 

VC-4267 (FREDDIE MULLINS)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704269

 

VC4269 - DAVIS, D C 759

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704271

 

VC4271 - COLLEY, DAVID 760

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704272

 

VC-4272 GOODLOE, W T 761

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704277

 

VCP4277 - BREEDING, ZANE F ET AL 1

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704280

 

VC-4280 JOSEPH MC GUIRE

 

VA

 

Buchanan

 

0.81970000

 

0.71723750

 

0.50000000

 

0.43750000

 

0.18030000

 

0.15776250

 

0.50000000

 

0.43750000

 

0.31970000

 

704281

 

VC-4281

 

VA

 

Buchanan

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704282

 

VC-4282 JOSEPH MC GUIRE

 

VA

 

Buchanan

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704356

 

VC4356 (PRESSLEY, JOSHUA 762)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704360

 

VC4360 - M. E. IQBAL (VC-4360)

 

VA

 

Buchanan

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704361

 

VC-4361 (JOSEPH F. MCQUIRE)

 

VA

 

Buchanan

 

0.94400000

 

0.82600000

 

0.50000000

 

0.43750000

 

0.05600000

 

0.04900000

 

0.50000000

 

0.43750000

 

0.44400000

 

704362

 

VC-4362 (CHARLES DUTY)

 

VA

 

Buchanan

 

0.91910000

 

0.80421250

 

0.50000000

 

0.43750000

 

0.08090000

 

0.07078750

 

0.50000000

 

0.43750000

 

0.41910000

 

704363

 

VC-4363 (M. E. IQBAL)

 

VA

 

Buchanan

 

0.98875000

 

0.86515625

 

0.50000000

 

0.43750000

 

0.01125000

 

0.00984375

 

0.50000000

 

0.43750000

 

0.48875000

 

704369

 

VC4369 - CLLINCHFIELD COAL (VC-4369

 

VA

 

Russell

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704370

 

VC4370 - BRYANT BREEDING

 

VA

 

Russell

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

704371

 

VC4371 - CCC/PYXIS COAL (VCP-4371)

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

704373

 

VC4373 - COUNTS, E K 766

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704374

 

VC-4374 (PIONEER COAL CO.)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704376

 

VC4376 - COUNTS, E. S.

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704377

 

VC4377 - REED, LINVILLE (VCP-4377)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

704488

 

VC-4488 (HENRY, M.E & W.R.)

 

VA

 

Dickenson

 

1.00000000

 

0.86588750

 

0.50000000

 

0.43294375

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43294375

 

0.50000000

 

704499

 

VC4499 - PRESSLEY, JOSHUA

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704511

 

VC4511 - ROWLETT, MAE SMITH (VC-451

 

VA

 

Dickenson

 

0.90000000

 

0.78750000

 

0.50000000

 

0.43750000

 

0.10000000

 

0.08750000

 

0.50000000

 

0.43750000

 

0.40000000

 

704533

 

VC-704533 John Salyers

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

704602

 

VC4602 - ROSE, JOHN S. (VCP-4602)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

704738

 

VP4738 - SAMUAL BISE 9V-4738)

 

VA

 

Dickenson

 

0.80000000

 

0.70000000

 

0.50000000

 

0.43750000

 

0.20000000

 

0.17500000

 

0.50000000

 

0.43750000

 

0.30000000

 

750001

 

P1 - BISE, SAMUEL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750002

 

P2 - BISE, THOMAS 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750003

 

P3 - RAMSEY, RAINWATER 3

 

VA

 

Dtckenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750004

 

P4 - REEDY, W. R. 4

 

VA

 

Dtckenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750005

 

P5 - COLLEY, DAVID 5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750006

 

P6 - COLLEY, DAVID 6

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750007

 

P7 - GREEN, WILLIAM 7

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750008

 

P8 - RAMSEY, RAINWATER 8

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750010

 

P10 - SMITH, DAVID 9

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750011

 

P11 - GREEN, WILLIAM 10

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750012

 

P12 - GOODLOE, W. T. 11

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750013

 

P13 - BISE, THOMAS 12

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750014

 

P14 - BISE, THOMAS 13

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750015

 

P15 - RAMSEY, RAINWATER 14

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750016

 

P16 - RAMSEY, RAINWATER 15

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750017

 

P17 - PRESSLEY, JOSHUA 16

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750018

 

P18 - PRESSLEY, JOSHUA 17

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750019

 

P19 - 3244 - KELLY, JOSEPH 18

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750020

 

P20 - C-3245 - KELLY, JOSEPH 19

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750021

 

P21 - INTERSTATE COAL & IRON 20

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750022

 

P22 - INTERSTATE COAL & IRON 21

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750023

 

P23 - BALL, T. J. 22

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750024

 

P24 - KEEL, HENRY 23

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750025

 

P25 - KISER, ABEDNEGO 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750026

 

P26 - VIERS, FLOYD 24

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750027

 

P27 - COLLEY, J. M. 25

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750028

 

P28 - RAMSEY, RAINWATER 26

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750029

 

P29 - RAMSEY, RAINWATER 27

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750030

 

P30 - STANLEY, LARKIN 28

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750031

 

P31 - PHIPPS, W. M. #14

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750032

 

P32 - STANLEY, LARKIN 30

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750033

 

P33-PHIPPS, NELL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750034

 

P34 - PHIPPS, NELL ETAL 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750035

 

P35 - STEINMAN DEVELOPMENT U:153#5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750036

 

P36 - PHIPPS, NELL ETAL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750037

 

P37 - STEINMAN DEVELOPMENT 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750039

 

P39 - STEINMAN DEVELOPMENT 3

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750041

 

P41 - STEINMAN DEVELOPMENT 4

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750042

 

P42 - STEINMAN DEVELOPMENT 5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750043

 

P43 - STEINMAN DEVELOPMENT 6

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750044

 

P44 - PHIPPS, NELL ETAL 5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750045

 

P45 - PHIPPS, NELL ETAL 6

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

750047

 

P47 - BROWN TRUST 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750048

 

P48 - BROWN TRUST 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750049

 

P49 - BROWN TRUST 3

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750050

 

P50- BROWN TRUST 4

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750051

 

P51 - BROWN TRUST 5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750052

 

P52 - BROWN TRUST 6

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750053

 

P53 - STEINMAN DEVELOPMENT 7

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750054

 

P54 - BROWN TRUST TR.#1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750055

 

P55 - BISE, THOMAS 31

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750056

 

P56 - BISE, THOMAS 32

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750057

 

P57 - RICHARDSON, S. H. 33

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750058

 

P58 - SMITH, L.C. 34

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750059

 

P59 - PAGE, JNO. & VICEY 35

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750060

 

P60 - RICHARDSON, S.H. 36

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750062

 

P62 - ROSE, C. C. 37

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750063

 

P63 - COUNTS, JIMMY ETAL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750064

 

P64 - COUNTS, JIMMY ETAL 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750065

 

P65 - HENSLEY, SAMUEL 38

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750066

 

P66 - BISE, THOMAS 39

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750067

 

P67 - HENSLEY, SAMUEL 40

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750068

 

P68 - MULLINS, LETCHER 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750069

 

P69 - COUNTS, NOAH 41

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750070

 

P70 - STANLEY, W. D. 42

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750071

 

P71 - WRIGHT, J. W. 43

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750072

 

P72 - COUNTS, NOAH 44

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750073

 

P73-WRIGHT, J. W. 45

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750074

 

P74 - STANLEY, W. F. 46

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750075

 

P75 - STANLEY, NORMAN/BAKER, WM 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750076

 

P76 - BAKER, WILLIAM G. 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750077

 

P77 - STEINMAN DEVELOPMENT 8

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750078

 

P78 - BRANHAM, G. W. HEIRS 47

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750079

 

P79 - STEINMAN DEVELOPMENT 9

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750080

 

P80 - ODLE, J. A. 48

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750081

 

P81 - HENSLEY, SAMUEL 49

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750082

 

P82 - TARPON COAL & COKE CO. 50

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750083

 

P83 - TARPON COAL CO. 51

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750084

 

P84 - HILTON, EARL 52

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750086

 

P86 - HENSLEY, SAMUEL 6466

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750087

 

P87 - SIFERS, J. L. 54

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750088

 

P88 - SlFERS, J. L. 55

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750089

 

P89 - TARPON COAL & COKE CO. 56

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750090

 

P90 - TARPON COAL & COKE CO. 57

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750091

 

P91 - ODLE, J. A. 58

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750092

 

P92 - ODLE, J.A. 59

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750093

 

P93 - ODLE, J. A. 60

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750094

 

P94 - ODLE, J. A. 61

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750095

 

P95 - TARPON COAL & COKE CO. 62

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750096

 

P96 - SMITH, ELEXIUS 63

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

750099

 

P99 - STEINMAN DEVELOPMENT 10

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750100

 

P100 - WRIGHT, W. L. F. 64

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750101

 

P101 - TARPON COAL & COKE CO. 65

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750102

 

P102 - HENRY, M. E. & W. R. 66

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750103

 

P103 - HENSLEY, SAMUEL 67

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750104

 

P104 - ODLE, J. A. 68

 

VA

 

Wlse

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750105

 

P105 - DUNN, JAMES H. 69

 

VA

 

\/Vise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750106

 

P106 - COCHRAN, J. H. 70

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750107

 

P107 - VIERS, PLEASANT 71

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750108

 

P108 - TURNER, J. R. 72

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750109

 

P109 - ROSE, SAMUEL E. 1

 

VA

 

Dickenson

 

1.00000000

 

0.75000000

 

0.50000000

 

0.37500000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.37500000

 

0.50000000

 

750110

 

P110 - ROSE, SAMUEL E. 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750111

 

P111 - ROSE, SAMUEL E. 3

 

VA

 

Dickenson

 

1.00000000

 

0.75000000

 

0.50000000

 

0.37500000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.37500000

 

0.50000000

 

750112

 

P112 - BISE, ASA ETAL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750113

 

P113 - HENSLEY, SAMUEL 73

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750116

 

P116 - ANDERSON, DAVlD 74

 

VA

 

Dickenson

 

1.00000000

 

0.75000000

 

0.50000000

 

0.37500000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.37500000

 

0.50000000

 

750118

 

P118 - SMITH, PETER R. 76

 

VA

 

Dickenson

 

1.00000000

 

0.75000000

 

0.50000000

 

0.37500000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.37500000

 

0.50000000

 

750119

 

P119 - MCCOY, FINIS E. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750120

 

P120·- STEINMAN DEVELOPMENT 11

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

2.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750121

 

P121 - STEINMAN DEVELOPMENT 12

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750122

 

P122 - ASTON, W H. 77

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750123

 

P123 - HELTON, WILMA C. ETAL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750124

 

P124 - HELTON, WILMA C. ETAL 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

2.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750125

 

P125 - DEEL, ARVIL ETUX 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750126

 

P126 - ROSE, WILSON 78

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750127

 

P127 - ROSE, WILSON 79

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750128

 

P128 - ROSE, WILSON 80

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750129

 

P129 - ROSE, WILSON 81

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750130

 

P130 - SMITH, P. R. 82

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750133

 

P133 - HELTON, WILMA C. ETAL 3

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750134

 

P134 - PHIPPS, NELL ETAL 8

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750135

 

P135 - ADKINS, ALBERT C., ETAL 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750136

 

P136 - ROSE, JOHN S. 84

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750137

 

P137 - STALLARD, W. R. 85

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750138

 

P138 - EDWARDS, JAMES T. 86

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750139

 

P139·- WAMPLER, JESSE 87

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750140

 

P140 - STEINMAN DEVELOPMENTS 13

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750141

 

P141 - WAMPLER, JESSE 88

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750142

 

P142 - WAMPLER, JESSE 89

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750144

 

P144·- STALLARD, W. R. 91

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750145

 

P145 - SMITH, G. W. 92

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750146

 

P146·- 4442 - COASTAL COAL CO 4

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750147

 

P147 - ROSE, SAMUEL E, 5

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750150

 

P150 - WAMPLER, JESSE 95

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750151

 

P151 WAMPLER, JESSE 96

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750152

 

P152 - TRIVETT, W. H. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750153

 

P153 - VANCE, D. H. 97

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750154

 

P154 - PRESSLEY, JOSHUA 98

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

750155

 

P155 - COUNTS, EUGENE 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750156

 

P156 - COUNTS, EUGENE 2

 

VA

 

Dickenson

 

1.00000000

 

0.87500010

 

0.50000000

 

0.43750005

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750005

 

0.50000000

 

750157

 

P157 - COUNTS, W.L. 99

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750158

 

P158 - WAMPLER, JESSE 100

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750159

 

P159 - WAMPLER, JESSE 101

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750160

 

P160 - DAVIS, D. C. 102

 

VA

 

Dickenson

 

1.00000000

 

0.82258750

 

0.50000000

 

0.41129375

 

0.00000000

 

0.00000000

 

0.50000000

 

0.41129375

 

0.50000000

 

750161

 

P161 - PRESSLEY, JOSHUA 103

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750162

 

P162 -ROSE, JOHN S. 104

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750163

 

P163 - ROSE, JOHN S. 105

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750165

 

P165 - SMITH, J. F. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750166

 

P166 - COCHRAN, ISAAC 106

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750167

 

P167 - SUTHERLAND, JAMES 107

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750168

 

P168 - ROSE, WILSON 108

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750169

 

P169 - COUNTS, E. S. 109

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750173

 

P173 - SKEEN, A. A. 111

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750174

 

P174 - PRESSLEY, JOSHUA 112

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750175

 

P175 - RAMSEY, RAINWATER 113

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750177

 

P177 - WAMPLER, JESSE 115

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750178

 

P178 - WAMPLER, JESSE116

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750179

 

P179 - WRIGHT, W. L. J. 258

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750181

 

P181 -WAMPLER, JESSE 118

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750182

 

P182 - WAMPLER, JESSE 119

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750183

 

P183 - WRIGHT, J. W. 120

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750184

 

P184 - STANLEY, JONATHAN 121

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750185

 

P185 - DURYEA, E. W. 122

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750186

 

P186 - MULLINS, JOHN 123

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750187

 

P187 - PERRY, T. E. 124

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750188

 

P188 - PERRY, T. E. 125

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750189

 

P189 - BALL, THOMAS 126

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750190

 

P190 - BALL, J. H. 127

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750191

 

P191 – SKEEN, A. A. 128

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750192

 

P192 - COUNTS, W. L. 8

 

VA

 

[Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750193

 

P193 - SMITH, G. W. 129

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750194

 

P194 - SUTHERLAND, R. D. 130

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750195

 

P195 - SUTHERLAND, GEORGE 131

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750196

 

P196 - SKEEN, A. A. 132

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750197

 

P197 - COLLEY, J. M. 133

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750199

 

P199 - SYKES, JAMES 135

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750200

 

P200 - BISE, SAMUEL 136

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750201

 

P201 - GRIZZLE, W. F. 215

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750202

 

P202 - VIERS, JOSEPH 137

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750203

 

P203 - FULLER, N. R. 138

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750204

 

P204 - DUNN, JAMES H. 139

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750206

 

P206 - TARPON COAL & COKE 141

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750207

 

P207 - COUNTS, NOAH 142

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750208

 

P208 - COUNTS, NOAH 143

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750209

 

P209 - OWENS, ALMAREEN 144

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750210

 

P210 - ROSE, JOHN S. 145

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

750211

 

P211 - GREEN, WILLIAM 146

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750212

 

P212 - SKEEN, A. A. 216

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750213

 

P213 - SUTHERLAND, R. D. 147

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750214

 

P214 - GRIZZLE, JESSE J. 217

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750215

 

P215 - COUNTS, E. S. 148

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750216

 

P216 - COUNTS, E. S. 149

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750217

 

P217 - SMITH, DAVID 218

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750218

 

P218 - STRAS, W. B. 219

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750219

 

P219 - SKEEN. A. A. 150

 

VA

 

Dickenson

 

1.00000000

 

0.B7500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750220

 

P220 - WRIGHT, W. B. S. 151

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750221

 

P221 - DURYEA, ELLEN W. 152

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750222

 

P222 - STRAS, W. B. 220

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750223

 

P223 - STRAS, W. B. 153

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750224

 

P224 - SUTHERLAND, R. D. 221

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750225

 

P225 - BLACKWELL, MARTHA 154

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750226

 

P226 - DUNN TRACT 155

 

VA

 

Wise

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750227

 

P227 - RAMSEY, RAINWATER 156

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750228

 

P228 - KISER, JOHN HEIRS 157

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750229

 

P229 - KISER, JOHN HEIRS 158

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750232

 

P232 - FLEMING, WILLIAM 160

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750233

 

P233 - HAY, JOHN 161

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750234

 

P234 - FLEMING, WILLIAM 162

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750235

 

P235 - SUTHERLAND, GEORGE 214

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750236

 

P236 - COUNTS, J. L. 223

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750237

 

P237 - COUNTS, ELIHU K. 224

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750238

 

P238 - COUNTS, ELIHU K. 225

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750239

 

P239 - EDWARDS, B. H. 163

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750240

 

P240 - OWENS, MARTIN 164

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750242

 

P242 - SUTHERLAND, JAMES 166

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750243

 

P243 - SUTHERLAND. JAMES 167

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750244

 

P244 - SMITH, SQUIRE 226

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750245

 

P245 - COUNTS. E. S. 168

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750247

 

P247 - COUNTS, W. L. 170

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750248

 

P248 - GOODLOE, W. T. 246

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750250

 

P250 - SUTHERLAND, JAMES 228

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750256

 

P256 - STANLEY, W. A. 233

 

VA

 

Dickenson

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

750257

 

P257 - VIERS, LARKIN 309

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750258

 

P258 - SUTHERLAND, D. S. 174

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750261

 

P261CP - CHAPMAN, G. W. 471

 

VA

 

Dickenson

 

0.60000000

 

0.52500000

 

0.50000000

 

0.43750000

 

0.40000000

 

0.35000000

 

0.50000000

 

0.43750000

 

0.10000000

 

750265

 

P265 - COLLEY, J. M. 177

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750266

 

P266 - BALL. J. W. 178

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750267

 

P267 - CHASE, R. E. 244

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750268

 

P268 - SMITH, SQUIRE 236

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750269

 

P269 - COUNTS, L. H. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750270

 

P270 - COUNTS, J. W. 454

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750271

 

P271 - STANLEY. S. J. 85-04

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750280

 

P280CP - SUTHERLAND, WILLIAM 494

 

VA

 

Dickenson

 

0.70000000

 

0.61250000

 

0.50000000

 

0.43750000

 

0.30000000

 

0.26250000

 

0.50000000

 

0.43750000

 

0.20000000

 

750283

 

P283C Joshua Sutherland 467

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WELLS

 

 

 

 

 

 

 

 

 

Seller Pre-Effective Time Interest

 

Seller Effective Time Interest and
Seller Closing Interest

 

Purchaser Pre-Effective Time
Interest

 

Purchaser Effective Time Interest
and Purchaser Closing Interest

 

Conveyed

 

EPC Well No.

 

EPC Well Name

 

State

 

County

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Gross Working
Interest

 

Net Revenue
Interest

 

Working
Interest

 

750284

 

P284 - HARRISON, CLARK 22

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750286

 

P286 - GOODLOE, W. T. 240

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750287

 

P287 - HARRISON, CLARK 193

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750288

 

P288 - VIERS, FLOYD/OWENS 194

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750294

 

P294 - LITZ, J. L. 237

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750300

 

P300 - STANLEY, LEVI 263

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750306

 

P306 - WOOD, C. C. 86-141

 

VA

 

Dickenson

 

1.00000000

 

0.86886200

 

0.50000000

 

0.43443100

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43443100

 

0.50000000

 

750308

 

PP308 - DEAL, RICHARD 6

 

VA

 

Dickenson

 

0.57200000

 

0.50050000

 

0.50000000

 

0.43750000

 

0.14300000

 

0.12512500

 

0.21500000

 

0.18812500

 

0.07200000

 

750310

 

P310 - HALL, A. J. 86-142

 

VA

 

Dickenson

 

1.00000000

 

0.81250000

 

0.50000000

 

0.40625000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40625000

 

0.50000000

 

750311

 

P311 - SKEEN, A. A. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750312

 

P312 - CHASE, R. E. 86-91

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750318

 

P316C - BEAN, JESSEE 204

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750317

 

P317 - RAMSEY, RAINWATER 205

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750318

 

P318 - RAMSEY, RAINWATER 206

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750322

 

P322 - SKEENS, NOAH 209

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750326

 

P326 - PERRY, T. E. 245

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750328

 

P328 - COLLEY, MARTHA 86-102

 

VA

 

Dickenson

 

1.00000000

 

0.87500000

 

0.50000000

 

0.43750000

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43750000

 

0.50000000

 

750330

 

EH - 39 PP330 - RAMEY N. F. 86-100

 

VA

 

Dickenson

 

0.61643776

 

0.53938348

 

0.50000000

 

0.43750036

 

0.00000000

 

0.00000000

 

0.11643776

 

0.10188312

 

0.11643776

 

750331

 

P331 - RASNICK, J. C. 241

 

VA

 

Dickenson

 

1.00000000

 

0.81563700

 

0.50000000

 

0.40781850

 

0.00000000

 

0.00000000

 

0.50000000

 

0.40781850

 

0.50000000

 

750332

 

P332 - GOODLOE, W. T. 1

 

VA

 

Dickenson

 

1.00000000

 

0.87432500

 

0.50000000

 

0.43716250

 

0.00000000

 

0.00000000

 

0.50000000

 

0.43716250

 

0.50000000

 

750333

 

P333 - COUNTS, E. S. 234

 

VA

 

Dickenson

 

1.00000000

 

0.81291875

 

0.50000000